Exhibit 10.1
SECOND AMENDMENT TO AMENDED AND
RESTATED REVOLVING CREDIT AND TERM LOAN AGREEMENT
     This SECOND AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AND TERM
LOAN AGREEMENT, dated as of August 19, 2009 (this “Amendment”), is by and among
(a) EMMIS COMMUNICATIONS CORPORATION (the “Parent”), an Indiana corporation, (b)
EMMIS OPERATING COMPANY (the “Borrower”), an Indiana corporation, (c) certain
Lenders (as defined below) and (d) BANK OF AMERICA, N.A., as administrative
agent (the “Administrative Agent”) for itself and the other Lenders party to
that certain Amended and Restated Revolving Credit and Term Loan Agreement,
dated November 2, 2006, as amended by that certain First Amendment and Consent
to Amended and Restated Revolving Credit And Term Loan Agreement, dated as of
March 3, 2009 (as further amended, supplemented, and restated or otherwise
modified and in effect from time to time, the “Credit Agreement”), by and among
the Borrower, the Parent, the lending institutions party thereto (the
“Lenders”), the Administrative Agent, Deutsche Bank Trust Company Americas, as
syndication agent, General Electric Capital Corporation, Cooperatieve Centrale
Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New York Branch and
SunTrust Bank, as co-documentation agents. Capitalized terms used herein without
definition shall have the meanings assigned to such terms in the Credit
Agreement as set forth on Annex I.
     WHEREAS, the Borrower, the Parent, the Required Lenders and the
Administrative Agent have agreed to modify certain terms and conditions of the
Credit Agreement as specifically set forth in this Amendment;
     NOW THEREFORE, in consideration of the foregoing premises and for other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Borrower, the Parent, the Lenders and the Administrative Agent
hereby agree as follows:
     §1. Amendment to Credit Agreement. The Credit Agreement is hereby amended
in its entirety and replaced with the document attached hereto as Annex I.
     §2. Amendment to Exhibit B to Credit Agreement. Exhibit B to the Credit
Agreement is hereby amended in its entirety and replaced with the document
attached hereto as Exhibit B to Annex II.
     §3. Amendment to Exhibit E to Credit Agreement. Exhibit E to the Credit
Agreement is hereby amended in its entirety and replaced with the document
attached hereto as Exhibit E to Annex II.
     §4. Amendment to Add a New Exhibit J to Credit Agreement. A new Exhibit J
to the Credit Agreement is hereby added in its entirety in the form attached
hereto as Exhibit J to Annex II.
     §5. Amendment to Add a New Exhibit K to Credit Agreement. A new Exhibit K
to the Credit Agreement is hereby added in its entirety in the form attached
hereto as Exhibit K to Annex II.



--------------------------------------------------------------------------------



 



 

-2-
     §6. Amendment to Add a New Schedule 7.4 to Credit Agreement. A new Schedule
7.4 to the Credit Agreement is hereby added in its entirety in the form attached
hereto as Schedule 7.4 to Annex II.
     §7. Reduction of the Revolving Credit Commitment. Notwithstanding the time
period identified in §2.3 of the Credit Agreement which is hereby waived, the
Borrower hereby gives notice to the Administrative Agent and the Revolving
Credit Lenders, and the Administrative Agent and the Revolving Credit Lenders
hereby acknowledge that, immediately following the effectiveness of this
Amendment, the Total Revolving Credit Commitment shall be reduced by an amount
equal to $55,000,000 from $75,000,000 to $20,000,000, and the Revolving Credit
Commitments of the Revolving Credit Lenders shall be reduced pro rata in
accordance with their respective Commitment Percentages thereof.
     §8. Conditions to Effectiveness. This Amendment shall become effective as
of the date set forth above upon the receipt by the Administrative Agent of the
following items:
     (a) there shall exist no Default or Event of Default immediately prior to
and immediately after giving effect to this Amendment; and
     (b) the Administrative Agent shall have received a counterpart signature
page to this Amendment, duly executed and delivered by the Borrower, the Parent,
each Guarantor and the Required Lenders; and
     (c) the Administrative Agent and the Lenders shall have received a legal
opinion of Paul, Weiss, Rifkind, Wharton & Garrison LLP, counsel to the
Borrower, the Parent and their respective Subsidiaries, which shall be in form,
scope and substance satisfactory to the Administrative Agent and include,
without limitation, an unqualified no conflicts opinion with respect to the
Credit Agreement and Loan Documents; and
     (d) the Administrative Agent shall have received a Compliance Certificate
in the form of Exhibit E to the amended Credit Agreement attached in Annex II
hereto, which attaches a schedule in form and detail reasonably satisfactory to
the Administrative Agent of Consolidated Net Income, Consolidated EBITDA,
Liquidity and minimum Consolidated EBITDA, and other financial covenant-related
calculations, each calculated pursuant to the applicable definitions set forth
in the Credit Agreement attached as Annex I hereto and as of the date hereof
(provided that with respect to Consolidated EBITDA and Consolidated Net Income,
such calculation shall be for the Reference Period ending on the last day of the
most recently completed fiscal quarter of the Parent for which financial
statements have been delivered) in each case demonstrating compliance with the
applicable financial covenants set forth in §11 of the Credit Agreement as set
forth in Annex I hereto (provided that with respect to compliance with (A) §11.3
of the Credit Agreement, the calculations shall demonstrate that the Borrower
has not less than $5,000,000 of Liquidity as of the date of the Second Amendment
and (B) §11.4 of the Credit Agreement, the calculations shall demonstrate that
Consolidated EBITDA shall be equal to or greater than $22,800,000), prepared by
the principal financial or accounting officer of the Borrower; and
     (e) the representations and warranties set forth in §10 of this Amendment
shall be true and correct as of the date of this Amendment; and



--------------------------------------------------------------------------------



 



-3-

     (f) the Administrative Agent shall have received, in form and substance
acceptable to it, all resolutions, incumbency certificates, certificates of no
default, and such other certificates and documents as reasonably requested by
the Administrative Agent; and
     (g) the Administrative Agent shall have received, for the pro rata account
of the Lenders timely executing and delivering a signature page to this
Amendment, an amendment fee equal to fifty basis points (0.50%) of the Revolving
Credit Commitment (as reduced hereby) of, and outstanding principal amount of
the Tranche B Term Loan held by, each such Lender; and
     (h) the Administrative Agent shall have received, for the pro rata account
of the Revolving Credit Lenders, any Commitment Fees then accrued on the amount
of the Total Revolving Credit Commitment to be reduced immediately following the
effectiveness of this Amendment as provided in §8 hereof in accordance with §2.3
of the Credit Agreement; and
     (i) the Administrative Agent shall have received satisfactory evidence of
the compliance by the Borrower with §12.10 of the Credit Agreement; and
     (j) the Administrative Agent shall have received all other fees and
expenses due and owing in connection with this Amendment; and
     (k) at the request of the Administrative Agent, (i) confirmations and
affirmations of the Borrower, the Parent and the Subsidiaries (and Excluded
Subsidiaries, where applicable) with respect to the Loan Documents, including,
without limitation, the Security Documents and (ii) updated schedules and
annexes to the Security Documents; and
     (l) the Borrower shall have paid all reasonable unpaid fees and expenses of
the Administrative Agent’s counsel, Winstead PC, to the extent that copies of
invoices for such fees and expenses have been delivered to the Borrower.
     §9. Affirmation of Borrower and Parent. The Borrower and the Parent each
hereby affirms its Obligations under the Credit Agreement and under each of the
other Loan Documents to which each is a party and each hereby affirms its
absolute and unconditional promise to pay to the Lenders the Loans and all other
amounts due under the Credit Agreement (as amended hereby) and the other Loan
Documents.
     §10. Representations and Warranties. The Parent and the Borrower each
hereby represents and warrants to the Administrative Agent and the Lenders as
follows:
     (a) Representations and Warranties. Each of the representations and
warranties contained in §8 of the Credit Agreement were true and correct in all
material respects (except to the extent such representations and warranties are
already qualified by materiality, in which case, such representations and
warranties were true and correct in all respects) when made, and, after giving
effect to this Amendment, are true and correct in all material respects on and
as of the date hereof (except to the extent such representations and warranties
are already qualified by materiality, in which case, such representations and
warranties are true and correct in all respects), except to the extent of
changes resulting from transactions contemplated or permitted by the Credit
Agreement and the other Loan Documents and to the extent that such
representations and warranties relate specifically to a prior date.



--------------------------------------------------------------------------------



 



-4-

     (b) Enforceability. The execution and delivery by the Borrower and the
Parent of this Amendment, and the performance by the Borrower and the Parent of
this Amendment and the Credit Agreement, as amended hereby, are within the
corporate authority of each of the Borrower and the Parent and have been duly
authorized by all necessary corporate proceedings. This Amendment and the Credit
Agreement, as amended hereby, constitute valid and legally binding obligations
of each of the Borrower and the Parent, enforceable against it in accordance
with their terms, except as limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or affecting the enforcement of
creditors’ rights in general.
     (c) No Default or Event of Default. No Default or Event of Default has
occurred and is continuing, and after giving effect to this Amendment, no
Default or Event of Default will result from the execution, delivery and
performance by the Parent and the Borrower of this Amendment or from the
consummation of the transactions contemplated herein.
     (d) Disclosure. None of the information provided to the Administrative
Agent and the Lenders on or prior to the date of the Second Amendment relating
to this Amendment contained any untrue statement of material fact or omitted to
state any material fact (known to the Parent, the Borrower or any of its
Subsidiaries in the case of any document or information not furnished by it or
any of its Subsidiaries) necessary in order to make the statements herein or
therein not misleading. On the date hereof, neither the Borrower nor the Parent
possess any material information with respect to the operations, business,
assets, properties, liabilities (actual or contingent) or financial condition of
the Parent, the Borrower and their respective Subsidiaries taken as a whole as
to which the Lenders do not have access.
     §11. No Other Amendments, etc. Except as expressly provided in this
Amendment, (a) all of the terms and conditions of the Credit Agreement and the
other Loan Documents remain unchanged, and (b) all of the terms and conditions
of the Credit Agreement, as amended hereby, and of the other Loan Documents are
hereby ratified and confirmed and remain in full force and effect. Nothing
herein shall be construed to be an amendment, consent or a waiver of any
requirements of the Parent, the Borrower or of any other Person under the Credit
Agreement or any of the other Loan Documents except as expressly set forth
herein. Nothing in this Amendment shall be construed to imply any willingness on
the part of the Administrative Agent or any Lender to grant any similar or
future amendment, consent or waiver of any of the terms and conditions of the
Credit Agreement or the other Loan Documents.
     §12. Release. In order to induce the Administrative Agent and the Lenders
to enter into this Amendment, the Borrower and the Parent each acknowledges and
agrees that: (i) the Borrower and the Parent do not have any claim or cause of
action against the Administrative Agent or any Lender (or any of their
respective directors, officers, employees or agents); (ii) the Borrower and the
Parent do not have any offset right, counterclaim, right of recoupment or any
defense of any kind against the Borrower’s or the Parent’s obligations,
indebtedness or liabilities to the Administrative Agent or any Lender; and
(iii) each of the Administrative Agent and the Lenders has heretofore properly
performed and satisfied in a timely manner all of its obligations to the
Borrower and the Parent. The Borrower and the Parent each wishes to eliminate
any possibility that any past conditions, acts, omissions, events, circumstances
or matters would impair or otherwise adversely affect any of the Administrative
Agent’s and the Lenders’ rights, interests, contracts, collateral security or
remedies. Therefore, the Borrower and the Parent each unconditionally releases,
waives and forever discharges (A) any and all liabilities, obligations,



--------------------------------------------------------------------------------



 



-5-

duties, promises or indebtedness of any kind of the Administrative Agent or any
Lender to the Borrower, except the obligations to be performed by the
Administrative Agent or any Lender on or after the date hereof as expressly
stated in this Amendment, the Credit Agreement and the other Loan Documents, and
(B) all claims, offsets, causes of action, right of recoupment, suits or
defenses of any kind whatsoever (if any), whether arising at law or in equity,
whether known or unknown, which the Borrower or the Parent might otherwise have
against the Administrative Agent, any Lender or any of their respective
directors, officers, employees or agents, in either case (A) or (B), on account
of any past or presently existing condition, act, omission, event, contract,
liability, obligation, indebtedness, claim, cause of action, defense,
circumstance or matter of any kind.
     §13. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by each party on a separate counterpart, each of
which when so executed and delivered shall be an original, but all of which
together shall constitute one instrument. In proving this Amendment, it shall
not be necessary to produce or account for more than one such counterpart signed
by the party against whom enforcement is sought.
     §14. Interpretation. This Amendment, the Credit Agreement and the other
Loan Documents are the result of negotiation among, and have been reviewed by
counsel to, among others, the Administrative Agent and the Borrower and are the
product of discussions and negotiations among all parties. Accordingly, this
Amendment, Credit Agreement and the other Loan Documents are not intended to be
construed against the Administrative Agent or any of the Lenders merely on
account of the Administrative Agent’s or any Lender’s involvement in the
preparation of such documents.
     §15. Loan Document. This Amendment is a Loan Document under the terms of
the Credit Agreement, and any breach of any provision of this Amendment shall be
a Default or Event of Default under the Credit Agreement (as applicable).
     §16. Miscellaneous. This Amendment shall for all purposes be construed in
accordance with and governed by the laws of the State of New York (excluding the
laws applicable to conflicts or choice of law) (other than Section 5-1401 and
Section 5-1402 of the General Obligations Laws of the State of New York). The
captions in this Amendment are for convenience of reference only and shall not
define or limit the provisions hereof. The Borrower agrees to pay to the
Administrative Agent, on demand by the Administrative Agent, all reasonable
costs and expenses incurred or sustained by the Administrative Agent in
connection with the preparation of this Amendment, including reasonable legal
fees in accordance with §18.2 of the Credit Agreement.
[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have duly executed this Amendment as a
sealed instrument as of the date first set forth above.

            The Borrower:

EMMIS OPERATING COMPANY
      By:           Name:   J. Scott Enright        Title:   Executive Vice
President and General Counsel        The Parent:

EMMIS COMMUNICATIONS
CORPORATION
      By:           Name:   J. Scott Enright        Title:   Executive Vice
President and General Counsel     

[Signature Page to Second Amendment to Amended and Restated
Revolving Credit and Term Loan Agreement]



--------------------------------------------------------------------------------



 



 

            The Administrative Agent:

BANK OF AMERICA, N.A.,
as Administrative Agent
      By:           Name:           Title:           The Lenders:

BANK OF AMERICA, N.A.,
as a Lender
      By:           Name:           Title:        

[Signature Page to Second Amendment to Amended and Restated
Revolving Credit and Term Loan Agreement]



--------------------------------------------------------------------------------



 



 

            The Lenders:

[Other Lenders], as a Lender
      By:           Name:           Title:        

[Signature Page to Second Amendment to Amended and Restated
Revolving Credit and Term Loan Agreement]



--------------------------------------------------------------------------------



 



 

RATIFICATION OF GUARANTORS
     Each of the undersigned Guarantors hereby (a) acknowledges and consents to
the foregoing Amendment and the Borrower’s and the Parent’s execution thereof;
(b) joins the foregoing Amendment for the sole purpose of consenting to and
being bound by the provisions of Sections 9, 11 and 12 thereof, (c) ratifies and
confirms all of their respective obligations and liabilities under the Loan
Documents to which any of them is a party and ratifies and confirms that such
obligations and liabilities extend to and continue in effect with respect to,
and continue to guarantee and secure, as applicable, the Obligations of the
Borrower under the Credit Agreement; (d) acknowledges and confirms that the
liens and security interests granted by such Guarantor pursuant to the Loan
Documents are and continue to be valid and perfected first priority liens and
security interests (subject only to Permitted Liens) that secure all of the
Obligations on and after the date hereof; (e) acknowledges and agrees that such
Guarantor does not have any claim or cause of action against the Administrative
Agent or any Lender (or any of its respective directors, officers, employees or
agents); and (f) acknowledges, affirms and agrees that such Guarantor does not
have any defense, claim, cause of action, counterclaim, offset or right of
recoupment of any kind or nature against any of their respective obligations,
indebtedness or liabilities to the Administrative Agent or any Lender.

            The Guarantors:

EMMIS COMMUNICATIONS CORPORATION
EMMIS INDIANA BROADCASTING, L.P., by
Emmis Operating Company, its General Partner
EMMIS INTERNATIONAL BROADCASTING
CORPORATION
EMMIS LICENSE CORPORATION OF NEW
YORK
EMMIS MEADOWLANDS CORPORATION
EMMIS PUBLISHING CORPORATION
EMMIS PUBLISHING, L.P., by Emmis
Operating Company, its General Partner
EMMIS RADIO, LLC, by Emmis Operating
Company, its Manager
      By:           Name:   J. Scott Enright        Title:   Executive Vice
President and General Counsel     

[Signature Page to Second Amendment to Amended and Restated
Revolving Credit and Term Loan Agreement]



--------------------------------------------------------------------------------



 



-2-

            The Guarantors (cont):

EMMIS RADIO LICENSE CORPORATION
OF NEW YORK
EMMIS RADIO LICENSE, LLC, by Emmis
Operating Company, its Manager
EMMIS TELEVISION LICENSE, LLC, by
Emmis Operating Company, its Manager
EMMIS TELEVISION BROADCASTING, L.P.,
by Emmis Operating Company, its General
Partner
LOS ANGELES MAGAZINE HOLDING
COMPANY, INC.
MEDIATEX COMMUNICATIONS
CORPORATION
ORANGE COAST KOMMUNICATIONS, INC.
      By:           Name:   J. Scott Enright        Title:   Executive Vice
President and General Counsel     

[Signature Page to Second Amendment to Amended and Restated
Revolving Credit and Term Loan Agreement]



--------------------------------------------------------------------------------



 



ANNEX I TO THE SECOND AMENDMENT
Published CUSIP Number: 29153EAA1
AMENDED AND RESTATED
REVOLVING CREDIT AND TERM LOAN AGREEMENT
Dated as of November 2, 2006
among
EMMIS OPERATING COMPANY,
as Borrower
EMMIS COMMUNICATIONS CORPORATION,
as Parent
THE LENDERS LISTED ON SCHEDULE 1 HERETO
BANK OF AMERICA, N.A.,
as Administrative Agent,
DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Syndication Agent
GENERAL ELECTRIC CAPITAL CORPORATION,
COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A.,
“RABOBANK NEDERLAND”, NEW YORK BRANCH and
SUNTRUST BANK,
as Co-Documentation Agents,
and
BANC OF AMERICA SECURITIES LLC,
DEUTSCHE BANK SECURITIES INC.,
as Joint Lead Arrangers and Joint Book Managers

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                                      Page
 
                    1.   DEFINITIONS AND RULES OF INTERPRETATION     1      
1.1.   Definitions     1       1.2.   Rules of Interpretation     42  
 
                    2.   THE REVOLVING CREDIT FACILITY     43       2.1.  
Commitment to Lend     43       2.2.   Commitment Fee     44       2.3.  
Reduction of Revolving Credit Commitment     44       2.4.   Evidence of
Revolving Credit Loans; Revolving Credit Notes     44       2.5.   Interest on
Revolving Credit Loans     45       2.6.   Requests for Revolving Credit Loans  
  45       2.7.   Conversion Options     46  
 
      2.7.1.   Conversion to Different Type of Revolving Credit Loan     46  
 
      2.7.2.   Continuation of Type of Revolving Credit Loan     46  
 
      2.7.3.   Eurodollar Rate Loans     46       2.8.   Funds for Revolving
Credit Loans     47  
 
      2.8.1.   Funding Procedures     47  
 
      2.8.2.   Advances by Administrative Agent     47       2.9.   Settlements
    48  
 
      2.9.1.   General     48  
 
      2.9.2.   Failure to Make Funds Available     49  
 
      2.9.3.   No Effect on Other Revolving Credit Lenders     49       2.10.  
Repayment Of The Revolving Credit Loans     50  
 
      2.10.1.   Maturity     50  
 
      2.10.2.   Mandatory Repayments of Revolving Credit Loans     50  
 
      2.10.3.   Optional Repayments of Revolving Credit Loans     50  
 
                    3.   THE TRANCHE B TERM LOAN     51       3.1.   Commitment
to Lend     51       3.2.   Evidence of Tranche B Term Loan; Tranche B Term
Notes     51       3.3.   Mandatory Prepayment of Tranche B Term Loan; Scheduled
Amortization     52       3.4.   Optional Prepayment of Tranche B Term Loan    
52  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                                      Page
 
                        3.5.   Interest on Tranche B Term Loan     52  
 
      3.5.1.   Interest Rates     52  
 
      3.5.2.   Notification by Borrower     53  
 
      3.5.3.   Amounts, etc.     53  
 
                    4.   MANDATORY REPAYMENT OF THE LOANS     53       4.1.  
Excess Cash Flow Recapture     53       4.2.   Proceeds of Asset Sales and Asset
Swaps; Etc.     54       4.3.   Proceeds of Equity Issuances     55       4.4.  
Proceeds of Issuances of Indebtedness     57       4.5.   Proceeds of
Extraordinary Receipts     58       4.6.   Application of Payments     58      
4.7.   Delivery of Proceeds     59  
 
                    5.   LETTERS OF CREDIT     59       5.1.   Letter of Credit
Commitments     59  
 
      5.1.1.   Commitment to Issue Letters of Credit     59  
 
      5.1.2.   Letter of Credit Applications     61  
 
      5.1.3.   Terms of Letters of Credit     61  
 
      5.1.4.   Reimbursement Obligations of Revolving Credit Lenders     61  
 
      5.1.5.   Participations of Revolving Credit Lenders     61       5.2.  
Reimbursement Obligation of the Borrower     62       5.3.   Letter of Credit
Payments     62       5.4.   Obligations Absolute     63       5.5.   Reliance
by Issuer     64       5.6.   Letter of Credit Fee     64       5.7.   Existing
Letters of Credit     64  
 
                    6.   CERTAIN GENERAL PROVISIONS     64       6.1.   Closing
Fees     64       6.2.   Administrative Agent’s Fee     65       6.3.   Funds
for Payments     65  
 
      6.3.1.   Payments to Administrative Agent     65  

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                                      Page
 
                   
 
      6.3.2.   No Offset, etc.     65  
 
      6.3.3.   Non-U.S. Lenders     66       6.4.   Computations     67      
6.5.   Inability to Determine Eurodollar Rate     67       6.6.   Illegality    
67       6.7.   Additional Costs, etc.     68       6.8.   Capital Adequacy    
69       6.9.   Certificate     70       6.10.   Indemnity     70       6.11.  
Interest After Default     70       6.12.   Mitigation Obligations; Replacement
of Lenders     70  
 
                    7.   COLLATERAL SECURITY AND GUARANTIES     71       7.1.  
Security of Borrower     71       7.2.   Guaranties and Security of Parent and
Subsidiaries     72       7.3.   Release of Collateral and Guaranties     72    
  7.4.   Post Second Amendment Effective Date Collateral Requirements     72    
  7.5.   Issuance of Replacement Equity Instruments     74       7.6.   Other
Post-Second Amendment Effective Date Requirements     75  
 
                    8.   REPRESENTATIONS AND WARRANTIES     75       8.1.  
Corporate Authority     75  
 
      8.1.1.   Incorporation; Good Standing     75  
 
      8.1.2.   Authorization     76  
 
      8.1.3.   Enforceability     76       8.2.   Governmental Approvals     76
      8.3.   Title to Properties     76       8.4.   Financial Statements and
Projections     77  
 
      8.4.1.   Fiscal Year     77  
 
      8.4.2.   Financial Statements     77  
 
      8.4.3.   Projections     77       8.5.   No Material Adverse Changes, etc.
    78  

iii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                                      Page
 
                        8.6.   Franchises, Patents, Copyrights, etc.     78    
  8.7.   Litigation     78       8.8.   No Materially Adverse Contracts, etc.  
  78       8.9.   Compliance with Other Instruments, Laws, Status as Senior
Debt, etc.     78       8.10.   Tax Status     78       8.11.   No Event of
Default     79       8.12.   Investment Company Acts and Communications Act    
79       8.13.   Absence of Financing Statements, etc.     79       8.14.  
Perfection of Security Interest     79       8.15.   Certain Transactions     80
      8.16.   Employee Benefit Plans     80  
 
      8.16.1.   In General     80  
 
      8.16.2.   Terminability of Welfare Plans     80  
 
      8.16.3.   Guaranteed Pension Plans     80  
 
      8.16.4.   Multiemployer Plans     81       8.17.   Use of Proceeds     81
 
 
      8.17.1.   General     81  
 
      8.17.2.   Regulation U     81  
 
      8.17.3.   Ineligible Securities     81       8.18.   Environmental
Compliance     81       8.19.   Subsidiaries, etc.     83       8.20.  
Disclosure     83       8.21.   Licenses and Approvals     84       8.22.  
Material Agreements     85       8.23.   Solvency     86       8.24.   Excluded
Subsidiaries     86  
 
                    9.   AFFIRMATIVE COVENANTS     86       9.1.   Punctual
Payment     86       9.2.   Maintenance of Office     86       9.3.   Records
and Accounts     86  

iv



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                                      Page
 
                        9.4.   Financial Statements, Certificates and
Information     87       9.5.   Notices and Other Information     89  
 
      9.5.1.   Defaults     89  
 
      9.5.2.   Environmental Events     89  
 
      9.5.3.   Notification of Claim against Collateral     89  
 
      9.5.4.   Notice of Litigation and Judgments     89  
 
      9.5.5.   Notice of SEC Filings, etc.     90  
 
      9.5.6.   Distribution of Materials     90  
 
      9.5.7.   Foreign Subsidiaries     90       9.6.   Legal Existence; Conduct
of Business; Maintenance of Properties     91       9.7.   Insurance     91    
  9.8.   Taxes     92       9.9.   Inspection of Properties and Books, etc.    
92  
 
      9.9.1.   General     92  
 
      9.9.2.   Appraisals     92  
 
      9.9.3.   Communications with Accountants     92       9.10.   Compliance
with Laws, Contracts, Licenses, and Permits     93       9.11.   Employee
Benefit Plans     94       9.12.   Use of Proceeds     94       9.13.  
Additional Collateral     94       9.14.   Interest Rate Protection     95      
9.15.   Additional Subsidiaries     96       9.16.   Further Assurances     97  
    9.17.   Bridge to Sale Transactions Generally     97  
 
                    10.   CERTAIN NEGATIVE COVENANTS     100       10.1.  
Restrictions on Indebtedness     100       10.2.   Restrictions on Liens     102
 
 
      10.2.1.   Permitted Liens     102  
 
      10.2.2.   Restrictions on Negative Pledges and Upstream Limitations    
104       10.3.   Restrictions on Investments     105  

v



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                                      Page
 
                        10.4.   Restricted Payments     107       10.5.  
Merger, Consolidation, Acquisition and Disposition of Assets     109  
 
      10.5.1.   Mergers and Acquisitions     109  
 
      10.5.2.   Disposition of Assets     112       10.6.   Sale and Leaseback;
LMA Agreements     114       10.7.   Compliance with Environmental Laws     116
      10.8.   Subordinated Debt; Permitted Parent Indebtedness     116      
10.9.   Employee Benefit Plans     117       10.10.   Fiscal Year     117      
10.11.   Transactions with Affiliates     117       10.12.   Certain
Intercompany Matters     118       10.13.   Activities and Indebtedness of the
Parent     119  
 
      10.13.1.   Activities of Parent     119  
 
      10.13.2.   Permitted Parent Indebtedness, Interest Payments; Etc.     119
      10.14.   Restrictions on Equity Issuances     120       10.15.   Bridge to
Sale Transactions Generally     121       10.16.   Debt Repurchases     122    
  10.17.   Restrictions on Excluded Subsidiaries     126  
 
                    11.   FINANCIAL COVENANTS     126       11.1.   Total
Leverage Ratio     126       11.2.   Fixed Charge Coverage Ratio     127      
11.3.   Minimum Liquidity     127       11.4.   Minimum Consolidated EBITDA    
127  
 
                    12.   CLOSING CONDITIONS     127       12.1.   Loan
Documents     127       12.2.   Certified Copies of Governing Documents     128
      12.3.   Corporate or Other Action     128       12.4.   Officer’s
Certificates     128       12.5.   Validity of Liens     128       12.6.  
Perfection Certificates and UCC Search Results     128  

vi



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                                      Page
 
                        12.7.   Date Down Endorsements to Title Insurance    
129       12.8.   Financial Statements     129       12.9.   FCC Licenses; Third
Party Consents     129       12.10.   Certificates of Insurance     129      
12.11.   Opinions of Counsel     130       12.12.   Compliance Certificate    
130       12.13.   [Intentionally Omitted]     130       12.14.   Financial
Condition     130       12.15.   Payment of Fees; Administrative Agent Fee
Letter     130       12.16.   Disbursement Instructions     130       12.17.  
Sources and Uses of Cash     130       12.18.   Accountant’s Letter     131  
 
                    13.   CONDITIONS TO ALL BORROWINGS     131       13.1.  
Representations True; No Event of Default     131       13.2.   No Legal
Impediment     131       13.3.   Proceedings and Documents     131       13.4.  
Liquidity/Leverage Compliance     132  
 
                    14.   EVENTS OF DEFAULT; ACCELERATION; ETC.     132      
14.1.   Events of Default and Acceleration     132       14.2.   Termination of
Commitments     138       14.3.   Remedies     138       14.4.   Distribution of
Collateral Proceeds     139  
 
                    15.   ADDITIONAL FINANCING     139       15.1.   Commitment
Amount     139       15.2.   Evidence of Debt     141       15.3.   Availability
    142  
 
                    16.   THE ADMINISTRATIVE AGENT     142       16.1.  
Appointment and Authority     142       16.2.   Rights as a Lender     142      
16.3.   Exculpatory Provisions     142  

vii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                                      Page
 
                        16.4.   Reliance by Administrative Agent     143  
 
      16.4.1.   General     143  
 
      16.4.2.   Non-Reliance on Administrative Agent and Other Lenders     144  
 
      16.4.3.   Delegation of Duties     144       16.5.   Payments     144  
 
      16.5.1.   Payments to Administrative Agent     144  
 
      16.5.2.   Distribution by Administrative Agent     144  
 
      16.5.3.   Delinquent Lenders     145       16.6.   Reimbursement by
Lenders     145       16.7.   Resignation of Administrative Agent     146      
16.8.   Administrative Agent May File Proofs of Claim     147       16.9.   No
Other Duties, Etc.     148  
 
                    17.   ASSIGNMENT AND PARTICIPATION     148       17.1.  
Successors and Assigns; Conditions to Assignment     148       17.2.   Register
    151       17.3.   Participations     151       17.4.   Miscellaneous
Assignment Provisions     152       17.5.   Electronic Execution of Assignments
    152  
 
                    18.   PROVISIONS OF GENERAL APPLICATIONS     152       18.1.
  Setoff     152       18.2.   Expenses     153       18.3.   Indemnification  
  154       18.4.   Treatment of Certain Confidential Information     155  
 
      18.4.1.   Confidentiality     155  
 
      18.4.2.   Prior Notification     156  
 
      18.4.3.   Other     156       18.5.   Survival of Covenants, Etc     156  
    18.6.   Notices     157       18.7.   Electronic Communications     158    
  18.8.   Governing Law     159  

viii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                                      Page
 
                        18.9.   Headings     160       18.10.   Counterparts    
160       18.11.   Entire Agreement, Etc.     160       18.12.   WAIVER OF JURY
TRIAL     160       18.13.   Consents, Amendments, Waivers, Etc.     161      
18.14.   Severability     164       18.15.   USA PATRIOT Act Notice     164    
  18.16.   No Advisory or Fiduciary Responsibility     164  
 
                    19.   FCC APPROVAL     165  
 
                    20.   TRANSITION ARRANGEMENTS     165  

ix



--------------------------------------------------------------------------------



 



Exhibits

     
Exhibit A
  Form of Revolving Credit Note
Exhibit B
  Form of Loan Request
Exhibit C
  Form of Tranche B Term Note
Exhibit D
  Projections
Exhibit E
  Form of Compliance Certificate
Exhibit F
  Form of Officer’s Certificate
Exhibit G
  Form of Instrument of Accession
Exhibit H
  Form of Assignment and Acceptance
Exhibit I
  Form of U.S. Tax Compliance Certificate
Exhibit J
  Dutch Auction Purchase Notice
Exhibit K
  Dutch Auction Return Bid

Schedules

     
Schedule 1
  Lenders and Commitments
Schedule 7.4
  Real Property Owned by the Borrower and its Subsidiaries
Schedule 8.3(a)
  Title to Properties
Schedule 8.3(b)
  Stations
Schedule 8.5
  Restricted Payments
Schedule 8.7
  Litigation
Schedule 8.10
  Tax Status
Schedule 8.18
  Environmental Compliance
Schedule 8.19
  Subsidiaries Etc
Schedule 8.21
  FCC Licenses
Schedule 10.1
  Existing Indebtedness
Schedule 10.2
  Existing Liens
Schedule 10.3
  Existing Investments

 



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
REVOLVING CREDIT AND TERM LOAN AGREEMENT
     This AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN AGREEMENT (this
“Credit Agreement”) is made as of November 2, 2006 by and among (a) EMMIS
OPERATING COMPANY (the “Borrower”), an Indiana corporation having its principal
place of business at One Emmis Plaza, 40 Monument Circle, Suite 700,
Indianapolis, Indiana 46204, (b) EMMIS COMMUNICATIONS CORPORATION (the
“Parent”), an Indiana corporation having its principal place of business at One
Emmis Plaza, 40 Monument Circle, Suite 700, Indianapolis, Indiana 46204, (c) the
lending institutions listed on Schedule 1 (together with any institution that
becomes a lender pursuant to §15 or §17, the “Lenders”), (d) BANK OF AMERICA,
N.A. as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”), (e) DEUTSCHE BANK TRUST COMPANY AMERICAS, as
syndication agent for the Lenders (in such capacity, the “Syndication Agent”),
and (f) GENERAL ELECTRIC CAPITAL CORPORATION, COÖPERATIEVE CENTRALE
RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND”, NEW YORK BRANCH and
SUNTRUST BANK, as co-documentation agents for the Lenders (in such capacity,
each a “Co-Documentation Agent” and collectively, the “Co-Documentation
Agents”).
1. DEFINITIONS AND RULES OF INTERPRETATION.
     1.1. Definitions. The following terms shall have the meanings set forth in
this §1.1 or elsewhere in the provisions of this Credit Agreement referred to
below:
     2006 Dividend. The special cash dividend payable to the holders of Common
Stock authorized by the Parent on or about the Funding Date in an approximate
aggregate amount of $150,000,000 and anticipated to be paid by the end of
November 2006.
     Acceptable Price. See §10.16.(c).
     Administrative Agent. Bank of America, N.A., acting as administrative agent
for the Lenders, or any other Person which has been appointed as the successor
Administrative Agent in accordance with §16.8.
     Administrative Agent Fee Letter. That certain amended and restated fee
letter dated of even date herewith between the Borrower and the Administrative
Agent which supercedes that certain fee letter, dated October 10, 2006, by and
among the Borrower, the Administrative Agent and Banc of America Securities LLC.
     Administrative Agent’s Fee. See §6.2.
     Administrative Agent’s Office. The Administrative Agent’s head office
located at 901 Main Street, 14th Floor, Dallas, Texas 75202-3714, or at such
other location as the Administrative Agent may designate from time to time.

 



--------------------------------------------------------------------------------



 



2
     Administrative Agent’s Special Counsel. Winstead PC or such other counsel
as may be approved by the Administrative Agent.
     Affiliate. With respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto. Without limiting the generality
of the foregoing, a Person (for purposes of this sentence, the “specified
person”) shall be deemed to be Controlled by another Person if such other Person
possesses, directly or indirectly, power to vote ten percent (10%) or more of
the securities having ordinary voting power for the election of directors,
managing general partners or the equivalent of the specified person.
     Agents. Collectively, the Administrative Agent, the Syndication Agent and
the Co-Documentation Agents.
     Applicable Discount. See §10.16.(c).
     Applicable Margin. For each Base Rate Loan, a per annum rate equal to
3.00%, and for each Eurodollar Rate Loan, a per annum rate equal to 4.00%. The
foregoing shall in no way limit the rights of the Administrative Agent or the
Lenders to exercise their rights to impose interest at the default rate as
provided herein.
     Applicable Pension Legislation. At any time, any pension or retirement
benefits legislation (be it national, federal, provincial, territorial or
otherwise) then applicable to the Borrower or any of its Subsidiaries.
     Approved Bridge to Sale Transfer. A Bridge to Sale Transfer approved in
writing by the Administrative Agent in its sole discretion and subject to the
terms and conditions of this Credit Agreement.
     Approved Fund. Any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
     Asset Sale. Any one or a series of related transactions (other than an
Asset Swap) pursuant to which any of the Parent, the Borrower, any Subsidiary,
the Austin Partnership or RAM, conveys, sells, leases, licenses or otherwise
transfers or disposes of, directly or indirectly (including by means of a
simultaneous exchange of Stations and any Bridge to Sale Transfer), any of its
properties, businesses or assets (other than to the Borrower or any wholly-owned
Subsidiary of the Borrower) (including the sale of the interest held by the
Borrower or any of its Subsidiaries in the Austin Partnership or in RAM and the
sale or issuance of Capital Stock of any Subsidiary other than to the Borrower
or any wholly-owned Subsidiary of the Borrower) whether owned on the date hereof
or thereafter acquired.

 



--------------------------------------------------------------------------------



 



3
     Asset Swap. Any transfer of assets of any of the Borrower, any Subsidiary,
the Austin Partnership or RAM to any Person other than the Parent, the Borrower
or a wholly-owned Subsidiary of the Parent or the Borrower in exchange for
assets of such Person if such exchange would qualify, whether in part or in
full, as a like-kind exchange pursuant to §1031 of the Code. Nothing in this
definition shall require the Parent, the Borrower, any Subsidiary, the Austin
Partnership or RAM to elect that §1031 of the Code be applicable to any Asset
Swap.
     Assignee Group. Two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
     Assignment and Acceptance. See §17.1(b).
     Attributable Indebtedness. On any date, (a) in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
(b) in respect of any monetary obligation under any Synthetic Lease, the
capitalized amount of the remaining lease or similar payments under the relevant
lease or other applicable agreement or instrument that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP if such
lease or other agreement or instrument were accounted for as a Capitalized Lease
and (c) all Synthetic Debt of such Person.
     Austin Investment. The acquisition by the Borrower pursuant to the terms of
the Sinclair Definitive Agreement of a 50.1% combined economic and controlling
interest in the Austin Partnership and RAM, the sole general partner of the
Austin Partnership.
     Austin Partnership. That certain Emmis Austin Radio Broadcasting Company,
L.P. (formerly known as LBJS Broadcasting Company, L.P.), a Texas limited
partnership, and of which RAM is the sole general partner, referred to in the
Sinclair Definitive Agreement.
     Balance Sheet Date. February 28, 2006.
     Bank of America. Bank of America, N.A., a national banking association, in
its individual capacity.
     Base Rate. For any day a fluctuating rate per annum equal to the highest of
(a) the sum of 1/2 of 1% plus the Federal Funds Rate for such day, (b) the Prime
Rate for such day and (c) the sum of (i) 1.00% plus (ii) the Eurodollar Rate
(for an Interest Period of one month, determined in accordance with subsection
(b) of the definition of Eurodollar Rate).
     Base Rate Loans. All or any portion of the Revolving Credit Loans and
Tranche B Term Loan bearing interest calculated by reference to the Base Rate.
     Borrower. Emmis Operating Company, an Indiana corporation.

 



--------------------------------------------------------------------------------



 



4
     Borrower Materials. See §9.5.6.
     Bridge to Sale Excluded Subsidiary. A wholly-owned Excluded Subsidiary of
the Borrower or any wholly-owned Subsidiary of the Borrower organized under the
laws of any state of the United States or the District of Columbia and with
respect to which the Borrower or such Subsidiary has granted to the
Administrative Agent, for the benefit of the Lenders and the Administrative
Agent, a first priority perfected security interest in the Capital Stock of such
Excluded Subsidiary and has taken all other actions relating thereto to the
reasonable satisfaction of the Administrative Agent.
     Bridge to Sale License Subsidiary. A wholly-owned subsidiary of a Bridge to
Sale Excluded Subsidiary organized under the laws of any state of the United
States or the District of Columbia and the sole asset of which subsidiary is the
FCC License associated with the Station owned by such Bridge to Sale Excluded
Subsidiary.
     Bridge to Sale Third Party Transaction. The sale of a Station (and the FCC
License associated with such Station) by a Bridge to Sale Excluded Subsidiary
and a Bridge to Sale License Subsidiary, on the one hand, to a non-Affiliate
third party, on the other hand.
     Bridge to Sale Transaction Conditions. The satisfaction of the following
conditions:
     (i) the sale of the applicable Station (and the FCC License associated with
such Station) is consummated on an arm’s length basis to a non-Affiliate third
party for fair and reasonable consideration; and
     (ii) none of the Parent, the Borrower, any of their Subsidiaries, any
Bridge to Sale Excluded Subsidiary, any Bridge to Sale License Subsidiary or any
Affiliate of any of the foregoing has made at any time during the twelve
consecutive month period ending immediately prior to, or in connection with, the
relevant Bridge to Sale Third Party Transaction, or, after giving effect to the
relevant Bridge to Sale Third Party Transaction, will make, an Investment in
such non-Affiliate third party purchaser or an Affiliate of such third party
which in the aggregate with all such Investments is in excess of 25% of the
total consideration received by the Borrower, any Subsidiary of the Borrower,
any Bridge to Sale Excluded Subsidiary, any Bridge to Sale License Subsidiary or
Affiliate of any of the foregoing in connection with such sale of the Station
(and the FCC License associated with such Station), and any such Investment
otherwise permitted hereunder shall be in the form of one or more promissory
notes or any Capital Stock of such non-Affiliate third party purchaser or
Affiliate of such third party received by the applicable Bridge to Sale Excluded
Subsidiary and/or Bridge to Sale License Subsidiary as part of the consideration
for the relevant Bridge to Sale Third Party Transaction and subject to the first
priority security interest granted to the Administrative Agent pursuant to
§9.17(b)(i); and

 



--------------------------------------------------------------------------------



 



5
     (iii) at least seventy-five percent (75%) of the consideration received by
such Bridge to Sale Excluded Subsidiary, Bridge to Sale License Subsidiary or
any other Affiliate of the Borrower (as applicable) is in the form of cash and
is received upon the consummation of the sale of such Station (and the FCC
License associated with such Station); and
     (iv) the Administrative Agent shall have received or will receive subject
to the applicable grace periods permitted hereunder the collateral documents
identified in §9.17(b)(i), together with all necessary consents relating
thereto, all in form, scope and substance satisfactory to the Administrative
Agent; and
     (v) such sale is consummated in accordance with the Bridge to Sale
Transaction Documents.
     Bridge to Sale Transaction Documents. Collectively, (i) an asset sale
agreement, put-call agreement or such other agreement (whether written or
otherwise) pursuant to which, among other things, a Bridge to Sale Excluded
Subsidiary and a Bridge to Sale License Subsidiary agrees to sell, transfer or
otherwise dispose of the Station (and the FCC License associated with such
Station) owned by such Person to a non-Affiliate third party and/or (ii) any LMA
Agreement relating to such Station (including the FCC License associated with
such Station), all in form, scope and substance satisfactory to the
Administrative Agent.
     Bridge to Sale Transfer. The transfer by the Borrower or any of its
Subsidiaries of a Station and the FCC License associated with such Station to
one or more Excluded Subsidiaries, whether or not such transfer occurs prior to
the effective date of the First Amendment.
     Business Day. Any day on which banking institutions in Dallas, Texas and
New York, New York, are open for the transaction of banking business and, in the
case of Eurodollar Rate Loans, also a day which is a Eurodollar Business Day.
     Capital Assets. Fixed assets, both tangible (such as land, buildings,
fixtures, machinery and equipment) and intangible (such as patents, copyrights,
trademarks, franchises and good will) to the extent such intangible assets have
not been acquired in connection with a Permitted Acquisition; provided that
Capital Assets shall not include any item customarily charged directly to
expense or depreciated over a useful life of twelve (12) months or less in
accordance with GAAP.
     Capital Expenditures. Amounts paid or Indebtedness incurred by the Borrower
or any of its Subsidiaries in connection with (i) the purchase or lease by the
Borrower or any of its Subsidiaries of Capital Assets that would be required to
be capitalized and shown on the balance sheet of such Person in accordance with
GAAP or (ii) the lease of any assets by the Borrower or any of its Subsidiaries
as lessee under any Synthetic Lease to the extent that such assets would have
been Capital Assets had the Synthetic Lease been treated for accounting purposes
as a Capitalized Lease.

 



--------------------------------------------------------------------------------



 



6
     Capital Stock. Any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership or equity interests in a Person (other than a corporation)
and any and all warrants, rights or options to purchase any of the foregoing.
     Capitalized Leases. Leases under which the Borrower or any of its
Subsidiaries is the lessee or obligor, the discounted future rental payment
obligations under which are required to be capitalized on the balance sheet of
the lessee or obligor in accordance with GAAP.
     CERCLA. See §8.18(a).
     Change of Control. An event or series of events as a consequence of which
(a) any “person” or “group” (as such terms are used in Section 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)),
excluding any Permitted Holder, shall become, or obtain rights (whether by means
of warrants, options or otherwise) to become, the “beneficial owner” (as defined
in Rule 13(d)-3 and 13(d)-5 under the Exchange Act), directly or indirectly, of
35% or more of the Capital Stock of the Parent unless the Permitted Holders own
Capital Stock having a greater percentage of the general voting power of the
outstanding voting Capital Stock than that held by such person or group, (b) the
board of directors of the Parent or the Borrower shall cease to consist of a
majority of Continuing Directors; (c) the Borrower shall at any time (i) cease
to own Capital Stock of any Subsidiary representing the same percentage of
outstanding Capital Stock of such Subsidiary as held by the Borrower on the date
hereof or as of any later date on which any new Subsidiary is created or
acquired, unless the diminution of such percentage is attributable to a
disposition of Capital Stock which was permitted hereunder or (ii) cease to own
Capital Stock of any Subsidiary which enables it at all times to elect a
majority of the board of directors of such Subsidiary unless the disposition of
such Capital Stock was permitted hereunder; or (d) the Parent shall cease to
directly own one hundred percent (100%) of the issued and outstanding Capital
Stock of the Borrower.
     Code. The Internal Revenue Code of 1986.
     Co-Documentation Agents. As defined in the preamble hereto.
     Collateral. All of the property, rights and interests (other than Excluded
Assets) of the Parent, the Borrower and its Subsidiaries that are or are
intended to be subject to the Liens created by the Security Documents.
     Collateral Assignments of Contracts. Collectively, each collateral
assignment of contracts entered into by the Borrower and/or certain of its
Subsidiaries pursuant to §10.5.1.
     Commitment. With respect to each Lender, the amount set forth on Schedule 1
hereto as the amount of such Lender’s commitment to make Loans in respect of a
particular Tranche to, and to participate in the issuance, extension and renewal
of Letters

 



--------------------------------------------------------------------------------



 



7
of Credit for the account of, the Borrower, as the same may be reduced or
increased from time to time in accordance with the terms hereof; or if such
commitment is terminated pursuant to the provisions hereof, zero.
     Commitment Fee. See §2.2.
     Commitment Percentage. With respect to each Lender and each Tranche, the
respective percentages set forth on Schedule 1 hereto as such Lender’s
percentage of such Loans in respect of such Tranche made or to be made by such
Lender as such percentage may be adjusted pursuant to §15 or §17.
     Common Stock. The common stock of the Parent, par value $.01 per share.
     Communications Act. The Communications Act of 1934, as amended, and the
rules and regulations of the FCC thereunder as now or hereafter in effect.
     Compliance Certificate. See §9.4(c).
     Consolidated or consolidated. With reference to any term defined herein,
shall mean that term as applied to the accounts of the Borrower and its
Subsidiaries, consolidated in accordance with GAAP.
     Consolidated Current Assets. As of any date, all assets of the Borrower and
its Subsidiaries on a consolidated basis that, in accordance with GAAP, are
properly classified as current assets as of such date, but excluding cash or
cash equivalents.
     Consolidated Current Liabilities. As of any date, all liabilities and other
Indebtedness of the Borrower and its Subsidiaries on a consolidated basis as may
be properly classified as current liabilities in accordance with GAAP.
     Consolidated EBITDA. At any date of determination, an amount equal to
Consolidated Net Income of the Borrower and its Subsidiaries on a consolidated
basis for the most recently completed Measurement Period:
     Plus
     (a) the sum of the following (but in each case only to the extent deducted
in calculating such Consolidated Net Income), without duplication:
     (i) Consolidated Interest Charges for such period,
     (ii) the provision for Federal, state, local and foreign income taxes
payable for such Measurement Period,
     (iii) depreciation and amortization expense (including amortization of
deferred debt issuance costs) for such Measurement Period,
     (iv) other expenses reducing such Consolidated Net Income which do not
represent a cash item in such period or any future period (in each case of or by
the Borrower and its Subsidiaries for such Measurement Period),

 



--------------------------------------------------------------------------------



 



8
     (v) cash severance expenses and personnel and service contract (including,
without limitation, leases) termination expenses incurred on or before the
Second Amendment Effective Date, provided that the aggregate amount of all such
expenses added to Consolidated EBITDA for all periods on or before the Second
Amendment Effective Date may not exceed $10,000,000 in the aggregate,
     (vi) cash severance expenses and personnel and service contract (including,
without limitation, leases) termination expenses incurred after the Second
Amendment Effective Date, provided that the aggregate amount of all such
expenses added to Consolidated EBITDA for all periods after the Second Amendment
Effective Date may not exceed $5,000,000 in the aggregate,
     (vii) (A) fees and expenses incurred in connection with the Second
Amendment and paid in cash in the second and third fiscal quarter of fiscal
2010, including fees and expenses of advisors and legal counsel, and the costs
incurred in connection with the requirements under the Loan Documents with
respect to the Collateral and (B) fees and expenses, including fees and expenses
of legal counsel incurred and paid in cash in connection with the compliance by
the Borrower and its Subsidiaries with any request by the Administrative Agent
under the Loan Documents with respect to the Collateral (including, without
limitation, requests under §§7.4, 9.13 and 9.15),
     (viii) transaction costs required to be expensed in connection with
Permitted Acquisitions for Measurement Periods commencing after the Revert Date,
and
     (ix) losses actually incurred during any Measurement Period occurring after
the Revert Date by the Borrower and its Subsidiaries in connection with
Development Properties (subsequent to the date such Station or Magazine was
designated a Development Property) in an aggregate amount not to exceed
$5,000,000 in any Measurement Period,
provided that, notwithstanding the foregoing, in no event shall any gain
realized by the Borrower or any Subsidiary as a result of the purchase,
forgiveness or other cancellation of Indebtedness of the Borrower or any
Subsidiary for less than the face value of such Indebtedness be included in
Consolidated EBITDA;
     Plus
     (b) the Borrower’s and any Subsidiary’s equity in the EBITDA of any Person
if such Person is not a Subsidiary for such Measurement Period up to the
aggregate amount of cash actually distributed by such Person during such
Measurement Period to the Borrower or a Subsidiary as a dividend or other
distribution (and in the case of a dividend or other distribution to a
Subsidiary (other than a Guarantor), such Subsidiary is not precluded from
further distributing such amount to the Borrower by operation of the terms of
its Governing Documents or any agreement, instrument or law applicable to such
Subsidiary during such Measurement Period), provided that, notwithstanding the
foregoing, with respect to the Austin Partnership only, Consolidated EBITDA
shall include the Borrower’s equity in accumulated EBITDA of the Austin
Partnership for prior periods that was not previously distributed, but only to
the extent of the cash actually

 



--------------------------------------------------------------------------------



 



9
distributed by such Person during such Measurement Period to the Borrower or a
Subsidiary as a dividend or other distribution,
     Minus
     (c) the sum of the following (but in each case only to the extent included
in calculating such Consolidated Net Income), without duplication:
     (i) any benefit for Federal, state, local and foreign income taxes payable,
     (ii) to the extent paid or funded by the Borrower either directly or
through Distributions or Investments, HoldCo Corporate Overhead Expenses,
     (iii) expenses for officers’ and other employees’ or consultants’ fees,
salaries and bonuses (other than (i) bonuses paid by the Parent prior to the
date of the First Amendment and (ii) bonuses paid by the Parent from the TV
Asset Sale Proceeds on or after the date of the First Amendment but prior to the
occurrence of the Initial Parent Tranche B Purchase) paid by Parent for or in
connection with services rendered in connection with the operations of the
Borrower and its Subsidiaries, which for clarity shall not include officers’ and
other employees’ fees, salaries and bonuses incurred by Parent which are
attributable directly to an Excluded Subsidiary,
     (iv) cash payments made with respect to non-cash charges added back in
prior periods and otherwise excluded, and
     (v) all non-cash items increasing Consolidated Net Income (in each case of
or by the Borrower and its Subsidiaries for such Measurement Period);
For purposes of calculating Consolidated EBITDA for any period (other than for
purposes of calculating Consolidated Excess Cash Flow), any Permitted
Acquisition, Asset Sale or Asset Swap of the Borrower or any of its Subsidiaries
which occurred during such period shall be deemed to have occurred on the first
date of such period and the calculation of Consolidated EBITDA shall be adjusted
on a Pro Forma Basis in connection therewith.
     Consolidated Excess Cash Flow. For any fiscal year ending after the Revert
Date, the difference (if any) between:
     (a) the sum of
     (i) Consolidated EBITDA for such fiscal year, plus
     (ii) the change in Consolidated Working Capital between the first day of
such fiscal year and the last day of such fiscal year, if negative, plus
     (iii) the sum of amounts received by the Borrower and its Subsidiaries from
Excluded Subsidiaries (including, without limitation, Bridge to Sale Excluded
Subsidiaries) and other Investments for such fiscal year, but only to the extent
such amounts (A) are not included in Consolidated EBITDA for such fiscal year or
(B) have not been used to prepay the Obligations hereunder pursuant to a
mandatory prepayment required by §4, plus

 



--------------------------------------------------------------------------------



 



10
     (iv) all payments received by the Borrower and its Subsidiaries related to
LMA Agreements, except to the extent any such payments have been included in
Consolidated EBITDA for the same fiscal year.
     (b) minus the sum of (for such fiscal year) (without duplication herein):
     (i) Consolidated Interest Charges actually paid in cash by the Borrower and
its Subsidiaries for such fiscal year,
     (ii) scheduled, mandatory and voluntary principal repayments (other than
refinancings of Indebtedness referenced in (C) below), to the extent actually
made, of (A) Revolving Credit Loans but only to the extent the Revolving Credit
Commitment was simultaneously and permanently reduced by a like amount (not
including any reduction of the Revolving Credit Commitment on the Second
Amendment Effective Date), (B) Tranche B Term Loans, in each case during such
fiscal year, and (C) Indebtedness permitted to be incurred under §10.1(f),
     (iii) all taxes actually paid in cash by the Borrower and its Subsidiaries
for such fiscal year or Distributions made for the purpose of payment by the
Parent of taxes (except to the extent financed by the issuance of equity or the
incurrence of Indebtedness),
     (iv) the change in Consolidated Working Capital between the first day of
such fiscal year and the last day of such fiscal year, if positive,
     (v) all amounts included in Consolidated EBITDA related to Excluded
Subsidiaries, Investments and LMA Agreements,
     (vi) cash amounts paid in connection with Investments permitted pursuant to
§10.3 during such period (in each case to the extent not financed by the
issuance of equity or the incurrence of Indebtedness),
     (vii) Capital Expenditures actually paid by the Borrower and its
Subsidiaries during such fiscal year (other than Capital Expenditures financed
by the issuance of equity or the incurrence of Indebtedness other than Revolving
Credit Loans),
     (viii) (A) up to $1,300,000 of cash severance expenses and personnel and
service contract (including, without limitation, leases) termination expenses
for the Fiscal Quarter Period constituting the second fiscal quarter of fiscal
2010 of the Borrower, and (B) cash severance expenses and personnel and service
contract (including, without limitation, leases) termination expenses for such
fiscal year, provided that, such severance expenses and personnel and service
contract termination expenses incurred under this subsection (B), may only be
deducted to the extent that the sum of such amount, when added together with all
other amounts deducted under this subsection (viii)(B) for all other fiscal
years occurring after the Second Amendment Effective Date, does not exceed
$5,000,000,

 



--------------------------------------------------------------------------------



 



11
     (ix) fees and expenses (including fees and expenses of advisors) incurred
in connection with the Second Amendment and paid in cash during the second or
third fiscal quarter of fiscal 2010,
     (x) fees and expenses (including the fees and expenses of legal counsel)
incurred and paid in cash (A) during the second or third fiscal quarter of
fiscal 2010 in connection with the requirements under the Loan Documents with
respect to the Collateral and (B) from time to time in connection with the
compliance by the Borrower and its Subsidiaries with the requests of the
Administrative Agent under the Loan Documents with respect to the Collateral,
including, without limitation, requests under §§7.4, 9.13 and 9.15,
     (xi) the amount of (A) Net Cash Sale Proceeds of Asset Sales and Asset
Swaps, (B) Net Cash Equity Issuance Proceeds of Equity Issuances, (C) Net Cash
Debt Issuance Proceeds of all issuances of Indebtedness, and (D) Extraordinary
Receipts, in each case only to the extent such proceeds are (I) held by the
Administrative Agent as collateral in accordance with the terms of §4.7,
(II) subject to the prepayment provisions of any one of §4.2, §4.3, §4.4, or
§4.5, and (III) otherwise included in the definition of Consolidated Excess Cash
Flow,
     (xii) the amount of Extraordinary Receipts, but only to the extent such
Extraordinary Receipts are (A) subject to the prepayment provisions of §4.5,
(B) not included in subsection (xi) above and (C) included in the calculation of
Consolidated EBITDA,
     (xiii) the amount of Consolidated Excess Cash Flow included in any
calculation of Suspension Period Excess Cash for a Fiscal Quarter Period during
such fiscal year prior to the Revert Date and that was subject to a mandatory
prepayment under §4.1, and
     (xiv) $5,000,000.
     Consolidated Interest Charges. For any Measurement Period, the sum of
(a) all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, (b) all interest paid or
payable with respect to discontinued operations and (c) the portion of rent
expense under Capitalized Leases that is treated as interest in accordance with
GAAP, in each case, of or by the Borrower and its Subsidiaries on a consolidated
basis for the applicable Measurement Period provided that, Consolidated Interest
Charges shall not include amortization of debt discount or issuance fees. For
purposes of calculating Consolidated Interest Charges for any period, any
Permitted Acquisition, Asset Sale or Asset Swap of the Borrower or any of its
Subsidiaries which occurred during such period shall be deemed to have occurred
on the first date of such period and the calculation of Consolidated Interest
Charges shall be adjusted on a Pro Forma Basis in connection therewith.

 



--------------------------------------------------------------------------------



 



12
     Consolidated Net Income. At any date of determination, the net income (or
loss) of the Borrower and its Subsidiaries on a consolidated basis for the most
recently completed Measurement Period; provided that
     (a) To the extent included in the calculation of the net income (or loss)
of the Borrower and its Subsidiaries on a consolidated basis, Consolidated Net
Income shall exclude:
     (i) extraordinary and/or nonrecurring gains and losses for such Measurement
Period including, without limitation, any (A) gains (or losses) from any Asset
Sale or (B) change in fair value of any Interest Rate Agreement that fails to
qualify as cash flow hedges in accordance with GAAP,
     (ii) the net income of any Subsidiary (other than a Guarantor) during such
Measurement Period to the extent that the declaration or payment of dividends or
similar distributions by such Subsidiary of such income is not permitted by
operation of the terms of its Governing Documents or any agreement, instrument
or law applicable to such Subsidiary during such Measurement Period, except that
the Borrower’s and any Subsidiary’s equity in any net loss of any such
Subsidiary for such Measurement Period shall be included in determining
Consolidated Net Income,
     (iii) non-cash dividends or non-cash distributions received from
Investments,
     (iv) any income (or loss) for such Measurement Period of any Person if such
Person is not a Subsidiary,
     (v) income and expenses arising from or in connection with Trades and other
non-cash credits to Consolidated Net Income other than income attributable to
cash payments received in a prior period to the extent that such cash payments
were not previously included in the calculation of Consolidated Net Income in a
prior period, and
     (vi) cash dividends or cash distributions received from Excluded
Subsidiaries; and
     (b) interest income included in the calculation of Consolidated Net Income
shall not exceed $2,000,000 in the aggregate during any Measurement Period; and
     (c) the $14,000,000 prepayment under the LMA Agreement, dated as of
April 3, 2009, among KMVN, LLC, KMVN License, LLC, Grupo Radio Centro LA, LLC
and Grupo Radio Centro S.A.B. de C.V., received in April 2009 shall not be
included in Consolidated Net Income for any period.
     Consolidated Total Funded Debt. As of any date of determination, for the
Borrower and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, (b) all purchase money Indebtedness, (c) all direct obligations
arising under letters of credit (including standby and

 



--------------------------------------------------------------------------------



 



13
commercial), bankers’ acceptances, bank guaranties, surety bonds and similar
instruments, (d) all obligations in respect of the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business), (e) all Attributable Indebtedness, (f) without duplication, all
Guarantees with respect to outstanding Indebtedness of the types specified in
clauses (a) through (e) above of Persons other than the Borrower or any
Subsidiary, and (g) all Indebtedness of the types referred to in clauses
(a) through (f) above of any partnership or joint venture (other than a joint
venture that is itself a corporation or limited liability company) in which the
Borrower or a Subsidiary is a general partner or joint venturer, unless such
Indebtedness is expressly made non-recourse to the Borrower or such Subsidiary.
     Consolidated Working Capital. The excess of Consolidated Current Assets
over Consolidated Current Liabilities, provided that, notwithstanding the
foregoing, (a) changes in accrued interest, (b) non-cash changes in tax
receivables and payables, and (c) any other asset or liability resulting from a
non-cash gain or loss to the extent such non-cash gain or loss was excluded from
either Consolidated EBITDA or Consolidated Net Income, shall be excluded from
the calculation of Consolidated Working Capital.
     Continuing Directors. The directors of the Parent and the Borrower on the
Funding Date, and each other director of the Parent or the Borrower, if (a) in
case of the Parent, such other director’s nomination for election to the board
of directors of the Parent is recommended by at least 662/3% of the then
Continuing Directors of the Parent in his or her election by the shareholders of
the Parent, and (b) in the case of the Borrower, such other director’s
nomination for election to the board of directors of the Borrower is recommended
by either 662/3% of the then Continuing Directors of the Borrower or by the
majority of the shareholders in his or her election by the shareholders of the
Borrower.
     Conversion Request. A notice given by the Borrower to the Administrative
Agent of the Borrower’s election to convert or continue a Loan in accordance
with §2.7 or §3.5.2.
     Copyright Mortgage. The Memorandum of Grant of Security Interest in
Copyrights, dated as of May 10, 2004, made by the Borrower and each of the
Subsidiaries in favor of the Administrative Agent, for the benefit of the
Lenders and the Administrative Agent, in form and substance satisfactory to the
Administrative Agent.
     Credit Agreement. This Amended and Restated Revolving Credit and Term Loan
Agreement, including the Schedules and Exhibits hereto.
     Credit Extension. Any or each of the following: (a) the borrowing of a Loan
and (b) the issuance of a Letter of Credit.
     Current Note. See §15.2.
     Default. See §14.1.
     Delinquent Lender. See §16.5.3.

 



--------------------------------------------------------------------------------



 



14
     Development Property. Any Station or Magazine (other than a Station or
Magazine located in the United States and owned by an Excluded Subsidiary) which
the Borrower designates as a Development Property in a written notice delivered
to the Administrative Agent and which either (a) is making or has made within
the six (6) months preceding such designation substantial changes in its format
or (b) has been acquired within the twelve (12) months preceding such
designation; provided, that a Station or Magazine which has been designated a
Development Property shall remain a Development Property until the earlier to
occur of (i) the date the Borrower notifies the Administrative Agent in writing
that such Station or Magazine is no longer a Development Property, (ii) other
than in respect of WRXP-FM and WFNI- AM, the date which is twelve
(12) consecutive months following the date of designation, and (iii) solely with
respect to WRXP-FM and WFNI-AM, February 28, 2010; and provided further that no
Station or Magazine may be re-designated as a Development Property unless twelve
(12) consecutive months have passed since such Station or Magazine ceased to be
a Development Property
     Distribution. The declaration or payment of any dividend on or in respect
of any shares of any class of Capital Stock of the Borrower or any of its
Subsidiaries, other than dividends payable solely in shares of common stock of
the Borrower; the purchase, redemption, defeasance, retirement or other
acquisition of any shares of any class of Capital Stock of the Borrower or any
of its Subsidiaries, directly or indirectly through a Subsidiary or otherwise
(including the setting apart of assets for a sinking or other analogous fund to
be used for such purpose); the return of capital by the Borrower or its
Subsidiaries to its shareholders as such; or any other distribution on or in
respect of any shares of any class of Capital Stock of the Borrower or its
Subsidiaries.
     Dollars or $. Dollars in lawful currency of the United States of America.
     Domestic Lending Office. Initially, the office of each Lender designated as
such in Schedule 1 hereto; thereafter, such other office of such Lender, if any,
located within the United States that will be making or maintaining Base Rate
Loans.
     Drawdown Date. The date on which any Revolving Credit Loan or any Term Loan
is made or is to be made.
     Dutch Auction. One or more purchases by the Parent of a portion of the
Tranche B Term Loan; provided that each such purchase is made in accordance with
the terms of §10.16.(c).
     EBITDA. At any date of determination, an amount equal to net income of any
Excluded Subsidiary or other Person that is not a Subsidiary determined in
accordance with GAAP for the most recently completed Measurement Period:
     (a) Plus the sum of the following (but in each case only to the extent
deducted in calculating such net income), without duplication:
     (i) interest charges for such period determined in accordance with GAAP,

 



--------------------------------------------------------------------------------



 



15
     (ii) the provision for Federal, state, local and foreign income taxes
payable for such Measurement Period,
     (iii) depreciation and amortization expense (including amortization of
deferred debt issuance costs) for such Measurement Period,
     (iv) other expenses reducing such net income which do not represent a cash
item in such period or any future period (in each case of or by such Person for
such Measurement Period) for such Measurement Period,
provided that, notwithstanding the foregoing, in no event shall any gain
realized by such Person as a result of the purchase, forgiveness or other
cancellation of Indebtedness of such Person for less than the face value of such
Indebtedness be included in EBITDA;
     (b) Minus the sum of the following (but in each case only to the extent
included in calculating such net income), without duplication:
     (i) any benefit for Federal, state, local and foreign income taxes payable,
     (ii) cash payments made with respect to non-cash charges added back in
prior periods and otherwise excluded, and
     (iii) all non-cash items increasing net income (in each case of or by such
Person for such Measurement Period).
     Eligible Assignee. Means (a) any Lender; provided that, assignments
involving all or any portion of a Revolving Credit Commitment and/or Revolving
Credit Loans to a Tranche B Lender that is not also a Revolving Credit Lender
shall be subject to the approvals specified in clause (d) below; (b) an
Affiliate of a Lender; (c) an Approved Fund; and (d) any other Person (other
than a natural person, the Borrower, any Affiliate of the Borrower or any
Subsidiaries of the Borrower) approved by (i) the Administrative Agent, and
(ii) unless an Event of Default has occurred and is continuing, the Borrower
(each such approval not to be unreasonably withheld or delayed).
     Employee Benefit Plan. Any employee benefit plan within the meaning of
§3(3) of ERISA maintained or contributed to by the Borrower or any ERISA
Affiliate, other than a Guaranteed Pension Plan or a Multiemployer Plan.
     Environmental Laws. See §8.18(a).
     EPA. See §8.18(b).
     Equity Issuance. The sale or issuance (whether by public or private
offering) by the Parent, the Borrower or any Subsidiary of any of its Capital
Stock or any Equity-Like Instrument, other than sales or issuances to the
Parent, the Borrower or any Subsidiary.
     Equity-Like Instrument. Any instrument that is equity-like in nature
(including without limitation, preferred stock and any instrument issued
pursuant to the conversion of convertible Indebtedness into Capital Stock),
whether or not such instrument is considered Capital Stock, which evidences a
residual interest in the issuer or its assets

 



--------------------------------------------------------------------------------



 



16
after the payment of all indebtedness and other liabilities paid prior to equity
in accordance with GAAP, and has no put or similar provisions (except for put or
similar provisions applicable in the event of an asset sale or change of
control), no fixed maturity date and no mandatory redemption date, unless such
maturity date or such mandatory redemption date is more than six (6) months
after the Final Maturity Date. For the avoidance of doubt, nothing contained
herein permitting the existence in any Equity-Like Instrument of put or similar
provisions applicable in the event of an asset sale or change of control shall
be deemed a consent to the making of any payment resulting from the exercise of
such provisions.
     ERISA. The Employee Retirement Income Security Act of 1974.
     ERISA Affiliate. Any Person which is treated as a single employer with the
Borrower under §414 of the Code.
     ERISA Reportable Event. A reportable event with respect to a Guaranteed
Pension Plan within the meaning of §4043 of ERISA and the regulations
promulgated thereunder.
     Eurocurrency Reserve Rate. For any day with respect to a Eurodollar Rate
Loan, the maximum rate (expressed as a decimal) at which any bank subject
thereto would be required to maintain reserves under Regulation D of the Board
of Governors of the Federal Reserve System (or any successor or similar
regulations relating to such reserve requirements) against “Eurocurrency
Liabilities” (as that term is used in Regulation D), if such liabilities were
outstanding. The Eurocurrency Reserve Rate shall be adjusted automatically on
and as of the effective date of any change in the Eurocurrency Reserve Rate.
     Eurodollar Business Day. Any such day on which dealings in Dollar deposits
are conducted by and between banks in the London interbank eurodollar market.
     Eurodollar Lending Office. Initially, the office of each Lender designated
as such in Schedule 1 hereto; thereafter, such other office of such Lender, if
any, that shall be making or maintaining Eurodollar Rate Loans.
     Eurodollar Rate.
     (a) For any Interest Period with respect to a Eurodollar Rate Loan, the
rate per annum equal to (i) the British Bankers Association LIBOR Rate as
published by Reuters (or other commercially available source providing
quotations of BBA LIBOR as designated by the Administrative Agent from time to
time) (“BBA LIBOR”), at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period or (ii) if such published rate is not available at such
time for any reason, the rate determined by the Administrative Agent to be the
rate at which deposits in Dollars for delivery on the first day of such Interest
Period in same day funds in the approximate amount of the Eurodollar Rate Loan
being

 



--------------------------------------------------------------------------------



 



17
made, continued or converted by Bank of America and with a term equivalent to
such Interest Period would be offered by Bank of America’s London Branch to
major banks in the London interbank Eurodollar market at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period; provided that, for an Interest Period of
less than three months, if the Eurodollar Rate would, but for the application of
this proviso, be less than the Eurodollar Rate for an Interest Period of three
months, the Eurodollar Rate shall be the Eurodollar Rate for an Interest Period
of three months.
     (b) For any interest rate calculation with respect to a Base Rate Loan, the
rate per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m., London time
on the date of determination (provided that if such day is not a London Business
Day, the next preceding London Business Day) for Dollar deposits being delivered
in the London interbank market for a term of one month commencing that day or
(ii) if such published rate is not available at such time for any reason, the
rate determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the date of determination in same day funds in the
approximate amount of the Base Rate Loan being made, continued or converted by
Bank of America and with a term equal to one month would be offered by Bank of
America’s London Branch to major banks in the London interbank Eurodollar market
at their request at the date and time of determination.
     Eurodollar Rate Loans. Revolving Credit Loans and all or any portion of the
Tranche B Term Loan bearing interest calculated by reference to the Eurodollar
Rate.
     Event of Default. See §14.1.
     Excluded Assets. (a) Real Estate other than owned Real Estate and
(b) property subject to Capitalized Leases and purchase money liens permitted
hereunder if such Capitalized Lease or purchase money agreement prohibits
assignment or liens in favor of the Administrative Agent and the Lenders to
secure the Obligations on the assets subject thereto (but solely to the extent
that any such restriction shall be enforceable under applicable law) without the
consent of the lessor thereof or other applicable party thereto.
     Excluded Subsidiaries. Collectively, (a) Emmis Ventures, Inc., an Indiana
corporation, but only if Emmis Ventures, Inc. is dissolved prior to October 31,
2009, (b) each subsidiary of Emmis International Broadcasting Corporation which
is not organized under the laws of the United States or any state or political
subdivision of the United States unless included at the election of the Borrower
upon prior written notice to the Administrative Agent, (c) Ciudad, LLC, an
Indiana limited liability company and (d) the Austin Partnership and RAM, in
each case, until such subsidiary becomes wholly-owned by the Borrower and upon
prior written notice to the Administrative Agent. Notwithstanding the foregoing,
no Person may be an Excluded Subsidiary hereunder if (i) it is a “Guarantor”
under any indenture or other document or instrument governing Subordinated Debt
or has otherwise guaranteed or given assurances of payment or performance under
or in respect of any Indebtedness (including Subordinated Debt) of

 



--------------------------------------------------------------------------------



 



18
the Parent, the Borrower or any of the Subsidiaries or (ii) it is a License
Subsidiary formed or organized, as applicable, under the laws of the United
States.
     Excluded Taxes. See §6.3.2.
     Existing Credit Agreement. That certain Revolving Credit and Term Loan
Agreement, dated as of May 10, 2004, as amended and in effect on the Funding
Date, by and among the Borrower, the lending institutions party thereto, Bank of
America, N.A., as administrative agent, Wachovia Bank, N.A., Deutsche Bank
Securities Inc. and Credit Suisse First Boston, acting through its Cayman Island
Branch, as co-documentation agents, and Goldman Sachs Credit Partners, L.P. as
syndication agent.
     Existing Lenders. Those financial institutions party to the Existing Credit
Agreement.
     Existing Letters of Credit. Those Letters of Credit issued under the
Existing Credit Agreement and outstanding as of the Funding Date.
     Extraordinary Receipt. Any cash received by or paid to or for the account
(without duplication) of the Parent, the Borrower, any Subsidiary, the Austin
Partnership or RAM, not in the ordinary course of business, including tax
refunds, pension plan reversions, proceeds of insurance (including business
interruption insurance), condemnation awards (and payments in lieu thereof),
indemnity payments and any purchase price adjustments. Notwithstanding the
foregoing, with respect to Extraordinary Receipts with respect to the assets of
the Austin Partnership and RAM, Extraordinary Receipts shall include only the
Borrower’s and its Subsidiaries’ aggregate equity percentage in the Austin
Partnership or RAM of such Extraordinary Receipts.
     FCC. The Federal Communications Commission (or any successor agency,
commission, bureau, department or other political subdivision of the United
States of America).
     FCC License. Any license, permit, certificate of compliance, antenna
structure registration, franchise, approval or authorization granted or issued
by the FCC.
     Federal Funds Rate. For any day, the rate per annum equal to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers on such day, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of America on
such day on such transactions as determined by the Administrative Agent.

 



--------------------------------------------------------------------------------



 



19
     Fees. Collectively, the Commitment Fee, the Letter of Credit Fees, the
Administrative Agent’s Fee and any other fees that the Borrower may, after the
date hereof, agree in writing to pay to the Lenders or the Agents in connection
with this Credit Agreement.
     Final Maturity Date. The date which is the latest of (a) the Revolving
Credit Maturity Date, (b) the Tranche B Maturity Date and (c) the maturity date
of any new Tranches established pursuant to §15.1
     Financial Affiliate. A Subsidiary of the bank holding company controlling
any Lender that is engaging in any of the activities permitted by §4(e) of the
Bank Holding Company Act of 1956 (12 U.S.C. §1843).
     First Amendment. First Amendment and Consent to Amended and Restated
Revolving Credit and Term Loan Agreement, dated as of March 3, 2009, among the
Borrower, the Parent, the Lenders and the Administrative Agent.
     Fiscal Quarter Period. As of any date of determination, the period of one
fiscal quarter of the Borrower and its Subsidiaries ending on such date, or if
such date is not a fiscal quarter end date, the period of one fiscal quarter
most recently ended for which financial statements have been required to be
delivered pursuant to §9.4.
     Fixed Charge Coverage Ratio. At any date of determination in each case for
the most recently completed Reference Period, the ratio of (a) (i) Consolidated
EBITDA, less (ii) the aggregate amount of all Capital Expenditures to (b) the
sum of (i) Consolidated Interest Charges, (ii) the aggregate principal amount of
all regularly scheduled principal payments of Consolidated Total Funded Debt,
(iii) the aggregate amount of all Restricted Payments (except Restricted
Payments for taxes that are included in subsection (iv) below and Restricted
Payments for HoldCo Corporate Overhead Expenses), (iv) the aggregate amount of
Federal, state, local and foreign income taxes paid in cash, in each case, of or
by the Borrower and its Subsidiaries for the most recently completed Reference
Period (plus, without duplication, Distributions made for the payment by the
Parent of such taxes), but excluding (1) cash taxes payable in respect of the
cancellation of indebtedness income arising as a result of any purchase of
Consolidated Total Funded Debt and (2) cash taxes paid in connection with any
Asset Sale and paid from the gross proceeds of such Asset Sale, plus (v) without
duplication, the aggregate amount of all Distributions that the Borrower paid
with respect to its Capital Stock, and which the Borrower paid to the Parent to
enable the Parent to make Distributions in respect of the Parent Preferred
Stock. For purposes of calculating the Fixed Charge Coverage Ratio, with respect
to any Permitted Acquisition, Asset Sale or Asset Swap occurring during the
Reference Period applicable to such determination of the Fixed Charge Coverage
Ratio, the components listed above shall be calculated as if such Permitted
Acquisition, Asset Sale or Asset Swap occurred on the first day of such
Reference Period.
     Fund. Any Person (other than a natural person) that is (or will be) engaged
in making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its activities.

 



--------------------------------------------------------------------------------



 



20
     Funding Date. The first date on which the conditions set forth in §12 have
been satisfied and any Revolving Credit Loans and the Term Loans are to be made
or any Letter of Credit is to be issued hereunder.
     GAAP. (a) When used in §11, whether directly or indirectly through
reference to a capitalized term used therein, means (i) principles that are
consistent with the principles promulgated or adopted by the Financial
Accounting Standards Board and its predecessors, in effect for the fiscal year
ended on the Balance Sheet Date, and (ii) to the extent consistent with such
principles, the accounting practice of the Borrower reflected in its financial
statements for the year ended on the Balance Sheet Date, and (b) when used in
general, other than as provided above, means principles that are (i) consistent
with the principles promulgated or adopted by the Financial Accounting Standards
Board and its predecessors, as in effect from time to time, and (ii)
consistently applied with past financial statements of the Borrower adopting the
same principles, provided that in each case referred to in this definition of
“GAAP” a certified public accountant would, insofar as the use of such
accounting principles is pertinent, be in a position to deliver an unqualified
opinion (other than a qualification regarding changes in GAAP) as to financial
statements in which such principles have been properly applied. Notwithstanding
the foregoing, if at any time any change in GAAP would affect the computation of
any financial ratio or requirement set forth in any Loan Document, and either
the Borrower or the Required Lenders shall so request, the Administrative Agent,
the Lenders and the Borrower shall negotiate in good faith to amend such ratio
or requirement to preserve the original intent thereof in light of such change
in GAAP (subject to the approval of the Required Lenders); provided that, until
so amended, (a) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (b) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Credit Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.
     Governing Documents. With respect to any Person, its certificate or
articles of incorporation, membership agreement, partnership agreement or
similar charter document, any by-laws and all shareholder agreements, voting
trusts and similar arrangements applicable to any of its Capital Stock.
     Governmental Authority. Any foreign, federal, state, regional, local,
municipal or other government, or any department, commission, board, bureau,
agency, public authority or instrumentality thereof, or any court or arbitrator,
including, without limitation, the FCC.
     Guarantee. As to any Person, (a) any obligation, contingent or otherwise,
of such Person guaranteeing or having the economic effect of guaranteeing any
Indebtedness or other obligation payable or performable by another Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or

 



--------------------------------------------------------------------------------



 



21
payment of) such Indebtedness or other obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the obligee in
respect of such Indebtedness or other obligation of the payment or performance
of such Indebtedness or other obligation, (iii) to maintain working capital,
equity capital or any other financial statement condition or liquidity or level
of income or cash flow of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation, or (iv) entered into for
the purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
     Guarantor. Solely for purposes of this Credit Agreement, any Subsidiary of
the Borrower that is subject to the Guaranty (or a subsequent Guarantee of the
Obligations acceptable to the Administrative Agent), in its capacity as a
“Guarantor” under the Guaranty or such subsequent Guarantee of the Obligations.
     Granting Lender. See §17.1.
     Guaranteed Pension Plan. Any employee pension benefit plan within the
meaning of §3(2) of ERISA maintained or contributed to by the Borrower or any
ERISA Affiliate the benefits of which are guaranteed on termination in full or
in part by the PBGC pursuant to Title IV of ERISA, other than a Multiemployer
Plan.
     Guaranty. The Guaranty, dated May 10, 2004, made by the Parent and each of
the Subsidiaries in favor of the Lenders and the Administrative Agent pursuant
to which the Parent and each such Subsidiary guaranties to the Lenders and the
Administrative Agent the payment and performance of the Obligations in form and
substance satisfactory to the Administrative Agent.
     Hazardous Substances. See §8.18(b).
     HoldCo Corporate Overhead Expenses. Means (i) accounting and audit costs
and expenses incurred by the Parent in the ordinary course of its business in
connection with preparing consolidated and consolidating financial reports and
tax filings, (ii) SEC filing fees and expenses incurred by the Parent,
(iii) legal fees relating to the corporate maintenance of the Parent, (iv)
outside director fees incurred by the Parent, (v) costs and expenses payable by
the Parent for director and officer insurance, (vi) transfer agent fees payable
in connection with Capital Stock of the Parent, (vii) proxy solicitation costs
incurred by the Parent, (viii) franchise taxes and other fees payable to the
jurisdictions of incorporation or qualification of the Parent and (ix) other
similar costs and expenses of

 



--------------------------------------------------------------------------------



 



22
the Parent incurred in the ordinary course of conducting its business; provided,
that in no event shall HoldCo Corporate Overhead Expenses include (A) officers’
and other employees’ fees, salaries, bonuses, debt service and dividends and
other distributions in respect of the Capital Stock of the Parent or (B) costs
and expenses incurred by the Parent in connection with any actual or proposed
issuance of indebtedness or equity by the Parent which is permitted hereunder.
     Indebtedness. As to any Person and whether recourse is secured by or is
otherwise available against all or only a portion of the assets of such Person
and whether or not contingent, but without duplication:
     (a) every obligation of such Person for money borrowed,
     (b) every obligation of such Person evidenced by bonds, debentures, notes
or other similar instruments, including obligations incurred in connection with
the acquisition of property, assets or businesses,
     (c) every reimbursement obligation of such Person with respect to letters
of credit, bankers’ acceptances or similar facilities issued for the account of
such Person,
     (d) every obligation of such Person issued or assumed as the deferred
purchase price of property or services (including securities repurchase
agreements but excluding trade accounts payable or accrued liabilities arising
in the ordinary course of business which are not overdue or which are being
contested in good faith),
     (e) every obligation of such Person under any Capitalized Lease,
     (f) every obligation of such Person under any Synthetic Lease,
     (g) all sales by such Person of (i) accounts or general intangibles for
money due or to become due, (ii) chattel paper, instruments or documents
creating or evidencing a right to payment of money or (iii) other receivables
(collectively “receivables”), whether pursuant to a purchase facility or
otherwise, other than in connection with the disposition of the business
operations of such Person relating thereto or a disposition of defaulted
receivables for collection and not as a financing arrangement, and together with
any obligation of such Person to pay any discount, interest, fees, indemnities,
penalties, recourse, expenses or other amounts in connection therewith,
     (h) every obligation of such Person (an “equity related purchase
obligation”) to purchase, redeem, retire or otherwise acquire for value any
shares of Capital Stock issued by such Person or any rights measured by the
value of such Capital Stock,
     (i) every net obligation of such Person under any forward contract, futures
contract, swap, option or other financing agreement or arrangement (including,
without limitation, caps, floors, collars and similar agreements), the value of
which is dependent upon interest rates, currency exchange rates, commodities or
other indices (a “derivative contract”),

 



--------------------------------------------------------------------------------



 



23
     (j) every obligation in respect of Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent that such Person is liable therefor as a result of such Person’s
ownership interest in or other relationship with such entity, except to the
extent that the terms of such Indebtedness provide that such Person is not
liable therefor and such terms are enforceable under applicable law,
     (k) every obligation, contingent or otherwise, of such Person guaranteeing,
or having the economic effect of guarantying or otherwise acting as surety for,
any obligation of a type described in any of clauses (a) through (j) (the
“primary obligation”) of another Person (the “primary obligor”), in any manner,
whether directly or indirectly, and including, without limitation, any
obligation of such Person (i) to purchase or pay (or advance or supply funds for
the purchase of) any security for the payment of such primary obligation,
(ii) to purchase property, securities or services for the purpose of assuring
the payment of such primary obligation, or (iii) to maintain working capital,
equity capital or other financial statement condition or liquidity of the
primary obligor so as to enable the primary obligor to pay such primary
obligation.
     The “amount” or “principal amount” of any Indebtedness at any time of
determination represented by (u) any Indebtedness, issued at a price that is
less than the principal amount at maturity thereof, shall be the amount of the
liability in respect thereof determined in accordance with GAAP, (v) any
Capitalized Lease shall be the principal component of the aggregate of the
rentals obligation under such Capitalized Lease payable over the term thereof
that is not subject to termination by the lessee, (w) any sale of receivables
shall be the amount of unrecovered capital or principal investment of the
purchaser (other than the Borrower or any of its wholly-owned Subsidiaries)
thereof, excluding amounts representative of interest earned on such investment,
(x) any Synthetic Lease shall be the stipulated loss value, termination value or
other equivalent amount, (y) any derivative contract shall be the maximum amount
of any termination or loss payment required to be paid by such Person if such
derivative contract were, at the time of determination, to be terminated by
reason of any event of default or early termination event thereunder, whether or
not such event of default or early termination event has in fact occurred and
(z) any equity related purchase obligation shall be the maximum fixed redemption
or purchase price thereof inclusive of any accrued and unpaid dividends to be
comprised in such redemption or purchase price.
     Indemnified Liabilities. See §18.3.
     Indemnified Person. See §18.3.
     Ineligible Securities. Securities which may not be underwritten or dealt in
by member banks of the Federal Reserve System under Section 16 of the Banking
Act of 1933 (12 U.S.C. §24, Seventh), as amended.
     Initial Parent Tranche B Purchase. The point in time at which the aggregate
purchase price of all Parent Tranche B Purchases reaches an amount equal to the
difference between $20,000,000 and the aggregate amount of bonuses paid on or
after

 



--------------------------------------------------------------------------------



 



24
February 1, 2009 by the Parent to officers and other employees of the Parent,
the Borrower or any of their Subsidiaries.
     Instrument of Accession. See §15.1.
     Interest Payment Date. (a) As to any Base Rate Loan, the last day of the
calendar quarter with respect to interest accrued during such calendar quarter,
including, without limitation, the calendar quarter which includes the Drawdown
Date of such Base Rate Loan; and (b) as to any Eurodollar Rate Loan in respect
of which the Interest Period is (i) three months or less, the last day of such
Interest Period and (ii) more than three (3) months, the respective dates that
fall every three months after the beginning of such Interest Period.
     Interest Period. With respect to each Revolving Credit Loan or all or any
relevant portion of the Tranche B Term Loan that is a Eurodollar Rate Loan,
(a) initially, the period commencing on the Drawdown Date of such Loan and
ending on the last day of a period consisting of one (1), two (2), three (3) or
six (6) months, and if acceptable to all Lenders within the relevant Tranche,
nine (9) or twelve (12) months, as selected by the Borrower in a Loan Request or
as otherwise required by the terms of this Credit Agreement, and (b) thereafter,
each period commencing on the last day of the next preceding Interest Period
applicable to such Revolving Credit Loan or all or such portion of the Tranche B
Term Loan and ending on the last day of one of the periods set forth above, as
selected by the Borrower in a Conversion Request; provided that all of the
foregoing provisions relating to Interest Periods are subject to the following:
     (A) if any Interest Period with respect to a Eurodollar Rate Loan would
otherwise end on a day that is not a Eurodollar Business Day, that Interest
Period shall be extended to the next succeeding Eurodollar Business Day unless
the result of such extension would be to carry such Interest Period into another
calendar month, in which event such Interest Period shall end on the immediately
preceding Eurodollar Business Day;
     (B) if the Borrower shall fail to give notice as provided in §2.7 or
§3.5.2, the Borrower shall be deemed to have requested a conversion of the
affected Eurodollar Rate Loan to a Base Rate Loan and the continuance of all
Base Rate Loans as Base Rate Loans on the last day of the then current Interest
Period with respect thereto;
     (C) any Interest Period relating to any Eurodollar Rate Loan that begins on
the last Eurodollar Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period) shall end on the last Eurodollar Business Day of a
calendar month; and
     (D) any Interest Period that would otherwise extend beyond the Revolving
Credit Maturity Date (if comprising a Revolving Credit Loan) or the Tranche B
Maturity Date (if comprising the Tranche B Term Loan or a portion

 



--------------------------------------------------------------------------------



 



25
thereof) shall end on the Revolving Credit Maturity Date or the Tranche B
Maturity Date, as the case may be.
     Interest Rate Agreement. Any interest rate swap agreement (whether from
fixed to floating or from floating to fixed), interest rate cap agreement,
interest rate collar agreement, interest rate futures contract, interest rate
option agreement or other similar agreement or arrangement to which the Borrower
and any Lender or Affiliate of any Lender is a party, designed to manage
interest rates or interest rate risk in connection with this Credit Agreement or
any other Indebtedness for borrowed money evidenced by bonds, debentures or
other similar instruments owed by the Borrower or any of its Subsidiaries.
     Investments.
     (a) During the Suspension Period, all expenditures made and all liabilities
incurred (contingently or otherwise) for the acquisition of Capital Stock or
Indebtedness of, or in respect of any guaranties (or other commitments as
described under the definition of Indebtedness) of the obligations or
Indebtedness of, or obligations of, or loans, advances, capital contributions or
transfers of property to, any Person, but excluding accrued interest or earnings
thereon. In determining the aggregate amount of Investments outstanding at any
particular time: (i) the amount of any Investment represented by a guaranty
shall be taken at not less than the principal amount of the obligations
guaranteed and still outstanding; (ii) there shall not be deducted in respect of
any Investment any amounts received as earnings on such Investment, whether as
dividends, interest or otherwise, (iii) there shall not be deducted from the
aggregate amount of Investments any decrease in the value thereof, and
(iv) there shall be deducted in respect of the total amount of Investments
(A) the amount of Net Cash Equity Issuance Proceeds of any Equity Issuance by
the Borrower or the Parent, (B) the amount of Net Cash Debt Issuance Proceeds of
any issuance of Permitted Parent Indebtedness, but in each of (A) and (B) above,
only to the extent that such proceeds (1) are not subject to a mandatory
prepayment under §4.4, (2) are not used or intended for use by the Parent in
connection with any redemption, purchase or other acquisition or extinguishment
of any Parent Preferred Stock or Common Stock of the Parent, (3) are not used or
intended for use in connection with any redemption, purchase or other
acquisition or extinguishment of any Indebtedness of the Borrower, the Parent or
any Subsidiary (except a voluntary prepayment of the Revolving Credit Loans at
par that does not reduce the Revolving Credit Commitment), (4) are not used or
intended for use in connection with a Dutch Auction, and (5) of the Parent are
concurrently with such transaction contributed to the Borrower in cash as
equity, and (C) any deferred purchase price of Asset Sales (excluding the sale
of KMVN), but only to the extent (1) such deferred purchase price was an
Investment included in the calculation of outstanding Investments

 



--------------------------------------------------------------------------------



 



26
at the time of such Asset Sale and at all times prior to such date of
determination, and (2) such amounts are applied to prepay the Loans at par in
accordance with the terms of this Credit Agreement. Notwithstanding the
foregoing, in no event shall an amount in excess of $25,000,000 be deducted from
the determination of the aggregate amount of Investments outstanding over the
Suspension Period.
     (b) After the Revert Date, all expenditures made and all liabilities
incurred (contingently or otherwise) for the acquisition of Capital Stock or
Indebtedness of, or in respect of any guaranties (or other commitments as
described under the definition of Indebtedness) of the obligations or
Indebtedness of, or obligations of, or loans, advances, capital contributions or
transfers of property to, any Person, but excluding accrued interest or earnings
thereon. In determining the aggregate amount of Investments outstanding at any
particular time: (i) the amount of any Investment represented by a guaranty
shall be taken at not less than the principal amount of the obligations
guaranteed and still outstanding; (ii) there shall be deducted in respect of
each such Investment any amount received as a return of capital (but only by
repurchase, redemption, retirement, repayment, liquidating dividend or
liquidating distribution); (iii) there shall not be deducted in respect of any
Investment any amounts received as earnings on such Investment, whether as
dividends, interest or otherwise, and (iv) there shall not be deducted from the
aggregate amount of Investments any decrease in the value thereof.
     Lead Arrangers. Collectively, Banc of America Securities LLC and Deutsche
Bank Securities Inc. acting as joint lead arrangers and joint book managers.
     Lender Affiliate. (a) With respect to any Lender, (i) an Affiliate of such
Lender or (ii) an Approved Fund and (b) with respect to an Approved Fund, any
other entity (whether a corporation, partnership, limited liability company,
trust or other legal entity) that is a fund that invests in bank loans and
similar extensions of credit and is managed by the same investment advisor as
such Approved Fund or by an Affiliate of such investment advisor.
     Lenders. Collectively, the Revolving Credit Lenders and the Tranche B
Lenders and any institution that becomes a Lender pursuant to §15 or §17.
     Letter of Credit. See §5.1.1.
     Letter of Credit Application. See §5.1.1.
     Letter of Credit Fee. See §5.6.
     Letter of Credit Participation. See §5.1.4.
     License Subsidiaries. Collectively, (a) Emmis License Corporation of New
York, Emmis Radio License Corporation, Emmis Radio License Corporation of New
York,

 



--------------------------------------------------------------------------------



 



27
Emmis Radio License, LLC, Emmis Television License, LLC and (b) any new
Subsidiaries that hold licenses to broadcast or transmit radio or television
signals formed or acquired in connection with any Permitted Acquisition, or any
internal reorganization permitted pursuant to §10.5.1(a).
     Lien. Any mortgage, deed of trust, security interest, pledge,
hypothecation, assignment, attachment, deposit arrangement, encumbrance, lien
(statutory, judgment or otherwise), or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement, any Capitalized Lease, any Synthetic Lease, any
financing lease involving substantially the same economic effect as any of the
foregoing and the filing of any financing statement under the UCC or comparable
law of any jurisdiction and with respect to stock, a Person’s right to acquire
such stock).
     Liquidity. On any date of determination, the difference between the sum of
(a)(i) the aggregate dollar amount of all unencumbered cash and unencumbered
cash equivalents of the Borrower and its Subsidiaries that are Guarantors
(except, in each case, Liens securing the Obligations) on such date plus
(ii) the Total Revolving Credit Commitment on such date, minus (b) the sum of
(i) the outstanding aggregate amount of the Revolving Credit Loans on such date,
(ii) the aggregate Maximum Drawing Amount of all Letters of Credit on such date
and (iii) the aggregate amount of Reimbursement Obligations for all Letters of
Credit on such date.
     LMA Agreement. Any time brokerage agreement, local marketing agreement or
related or similar agreements pursuant to which a Person acquires the right to
program substantially all of the time and to sell all of the advertising spots
of a Station owned by another non-affiliated person or to otherwise operate a
Station in exchange for cash payment, entered into, directly or indirectly,
either between (i) the Borrower or any of its Subsidiaries, on the one hand, and
any Person other than the Parent, the Borrower or any of its Subsidiaries or
their respective Affiliates, on the other hand or (ii) a Bridge to Sale Excluded
Subsidiary, on the one hand, and any Person other than the Parent, the Borrower
or any of its Subsidiaries or their respective Affiliates, on the other hand.
     Loan Documents. Collectively, this Credit Agreement, the Notes (if any),
the Letter of Credit Applications, the Security Documents, the First Amendment,
the agreements executed by the Parent, the Borrower and the Subsidiaries in
connection with the First Amendment, the Second Amendment, the agreements
executed by the Parent, the Borrower and the Subsidiaries in connection with the
Second Amendment, and any other documents, agreements or instruments
contemplated hereby or thereby or executed by the Parent, the Borrower, a
Subsidiary (or an Excluded Subsidiary, to the extent required by the terms of
this Credit Agreement and the other Loan Documents) from time to time in
connection herewith or therewith.
     Loan Request. See §2.6.

 



--------------------------------------------------------------------------------



 



28
     Loans. Collectively, the Revolving Credit Loans and the Tranche B Term Loan
and for purposes of §15 only, any new loan provided to the Borrower in
accordance with the terms and conditions set forth in such §15.
     Magazine. All of the properties, assets and operating rights (including but
not limited to any ancillary publications) constituting a system for publishing
a magazine, including, without limitation, on-line publications of such
magazine.
     Material Adverse Effect. With respect to any event or occurrence of
whatever nature (including any adverse determination in any litigation,
arbitration or governmental investigation or proceeding):
     (a) a material adverse effect on the business, properties, condition
(financial or otherwise), assets, operations or income of the Parent and its
Subsidiaries, taken as a whole;
     (b) a material adverse effect on the ability of the Parent or the Borrower
individually or the Parent and its Subsidiaries, taken as a whole, to perform
any of their respective Obligations under any of the Loan Documents to which it
is a party; or
     (c) any impairment of the validity, binding effect or enforceability of
this Credit Agreement or any of the other Loan Documents, any material
impairment of the rights, remedies or benefits available to the Administrative
Agent or any Lender under any Loan Document or any impairment of the attachment,
perfection or priority of any Lien of the Administrative Agent under the
Security Documents.
     Maximum Drawing Amount. The maximum aggregate amount that the beneficiaries
may at any time draw under outstanding Letters of Credit, as such aggregate
amount may be reduced from time to time pursuant to the terms of the Letters of
Credit.
     Measurement Period. Either a Reference Period or a Fiscal Quarter Period,
as applicable, in each case for which financial statements have been required to
be delivered pursuant to §9.4.
     Moody’s. Moody’s Investors Services, Inc.
     Mortgaged Property. Any Real Estate which is subject to any Mortgage.
     Mortgages. The mortgages and deeds of trust from the Borrower and/or its
Subsidiaries to the Administrative Agent with respect to the fee and leasehold
interests of the Borrower and its Subsidiaries in certain Real Estate and in
form and substance satisfactory to the Administrative Agent.
     Multiemployer Plan. Any multiemployer plan within the meaning of §3(37) of
ERISA maintained or contributed to by the Borrower or any ERISA Affiliate.

 



--------------------------------------------------------------------------------



 



29
     Necessary Authorization. Any license, permit, consent, franchise, order,
approval or authorization from, or any filing, recording or registration with,
any Governmental Authority (including without limitation the FCC) necessary to
the conduct of any business of the Borrower or any of its Subsidiaries or for
the ownership, maintenance and operation by such Person of its Stations and
other properties or to the performance by such Person of its obligations under
any LMA Agreement.
     Net Cash Debt Issuance Proceeds. With respect to any issuance of
Indebtedness of (a) the Borrower and its Subsidiaries in accordance with the
terms of §§10.1.(e) and (k), and (b) the Parent in accordance with the terms of
§10.13., the excess of the gross cash proceeds received by the issuer for such
issuance of Indebtedness after deduction of all reasonable and customary
transaction expenses (including, without limitation, underwriting discounts and
commissions) actually incurred in connection with such issuance.
     Net Cash Equity Issuance Proceeds. With respect to any Equity Issuance, the
excess of the gross cash proceeds received by the issuer for such Equity
Issuance after deduction of all reasonable and customary transaction expenses
(including, without limitation, underwriting discounts and commissions) actually
incurred in connection with such issuance.
     Net Cash Sale Proceeds. In respect of any Asset Sale or Asset Swap, the
gross cash proceeds (without duplication) received by the Parent, the Borrower,
its Subsidiaries, the Austin Partnership or RAM, as applicable, minus, the sum
of (a) all reasonable out-of-pocket fees, commissions and other reasonable and
customary direct expenses actually incurred in connection with such Asset Sale
or Asset Swap, including any income taxes payable as a result of such Asset Sale
and the amount of any transfer or documentary taxes required to be paid by such
Person or Persons in connection with such Asset Sale or Asset Swap, plus (b) the
aggregate amount of cash so received by such Person or Persons which is required
to be used to retire (in whole or in part) any Indebtedness (other than under
the Loan Documents) of such Person or Persons permitted by this Credit Agreement
that was secured by a lien or security interest permitted by this Credit
Agreement having priority over the liens and security interests (if any) of the
Administrative Agent (for the benefit of the Administrative Agent and the
Lenders) with respect to such assets transferred and which is required to be
repaid in whole or in part (which repayment, in the case of any other revolving
credit arrangement or multiple advance arrangement, reduces any commitment
thereunder) in connection with such Asset Sale or Asset Swap, plus (c) any cash
reserve in an amount reasonably determined by the Borrower to be necessary in
connection with indemnification obligations or potential post-closing purchase
price adjustments relating to such Asset Sale or Asset Swap so long as (i) the
Administrative Agent holds such cash reserve amount as cash collateral pursuant
to §4.7 hereof, (ii) the Borrower provides to the Administrative Agent an
accounting of such proceeds reasonably satisfactory to the Administrative Agent
and (iii) the Borrower prepays the Obligations hereunder with the remainder of
such funds promptly upon settlement or extinguishment of such obligations or
adjustments. If any of the Parent, the Borrower, any Subsidiary, the Austin
Partnership or RAM receives any

 



--------------------------------------------------------------------------------



 



30
promissory notes or other instruments as part of the consideration for such
Asset Sale or Asset Swap or if payment in cash of any portion of the
consideration for such Asset Sale or Asset Swap is otherwise deferred or if the
amount previously held as a cash reserve for indemnification obligations or
purchase price adjustments is reduced, Net Cash Sale Proceeds shall be deemed to
include any cash payments in respect of such notes or instruments or otherwise
deferred portion of such consideration when and to the extent received by such
Person. Notwithstanding the foregoing, with respect to Asset Sales and Asset
Swaps of the assets of the Austin Partnership and RAM, Net Cash Sale Proceeds
shall be calculated only to the extent of the Borrower’s and its Subsidiaries’
aggregate equity percentage in the Austin Partnership or RAM, as applicable.
     Non-Excluded Taxes. See §6.3.2.
     Notes. Collectively, the Revolving Credit Notes, the Tranche B Term Notes
and any promissory notes of the Borrower evidencing a new Loan to the Borrower
advanced in accordance with the terms and conditions set forth in §15.
     Obligations. All indebtedness, obligations and liabilities of any of the
Parent, the Borrower and its Subsidiaries to any of the Lenders or any of the
Agents, individually or collectively, existing on the date of this Credit
Agreement or arising thereafter, direct or indirect, joint or several, absolute
or contingent, matured or unmatured, liquidated or unliquidated, secured or
unsecured, arising by contract, operation of law or otherwise, arising or
incurred under or in connection with this Credit Agreement or any of the other
Loan Documents or any of the Loans made or Reimbursement Obligations incurred or
any of the Notes, Letter of Credit Applications, Letters of Credit or other
instruments at any time evidencing any thereof or any Interest Rate Agreement
(a) required to be maintained pursuant to the terms of this Credit Agreement (or
otherwise maintained in respect of Loans made hereunder) or (b) in respect of
any other Indebtedness for borrowed money evidenced by bonds, debentures or
other similar instruments owed by the Borrower or any of its Subsidiaries. This
term includes, without limitation, all interest that accrues after the
commencement of any case or proceeding by or against any credit party in
bankruptcy whether or not allowed in such case or proceeding.
     Offer Price. See §10.16.(c).
     Omnibus Amendment and Reaffirmation Agreement. The Omnibus Amendment and
Reaffirmation Agreement, dated on or about the date hereof, among the Borrower,
Parent and each Subsidiary.
     Operating Subsidiaries. Collectively, (a) Emmis Radio Corporation, Emmis
Meadowlands Corporation, Emmis Publishing Corporation, Mediatex Communications
Corporation, Los Angeles Magazine Holding Company, Inc., and Emmis Enterprises,
Inc., each an Indiana corporation; (b) Emmis Radio, LLC, an Indiana limited
liability company; (c) Emmis International Broadcasting Corporation, a
California corporation; (d) the Partnership Subsidiaries and their successors;
and (e) any new Subsidiaries acquired in connection with any Permitted
Acquisition or any internal reorganization

 



--------------------------------------------------------------------------------



 



31
permitted pursuant to §10.5.1(a) used to hold assets (other than broadcast
licenses) used in connection with, and to conduct operations of, any Station.
     outstanding. With respect to the Loans, the aggregate unpaid principal
thereof as of any date of determination.
     Parent. Emmis Communications Corporation, an Indiana corporation.
     Parent Preferred Stock. The preferred stock of the Parent at any time.
     Parent Tranche B Purchase. Any purchase by the Parent of a portion of the
Tranche B Term Loan for an aggregate purchase price for all such purchases not
to exceed the Tranche B Adjusted Purchase Price (as defined in the First
Amendment), subject to the terms and conditions set forth in the First
Amendment.
     Partnership Subsidiaries. Collectively, Emmis Indiana Broadcasting, L.P.,
Emmis Publishing, L.P. and Emmis Television Broadcasting, L.P., each an Indiana
limited partnership.
     PBGC. The Pension Benefit Guaranty Corporation created by §4002 of ERISA
and any successor entity or entities having similar responsibilities.
     Perfection Certificates. The Perfection Certificates as defined in the
Security Agreements.
     Permitted Acquisition. Any acquisition permitted under §10.5.1.
     Permitted Holders. Jeffrey Smulyan, his spouse, his children, his
grandchildren, his estate and trusts created for the benefit of any of the
foregoing.
     Permitted Liens. Liens permitted by §10.2.
     Permitted Parent Indebtedness. Indebtedness incurred by the Parent (and
refinancings thereof), in each case to the extent that the following conditions
have been satisfied prior to the incurrence or refinancing thereof by the
Parent:
     (a) the lender of such Permitted Parent Indebtedness shall not be the
Borrower, any Subsidiary of the Borrower, or any Excluded Subsidiary, and such
Indebtedness is incurred on an arm’s length basis;
     (b) no Default or Event of Default has occurred and is continuing or would
result from the incurrence of such Indebtedness or exist immediately after the
incurrence thereof;
     (c) such Indebtedness is unsecured and fully contractually subordinated to
the Obligations in all rights of payment, performance and remedies (on terms,
and pursuant to documentation, reasonably acceptable to the Administrative
Agent) and issued not for less than 90% cash of accreted value,

 



--------------------------------------------------------------------------------



 



32
unless the transaction is in connection with a concurrent exchange (or a
transaction accomplishing the same result) and excluded from the mandatory
prepayment provision due to the redemption or purchase of Parent Preferred Stock
or Common Stock with the proceeds, in which case there shall be no minimum cash
percentage;
     (d) the definitive loan documentation for such Indebtedness (i) does not
require any cash interest payments, scheduled amortization payments, any
mandatory prepayments or redemptions, or any scheduled payment of fees
(including, without limitation, any redemption, defeasance, setting aside of
funds, or other provision for, or assurance of, payment other than a permitted
refinancing) prior to the final payment and performance in full in cash of all
Obligations hereunder, including the cancellation or cash collateralization of
any Letters of Credit, and the termination of the Commitments hereunder; and
(ii) does not permit any voluntary prepayments (including, without limitation,
any redemption, defeasance, setting aside of funds, or other provision for, or
assurance of, payment) until after the Obligations have been paid in full (or
the Reimbursement Obligations have been cash collateralized on terms reasonably
acceptable to the Administrative Agent) and the Total Commitment has been
reduced to zero and terminated;
     (e) the final maturity date of such Indebtedness shall occur after the
Final Maturity Date; and
     (f) after the Revert Date, prior to the incurrence of such Indebtedness by
the Parent, the Total Leverage Ratio (calculated on a pro forma basis after
giving effect to such Indebtedness and any previously capitalized interest
thereon, and as though such Indebtedness were incurred directly by the Borrower)
shall be less than 8.50:1.00, provided that Permitted Parent Indebtedness
incurred during the Suspension Period in accordance with the provisions of this
Credit Agreement (including accretion thereon) will be permitted hereunder after
the Revert Date.
     Person. Any individual, corporation, limited liability company,
partnership, limited liability partnership, trust, other unincorporated
association, business, or other legal entity, and any Governmental Authority.
     Platform. See §9.5.6.
     Pledge Agreement. Collectively, the Pledge Agreement, dated as of May 10,
2004, by and among the Parent, the Borrower and each of the Subsidiaries and the
Administrative Agent, in form and substance satisfactory to the Administrative
Agent and any other pledge agreement entered into by the Parent or any of its
Subsidiaries and the Administrative Agent, in form and substance reasonably
satisfactory to the Administrative Agent.
     Prime Rate. The rate of interest in effect for such day as publicly
announced from time to time by Bank of America as its “prime rate.” The “prime
rate” is a rate set by

 



--------------------------------------------------------------------------------



 



33
Bank of America based upon various factors including Bank of America’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such rate announced by Bank of America shall
take effect at the opening of business on the day specified in the public
announcement of such change.
     Pro Forma Basis. In connection with any proposed Permitted Acquisition,
(including acquisitions contemplated in connection with an LMA Agreement), Asset
Sale or Asset Swap, the calculation of compliance with the financial covenants
set forth in §11 by the Borrower and its Subsidiaries after including the
business, business division or Person to be acquired in connection with any
Permitted Acquisition or Asset Swap as if such business, business division or
Person were a Subsidiary and after excluding any business, business division or
Person to be sold or otherwise disposed of in connection with any Asset Sale or
Asset Swap. The calculation of such compliance shall be determined as of the
most recently ended Reference Period by reference to the financial results of
the Borrower and its Subsidiaries for such Reference Period after adjusting the
same to (i) exclude the financial results attributable to any business, business
division or Person to be sold or otherwise disposed of as if such transaction
occurred on the first day of such Reference Period and (ii) include the audited
financial results of any business, business division or Person to be acquired,
if available for such Reference Period, or if such audited financial results are
not available for such Reference Period, any unaudited financial results or any
management reports as are approved by the Administrative Agent in respect of
such business, business division or Person, as if such Permitted Acquisition or
Asset Swap had occurred on the first day of such Reference Period and including
the adjustments described in clauses (a), (b), (c), (d), (e) and (f) below.
Following a Permitted Acquisition, Asset Sale or Asset Swap, the calculation of
compliance with the covenants set forth in §11 for any Reference Period which
contains the fiscal quarter in which such Permitted Acquisition, Asset Sale or
Asset Swap occurred shall be calculated in the manner set forth above for any
portion of the then applicable Reference Period which occurred prior to the date
of such transaction including the adjustments described in clauses (a), (b),
(c), (d), (e) and (f) below:
     (a) all Indebtedness (whether under this Credit Agreement or otherwise) and
any other balance sheet adjustments incurred, made or assumed in connection with
a Permitted Acquisition or Asset Swap shall be deemed to have been incurred,
made or assumed on the first day of the Reference Period, and all Indebtedness
of the Person acquired or to be acquired in such Permitted Acquisition or Asset
Swap or which is attributable to the business or business division acquired or
to be acquired which was or will have been repaid in connection with the
consummation of the Permitted Acquisition or Asset Swap shall be deemed to have
been repaid on the first day of the Reference Period;
     (b) all Indebtedness assumed to have been incurred pursuant to the
preceding clause (a) in connection with a Permitted Acquisition or Asset Swap
shall be deemed to have borne interest at (i) the arithmetic mean of

 



--------------------------------------------------------------------------------



 



34
(A) the Eurodollar Rate for Eurodollar Rate Loans having an Interest Period of
one (1) month in effect on the first day of the Reference Period and (B) the
Eurodollar Rate for Eurodollar Rate Loans having an Interest Period of one
(1) month in effect on the last day of the Reference Period plus (ii) the
Applicable Margin with respect to Revolving Credit Loans which are Eurodollar
Rate Loans then in effect (after giving effect to the Permitted Acquisition or
Asset Swap on a pro forma basis);
     (c) any interest paid in connection with Indebtedness which was or will
have been repaid or prepaid in connection with a Permitted Acquisition, Asset
Sale or Asset Swap shall be excluded in the pro forma calculation of the
financial covenants set forth in §11 (i.e., treated as though such interest
expense had not been incurred);
     (d) all Indebtedness which is to be or has been repaid or prepaid in
connection with an Asset Sale (and as to any prior Asset Sales which occurred
during such Reference Period) shall be deemed to have been repaid on the first
day of the Reference Period;
     (e) for purposes of calculating Consolidated EBITDA for the Reference
Period, other reasonable cost savings, expenses and other income statement, or
operating statement adjustments as may be approved by the Administrative Agent
in writing which are attributable to the change in ownership and/or management
resulting from such Permitted Acquisition or Asset Swap (including the amount of
any pre-acquisition management fees paid during such period in connection with
the operation of any Station subject to such Permitted Acquisition or Asset Swap
to the extent such fees are not payable after such transaction) shall be deemed
to have been realized on the first day of the Reference Period, provided that
the Administrative Agent shall be under no obligation to approve such cost
savings, expenses or other adjustments; and
     (f) for purposes of calculating Consolidated EBITDA for the Reference
Period, with respect to any Permitted Acquisition or Asset Swap, Consolidated
Net Income shall be increased by (i) the amount of any bad debt reserve
adjustment associated with any accounts receivable on the books of such acquired
Station on the date of acquisition thereof to the extent that such accounts
receivable are not acquired by the Borrower or any of such Subsidiaries, and
(ii) the amount of any bad debt reserve adjustment associated with any accounts
receivable on the books of such acquired Station on the date of acquisition
thereof and which are acquired by the Borrower or any of such Subsidiaries to
the extent such bad debt reserve adjustment exceeds the amount the Borrower
would have reserved with respect to such accounts receivable in accordance with
its customary reserve practices.

 



--------------------------------------------------------------------------------



 



35
     Projections. See §8.4.3.
     Public Lender. See §9.5.6.
     Purchase Amount. See §10.16.(c).
     Purchase Notice. See §10.16.(c).
     Qualifying Lenders. See §10.16.(c).
     Qualifying Loans. See §10.16.(c).
     RAM. Radio Austin Management, L.L.C., the sole general partner of the
Austin Partnership, which is and shall remain a single purpose entity whose sole
material asset is the general partnership interest in the Austin Partnership.
     Real Estate. All real property at any time owned or leased (as lessee or
sublessee) by the Borrower or any of its Subsidiaries.
     Reference Period. As of any date of determination, the period of four
(4) consecutive fiscal quarters of the Borrower and its Subsidiaries ending on
such date, or if such date is not a fiscal quarter end date, the period of four
(4) consecutive fiscal quarters most recently ended (in each case treated as a
single accounting period).
     Register. See §17.2.
     Reimbursement Obligation. The Borrower’s obligation to reimburse the
Administrative Agent and the Revolving Credit Lenders on account of any drawing
under any Letter of Credit as provided in §5.2.
     Related Parties. With respect to any Person, such Person’s Affiliates and
the partners, directors, officers, employees, agents and advisors of such Person
and of such Person’s Affiliates.
     Reply Amount. See §10.16.(c).
     Required Lenders. As of any date, the Lenders (other than Delinquent
Lenders) holding greater than fifty percent (50%) of the sum of (i) the
aggregate outstanding principal amount of the Tranche B Term Loans on such date,
and (ii) the Total Revolving Credit Commitment on such date, or, in the event
that the Total Revolving Credit Commitment has been terminated or otherwise
reduced to zero, the outstanding principal amount of Revolving Credit Loans on
such date, and (iii) the aggregate outstanding principal amount on such date of
any new Tranche structured as a term tranche pursuant to §15.1.
     Required Provisions. Those provisions required by §10.13 and the definition
of Permitted Parent Indebtedness for the incurrence by the Parent of Permitted
Parent Indebtedness.

 



--------------------------------------------------------------------------------



 



36
     Required Revolver Lenders. As of any date, the Revolving Credit Lenders
(other than Delinquent Lenders) holding greater than fifty percent (50%) of the
Total Revolving Credit Commitment on such date, or, in the event that the Total
Revolving Credit Commitment has been terminated or otherwise reduced to zero,
the outstanding principal amount of Revolving Credit Loans on such date.
     Required Term Lenders. As of any date, the Tranche B Lenders and (as
applicable) the Lenders of any new Tranche structured as a term tranche pursuant
to §15.1 (other than, in each case Delinquent Lenders) holding greater than
fifty percent (50%) of the sum of (i) the aggregate outstanding principal amount
of the Tranche B Term Loans on such date, and (ii) the aggregate outstanding
principal amount on such date of any new Tranche structured as a term tranche
pursuant to §15.1.
     Restricted Payment. In relation to the Borrower and its Subsidiaries, any
(a) Distribution, (b) payment in respect of Subordinated Debt, (c) payment of
management, consulting or similar fees to Affiliates of the Borrower or such
Subsidiary, or (d) derivatives or other transactions with any financial
institution, commodities or stock exchange or clearinghouse (a “Derivatives
Counterparty”) obligating the Borrower or such Subsidiary to make payments to
such Derivatives Counterparty as a result of any change in market value of any
Capital Stock of the Borrower or such Subsidiary.
     Return Bid. See §10.16.(c).
     Revert Date. September 1, 2011, provided that the Borrower may, at its
election after not less than three (3) Business Days’ prior written notice to
the Administrative Agent, irrevocably designate any Business Day prior to
September 1, 2011 as the “Revert Date” so long as (1) there exists no Default or
Event of Default before and immediately after giving effect to any such election
and (2) the Total Leverage Ratio is less than 5.00 to 1.00 on such designated
date (using Consolidated EBITDA as of the most recently completed fiscal quarter
of the Borrower for which financial statements have been required to be
delivered pursuant to §9.4, but Consolidated Total Funded Debt as of such
designated date, after giving effect to any borrowing or other incurrence of
Indebtedness on such date).
     Revolving Credit Commitment. With respect to each Revolving Credit Lender,
the amount set forth on Schedule 1 hereto (as adjusted from time to time
pursuant to §§15 and/or 17) as the amount of such Revolving Credit Lender’s
commitment to make Revolving Credit Loans to, and to participate in the
issuance, extension and renewal of Letters of Credit for the account of, the
Borrower, as the same may be reduced or increased from time to time pursuant to
§15 or §17 hereof; or if such commitment is terminated pursuant to the
provisions hereof, zero.
     Revolving Credit Lenders. Each Lender which has a Revolving Credit
Commitment set forth opposite its name on Schedule 1 hereto and any other Person
who becomes an assignee of any rights and obligations of a Revolving Credit
Lender pursuant to §17 or who agrees to advance additional Revolving Credit
Loans pursuant to §15.



--------------------------------------------------------------------------------



 



37

     Revolving Credit Loans. Revolving credit loans made or to be made by the
Revolving Credit Lenders to the Borrower pursuant to §2.
     Revolving Credit Maturity Date. November 2, 2012.
     Revolving Credit Notes. See §2.4.
     Second Amendment. That certain Second Amendment to Amended and Restated
Revolving Credit and Term Loan Agreement, dated as of August 19, 2009, among the
Borrower, the Parent, the Administrative Agent, and the Lenders party thereto.
     Second Amendment Effective Date. August 19, 2009.
     Security Agreement. Collectively, (i) the Security Agreement, dated as of
May 10, 2004, between the Borrower and each of the Subsidiaries and the
Administrative Agent, in form and substance satisfactory to the Administrative
Agent; and (ii) any other security agreement entered into thereafter by any
Bridge to Sale Excluded Subsidiary and/or Bridge to Sale License Subsidiary and
the Administrative Agent, in form and substance satisfactory to the
Administrative Agent.
     Security Documents. The Omnibus Amendment and Reaffirmation Agreement, the
Guaranty, the Security Agreement, the Mortgages, the Trademark Agreement, the
Copyright Mortgage, the Pledge Agreement, the Collateral Assignments of
Contracts, any other security agreement, Guarantee, mortgage, deed of trust,
assignment, pledge, affirmation, or other document or instrument entered into
from time to time to grant a Lien to secure the Obligations or to Guarantee the
Obligations, or entered into from time to time pursuant to §9.17, and all other
instruments and documents, including without limitation UCC financing
statements, required to be executed or delivered from time to time pursuant to
any Security Document.
     Settlement. The making or receiving of payments, in immediately available
funds, by the Revolving Credit Lenders, to the extent necessary to cause each
Revolving Credit Lender’s actual share of the outstanding amount of Revolving
Credit Loans (after giving effect to any Loan Request) to be equal to such
Revolving Credit Lender’s Commitment Percentage of the outstanding amount of
such Revolving Credit Loans (after giving effect to any Loan Request), in any
case where, prior to such event or action, the actual share is not so equal.
     Settlement Amount. See §2.9.1.
     Settlement Date. (a) The Drawdown Date relating to any Loan Request,
(b) Friday of each week, or if a Friday is not a Business Day, the Business Day
immediately following such Friday, (c) at the option of the Administrative
Agent, on any Business Day following a day on which the account officers of the
Administrative Agent active upon the Borrower’s account become aware of the
existence of an Event of Default, (d) any Business Day on which the amount of
Revolving Credit Loans outstanding from Bank of America plus Bank of America’s
Commitment Percentage of the sum of the Maximum Drawing Amount and any Unpaid
Reimbursement Obligations is equal to or



--------------------------------------------------------------------------------



 



38

greater than Bank of America’s Commitment Percentage of the Total Revolving
Credit Commitment, (e) the Business Day immediately following any Business Day
on which the amount of Revolving Credit Loans outstanding increases or decreases
by more than $2,000,000 as compared to the previous Settlement Date, (f) any day
on which any conversion of a Base Rate Loan to a Eurodollar Rate Loan occurs, or
(g) any Business Day on which the amount of outstanding Revolving Credit Loans
decreases.
     Settling Lender. See §2.9.1.
     Sinclair Definitive Agreement. That certain Agreement for Purchase of
Limited Partner and Member Interests, dated as of March 3, 2003, between
Sinclair Telecable, Inc. and the Borrower, together with all other agreements
and documents entered into or delivered pursuant to or in connection therewith,
relating to the Austin Investment and the governance of, or operation of the
business of, the Austin Partnership thereafter.
     Solvent. With respect to any Person as of any date of determination,
(a) the fair value of the property of such Person (both at fair valuation and at
present fair saleable value) is greater than the total amount of liabilities,
including contingent liabilities, of such Person, (b) the present fair saleable
value of the assets of such Person is not less than the amount that will be
required to pay the probable liabilities of such Person on its debts as they
become absolute and matured, (c) such Person is able to realize upon its assets
and pay its debts and other liabilities, contingent obligations and other
commitments as they mature in the normal course of business, (d) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature, and (e) such Person is not engaged in business or a transaction, and is
not about to engage in business or a transaction, for which such Person’s
property would constitute unreasonably small capital after giving due
consideration to current and anticipated future capital requirements and current
and anticipated future business conduct and the prevailing practice in the
industry in which such Person is engaged. In computing the amount of contingent
liabilities at any time, such liabilities shall be computed in an amount which,
in light of the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.
     S&P. Standard & Poor’s Ratings Group.
     SPC. See §17.1.
     Station. The properties, assets and operating rights constituting a system
for transmitting radio or television signals from a transmitter licensed by the
FCC or, solely for purposes of the definition of “Consolidated Net Income”, any
Foreign Governmental Authority with licensing authority over such Station,
together with any subsystem which is ancillary to such system and including all
the Stations set forth on Schedule 8.3(b) hereto.
     Subordinated Debt. Collectively, any unsecured Indebtedness (including
guaranties by Subsidiaries of such unsecured Indebtedness) issued by the
Borrower or



--------------------------------------------------------------------------------



 



39

any Subsidiary after the Funding Date that is expressly subordinated and made
junior to the payment and performance in full in cash of the Obligations, and
evidenced as such by a written instrument containing subordination provisions in
form and substance reasonably satisfactory to the Administrative Agent and
approved by the Administrative Agent in writing; provided that the material
terms and conditions of such Subordinated Debt are less restrictive than the
terms and conditions set forth in this Credit Agreement with respect to the
Obligations and otherwise reasonably acceptable as reasonably determined by the
Administrative Agent and provided, further that the Administrative Agent shall
have received from the Borrower a certificate from the principal financial or
accounting office of the Borrower or the Parent, as applicable, certifying that
the Obligations of the Borrower and its Subsidiaries arising under this Credit
Agreement and the other Loan Documents constitute “Senior Debt” under and as
defined in the definitive documentation governing such Indebtedness, and the
incurrence of the Obligations is permitted under the definitive documentation
governing such Indebtedness and will not cause a “Default” or “Event of Default”
under and as defined in such definitive documentation.
     Subsidiary. Any corporation, association, trust, partnership, limited
liability company or other business entity of which the designated parent shall
at any time own directly or indirectly through a Subsidiary or Subsidiaries at
least a majority of the shares of Capital Stock or other interests having
ordinary voting power for the election of directors or other governing body
(other than securities or interests having such power only by reason of the
happening of a contingency). For purposes of this Credit Agreement, with respect
to the Parent, the Borrower or any of their respective Subsidiaries,
“Subsidiary” shall include all Subsidiaries of the Parent and the Borrower other
than Excluded Subsidiaries, except as otherwise expressly provided.
     Suspension Period. The period commencing on the Second Amendment Effective
Date through and including the Revert Date.
     Suspension Period Excess Cash. On the last day of each Fiscal Quarter
Period of the Borrower ending after the Second Amendment Effective Date and
prior to the Revert Date, an amount equal to the difference between (a) the
aggregate dollar amount of all cash and cash equivalents of the Borrower and its
Subsidiaries on such date, minus (b) the sum of (i) the outstanding aggregate
amount of Revolving Credit Loans on such date plus (ii) $5,000,000.
     Syndication Agent. As defined in the preamble hereto.
     Synthetic Debt. With respect to any Person as of any date of determination
thereof, all obligations of such Person in respect of transactions entered into
by such Person that are intended to function primarily as a borrowing of funds
(including any minority interest transactions that function primarily as a
borrowing) but are not otherwise included in the definition of “Indebtedness” or
as a liability on the consolidated balance sheet of such Person and its
Subsidiaries in accordance with GAAP.



--------------------------------------------------------------------------------



 



40

     Synthetic Lease. Any lease of goods or other property, whether real or
personal, which is treated as an operating lease under GAAP and as a loan or
financing for U.S. income tax purposes.
     Title Insurance Company. With respect to each Mortgaged Property, as
applicable, Chicago Title Insurance Company and/or any other title insurance
company reasonably acceptable to the Administrative Agent, and collectively if
the context requires, all such companies.
     Title Policy. In relation to each Mortgaged Property, an ALTA standard form
title insurance policy issued by the Title Insurance Company (with such
reinsurance or co-insurance as the Administrative Agent may require, any such
reinsurance to be with direct access endorsements) in such amount as may be
reasonably determined by the Administrative Agent insuring the priority of the
Mortgage of such Mortgaged Property and that the Borrower or one of its
Subsidiaries holds marketable fee simple or leasehold title (as applicable) to
such Mortgaged Property, subject only to the encumbrances permitted by such
Mortgage and which shall not contain exceptions for mechanics liens, persons in
occupancy or matters which would be shown by a survey (except as may be
permitted by such Mortgage), shall not insure over any matter except to the
extent that any such affirmative insurance is acceptable to the Administrative
Agent in its sole discretion, and shall contain such endorsements and
affirmative insurance as the Administrative Agent in its discretion may require,
including but not limited to (a) comprehensive endorsement, (b) variable rate of
interest endorsement, (c) usury endorsement, (d) revolving credit endorsement,
(e) tie-in endorsement, (f) doing business endorsement and (g) ALTA form 3.1
zoning endorsement.
     Total Commitment. The sum of (a) the Total Revolving Credit Commitment,
plus (b) the sum of the Tranche B Commitments of the Tranche B Lenders plus
(c) to the extent not otherwise included in the preceding clauses, the sum of
the commitments in respect of any new Tranche structured as a term tranche
pursuant to §15.1.
     Total Leverage Ratio. As at any date of determination, the ratio of
(a) Consolidated Total Funded Debt outstanding on such date to (b) Consolidated
EBITDA for the most recently completed Reference Period.
     Total Percentage. With respect to each Lender without duplication, the sum
of (a) the Tranche B Term Loan held by such Lender plus (b) the Revolving Credit
Commitment of such Lender (or, if such Revolving Credit Commitment has been
terminated, the Revolving Credit Loans, Letter of Credit Participations in
Unpaid Reimbursement Obligations, and participating interests in the risk
relating to outstanding Letters of Credit held by such Lender) plus (c) to the
extent not otherwise included in the foregoing, such Lender’s interest in any
new Tranche structured as a term tranche pursuant to §15.1 as a percentage of
the sum of (x) the outstanding principal amount of the Tranche B Term Loan plus
(y) the greater of (i) the Total Revolving Credit Commitment and (ii) the
outstanding principal amount of the Revolving Credit Loans, Unpaid Reimbursement
Obligations and the Maximum Drawing Amount of Letters of



--------------------------------------------------------------------------------



 



41

Credit plus (z) the outstanding principal amount of any new Tranche structured
as a term tranche pursuant to §15.1.
     Total Revolving Credit Commitment. The sum of the Revolving Credit
Commitments of the Revolving Credit Lenders, as in effect from time to time,
which as of the Funding Date shall be equal to the aggregate principal amount of
$145,000,000, as such amount may be decreased from time to time pursuant to the
terms hereof or increased thereafter pursuant to the terms and conditions set
forth in §15.
     Trademark Agreement. The Trademark Collateral Security and Pledge
Agreement, dated as of May 10, 2004, by and among the Borrower and each of the
Subsidiaries and the Administrative Agent, in form and substance satisfactory to
the Administrative Agent.
     Trades. Those assets and liabilities of the Borrower and any of its
Subsidiaries which do not represent the right to receive payment in cash or the
obligation to make payment in cash and which arise pursuant to so-called trade
or barter transactions.
     Tranche. Collectively, or individually as the context indicates, the
Revolving Credit Loans if any are outstanding and/or the Tranche B Term Loan,
and for purposes of §15 only, any new Loan provided to the Borrower in
accordance with the terms and conditions set forth in such §15.
     Tranche B Commitment. With respect to each Tranche B Lender, the agreement
of such Person to make a Tranche B Term Loan on the Funding Date in the amount
set forth on Schedule 1 or any additional commitment to make a Tranche B Term
Loan as provided in §15 or as such amount may be adjusted pursuant to §17
hereof.
     Tranche B Lenders. Each Lender which has a Tranche B Commitment set forth
opposite its name on Schedule 1 and any other Person who becomes an assignee of
any rights and obligations of a Tranche B Lender pursuant to §17 or who agrees
to advance additional Tranche B Term Loans pursuant to §15.
     Tranche B Maturity Date. November 1, 2013.
     Tranche B Purchase Price. See §10.16.(c)(i).
     Tranche B Term Loan. The term loan made or to be made by the Tranche B
Lenders to the Borrower on the Funding Date in the aggregate principal amount of
$455,000,000 pursuant to §3.1, as such amount may be increased thereafter
pursuant to the terms and conditions set forth in §15.
     Tranche B Term Notes. See §3.2.
     TV Assets. Television assets or businesses including, without limitation,
the television Stations and assets associated therewith listed on
Schedule 8.3(b) of the Credit Agreement and the television licenses listed on
Schedule 8.21 of the Credit Agreement.



--------------------------------------------------------------------------------



 



42

     TV Asset Sale. Any one or series of transactions pursuant to which the
Borrower or any Subsidiary conveys, sells, leases, licenses or otherwise
disposes of, directly or indirectly, TV Assets.
     TV Asset Sale Proceeds. $19,400,000, which constitutes certain proceeds
received in connection with any TV Asset Sale as of the date of the First
Amendment.
     Type. As to any Revolving Credit Loan or all or any portion of the Tranche
B Term Loan or all or any portion of any additional term loan structured as a
term tranche pursuant to §15.1, its nature as a Base Rate Loan or a Eurodollar
Rate Loan.
     UCC. The Uniform Commercial Code as in effect in the State of New York.
     Unpaid Reimbursement Obligation. Any Reimbursement Obligation for which the
Borrower does not reimburse the Administrative Agent and the Revolving Credit
Lenders on the date specified in, and in accordance with, §5.2.
     1.2. Rules of Interpretation.
     (a) A reference to any document or agreement shall include such document or
agreement as amended, modified or supplemented from time to time in accordance
with its terms and the terms of this Credit Agreement.
     (b) The singular includes the plural and the plural includes the singular.
     (c) A reference to any law includes any amendment or modification to such
law.
     (d) A reference to any Person includes its permitted successors and
permitted assigns.
     (e) Accounting terms not otherwise defined herein have the meanings
assigned to them by GAAP applied on a consistent basis by the accounting entity
to which they refer.
     (f) The words “include”, “includes” and “including” are not limiting.
     (g) All terms not specifically defined herein or by GAAP, which terms are
defined in the UCC have the meanings assigned to them therein, with the term
“instrument” being that defined under Article 9 of the UCC.
     (h) Reference to a particular “§” refers to that section of this Credit
Agreement unless otherwise indicated.



--------------------------------------------------------------------------------



 



43

     (i) The words “herein”, “hereof”, “hereunder” and words of like import
shall refer to this Credit Agreement as a whole and not to any particular
section or subdivision of this Credit Agreement.
     (j) Unless otherwise expressly indicated, in the computation of periods of
time from a specified date to a later specified date, the word “from” means
“from and including,” the words “to” and “until” each mean “to but excluding,”
and the word “through” means “to and including.”
     (k) This Credit Agreement and the other Loan Documents may use several
different limitations, tests or measurements to regulate the same or similar
matters. All such limitations, tests and measurements are, however, cumulative
and are to be performed in accordance with the terms thereof.
     (l) This Credit Agreement and the other Loan Documents are the result of
negotiation among, and have been reviewed by counsel to, among others, the
Administrative Agent and the Borrower and are the product of discussions and
negotiations among all parties. Accordingly, this Credit Agreement and the other
Loan Documents are not intended to be construed against the Administrative Agent
or any of the Lenders merely on account of the Administrative Agent’s or any
Lender’s involvement in the preparation of such documents.
2. THE REVOLVING CREDIT FACILITY.
     2.1. Commitment to Lend. Subject to the terms and conditions set forth in
this Credit Agreement, each of the Revolving Credit Lenders severally agrees to
lend to the Borrower and the Borrower may borrow, repay, and reborrow from time
to time from the Funding Date up to but not including the Revolving Credit
Maturity Date upon notice by the Borrower to the Administrative Agent given in
accordance with §2.6, such sums as are requested by the Borrower up to a maximum
aggregate amount outstanding (after giving effect to all amounts requested) at
any one time equal to such Revolving Credit Lender’s Revolving Credit Commitment
minus such Revolving Credit Lender’s Commitment Percentage of the sum of the
Maximum Drawing Amount and all Unpaid Reimbursement Obligations, provided that
the sum of the outstanding aggregate amount of all Revolving Credit Loans (after
giving effect to all amounts requested) plus the Maximum Drawing Amount and all
Unpaid Reimbursement Obligations shall not at any time exceed the Total
Revolving Credit Commitment at such time. The Revolving Credit Loans shall be
made pro rata in accordance with each Revolving Credit Lender’s Commitment
Percentage of the Total Revolving Credit Commitment. Each request for a
Revolving Credit Loan hereunder shall constitute a representation and warranty
by the Borrower that the conditions set forth in §12 and §13, in the case of the
initial Revolving Credit Loans to be made on the Funding Date, and §13, in the
case of all other Revolving Credit Loans, have been satisfied on the date of
such request.



--------------------------------------------------------------------------------



 



44

     2.2. Commitment Fee. The Borrower agrees to pay to the Administrative Agent
for the accounts of the Revolving Credit Lenders in accordance with their
respective Commitment Percentages of the Total Revolving Credit Commitment
(which shall be calculated without giving effect to any temporary reductions of
the Total Revolving Credit Commitment by virtue of the operation of §4.7) a
commitment fee (the “Commitment Fee”) calculated at the rate of 0.500% per
annum, on the actual daily amount during each calendar quarter or portion
thereof from the Funding Date to the Revolving Credit Maturity Date by which the
Total Revolving Credit Commitment minus the sum of the Maximum Drawing Amount
and all Unpaid Reimbursement Obligations exceeds the outstanding amount of
Revolving Credit Loans during such calendar quarter. The Commitment Fee shall be
payable quarterly in arrears on each Interest Payment Date with respect to Base
Rate Loans, with a final payment on the Revolving Credit Maturity Date or any
earlier date on which the Revolving Credit Commitments shall terminate.
     2.3. Reduction of Revolving Credit Commitment. The Borrower shall have the
right at any time and from time to time upon five (5) Business Days’ prior
written notice to the Administrative Agent to reduce by $2,000,000 or an
integral multiple thereof or to terminate entirely the Total Revolving Credit
Commitment, whereupon the Revolving Credit Commitments of the Revolving Credit
Lenders shall be reduced pro rata in accordance with their respective Commitment
Percentages of the Total Revolving Credit Commitment of the amount specified in
such notice or, as the case may be, terminated. Promptly after receiving any
notice of the Borrower delivered pursuant to this §2.3, the Administrative Agent
will notify the Revolving Credit Lenders of the substance thereof. Upon the
effective date of any such reduction or termination, the Borrower shall pay to
the Administrative Agent for the respective accounts of the Revolving Credit
Lenders the full amount of any Commitment Fee then accrued on the amount of the
reduction. No reduction or termination of the Revolving Credit Commitments may
be reinstated. In addition, the Total Revolving Credit Commitment shall be
reduced in accordance with §4.
     2.4. Evidence of Revolving Credit Loans; Revolving Credit Notes. The
Revolving Credit Loans made by each Revolving Credit Lender shall be evidenced
by one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business. The accounts or records
maintained by the Administrative Agent and each Revolving Credit Lender shall be
conclusive absent manifest error of the amount of the Revolving Credit Loans
made by the Revolving Credit Lenders to the Borrower and the interest and
payments thereon. Any failure to so record or any error in doing so shall not,
however, limit or otherwise affect the obligation of the Borrower hereunder to
pay any amount owing with respect to the Obligations. In the event of any
conflict between the accounts and records maintained by any Revolving Credit
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. In addition to such accounts or records, upon
request of any Revolving Credit Lender, its Revolving Credit Loans shall be
evidenced by a separate promissory note of the Borrower in substantially the
form of Exhibit A hereto or such other substantially similar form with
appropriate adjustments deemed necessary by the



--------------------------------------------------------------------------------



 



45

Administrative Agent from time to time (each a “Revolving Credit Note”), and
completed with appropriate insertions. Any such Revolving Credit Note shall be
payable to the order of such Revolving Credit Lender in a principal amount equal
to such Revolving Credit Lender’s Revolving Credit Commitment or, if less, the
outstanding amount of all Revolving Credit Loans made by such Revolving Credit
Lender, plus interest accrued thereon, as set forth below. Each Revolving Credit
Lender may attach schedules to its Revolving Credit Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Revolving Credit Loans
and payments with respect thereto.
     2.5. Interest on Revolving Credit Loans. Except as otherwise provided in
§6.11,
     (a) Each Revolving Credit Loan which is a Base Rate Loan shall bear
interest for each day on which such Base Rate Loan is outstanding at the rate
per annum equal to the Base Rate plus the Applicable Margin in effect from time
to time with respect to Revolving Credit Loans which are Base Rate Loans.
     (b) Each Revolving Credit Loan which is a Eurodollar Rate Loan shall bear
interest for each Interest Period applicable thereto at the rate per annum equal
to the Eurodollar Rate determined for each Interest Period plus the Applicable
Margin in effect from time to time with respect to Revolving Credit Loans which
are Eurodollar Rate Loans.
The Borrower promises to pay interest on each Revolving Credit Loan in arrears
on each Interest Payment Date with respect thereto.
     2.6. Requests for Revolving Credit Loans. The Borrower shall give to the
Administrative Agent written notice in the form of Exhibit B hereto (or
telephonic notice confirmed in a writing in the form of Exhibit B hereto) of
each Revolving Credit Loan requested hereunder (a “Loan Request”) no later than
(a) 11:00 a.m. (Dallas, Texas time) on the day that is one (1) Business Day
prior to the proposed Drawdown Date of any Base Rate Loan and (b) 11:00 a.m.
(Dallas, Texas time) on the day that is three (3) Eurodollar Business Days prior
to the proposed Drawdown Date of any Eurodollar Rate Loan. Each such notice
shall specify (i) the principal amount of the Revolving Credit Loan requested,
(ii) the proposed Drawdown Date of such Revolving Credit Loan, (iii) the Type of
such Revolving Credit Loan and (iv) in the case of a Eurodollar Rate Loan, the
Interest Period for such Revolving Credit Loan. Promptly upon receipt of any
such notice, the Administrative Agent shall notify each of the Revolving Credit
Lenders thereof. Each Loan Request shall be irrevocable and binding on the
Borrower and shall obligate the Borrower to accept the Revolving Credit Loan
requested from the Revolving Credit Lenders on the proposed Drawdown Date. Each
Loan Request shall be in a minimum aggregate amount of (a) in the case of Base
Rate Loans, $500,000 or in integral multiples of $100,000 in excess thereof and
(b) in the case of Eurodollar Rate Loans, $1,000,000 or in integral multiples of
$100,000 in excess thereof; provided, that no more



--------------------------------------------------------------------------------



 



46

than twelve (12) Eurodollar Rate Loans having different Interest Periods may be
outstanding at any time.
     2.7. Conversion Options.
     2.7.1. Conversion to Different Type of Revolving Credit Loan. The Borrower
may elect from time to time to convert any outstanding Revolving Credit Loan to
a Revolving Credit Loan of another Type, provided that with respect to any such
conversion of a Base Rate Loan to a Eurodollar Rate Loan, the Borrower shall
give the Administrative Agent prior written notice of such election no later
than 11:00 a.m. (Dallas, Texas time) on the third (3rd) Eurodollar Business Day
prior to the date of such conversion; and no Revolving Credit Loan may be
converted into a Eurodollar Rate Loan when any Event of Default has occurred and
is continuing. On the date on which such conversion is being made, each
Revolving Credit Lender shall take such action as is necessary to transfer its
Commitment Percentage of such Revolving Credit Loans to its Domestic Lending
Office or its Eurodollar Lending Office, as the case may be. All or any part of
outstanding Revolving Credit Loans of any Type may be converted into a Revolving
Credit Loan of another Type as provided herein; provided that if a Eurodollar
Rate Loan is converted to a Base Rate Loan on a day which is not the last day of
the Interest Period relating thereto, the Borrower shall indemnify the Lenders
for any additional costs relating thereto pursuant to §6.10. Each Conversion
Request relating to the conversion of a Revolving Credit Loan to a Eurodollar
Rate Loan shall be irrevocable by the Borrower.
     2.7.2. Continuation of Type of Revolving Credit Loan. Any Revolving Credit
Loan of any Type may be continued as a Revolving Credit Loan of the same Type
upon the expiration of an Interest Period with respect thereto by compliance by
the Borrower with the notice provisions contained in §2.7.1; provided that no
Eurodollar Rate Loan may be continued as such when any Event of Default has
occurred and is continuing, but shall be automatically converted to a Base Rate
Loan on the last day of the first Interest Period relating thereto ending during
the continuance of any Event of Default of which officers of the Administrative
Agent active upon the Borrower’s account have actual knowledge. In the event
that the Borrower fails to provide any such notice with respect to the
continuation of any Eurodollar Rate Loan as such, then such Eurodollar Rate Loan
shall be automatically converted to a Base Rate Loan on the last day of the
Interest Period relating thereto. The Administrative Agent shall notify the
Revolving Credit Lenders promptly when any such automatic conversion
contemplated by this §2.7.2 is scheduled to occur.
     2.7.3. Eurodollar Rate Loans. Any conversion to or from Eurodollar Rate
Loans shall be in such amounts and be made pursuant to such elections so that,
after giving effect thereto, the aggregate principal amount of all Eurodollar
Rate Loans having the same Interest Period shall not be less than $1,000,000 or
an integral multiple of $100,000 in excess thereof. No more than twelve (12)



--------------------------------------------------------------------------------



 



47

Eurodollar Rate Loans having different Interest Periods may be outstanding at
any time.
     2.8. Funds for Revolving Credit Loans.
     2.8.1. Funding Procedures. Not later than 12:00 noon (Dallas, Texas time)
on the proposed Drawdown Date of any Revolving Credit Loans, each of the
Revolving Credit Lenders will make available to the Administrative Agent, at the
Administrative Agent’s Office, in immediately available funds, the amount of
such Revolving Credit Lender’s Commitment Percentage of the amount of the
requested Revolving Credit Loans. Upon receipt from each Revolving Credit Lender
of such amount, and upon receipt of the documents required by §§12 and 13 and
the satisfaction of the other conditions set forth therein, to the extent
applicable, the Administrative Agent will make available to the Borrower the
aggregate amount of such Revolving Credit Loans made available to the
Administrative Agent by the Revolving Credit Lenders. The failure or refusal of
any Revolving Credit Lender to make available to the Administrative Agent at the
aforesaid time and place on any Drawdown Date the amount of its Commitment
Percentage of the requested Revolving Credit Loans shall not relieve any other
Revolving Credit Lender from its several obligation hereunder to make available
to the Administrative Agent the amount of such other Revolving Credit Lender’s
Commitment Percentage of any requested Revolving Credit Loans.
     2.8.2. Advances by Administrative Agent.
     (a) The Administrative Agent may, unless notified to the contrary by any
Revolving Credit Lender prior to a Drawdown Date, assume that such Revolving
Credit Lender has made available to the Administrative Agent on such Drawdown
Date the amount of such Revolving Credit Lender’s Commitment Percentage of the
Revolving Credit Loans to be made on such Drawdown Date, and the Administrative
Agent may (but it shall not be required to), in reliance upon such assumption,
make available to the Borrower a corresponding amount. If any Revolving Credit
Lender makes available to the Administrative Agent such amount on a date after
such Drawdown Date, such Revolving Credit Lender shall pay to the Administrative
Agent on demand an amount equal to the product of (i) the average computed for
the period referred to in clause (iii) below, of the weighted average interest
rate paid by the Administrative Agent for federal funds acquired by the
Administrative Agent during each day included in such period, times (ii) the
amount of such Revolving Credit Lender’s Commitment Percentage of such Revolving
Credit Loans, times (iii) a fraction, the numerator of which is the number of
days that elapse from and including such Drawdown Date to the date on which the
amount of such Revolving Credit Lender’s Commitment Percentage of such Revolving
Credit Loans shall become immediately available to the Administrative Agent, and
the denominator of which is 360. A statement of the



--------------------------------------------------------------------------------



 



48

Administrative Agent submitted to such Revolving Credit Lender with respect to
any amounts owing under this paragraph shall be prima facie evidence of the
amount due and owing to the Administrative Agent by such Revolving Credit
Lender. If the amount of such Revolving Credit Lender’s Commitment Percentage of
such Revolving Credit Loans is not made available to the Administrative Agent by
such Revolving Credit Lender within three (3) Business Days following such
Drawdown Date, the Administrative Agent shall be entitled to recover such amount
from the Borrower on demand, with interest thereon at the rate per annum
applicable to the Revolving Credit Loans made on such Drawdown Date.
     (b) Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender, in immediately available funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
     2.9. Settlements.
     2.9.1. General. On each Settlement Date, the Administrative Agent shall
promptly give notice (a) to the Revolving Credit Lenders and the Borrower of the
respective outstanding amount of Revolving Credit Loans made by the
Administrative Agent on behalf of the Revolving Credit Lenders from the
immediately preceding Settlement Date through the close of business on the prior
day and the amount of any Eurodollar Rate Loans to be made (following the giving
of notice pursuant to §2.6) on such date pursuant to a Loan Request and (b) to
the Revolving Credit Lenders of the amount (a “Settlement Amount”) that each
Revolving Credit Lender (a “Settling Lender”) shall pay to effect a Settlement
of any Revolving Credit Loan. A statement of the Administrative Agent submitted
to the Revolving Credit Lenders and the Borrower or to the Revolving Credit
Lenders with respect to any amounts owing under this §2.9 shall be prima facie
evidence of the amount due and owing. Each Settling Lender shall, not later than
1:00 p.m. (Dallas, Texas time) on such Settlement Date, effect a wire transfer
of immediately available funds to the Administrative Agent in the amount of the
Settlement Amount for such Settling Lender. All funds advanced by any Revolving
Credit Lender as a Settling Lender pursuant to this §2.9 shall for all



--------------------------------------------------------------------------------



 



49

purposes be treated as a Revolving Credit Loan made by such Settling Lender to
the Borrower and all funds received by any Revolving Credit Lender pursuant to
this §2.9 shall for all purposes be treated as repayment of amounts owed with
respect to Revolving Credit Loans made by such Revolving Credit Lender. In the
event that any bankruptcy, reorganization, liquidation, receivership or similar
cases or proceedings in which the Borrower is a debtor prevent a Settling Lender
from making any Revolving Credit Loan to effect a Settlement as contemplated
hereby, such Settling Lender will make such dispositions and arrangements with
the other Revolving Credit Lenders with respect to such Revolving Credit Loans,
either by way of purchase of participations, distribution, pro tanto assignment
of claims, subrogation or otherwise as shall result in each Revolving Credit
Lender’s share of the outstanding Revolving Credit Loans being equal, as nearly
as may be, to such Revolving Credit Lender’s Commitment Percentage of the
outstanding amount of the Revolving Credit Loans.
     2.9.2. Failure to Make Funds Available. The Administrative Agent may,
unless notified to the contrary by any Settling Lender prior to a Settlement
Date, assume that such Settling Lender has made or will make available to the
Administrative Agent on such Settlement Date the amount of such Settling
Lender’s Settlement Amount, and the Administrative Agent may (but it shall not
be required to), in reliance upon such assumption, make available to the
Borrower a corresponding amount. If any Settling Lender makes available to the
Administrative Agent such amount on a date after such Settlement Date, such
Settling Lender shall pay to the Administrative Agent on demand an amount equal
to the product of (a) the average computed for the period referred to in clause
(c) below, of the weighted average interest rate paid by the Administrative
Agent for federal funds acquired by the Administrative Agent during each day
included in such period, times (b) the amount of such Settlement Amount, times
(c) a fraction, the numerator of which is the number of days that elapse from
and including such Settlement Date to the date on which the amount of such
Settlement Amount shall become immediately available to the Administrative
Agent, and the denominator of which is 360. A statement of the Administrative
Agent submitted to such Settling Lender with respect to any amounts owing under
this §2.9.2 shall be prima facie evidence of the amount due and owing to the
Administrative Agent by such Settling Lender. If such Settling Lender’s
Settlement Amount is not made available to the Administrative Agent by such
Settling Lender within three (3) Business Days following such Settlement Date,
the Administrative Agent shall be entitled to recover such amount from the
Borrower on demand, with interest thereon at the rate per annum applicable to
the Revolving Credit Loans as of such Settlement Date.
     2.9.3. No Effect on Other Revolving Credit Lenders. The failure or refusal
of any Settling Lender to make available to the Administrative Agent at the
aforesaid time and place on any Settlement Date the amount of such Settling
Lender’s Settlement Amount shall not (a) relieve any other Settling Lender from
its several obligations hereunder to make available to the Administrative Agent



--------------------------------------------------------------------------------



 



50

the amount of such other Settling Lender’s Settlement Amount or (b) impose upon
any Revolving Credit Lender, other than the Settling Lender so failing or
refusing, any liability with respect to such failure or refusal or otherwise
increase the Revolving Credit Commitment of such other Revolving Credit Lender.
     2.10. Repayment Of The Revolving Credit Loans.
     2.10.1. Maturity. The Borrower promises to pay on the Revolving Credit
Maturity Date, and there shall become absolutely due and payable on the
Revolving Credit Maturity Date, all of the Revolving Credit Loans outstanding on
such date, together with any and all accrued and unpaid interest thereon.
     2.10.2. Mandatory Repayments of Revolving Credit Loans. If at any time the
sum of the outstanding amount of the Revolving Credit Loans, the Maximum Drawing
Amount and all Unpaid Reimbursement Obligations exceeds the Total Revolving
Credit Commitment at such time, then the Borrower shall immediately pay the
amount of such excess to the Administrative Agent for the respective accounts of
the Revolving Credit Lenders for application: first, to any Unpaid Reimbursement
Obligations; second, to the Revolving Credit Loans; and third, to provide to the
Administrative Agent cash collateral for Reimbursement Obligations as
contemplated by §5.2(b) and §5.2(c). Each payment of any Unpaid Reimbursement
Obligations or prepayment of Revolving Credit Loans shall be allocated among the
Revolving Credit Lenders, in proportion, as nearly as practicable, to each
Reimbursement Obligation or (as the case may be) the respective unpaid principal
amount of each Revolving Credit Lender’s Revolving Credit Note, with adjustments
to the extent practicable to equalize any prior payments or repayments not
exactly in proportion. In addition, the Borrower shall repay the Revolving
Credit Loans in accordance with §4.
     2.10.3. Optional Repayments of Revolving Credit Loans. The Borrower shall
have the right, at its election, to repay the outstanding amount of the
Revolving Credit Loans, in whole or in part, at any time without penalty or
premium, provided that no Eurodollar Rate Loans may be prepaid pursuant to this
§2.10.3 except on the last day of the Interest Period relating thereto unless
breakage costs incurred by the Revolving Credit Lenders in connection therewith
are paid by the Borrower in accordance with §6.10. The Borrower shall give the
Administrative Agent written notice by no later than 11:00 a.m. (Dallas, Texas
time) at least one (1) Business Day prior to the proposed date of any prepayment
pursuant to this §2.10.3 of Base Rate Loans, and at least three (3) Eurodollar
Business Days’ prior to the proposed date of any prepayment pursuant to this
§2.10.3 of Eurodollar Rate Loans, in each case, specifying the proposed date of
prepayment of Revolving Credit Loans, the principal amount to be prepaid and, in
the case of any prepayment Eurodollar Rate Loans, the Interest Period of such
Eurodollar Rate Loans. Each such partial prepayment of the Revolving Credit
Loans shall be in an integral multiple of $2,000,000, shall be accompanied by
the payment of accrued interest on the principal prepaid to the date of
prepayment



--------------------------------------------------------------------------------



 



51

and, as applicable, any breakage costs incurred by the Revolving Credit Lenders
in connection therewith in accordance with §6.10 and shall be applied, in the
absence of instruction by the Borrower, first to the principal of Base Rate
Loans and then to the principal of Eurodollar Rate Loans. Each partial
prepayment shall be allocated among the Revolving Credit Lenders, in proportion,
as nearly as practicable, to the respective unpaid principal amount of each
Revolving Credit Lender’s Revolving Credit Note, with adjustments to the extent
practicable to equalize any prior repayments not exactly in proportion.
3. THE TRANCHE B TERM LOAN.
     3.1. Commitment to Lend. Subject to the terms and conditions set forth in
this Credit Agreement, (i) the “Tranche B Term Loan” outstanding immediately
prior to the effectiveness of this Credit Agreement under the Existing Credit
Agreement that has been advanced by the Tranche B Lenders shall be continued as
and converted into the Tranche B Term Loan under this Credit Agreement, and
(ii) each Tranche B Lender severally agrees to lend to the Borrower on the
Funding Date the amount of its Commitment Percentage of the Tranche B Term Loan
(less the amount of Tranche B Term Loan continued and converted by such Tranche
B Lender pursuant to clause (i) above).
     3.2. Evidence of Tranche B Term Loan; Tranche B Term Notes. The Tranche B
Term Loans made by each Tranche B Lender shall be evidenced by one or more
accounts or records maintained by such Tranche B Lender and by the
Administrative Agent in the ordinary course of business. The accounts or records
maintained by the Administrative Agent and each Tranche B Lender shall be
conclusive absent manifest error of the amount of the Tranche B Term Loan made
by the Tranche B Lenders to the Borrower and the interest and payments thereon.
Any failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Tranche B Lender and the accounts and
records of the Administrative Agent in respect of such matters, the accounts and
records of the Administrative Agent shall control in the absence of manifest
error. In addition to such accounts or records, upon request of any Tranche B
Lender, the Tranche B Term Loan shall be evidenced by separate promissory notes
of the Borrower in substantially the form of Exhibit C hereto or such other
substantially similar form with appropriate adjustments deemed necessary by the
Administrative Agent from time to time (each a “Tranche B Term Note”), and
completed with appropriate insertions. Any such Tranche B Term Note shall be
payable to the order of such Tranche B Lender in a principal amount equal to
such Tranche B Lender’s Commitment Percentage of the Tranche B Term Loan and
representing the obligation of the Borrower to pay to such Tranche B Lender such
principal amount or, if less, the outstanding amount of such Tranche B Lender’s
Commitment Percentage of the Tranche B Term Loan, plus interest accrued thereon,
as set forth below. Each Tranche B Lender may attach schedules to its Tranche B
Term Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Tranche B Term Loans and payments with respect thereto.



--------------------------------------------------------------------------------



 



52

     3.3. Mandatory Prepayment of Tranche B Term Loan; Scheduled Amortization.
On the last day of each fiscal quarter of the Borrower commencing with the
fiscal quarter ending August 31, 2007, and ending on the fiscal quarter ending
August 31, 2013, the Borrower promises to pay to the Administrative Agent for
the pro rata account of the Tranche B Lenders an amount equal to 0.25% of the
aggregate principal amount of the Tranche B Term Loan outstanding on such date,
with the entire remaining unpaid principal balance (plus interest and other
amounts payable in respect thereof) of the Tranche B Term Loan due and payable
on the Tranche B Maturity Date. In addition, the Borrower shall repay the
Tranche B Term Loan in accordance with §4. No amount repaid with respect to the
Tranche B Term Loan may be reborrowed.
     3.4. Optional Prepayment of Tranche B Term Loan. The Borrower shall have
the right at any time to prepay the Tranche B Term Notes on or before the
Tranche B Maturity Date, in whole, or in part, upon three (3) business days’
prior written notice to the Administrative Agent given on or before 11:00 a.m.
(Dallas, Texas time) prior to the date of such prepayment, without premium or
penalty, provided that (a) each partial prepayment shall be in the principal
amount of $2,000,000 or an integral multiple thereof, (b) no portion of the
Tranche B Term Loan bearing interest at the Eurodollar Rate may be prepaid
pursuant to this §3.4 except on the last day of the Interest Period relating
thereto unless breakage costs incurred by the Tranche B Lenders in connection
therewith are paid by the Borrower in accordance with §6.10, and (c) each
partial prepayment shall be allocated among the Tranche B Lenders, in
proportion, as nearly as practicable, to the respective outstanding amount of
each Tranche B Lender’s Tranche B Term Note, with adjustments to the extent
practicable to equalize any prior prepayments not exactly in proportion. Any
prepayment of principal of the Tranche B Term Loan shall include all interest
accrued to the date of prepayment and, as applicable, any breakage costs
incurred by the Tranche B Lenders in connection therewith in accordance with
§6.10 and shall be applied to reduce remaining scheduled installments of
principal due on the Tranche B Term Loan ratably. No amount prepaid with respect
to the Tranche B Term Loan may be reborrowed.
     3.5. Interest on Tranche B Term Loan.
     3.5.1. Interest Rates. Except as otherwise provided in §6.11, the Tranche B
Term Loan shall bear interest at the following rates:
     (a) To the extent that all or any portion of the Tranche B Term Loan bears
interest at the Base Rate, the Tranche B Term Loan or such portion shall bear
interest at the rate per annum equal to the Base Rate plus the Applicable Margin
in effect with respect to that portion of the Tranche B Term Loan comprised of
Base Rate Loans.
     (b) To the extent that all or any portion of the Tranche B Term Loan bears
interest during any Interest Period at the Eurodollar Rate, the Tranche B Term
Loan or such portion shall bear interest during such Interest Period at the rate
per annum equal to the Eurodollar Rate



--------------------------------------------------------------------------------



 



53

determined for such Interest Period plus the Applicable Margin in effect with
respect to that portion of the Tranche B Term Loans comprised of Eurodollar Rate
Loans.
The Borrower promises to pay interest on the Tranche B Term Loan or any portion
thereof outstanding in arrears on each Interest Payment Date.
     3.5.2. Notification by Borrower. The Borrower shall notify the
Administrative Agent, such notice to be irrevocable, by 11:00 a.m. on the date
that is three (3) Eurodollar Business Days prior to the Drawdown Date of the
Tranche B Term Loan if all or any portion of the Tranche B Term Loan is to bear
interest at the Eurodollar Rate. After the Tranche B Term Loan has been made,
the provisions of §2.7 shall apply mutatis mutandis with respect to all or any
portion of the Tranche B Term Loan so that the Borrower may have the same
interest rate options with respect to all or any portion of the Tranche B Term
Loan as it would be entitled to with respect to the Revolving Credit Loans.
     3.5.3. Amounts, etc. Any portion of the Tranche B Term Loan bearing
interest at the Eurodollar Rate relating to any Interest Period shall be in the
amount of $1,000,000 or in integral multiples of $100,000 in excess thereof. The
number of Eurodollar Rate Loans having different Interest Periods outstanding at
any time shall not exceed ten (10). No Interest Period relating to the Tranche B
Term Loan or any portion thereof bearing interest at the Eurodollar Rate shall
extend beyond the date on which a regularly scheduled installment payment of the
principal of the Tranche B Term Loan is to be made unless a portion of the
Tranche B Term Loan at least equal to such installment payment has an Interest
Period ending on such date or is then bearing interest at the Base Rate.
4. MANDATORY REPAYMENT OF THE LOANS.
     In addition to payments in respect of Revolving Credit Loans pursuant to
§2.10 and scheduled amortization payments in respect of the Tranche B Term Loan
pursuant to §3.3, the Loans shall be repaid as follows:
     4.1. Excess Cash Flow Recapture.
     (a) Commencing with the first Fiscal Quarter Period to end after the Second
Amendment Effective Date and continuing until and through the Revert Date, the
Borrower shall pay to the Administrative Agent, for the respective accounts of
the Lenders as provided in §4.6, an amount equal to one hundred percent (100%)
of Suspension Period Excess Cash, such prepayment to be due five (5) days after
receipt of the quarterly financial statements delivered pursuant to §9.4(b)(i)
but in any event no later than sixty (60) days after the end of each applicable
Fiscal Quarter Period, and to be applied to prepay the Loans in the manner set
forth in §4.6.



--------------------------------------------------------------------------------



 



54

     (b) Commencing with the first fiscal year ending after the Revert Date and
continuing thereafter, the Borrower shall pay to the Administrative Agent, for
the respective accounts of the Lenders as provided in §4.6, an amount equal to
fifty percent (50%) of the Consolidated Excess Cash Flow for each such fiscal
year. Each such prepayment of Consolidated Excess Cash Flow is due five (5) days
after receipt of the audited financial statements delivered pursuant to §9.4(a)
but in any event no later than one hundred (100) days after the end of each
applicable fiscal year and shall be applied to prepay the Loans in the manner
set forth in §4.6.
     4.2. Proceeds of Asset Sales and Asset Swaps; Etc.
     (a) (i) During the Suspension Period, the Borrower shall concurrently pay
to the Administrative Agent, for the respective accounts of the Lenders as
provided in §4.6, an amount equal to one hundred percent (100%) of the Net Cash
Sale Proceeds from all Asset Sales (other than transactions permitted pursuant
to §10.6 which are addressed in clause (b) of this §4.2) or Asset Swaps (whether
through a single transaction or a series of related transactions), provided,
however, that with respect to Asset Sales and Asset Swaps with Net Cash Sale
Proceeds of less than $2,500,000, such prepayment shall be deferred until such
time that such Net Cash Sale Proceeds, when aggregated together with all other
Net Cash Sale Proceeds for less than $2,500,000 and not yet used to prepay the
Obligations pursuant to this §4.2(a)(i), equal $5,000,000 or more, at which such
time all such Net Cash Sale Proceeds shall become immediately due and payable
directly to the Administrative Agent for the respective accounts of the Lenders
as provided in §4.6. The Borrower shall not be entitled to reinvest any Net Cash
Sale Proceeds from Asset Sales and Asset Swaps. Deferred Net Cash Sale Proceeds
shall in any event comply with §4.7; and
     (ii) After the Revert Date, the Borrower shall pay to the Administrative
Agent, for the respective accounts of the Lenders as provided in §4.6, an amount
equal to one hundred percent (100%) of the Net Cash Sale Proceeds from all Asset
Sales (other than transactions permitted pursuant to §10.6 which are addressed
in clause (b) of this §4.2) or Asset Swaps involving a Station or any publishing
asset (whether through a single transaction or a series of related transactions)
in excess of $15,000,000 in the aggregate for all Asset Sales and Asset Swaps;
provided, however, that if no Event of Default has occurred and is continuing on
any such date, (x) within three hundred sixty-five (365) days of receipt of such
Net Cash Sale Proceeds, the Borrower identifies to the Administrative Agent in
writing an investment or acquisition otherwise permitted under §10.3(j) or
§10.5.1, respectively, and (y) within five hundred forty-five (545) days of
receipt of such Net Cash Sale Proceeds (or seven hundred thirty (730) days, in
the case of an Asset



--------------------------------------------------------------------------------



 



55

Swap), the Borrower consummates such Permitted Acquisition or investments
permitted under §10.3 with all or a portion of such Net Cash Sale Proceeds, the
Borrower shall not be required to prepay the Loans under this §4.2(a)(ii) with
that portion of the Net Cash Sale Proceeds applied to finance such Permitted
Acquisition or permitted investments but shall in any event comply with the
terms of §4.7.
     (b) The Borrower shall pay to the Administrative Agent, for the respective
accounts of the Lenders as provided in §4.6, an amount equal to one hundred
percent (100%) of the Net Cash Sale Proceeds from Asset Sales described under
§10.6 (whether through a single transaction or a series of related
transactions). Such payment shall be made promptly but in no event more than two
(2) Business Days following receipt of such Net Cash Sale Proceeds by the
Borrower or any Affiliate of the Borrower.
     (c) The Borrower shall pay to the Administrative Agent, for the respective
accounts of the Lenders as provided in §4.6, an amount equal to one hundred
percent (100%) of the gross cash proceeds received by any Bridge to Sale
Excluded Subsidiary, any Bridge to Sale License Subsidiary or any Affiliate of
the Borrower from the sale by such Person of the Station subject to a Bridge to
Sale Third Party Transaction (including the FCC License associated with the
Station subject of such Bridge to Sale Third Party Transaction), minus all
reasonable out-of-pocket fees, commissions and other reasonable and customary
direct expenses actually incurred in connection with such sale, including any
income taxes payable as a result of such sale and the amount of any transfer or
documentary taxes required to be paid by such Person in connection with such
sale. Such payment shall be made promptly but in no event more than two
(2) Business Days following receipt of such cash proceeds by a Bridge to Sale
Excluded Subsidiary, a Bridge to Sale License Subsidiary or other Affiliate of
the Borrower.
     4.3. Proceeds of Equity Issuances.
     (a) The Borrower and its Subsidiaries.
     (i) During the Suspension Period, if the Borrower or any Subsidiary
receives Net Cash Equity Issuance Proceeds from any Equity Issuance (other than
Equity Issuances (A) in accordance with the terms of §10.14.(a) and (B) received
in cash by the Borrower and which such funds constitute the proceeds of an
Equity Issuance by the Parent for which the Parent has complied with
§4.3(b)(i)), the Borrower shall pay to the Administrative Agent, for the
respective accounts of the Lenders as provided in §4.6, an amount equal to fifty
percent (50%) of such Net Cash Equity Issuance Proceeds, such amount to be
applied to prepay the Loans in the manner set forth in §4.6.



--------------------------------------------------------------------------------



 



56

     (ii) After the Revert Date, if the Borrower or any Subsidiary receives Net
Cash Equity Issuance Proceeds from any Equity Issuance and as of the last day of
the fiscal quarter ended immediately prior to the date of such Equity Issuance,
the Total Leverage Ratio is equal to or greater than 6:00:1:00, the Borrower
shall pay to the Administrative Agent for the respective accounts of the Lenders
as provided in §4.6 an amount equal to the lesser of (a) fifty percent (50%) of
such Net Cash Equity Issuance Proceeds or (b) that amount necessary to reduce
the Total Leverage Ratio to 6.00:1.00 after giving effect to such prepayment,
such amount to be applied to prepay the Loans in the manner set forth in §4.6;
provided, however, that the Borrower shall not be required to prepay the Loans
under this §4.3(a)(ii) with Net Cash Equity Issuance Proceeds from an Equity
Issuance permitted by §10.14(a) or §10.14(b)(i); and provided, further, that the
Borrower may apply all or any portion of Net Cash Equity Issuance Proceeds which
the Borrower or any Subsidiary may receive from Equity Issuances to finance
Permitted Acquisitions, so long as (i) within ninety (90) days of receipt by
such Person of such Net Cash Equity Issuance Proceeds, the Borrower identifies
to the Administrative Agent in writing an acquisition permitted under §10.5.1
which will be financed with such proceeds, and (ii) within three hundred
sixty-five (365) days of receipt of such Net Cash Equity Issuance Proceeds, the
Borrower consummates such Permitted Acquisition with all or a portion of such
Net Cash Equity Issuance Proceeds. The Borrower shall in any event comply with
the terms of §4.7.
     (b) The Parent.
     (i) During the Suspension Period, if the Parent receives Net Cash Equity
Issuance Proceeds from any Equity Issuance (other than Equity Issuances in
accordance with the terms of §10.14.(b)(i)), the Borrower shall pay to the
Administrative Agent, for the respective accounts of the Lenders as provided in
§4.6, an amount equal to fifty percent (50%) of such Net Cash Equity Issuance
Proceeds, such amount to be applied to prepay the Loans in the manner set forth
in §4.6; provided however, so long as (A) no Event of Default has occurred and
is continuing and the Parent is in good faith pursuing the redemption or
purchase of either (I) Parent Preferred Stock, or (II) Common Stock, and (B)
such purchase or redemption of the Parent Preferred Stock or Common Stock is
consummated within 180 days after any such Equity Issuance, the Parent may use
the Net Cash Equity Issuance Proceeds to redeem or purchase the Parent Preferred
Stock or Common Stock within 180 days after such Equity Issuance (and such
portion so timely used will not be required to be prepaid hereunder), so long as
in each case, if the Parent uses less than 100% of any such Net Cash Equity
Issuance Proceeds for the purchase or redemption of its Common Stock or Parent
Preferred Stock, the Parent must cause the Borrower to immediately



--------------------------------------------------------------------------------



 



57

prepay the Loans by an amount equal to 50% of that portion that is not used to
redeem or repurchase the Parent Preferred Stock or Common Stock. The Borrower
and the Parent shall in any event comply with the terms of §4.7.
     (ii) After the Revert Date, if the Parent receives Net Cash Equity Issuance
Proceeds from any Equity Issuance and as of the last day of the fiscal quarter
ended immediately prior to the date of such Equity Issuance, the Total Leverage
Ratio is equal to or greater than 6:00:1:00, the Borrower shall pay to the
Administrative Agent for the respective accounts of the Lenders as provided in
§4.6 an amount equal to the lesser of (a) fifty percent (50%) of such Net Cash
Equity Issuance Proceeds or (b) that amount necessary to reduce the Total
Leverage Ratio to 6.00:1.00 after giving effect to such prepayment, such amount
to be applied to prepay the Loans in the manner set forth in §4.5; provided,
however, that the Borrower shall not be required to prepay the Loans under this
§4.3(b)(ii) with Net Cash Equity Issuance Proceeds from an Equity Issuance
permitted by §10.14(b)(i); and provided, further, that the Borrower may apply
all or any portion of Net Cash Equity Issuance Proceeds which the Parent, the
Borrower or any Subsidiary may receive from Equity Issuances to finance
Permitted Acquisitions, so long as (i) within ninety (90) days of receipt by
such Person of such Net Cash Equity Issuance Proceeds, the Borrower identifies
to the Administrative Agent in writing an acquisition permitted under §10.5.1
which will be financed with such proceeds, and (ii) within three hundred
sixty-five (365) days of receipt of such Net Cash Equity Issuance Proceeds, the
Borrower consummates such Permitted Acquisition with all or a portion of such
Net Cash Equity Issuance Proceeds. The Parent and the Borrower shall in any
event comply with the terms of §4.7.
     4.4. Proceeds of Issuances of Indebtedness.
     (a) During the Suspension Period, the Borrower shall concurrently pay to
the Administrative Agent, for the respective accounts of the Lenders as provided
in §4.6, an amount equal to (i) one hundred percent (100%) of the Net Cash Debt
Issuance Proceeds from each issuance by the Borrower or any Subsidiary in
accordance with the terms of §§10.1.(e) and (k), and (ii) fifty percent (50%) of
the Net Cash Debt Issuance Proceeds from each issuance by the Parent in
accordance with the terms of §10.13, provided however, so long as (A) no Event
of Default has occurred and is continuing and the Parent is in good faith
pursuing the redemption or purchase of either (I) Parent Preferred Stock, or
(II) its Common Stock and (B) such purchase or redemption is consummated within
180 days after the issuance of any such Indebtedness, the Parent may use all of
the Net Cash Debt Issuance Proceeds from the issuance of its Indebtedness to
redeem or purchase the Parent Preferred Stock or its Common Stock. The Parent
and



--------------------------------------------------------------------------------



 



58

the Borrower shall in any event comply with the terms of §4.7. After the Revert
Date, prepayment under this §4.4(a) shall only be required if an Event of
Default has occurred and is continuing.
     (b) After the Revert Date, if the Borrower or any Subsidiary receives Net
Cash Debt Issuance Proceeds from any issuance of Subordinated Debt, the Borrower
shall pay to the Administrative Agent for the respective accounts of the Lenders
in the manner set forth in §4.6 an amount equal to one hundred percent (100%) of
such Net Cash Debt Issuance Proceeds; provided, that the Borrower shall not be
obligated to make any mandatory prepayment under this §4.4 to the extent that
such Net Cash Debt Issuance Proceeds from any issuance of Subordinated Debt is
incurred in connection with any Permitted Acquisition and so long as the Total
Leverage Ratio as of the end of the fiscal quarter ended immediately prior to
the date of the issuance of such Subordinated Debt in connection with a
Permitted Acquisition (calculated on a pro forma basis after giving effect to
the incurrence of such Subordinated Debt) is less than 6.50:100.
     4.5. Proceeds of Extraordinary Receipts. During the Suspension Period, upon
any Extraordinary Receipt received by or paid to or for the account of the
Parent, the Borrower, the Subsidiaries, the Austin Partnership or RAM, and not
otherwise included in §§4.1., 4.2., 4.3., or 4.4., the Borrower shall pay to the
Administrative Agent for the respective accounts of the Lenders as provided in
§4.6, an amount equal to one hundred percent 100% of all such Extraordinary
Receipts immediately upon receipt thereof by such Person; provided, however,
that with respect to any proceeds of casualty insurance, at the election of the
Borrower (as notified by the Borrower to the Administrative Agent on or prior to
the date of receipt of such insurance proceeds), the Borrower, the Parent, the
Subsidiaries, the Austin Partnership or RAM may use such proceeds to replace,
rebuild or repair the equipment, fixed assets or real property in respect of
which such cash proceeds were received, so long such Person commences such
action within 180 days after the receipt of such Extraordinary Receipts. The
Parent and the Borrower shall in any event comply with the terms of §4.7. After
the Revert Date, so long as no Event of Default has occurred and is continuing,
no such prepayment from Extraordinary Receipts will be required.
     4.6. Application of Payments. All payments made pursuant to §§4.1 through
4.5 shall be accompanied by the payment of accrued interest on the principal
repaid and, as applicable, any breakage costs incurred by the Lenders in
connection therewith in accordance with §6.10 and shall be applied: first, to
repay the Tranche B Term Loan with payments applied ratably against the
remaining scheduled installments thereon; and second, if there are no
outstanding amounts owing in respect of the Tranche B Term Loan, then to reduce
the outstanding amount of the Revolving Credit Loans and to permanently reduce
the Total Revolving Credit Commitment by a like amount. Such mandatory
prepayments shall be allocated among the Lenders in proportion, as nearly as
practicable, to the respective outstanding amounts of each Lender’s Tranche B
Term Note or Revolving Credit Note, as applicable, with adjustments to the
extent practicable



--------------------------------------------------------------------------------



 



59

to equalize any prior prepayments not exactly in proportion. No amounts repaid
with respect to the Loans pursuant to this §4.6 may be reborrowed.
     4.7. Delivery of Proceeds. The Parent, the Borrower, the Subsidiaries, the
Austin Partnership and RAM, as applicable and required in §§4.2, 4.3, 4.4 and
4.5 above, shall deliver to the Administrative Agent, promptly upon receipt
thereof, all Net Cash Sale Proceeds, Net Cash Debt Issuance Proceeds, Net Cash
Equity Issuance Proceeds and Extraordinary Receipts that may have to be applied
to prepay the Loans if not reinvested (or used to replace, rebuild or repair, in
the case of Extraordinary Receipts constituting casualty insurance), in each
case as permitted in §§4.2, 4.3, 4.4 and 4.5 (as applicable at such time), and
any cash reserves in connection with an Asset Swap or Asset Sale that were
deducted from Net Cash Sale Proceeds, to be held as Collateral (in an interest
bearing account) pending reinvestment in accordance with such §§4.2, 4.3, 4.4
and 4.5 or, in the case of such reserves, pending an application or conversion
into Net Cash Sale Proceeds. Upon the Borrower’s request, any cash amounts
delivered to the Administrative Agent to be held as Collateral under this §4.7
may be applied to repay Revolving Credit Loans, provided that an amount of the
Total Revolving Credit Commitment equal to the amount so repaid may not be
reborrowed until after or simultaneously with the final application of such
amounts so delivered to the Administrative Agent.
5. LETTERS OF CREDIT.
     5.1. Letter of Credit Commitments.
     5.1.1. Commitment to Issue Letters of Credit.
     (a) Subject to the terms and conditions hereof and the execution and
delivery by the Borrower of a letter of credit application on the Administrative
Agent’s customary form (a “Letter of Credit Application”), the Administrative
Agent on behalf of the Revolving Credit Lenders and in reliance upon the
agreement of the Revolving Credit Lenders set forth in §5.1.4 and upon the
representations and warranties of the Borrower contained herein, agrees, in its
individual capacity, to issue, extend and renew for the account of the Borrower
one or more standby letters of credit (individually, a “Letter of Credit”), in
such form as may be requested from time to time by the Borrower and agreed to by
the Administrative Agent; provided, however, that, after giving effect to such
request, (i) the sum of the aggregate Maximum Drawing Amount and all Unpaid
Reimbursement Obligations shall not exceed $20,000,000 at any one time and
(ii) the sum of (1) the Maximum Drawing Amount on all Letters of Credit, (2) all
Unpaid Reimbursement Obligations, and (3) the amount of all Revolving Credit
Loans outstanding shall not exceed the Total Revolving Credit Commitment at such
time.



--------------------------------------------------------------------------------



 



60

     (b) Notwithstanding the foregoing, the Administrative Agent shall have no
obligation to issue any Letter of Credit:
     (i) to support or secure any Indebtedness of an Excluded Subsidiary;
     (ii) to support or secure any Indebtedness of the Borrower or any
Subsidiary of the Borrower to the extent that such Indebtedness was incurred
prior to the proposed issuance date of such Letter of Credit;
     (iii) if any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the Administrative
Agent from issuing such Letter of Credit, or any Law applicable to the
Administrative Agent or any request or directive (whether or not having the
force of law) from any Governmental Authority with jurisdiction over the
Administrative Agent shall prohibit, or request that the Administrative Agent
refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon the Administrative Agent with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the Administrative Agent is not otherwise compensated hereunder) not in
effect on the Funding Date, or shall impose upon the Administrative Agent any
unreimbursed loss, cost or expense which was not applicable on the Funding Date
and which the Administrative Agent in good faith deems material to it;
     (iv) if the issuance of such Letter of Credit would violate one or more
policies of the Administrative Agent applicable to letters of credit generally;
     (v) except as otherwise agreed by the Administrative Agent, if such Letter
of Credit is in an initial stated amount less than $100,000, in the case of a
commercial Letter of Credit, or $500,000, in the case of a standby Letter of
Credit;
     (vi) if such Letter of Credit is to be denominated in a currency other than
Dollars;
     (vii) if such Letter of Credit contains any provision for automatic
reinstatement of the stated amount after any drawing thereunder; or
     (viii) if a default of any Lender’s obligations to fund under §5.1.4 exists
or any Lender is at such time a Delinquent Lender hereunder, unless the
Administrative Agent has entered into satisfactory arrangements with the
Borrower or such Lender to eliminate the Administrative Agent’s risk with
respect to such Lender.



--------------------------------------------------------------------------------



 



61

     5.1.2. Letter of Credit Applications. Each Letter of Credit Application
shall be completed to the satisfaction of the Administrative Agent. In the event
that any provision of any Letter of Credit Application shall be inconsistent
with any provision of this Credit Agreement, then the provisions of this Credit
Agreement shall, to the extent of any such inconsistency, govern.
     5.1.3. Terms of Letters of Credit. Each Letter of Credit issued, extended
or renewed hereunder shall, among other things, (a) provide for the payment of
sight drafts for honor thereunder when presented in accordance with the terms
thereof and when accompanied by the documents described therein, and (b) provide
for a term of no more than one (1) year subject to automatic renewals, but in no
event have an expiry date later than the date which is fourteen (14) days (or,
if the Letter of Credit is confirmed by a confirmer or otherwise provides for
one or more nominated persons, forty-five (45) days) prior to the Revolving
Credit Maturity Date. Each Letter of Credit so issued, extended or renewed shall
be subject to the Uniform Customs and Practice for Documentary Credits (1993
Revision), International Chamber of Commerce Publication No. 500 or any
successor version thereto adopted by the Administrative Agent in the ordinary
course of its business as a letter of credit issuer and in effect at the time of
issuance of such Letter of Credit (the “Uniform Customs”) or, in the case of a
standby Letter of Credit, either the Uniform Customs or the International
Standby Practices (ISP98), International Chamber of Commerce Publication
No. 590, or any successor code of standby letter of credit practices among banks
adopted by the Administrative Agent in the ordinary course of its business as a
standby letter of credit issuer and in effect at the time of issuance of such
Letter of Credit.
     5.1.4. Reimbursement Obligations of Revolving Credit Lenders. Each
Revolving Credit Lender severally agrees that it shall be absolutely liable,
without regard to the occurrence of any Default or Event of Default or any other
condition precedent whatsoever, to the extent of such Revolving Credit Lender’s
Commitment Percentage of the Total Revolving Credit Commitment, to reimburse the
Administrative Agent on demand for the amount of each draft paid by the
Administrative Agent under each Letter of Credit to the extent that such amount
is not reimbursed by the Borrower pursuant to §5.2 (such agreement for a
Revolving Credit Lender being called herein the “Letter of Credit Participation”
of such Revolving Credit Lender).
     5.1.5. Participations of Revolving Credit Lenders. Each such payment made
by a Revolving Credit Lender shall be treated as the purchase by such Revolving
Credit Lender of a participating interest in the Borrower’s Reimbursement
Obligation under §5.2 in an amount equal to such payment. Each Revolving Credit
Lender shall share in accordance with its participating interest in any interest
which accrues pursuant to §5.2.



--------------------------------------------------------------------------------



 



62

     5.2. Reimbursement Obligation of the Borrower. In order to induce the
Administrative Agent to issue, extend and renew each Letter of Credit and the
Revolving Credit Lenders to participate therein, the Borrower hereby agrees to
reimburse or pay to the Administrative Agent, for the account of the
Administrative Agent or (as the case may be) the Revolving Credit Lenders, with
respect to each Letter of Credit issued, extended or renewed by the
Administrative Agent hereunder,
     (a) except as otherwise expressly provided in clauses (b) and (c), on each
date that any draft presented under such Letter of Credit is honored by the
Administrative Agent, or the Administrative Agent otherwise makes a payment with
respect thereto, (i) the amount paid by the Administrative Agent under or with
respect to such Letter of Credit and (ii) the amount of any taxes, fees, charges
or other costs and expenses whatsoever incurred by the Administrative Agent or
any Revolving Credit Lender in connection with any payment made by the
Administrative Agent or any Revolving Credit Lender under, or with respect to,
such Letter of Credit,
     (b) upon the reduction (but not termination) of the Total Revolving Credit
Commitment to an amount less than the Maximum Drawing Amount, an amount equal to
such difference, which amount shall be held by the Administrative Agent for the
benefit of the Revolving Credit Lenders and the Administrative Agent as cash
collateral for all Reimbursement Obligations, and
     (c) upon the termination of the Total Revolving Credit Commitment, or the
acceleration of the Reimbursement Obligations with respect to all Letters of
Credit in accordance with §14, an amount equal to the then Maximum Drawing
Amount on all Letters of Credit, which amount shall be held by the
Administrative Agent for the benefit of the Revolving Credit Lenders and the
Administrative Agent as cash collateral for all Reimbursement Obligations.
Each such payment shall be made to the Administrative Agent at the
Administrative Agent’s Office in immediately available funds. Interest on any
and all amounts remaining unpaid by the Borrower under this §5.2 at any time
from the date such amounts become due and payable (whether as stated in this
§5.2, by acceleration or otherwise) until payment in full (whether before or
after judgment) shall be payable to the Administrative Agent on demand at the
rate calculated in accordance with §6.11 for Revolving Credit Loans.
     5.3. Letter of Credit Payments. If any draft shall be presented or other
demand for payment shall be made under any Letter of Credit, the Administrative
Agent shall notify the Borrower of the date and amount of the draft presented or
demand for payment and of the date and time when it expects to pay such draft or
honor such demand for payment. If the Borrower fails to reimburse the
Administrative Agent as provided in



--------------------------------------------------------------------------------



 



63

§5.2 on or before the date that such draft is paid or other payment is made by
the Administrative Agent, the Administrative Agent may at any time thereafter
notify the Revolving Credit Lenders of the amount of any such Unpaid
Reimbursement Obligation. No later than 1:00 p.m. (Dallas, Texas time) on the
Business Day next following the receipt of such notice, each Revolving Credit
Lender shall make available to the Administrative Agent, at the Administrative
Agent’s Office, in immediately available funds, such Revolving Credit Lender’s
Commitment Percentage (in respect of the Total Revolving Credit Commitment) of
such Unpaid Reimbursement Obligation, together with an amount equal to the
product of (a) the average, computed for the period referred to in clause
(c) below, of the weighted average interest rate paid by the Administrative
Agent for federal funds acquired by the Administrative Agent during each day
included in such period, times (b) the amount equal to such Revolving Credit
Lender’s Commitment Percentage (in respect of the Total Revolving Credit
Commitment) of such Unpaid Reimbursement Obligation, times (c) a fraction, the
numerator of which is the number of days that elapse from and including the date
the Administrative Agent paid the draft presented for honor or otherwise made
payment to the date on which such Revolving Credit Lender’s Commitment
Percentage (in respect of the Total Revolving Credit Commitment) of such Unpaid
Reimbursement Obligation shall become immediately available to the
Administrative Agent, and the denominator of which is 360. The responsibility of
the Administrative Agent to the Borrower and the Revolving Credit Lenders shall
be only to determine that the documents (including each draft) delivered under
each Letter of Credit in connection with such presentment shall be in conformity
in all material respects with such Letter of Credit.
     5.4. Obligations Absolute. The Borrower’s obligations under this §5 shall
be absolute and unconditional under any and all circumstances and irrespective
of the occurrence of any Default or Event of Default or any condition precedent
whatsoever or any setoff, counterclaim or defense to payment which the Borrower
may have or have had against the Administrative Agent, any Lender or any
beneficiary of a Letter of Credit. The Borrower further agrees with the
Administrative Agent and the Lenders that the Administrative Agent and the
Revolving Credit Lenders shall not be responsible for, and the Borrower’s
Reimbursement Obligations under §5.2 shall not be affected by, among other
things, the validity or genuineness of documents or of any endorsements thereon,
even if such documents should in fact prove to be in any or all respects
invalid, fraudulent or forged, or any dispute between or among the Borrower, the
beneficiary of any Letter of Credit or any financing institution or other party
to which any Letter of Credit may be transferred or any claims or defenses
whatsoever of the Borrower against the beneficiary of any Letter of Credit or
any such transferee. The Administrative Agent and the Revolving Credit Lenders
shall not be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit. The Borrower agrees that
any action taken or omitted by the Administrative Agent or any Revolving Credit
Lender under or in connection with each Letter of Credit and the related drafts
and documents, if done in good faith, shall be binding upon the Borrower and
shall not result in any liability on the part of the Administrative Agent or any
Revolving Credit Lender to the Borrower.



--------------------------------------------------------------------------------



 



64

     5.5. Reliance by Issuer. To the extent not inconsistent with §5.4, the
Administrative Agent shall be entitled to rely, and shall be fully protected in
relying upon, any Letter of Credit, draft, writing, resolution, notice, consent,
certificate, affidavit, letter, cablegram, telegram, telecopy, telex or teletype
message, statement, order or other document believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons
and upon advice and statements of legal counsel, independent accountants and
other experts selected by the Administrative Agent. The Administrative Agent
shall be fully justified in failing or refusing to take any action under this
Credit Agreement unless it shall first have received such advice or concurrence
of the Required Lenders as the Administrative Agent reasonably deems appropriate
or it shall first be indemnified to its reasonable satisfaction by the Revolving
Credit Lenders against any and all liability and expense which may be incurred
by it by reason of taking or continuing to take any such action. The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Credit Agreement in accordance with a request
of the Required Lenders, and such request and any action taken or failure to act
pursuant thereto shall be binding upon the Revolving Credit Lenders and all
future holders of the Revolving Credit Notes or of a Letter of Credit
Participation.
     5.6. Letter of Credit Fee. The Borrower shall, on each Interest Payment
Date for Base Rate Loans pay a fee (in each case, a “Letter of Credit Fee”) to
the Administrative Agent in respect of each Letter of Credit in an amount equal
to the sum of (a) the Applicable Margin for Revolving Credit Loans outstanding
during the quarter ending on such date which bear interest based on the
Eurodollar Rate of the Maximum Drawing Amount of such standby Letter of Credit
plus (b) one-eighth of one percent (0.125%) per annum of the face amount of such
standby Letter of Credit. The portion of the Letter of Credit Fee referred to in
clause (b) above shall be for the account of the Administrative Agent, as a
fronting fee, and the balance of such Letter of Credit Fee shall be for the
accounts of the Revolving Credit Lenders in accordance with their respective
Commitment Percentages in respect of the Total Revolving Credit Commitment. In
respect of each Letter of Credit, the Borrower shall also pay to the
Administrative Agent for the Administrative Agent’s own account, at such other
time or times as such charges are customarily made by the Administrative Agent,
the Administrative Agent’s customary issuance, amendment, negotiation or
document examination and other administrative fees as in effect from time to
time.
     5.7. Existing Letters of Credit. All Existing Letters of Credit shall be
deemed to have been issued pursuant hereto, and from and after the Funding Date
shall be subject to and governed by the terms and conditions hereof.
6. CERTAIN GENERAL PROVISIONS.
     6.1. Closing Fees. The Borrower agrees to pay all fees on the Funding Date
that have been expressly agreed to in writing between the Borrower and certain
of the Lenders to be paid on the Funding Date.



--------------------------------------------------------------------------------



 



65

     6.2. Administrative Agent’s Fee. The Borrower shall pay to the
Administrative Agent annually in advance, for the Administrative Agent’s own
account, on the Funding Date and on each anniversary of the Funding Date, an
Administrative Agent’s fee (the “Administrative Agent’s Fee”) as set forth in
the Administrative Agent Fee Letter.
     6.3. Funds for Payments.
     6.3.1. Payments to Administrative Agent. All payments of principal,
interest, Reimbursement Obligations, Fees and any other amounts due hereunder or
under any of the other Loan Documents shall be made on the due date thereof to
the Administrative Agent in Dollars, for the respective accounts of the
applicable Lenders and the Administrative Agent, at the Administrative Agent’s
Office or at such other place that the Administrative Agent may from time to
time designate, in each case no later than 2:00 p.m. (Dallas, Texas time) and in
immediately available funds.
     6.3.2. No Offset, etc. All payments by the Borrower hereunder and under any
of the other Loan Documents shall be made without setoff or counterclaim and
free and clear of and without deduction for any taxes, levies, imposts, duties,
charges, fees, deductions, withholdings, restrictions or conditions of any
nature now or hereafter imposed or levied by any jurisdiction or any political
subdivision thereof or taxing or other authority therein excluding (A) income
and franchise taxes imposed on (or measured by) the net income or profits of any
Lender or the Administrative Agent by the jurisdictions under the laws of which
the Administrative Agent or any Lender is organized or any political subdivision
thereof, or by the jurisdictions in which the Administrative Agent or such
Lender is located or any political subdivision thereof, or by the jurisdictions
in which the Administrative Agent or such Lender is doing business or any
political subdivision thereof and (B) any branch profits taxes imposed by the
United States of America or any similar tax imposed by any other jurisdiction
described in clause (A) above unless, in each case, the Borrower is compelled by
law to make such deduction or withholding (such non-excluded items referred to
as “Non-Excluded Taxes”). If any such Non-Excluded Taxes are imposed upon the
Borrower with respect to any amount payable by it hereunder or under any of the
other Loan Documents, the Borrower will pay to the Administrative Agent, for the
account of the Lenders or (as the case may be) the Administrative Agent, on the
date on which such amount is due and payable hereunder or under such other Loan
Document, such additional amount in Dollars as shall be necessary to enable the
Lenders or the Administrative Agent to receive the same net amount which the
Lenders or the Administrative Agent would have received on such due date had no
such obligation been imposed upon the Borrower; provided however that the
Borrower shall not be required to increase any such amounts payable to any
Lender or the Administrative Agent with respect to any such Non-Excluded Taxes
that are attributable to (i) such Administrative Agent’s or Lender’s failure to
comply with the provisions of §6.3.3 or (ii) that are withholding taxes imposed



--------------------------------------------------------------------------------



 



66

on the amounts payable to such Administrative Agent or such Lender at the time
such Administrative Agent or Lender becomes a party to this Credit Agreement,
except to the extent that such Lender’s assignor (if any) was entitled, at the
time of assignment, to receive additional amounts from the Borrower with respect
to such obligation pursuant to this §6.3.2; provided, further, that the
foregoing shall not relieve the Borrower of its obligation to pay Non-Excluded
Taxes in the event that, as a result of any change in any applicable law, treaty
or governmental rule, regulation or order, or any change in interpretation,
administration or application thereof, a Non-U.S. Lender that was previously
entitled to receive all payments under this Credit Agreement and any Note
without deduction or withholding of any United States federal income taxes is no
longer properly entitled by law to deliver forms, certificates or other evidence
at a subsequent date establishing the fact that such Lender is not subject to
withholding. The Borrower will deliver promptly to the Administrative Agent
certificates or other valid vouchers for all taxes or other charges deducted
from or paid with respect to payments made by the Borrower hereunder or under
such other Loan Document.
     6.3.3. Non-U.S. Lenders. Each Lender and the Administrative Agent
(including any assignee) that is not a U.S. Person as defined in
Section 7701(a)(30) of the Code for federal income tax purposes (a “Non-U.S.
Lender”) hereby agrees that, if and to the extent it is legally able to do so,
it shall, prior to the date of the first payment by the Borrower hereunder to be
made to such Lender or the Administrative Agent or for such Lender’s or the
Administrative Agent’s account, deliver to the Borrower and the Administrative
Agent, as applicable, such certificates, documents or other evidence, as and
when required by the Code or Treasury Regulations issued pursuant thereto,
including (a) in the case of a Non-U.S. Lender that is a “bank” for purposes of
Section 881(c)(3)(A) of the Code, two (2) duly completed copies of Internal
Revenue Service Form W-8BEN or Form W-8ECI and any other certificate or
statement of exemption required by Treasury Regulations, or any subsequent
versions thereof or successors thereto, properly completed and duly executed by
such Lender or the Administrative Agent establishing that with respect to
payments of principal, interest or fees hereunder it is (i) not subject to
United States federal withholding tax under the Code because such payment is
effectively connected with the conduct by such Lender or Administrative Agent of
a trade or business in the United States or (ii) totally exempt or partially
exempt from United States federal withholding tax under a provision of an
applicable tax treaty and (b) in the case of a Non-U.S. Lender that is not a
“bank” for purposes of Section 881(c)(3)(A) of the Code, a certificate
substantially in the form of Exhibit I hereto, together with a properly
completed and executed Internal Revenue Service Form W-8 or W-9, as applicable
(or successor forms). Each Lender or the Administrative Agent agrees that it
shall, promptly upon a change of its lending office or the selection of any
additional lending office, to the extent the forms previously delivered by it
pursuant to this section are no longer effective, and promptly upon the
Borrower’s or the Administrative Agent’s reasonable request after the occurrence
of any other event (including the passage of time) requiring the delivery of a
Form W-8BEN,



--------------------------------------------------------------------------------



 



67

Form W-8ECI, Form W-8 or W-9 in addition to or in replacement of the forms
previously delivered, deliver to the Borrower and the Administrative Agent, as
applicable, if and to the extent it is properly entitled to do so, two
(2) properly completed and executed copies of Form W-8BEN, Form W-8ECI, Form W-8
or W-9, as applicable (or any successor forms thereto). Each Non-U.S. Lender
shall promptly notify the Borrower at any time it determines that it is no
longer in a position to provide any previously delivered certificate to the
Borrower (or any other form of certification adopted by the U.S. taxing
authorities for such purpose).
     6.4. Computations. All computations of interest on the Eurodollar Rate
Loans and of Fees shall be based on a 360-day year and paid for the actual
number of days elapsed. All computations of interest on Base Rate Loans shall be
based on a 365-day or 366-day year, as the case may be, for the actual number of
days elapsed. Except as otherwise provided in the definition of the term
“Interest Period” with respect to Eurodollar Rate Loans, whenever a payment
hereunder or under any of the other Loan Documents becomes due on a day that is
not a Business Day, the due date for such payment shall be extended to the next
succeeding Business Day, and interest shall accrue during such extension. The
outstanding amount of the Loans as reflected from time to time in the accounts
or records maintained by the Lenders and by the Administrative Agent in
accordance with the provisions of this Credit Agreement shall be considered
correct and binding on the Borrower unless within five (5) Business Days after
receipt of any notice by the Administrative Agent or any of the Lenders of such
outstanding amount, the Administrative Agent or such Lender shall notify the
Borrower to the contrary.
     6.5. Inability to Determine Eurodollar Rate. In the event, prior to the
commencement of any Interest Period relating to any Eurodollar Rate Loan, the
Administrative Agent shall determine or be notified by the Required Lenders that
adequate and reasonable methods do not exist for ascertaining the Eurodollar
Rate that would otherwise determine the rate of interest to be applicable to any
Eurodollar Rate Loan during any Interest Period, the Administrative Agent shall
forthwith give notice of such determination (which shall be conclusive and
binding on the Borrower and the Lenders) to the Borrower and the Lenders. In
such event (a) any Loan Request or Conversion Request with respect to Eurodollar
Rate Loans shall be automatically withdrawn and shall be deemed a request for
Base Rate Loans, (b) each Eurodollar Rate Loan will automatically, on the last
day of the then current Interest Period relating thereto, become a Base Rate
Loan, and (c) the obligations of the Lenders to make Eurodollar Rate Loans shall
be suspended until the Administrative Agent or the Required Lenders determine
that the circumstances giving rise to such suspension no longer exist, whereupon
the Administrative Agent or, as the case may be, the Administrative Agent upon
the instruction of the Required Lenders, shall so notify the Borrower and the
Lenders.
     6.6. Illegality. Notwithstanding any other provisions herein, if any
present or future law, regulation, treaty or directive or in the interpretation
or application thereof



--------------------------------------------------------------------------------



 



68

shall make it unlawful for any Lender to make or maintain Eurodollar Rate Loans,
such Lender shall forthwith give notice of such circumstances to the Borrower
and the other Lenders and thereupon (a) the commitment of such Lender to make
Eurodollar Rate Loans or convert Base Rate Loans to Eurodollar Rate Loans shall
forthwith be suspended and (b) such Lender’s Loans then outstanding as
Eurodollar Rate Loans, if any, shall be converted automatically to Base Rate
Loans on the last day of each Interest Period applicable to such Eurodollar Rate
Loans or within such earlier period as may be required by law. The Borrower
hereby agrees promptly to pay the Administrative Agent for the account of such
Lender, upon demand by such Lender, any additional amounts necessary to
compensate such Lender for any costs incurred by such Lender in making any
conversion in accordance with this §6.6, including any interest or fees payable
by such Lender to lenders of funds obtained by it in order to make or maintain
its Eurodollar Rate Loans hereunder.
     6.7. Additional Costs, etc. If any present or future applicable law, which
expression, as used herein, includes statutes, rules and regulations thereunder
and interpretations thereof by any competent court or by any governmental or
other regulatory body or official charged with the administration or the
interpretation thereof and requests, directives, instructions and notices at any
time or from time to time hereafter made upon or otherwise issued to any Lender
or the Administrative Agent by any central bank or other fiscal, monetary or
other authority (whether or not having the force of law), shall:
     (a) subject any Lender or the Administrative Agent to any tax, levy,
impost, duty, charge, fee, deduction or withholding of any nature with respect
to this Credit Agreement, the other Loan Documents, any Letters of Credit, such
Lender’s Commitment or the Loans (other than taxes based upon or measured by the
income or profits of such Lender or the Administrative Agent), or
     (b) materially change the basis of taxation (except for changes in taxes on
income or profits) of payments to any Lender of the principal of or the interest
on any Loans or any other amounts payable to any Lender or the Administrative
Agent under this Credit Agreement or any of the other Loan Documents, or
     (c) impose or increase or render applicable (other than to the extent
specifically provided for elsewhere in this Credit Agreement) any special
deposit, reserve, assessment, liquidity, capital adequacy or other similar
requirements (whether or not having the force of law) against assets held by, or
deposits in or for the account of, or loans by, or letters of credit issued by,
or commitments of an office of any Lender, or
     (d) impose on any Lender or the Administrative Agent any other conditions
or requirements with respect to this Credit Agreement, the other Loan Documents,
any Letters of Credit, the Loans, such Lender’s



--------------------------------------------------------------------------------



 



69

Commitment, or any class of loans, letters of credit or commitments of which any
of the Loans or such Lender’s Commitment forms a part;
and the result of any of the foregoing is:
     (i) to increase the cost to any Lender of making, funding, issuing,
renewing, extending or maintaining any of the Eurodollar Rate Loans or such
Lender’s Commitment or any Letter of Credit, or
     (ii) to reduce the amount of principal, interest, Reimbursement Obligation
or other amount payable to such Lender or the Administrative Agent hereunder on
account of such Lender’s Commitment, any Letter of Credit or any of the Loans,
or
     (iii) to require such Lender or the Administrative Agent to make any
payment or to forego any interest or Reimbursement Obligation or other sum
payable hereunder, the amount of which payment or foregone interest or
Reimbursement Obligation or other sum is calculated by reference to the gross
amount of any sum receivable or deemed received by such Lender or the
Administrative Agent from the Borrower hereunder,
then, and in each such case, the Borrower will, upon demand made by such Lender
or (as the case may be) the Administrative Agent and as often as the occasion
therefor may arise and upon presentation by such Lender or the Administrative
Agent of a certificate pursuant to §6.9, pay to such Lender or the
Administrative Agent such additional amounts as will be sufficient to compensate
such Lender or the Administrative Agent on an after-tax basis for such
additional cost, reduction, payment or foregone interest or Reimbursement
Obligation or other sum.
     6.8. Capital Adequacy. If after the date hereof any Lender determines that
(a) the adoption of or change in any law, governmental rule, regulation, policy,
guideline or directive (whether or not having the force of law) regarding
capital requirements for Lenders or bank holding companies or any change in the
interpretation or application thereof by a Governmental Authority with
appropriate jurisdiction, or (b) compliance by such Lender or any corporation
controlling such Lender with any law, governmental rule, regulation, policy,
guideline or directive (whether or not having the force of law) of any such
entity regarding capital adequacy, has the effect of reducing the return on such
Lender’s commitment with respect to any Loans to a level below that which such
Lender could have achieved but for such adoption, change or compliance (taking
into consideration such Lender’s then existing policies with respect to capital
adequacy and assuming full utilization of such entity’s capital) by any amount
deemed by such Lender to be material, then such Lender may notify the Borrower
and the Administrative Agent of such fact. To the extent that the amount of such
reduction in the return on capital is not reflected in the Base Rate, the
Borrower agrees to pay such Lender for the amount of such reduction in the
return on capital as and when such reduction is determined upon



--------------------------------------------------------------------------------



 



70

presentation by such Lender of a certificate in accordance with §6.9. Each
Lender shall allocate such cost increases among its customers in good faith and
on an equitable basis.
     6.9. Certificate. A certificate setting forth any additional amounts
payable pursuant to §6.7 or §6.8 and a brief explanation of such amounts which
are due, submitted by any Lender to the Borrower and the Administrative Agent,
shall be conclusive, absent manifest error, that such amounts are due and owing,
which certificate shall be delivered no later than one hundred and eighty
(180) days after the date the Administrative Agent and such Lender shall have
determined that any such additional amount is due.
     6.10. Indemnity. The Borrower agrees to indemnify each Lender and to hold
each Lender harmless from and against any loss (excluding any loss of
anticipated profits), cost or expense that such Lender may sustain or incur as a
consequence of (a) default by the Borrower in payment of the principal amount of
or any interest on any Eurodollar Rate Loans as and when due and payable,
including any such loss or expense arising from interest or fees payable by such
Lender to banks for funds obtained by it in order to maintain its Eurodollar
Rate Loans, (b) default by the Borrower in making a borrowing or conversion
after the Borrower has given (or is deemed to have given) a Loan Request notice
(in the case of all or any portion of the Tranche B Term Loan pursuant to
§3.5.2) or a Conversion Request relating thereto in accordance with §2.6, §2.7
or §3.5.2, as the case may be, (c) the making of any payment of a Eurodollar
Rate Loan or the making of any conversion of any such Loan to a Base Rate Loan
on a day that is not the last day of the applicable Interest Period with respect
thereto, including interest or fees payable by such Lender to lenders of funds
obtained by it in order to maintain any such Loans.
     6.11. Interest After Default. During the continuance of any Event of
Default of the type described in clauses (a) or (b) of §14.1, the Loans and all
other amounts payable hereunder or under any of the other Loan Documents shall
automatically bear interest, after as well as before judgment, compounded
monthly and payable on demand at a rate per annum equal to two percent (2%)
above the rate of interest then applicable thereto (or, if no rate of interest
is then applicable thereto, the Base Rate).
     6.12. Mitigation Obligations; Replacement of Lenders.
     (a) If any Lender requests compensation under §6.7 or §6.8, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to §6.3.2, or any
Lender is subject to §6.6, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches, or Affiliates, if, in the reasonable judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to §6.7 or §6.8 or §6.3.2 or eliminate the effect of §6.6, as the case may be,
in the future and (ii) would



--------------------------------------------------------------------------------



 



71

not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.
     (b) If any Lender requests compensation under §6.7 or §6.8, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to §6.3.2, or if
any Lender is subject to §6.6, or if any Lender does not agree to any amendment
hereunder requiring the consent of all Lenders and consented to by the Required
Lenders, or if any Lender is a Delinquent Lender, then the Borrower may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in §17, including,
without limitation, as a condition precedent to such assignment, (i) the
Administrative Agent’s consent to the assignee unless not otherwise required by
§17 and (ii) payment of the registration fee set forth in §17.1(b)), all its
interests, rights and obligations under this Credit Agreement to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided that (i) such Lender shall have
received irrevocable payment in full in cash of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, and accrued fees
and all other Obligations and other amounts payable to it hereunder from the
assignee or the Borrower, (ii) such assignment will result in a reduction in
such compensation or payments or removal of such illegality or such amendment
being approved and (iii) such assignment does not conflict with applicable laws.
A Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
7. COLLATERAL SECURITY AND GUARANTIES.
     7.1. Security of Borrower. The Obligations shall be secured by a perfected
first priority security interest (subject only to Permitted Liens entitled to
priority under applicable law) in all of the assets of the Borrower (other than
the Excluded Assets, the Capital Stock of any Excluded Subsidiary that is not
directly owned by the Borrower or a Subsidiary and, in respect of any foreign
subsidiary directly owned by the Borrower, shall be limited to a pledge of 66
2/3% of the issued and outstanding Capital Stock of such direct foreign
subsidiary owned by the Borrower) requested by the Administrative Agent or the
Required Lenders, whether now owned or hereafter acquired, including, without
limitation, an assignment of all of the Borrower’s rights and interests in, to
and under each contract and agreement entered into by the Borrower in connection
with the transactions contemplated by §10.5.1, pursuant to the terms of the
Security Documents to which the Borrower is a party.





--------------------------------------------------------------------------------



 



72
     7.2. Guaranties and Security of Parent and Subsidiaries. The Obligations
shall also be guaranteed pursuant to the terms of the Guaranty. The obligations
of the Parent under the Guaranty shall be secured by a perfected first priority
security interest in (i) all of the issued and outstanding Capital Stock of
(x) the Borrower and (y) each domestic Subsidiary of the Parent now existing, or
hereafter created or acquired and (ii) 66 2/3% of the issued and outstanding
Capital Stock of each direct foreign subsidiary of the Parent whether now
existing or hereafter created or acquired, in each case, pursuant to the terms
of the Pledge Agreement. The obligations of the Borrower’s Subsidiaries under
the Guaranty shall be secured by a perfected first priority security interest
(subject only to Permitted Liens entitled to priority under applicable law) in
all of the assets of each such Person (other than (A) Excluded Assets and
(B) the Capital Stock of any Excluded Subsidiary that is not directly owned by
the Borrower or a Subsidiary) and in respect of each direct foreign subsidiary
of any of the Borrower’s Subsidiaries (including, for the avoidance of doubt,
Emmis International Broadcasting Corporation), limited to not less than a pledge
of 66 2/3% of the issued and outstanding Capital Stock of such direct foreign
subsidiary, whether now owned or hereafter acquired, including without
limitation an assignment of each such Person’s rights and interests in, to and
under each contract and agreement entered into by each such Person in connection
with the transactions contemplated by §10.5.1, pursuant to the terms of the
Security Documents to which such Person is a party.
     7.3. Release of Collateral and Guaranties. The parties hereto acknowledge
and agree that, in accordance with §18.13 as soon as practicable following a
sale or disposition of assets permitted in accordance with the terms of this
Credit Agreement, including without limitation, §10.5.2, the Administrative
Agent shall release its Liens on the Collateral subject to such sale or
disposition and/or any Subsidiary of the Borrower which is the subject of such
sale or disposition from its obligations under the Guaranty.
     7.4. Post Second Amendment Effective Date Collateral Requirements.
     (a) Mortgages on Owned Property. As to each of the real properties owned in
fee by the Borrower or any of its Subsidiaries as of the Second Amendment
Effective Date and listed on Schedule 7.4, within 45 days after the Second
Amendment Effective Date (provided that, if the Borrower has been diligently
exercising commercially reasonable efforts and submits a request in writing to
the Administrative Agent, the Administrative Agent may in its sole discretion
grant up to an aggregate of two 30-day extension periods), the Borrower shall
cause to be delivered to the Administrative Agent each of the following:
     (i) evidence that counterparts of the Mortgages for such properties have
been duly executed, acknowledged and delivered and are in form suitable for
filing or recording in all appropriate filing or recording offices in order to
create a valid first and subsisting mortgage Lien on the property described
therein in favor of the Administrative Agent to secure the Obligations and that
all filing, documentary, stamp, intangible and



--------------------------------------------------------------------------------



 



73

recording taxes and fees have been paid in full or an amount sufficient to pay
any such taxes and fees in full has been deposited with the Administrative Agent
or title company;
     (ii) fully paid American Land Title Association Lender’s Extended Coverage
title insurance policies (the “Mortgage Policies”) with customary endorsements
and in amounts reasonably acceptable to the Administrative Agent, issued,
coinsured and reinsured by title insurers reasonably acceptable to the
Administrative Agent, insuring the Mortgages to be valid first and subsisting
mortgage Liens on the property described therein, free and clear of all defects
(including, but not limited to, filed mechanics’ and materialmen’s Liens) and
encumbrances, excepting only Permitted Liens, and providing for such other
customary affirmative insurance and such coinsurance and direct access
reinsurance as the Administrative Agent may deem reasonably necessary or
desirable;
     (iii) American Land Title Association/American Congress on Surveying and
Mapping form surveys, for which all necessary fees (where applicable) have been
paid, certified to the Administrative Agent and the issuer of the applicable
Mortgage Policies in a manner reasonably satisfactory to the Administrative
Agent by a land surveyor duly registered and licensed in each State in which the
property described in such surveys is located and reasonably acceptable to the
Administrative Agent, showing all buildings and other improvements, any off-site
improvements, the location of any recorded easements, parking spaces, recorded
rights of way, building set-back lines and other dimensional regulations and the
existence of any encroachments, either by such improvements or on to such
property, and other matters that would be disclosed by an accurate survey
complying with the Minimum Standard Detail Requirements for ALTA/ACSM Land Title
Surveys, jointly established and adopted by ALTA and the National Society of
Professional Surveyors in 2005, provided that none of the Borrower or any of its
Subsidiaries shall be required to remedy any encroachment or other issue noted
on such survey;
     (iv) engineering, soils and other reports, and environmental assessment
reports, each in scope, form and substance satisfactory to the Administrative
Agent, provided that none of the Borrower or any of its Subsidiaries shall be
required to take any action or address any condition identified in such reports;
     (v) a flood insurance policy in an amount equal to the lesser of the
maximum amount secured by the applicable Mortgage or the maximum amount of flood
insurance available under the Flood Disaster Protection Act of 1973, as amended,
and otherwise in compliance with the requirements of the Loan Documents, or
evidence satisfactory to the



--------------------------------------------------------------------------------



 



74

Administrative Agent that none of the improvements located on such land is
located in a flood hazard area;
     (vi) evidence reasonably satisfactory to the Administrative Agent of the
insurance required by the terms of the applicable Mortgage and the Credit
Agreement, in each case reflecting the Administrative Agent on behalf of the
Lenders as additional insured or loss payee, as applicable;
     (vii) at the request of the Administrative Agent, an appraisal of each or
any of the properties described in the Mortgages complying with the requirements
of the Federal Financial Institutions Reform, Recovery and Enforcement Act of
1989, which appraisals shall be from a Person reasonably acceptable to the
Administrative Agent;
     (viii) to the extent not included in the mortgage title policies, evidence
reasonably satisfactory to the Administrative Agent (i) of the identity of all
taxing authorities and utility districts (or similar authorities) having
jurisdiction over such property or any portion thereof, and (ii) that all taxes,
standby fees and any other similar charges have been paid, including copies of
receipts or statements marked “paid” by the appropriate authority, or an amount
sufficient to pay any such taxes and fees in full has been deposited with the
Administrative Agent or title company;
     (ix) local counsel opinions from counsel in each State addressed to the
Administrative Agent, the Lenders and the other secured parties regarding the
enforceability of the Mortgages (except to the extent that Rhode Island
statutory law prohibits an enforceability opinion) and such other customary
matters as reasonably requested by the Administrative Agent and its counsel; and
     (b) evidence that all other action that the Administrative Agent may
reasonably deem necessary or desirable in order to create valid first and
subsisting mortgage Liens (subject to Permitted Liens) on the properties
described in the Mortgages has been taken.
The Borrower hereby represents and warrants to the Administrative Agent and the
Lenders that, as of the Second Amendment Effective Date, Schedule 7.4 is a true,
complete and correct list all of the real property owned in fee by the Parent,
the Borrower and the Subsidiaries.
     7.5. Issuance of Replacement Equity Instruments. Within 45 days after the
Second Amendment Effective Date, all equity interests in the Subsidiaries of the
Borrower except those evidencing Emmis Radio License Corp. of New York, and
Emmis License Corp. of New York must have been re-issued with no restrictive
legend on any such certificates except the following:



--------------------------------------------------------------------------------



 



75

This security has not been registered under the United States Securities Act of
1933, as amended (the “Securities Act”), and accordingly, may not be offered or
sold except as set forth in the following sentence. By its acquisition hereof,
the holder agrees that it will not resell or otherwise transfer the security
evidenced hereby, except (a) to the Company; (b) under a registration statement
that has been declared effective under the Securities Act; or (c) under any
available exemption from the registration requirements of the Securities Act.
The Borrower and the Parent shall take all action in connection with each such
re-issuance to preserve and maintain the Administrative Agent’s and the Lenders’
first and prior Lien on such equity interests securing the Obligations.
     7.6. Other Post-Second Amendment Effective Date Requirements. Within
45 days after the Second Amendment Effective Date:
     (a) the Borrower shall cause the Administrative Agent to have a first and
prior pledge of 66% of the Capital Stock of Emmis International Holding BV under
New York law pursuant to documentation substantially similar to the Pledge
Agreement and otherwise in form and substance reasonably satisfactory to the
Administrative Agent, and a UCC-1 in form reasonably required by the
Administrative Agent;
     (b) the Borrower shall deliver to the Administrative Agent satisfactory
evidence (i) of the cancellation and termination of the loan between Emmis
Ventures, Inc. and the Parent, (ii) of the merger of Emmis Ventures, Inc. with
and into the Borrower and (iii) that the cash of Emmis Ventures, Inc. in an
amount not less than $4,000,000 is in the possession of the Borrower to be used
for general corporate purposes; and
     (c) subject to the Borrower’s determination that there exists no adverse
tax consequences related thereto, the Borrower shall deliver to the
Administrative Agent satisfactory evidence of the cancellation and termination
of all Permitted Parent Indebtedness in existence prior to the Second Amendment
Effective Date.
8. REPRESENTATIONS AND WARRANTIES.
     The Parent and the Borrower represent and warrant to the Lenders and the
Administrative Agent as follows:
8.1. Corporate Authority.
     8.1.1. Incorporation; Good Standing. Each of the Parent, the Borrower and
the Subsidiaries (a) is a corporation, partnership or limited liability company
(or similar business entity) duly organized, validly existing and in good
standing under the laws of its jurisdiction of incorporation or formation,
(b) has all



--------------------------------------------------------------------------------



 



76

requisite corporate, partnership or limited liability company (or the equivalent
company) power to own its property and conduct its business as now conducted and
as presently contemplated, and (c) is in good standing as a foreign corporation,
partnership or limited liability company (or similar business entity) and is
duly authorized to do business in each jurisdiction where such qualification is
necessary except where a failure to be so qualified would not have a Material
Adverse Effect.
     8.1.2. Authorization. The execution, delivery and performance of this
Credit Agreement and the other Loan Documents to which the Parent, the Borrower
or any Subsidiary is or is to become a party and the transactions contemplated
hereby and thereby (a) are within the corporate, partnership or limited
liability company (or the equivalent company) authority of such Person, (b) have
been duly authorized by all necessary corporate, partnership or limited
liability company (or the equivalent company) proceedings, (c) do not and will
not conflict with or result in any breach or contravention of any provision of
law, statute, rule or regulation to which such Person is subject or any
judgment, order, writ, injunction, license or permit applicable to such Person
and (d) do not conflict with any provision of the Governing Documents of, or any
agreement or other instrument binding upon, such Person.
     8.1.3. Enforceability. The execution and delivery of this Credit Agreement
and the other Loan Documents to which the Parent, the Borrower or any Subsidiary
is or is to become a party will result in valid and legally binding obligations
of such Person enforceable against it in accordance with the respective terms
and provisions hereof and thereof, except as enforceability is limited by
bankruptcy, insolvency, reorganization, moratorium or other laws relating to or
affecting generally the enforcement of creditors’ rights and except to the
extent that availability of the remedy of specific performance or injunctive
relief is subject to the discretion of the court before which any proceeding
therefor may be brought.
     8.2. Governmental Approvals. The execution, delivery and performance by the
Parent, the Borrower or any Subsidiary of this Credit Agreement and the other
Loan Documents to which such Person is or is to become a party and the
transactions contemplated hereby and thereby do not require the approval or
consent of, or filing with, any Governmental Authority other than those already
obtained.
     8.3. Title to Properties.
     (a) Except as indicated on Schedule 8.3(a) hereto, the Parent, the Borrower
and the Subsidiaries own all of the assets reflected in the consolidated balance
sheet of the Parent and its subsidiaries as at the Balance Sheet Date or
acquired since that date (except (i) property and assets which are not integral
to the operations of the Stations or publishing operations owned by the Borrower
or its Subsidiaries as such Stations or



--------------------------------------------------------------------------------



 



77

publishing operations are operated immediately prior to the Balance Sheet Date,
(ii) property and assets which do not consist of a Station or publishing asset
which have been sold or otherwise disposed of in the ordinary course of business
since that date, (iii) property and assets which have been replaced since that
date or (iv) property and assets which have been sold or otherwise disposed of
after the Funding Date as permitted hereunder), subject to no rights of others,
including any mortgages, leases, conditional sales agreements, title retention
agreements, liens or other encumbrances except Permitted Liens.
     (b) Schedule 8.3(b) hereto, as updated from time to time in accordance with
§10.5 sets forth all of the Stations of the Borrower and its Subsidiaries at the
time of reference thereto.
     8.4. Financial Statements and Projections.
     8.4.1. Fiscal Year. The Parent, the Borrower and each of the Subsidiaries
has a fiscal year which is the twelve (12) months ending on February 28, or in
the case of a leap year, February 29, of each calendar year.
     8.4.2. Financial Statements. There has been furnished to the Lenders the
consolidated balance sheet of the Parent, the Borrower and its subsidiaries, as
at the Balance Sheet Date, and the related, similarly adjusted, consolidated
statements of income and cash flow for the fiscal year then ended, each
certified by an authorized officer of the Borrower. Such balance sheet and
statement of income and cash flow have been prepared in accordance with GAAP and
fairly present in all material respects the financial condition of the Parent,
the Borrower and its subsidiaries, as at the close of business on the date
thereof and the results of operations for the fiscal year then ended. There are
no contingent liabilities of the Parent, the Borrower or any of its
subsidiaries, as of the Funding Date involving material amounts, known to any
officer of the Parent, the Borrower or of any of the Subsidiaries not disclosed
in the balance sheet dated the Balance Sheet Date and the related notes thereto
other than contingent liabilities disclosed to the Lenders in writing.
     8.4.3. Projections. There has been furnished to the Lenders the projections
of the Borrower and its subsidiaries, which include a projection of revenue,
earnings before interest, taxes, depreciation and amortization, sources and uses
of cash, a funding analysis and capitalization for the fiscal years ended
February 28, 2006 through the fiscal year ended February 28, 2014, copies of
which are attached hereto as Exhibit D (the “Projections”), which disclose all
assumptions made with respect to general economic, financial and market
conditions used in formulating the Projections. To the knowledge of the Parent,
the Borrower or any of the Subsidiaries as of the Funding Date, no facts exist
that (individually or in the aggregate) would result in any material change in
any of the Projections. The Projections are based upon reasonable estimates and



--------------------------------------------------------------------------------



 



78

assumptions at the time made, have been prepared on the basis of the assumptions
stated therein and reflect the reasonable estimates of the Parent, the Borrower
and the Subsidiaries, of the results of operations and other information
projected therein.
     8.5. No Material Adverse Changes, etc. Since the Balance Sheet Date there
has been no event or occurrence which has had a Material Adverse Effect. Since
the Balance Sheet Date, neither the Borrower nor any Subsidiary has made any
Restricted Payment except as set forth on Schedule 8.5 hereto or after the
Funding Date as permitted by §10.4.
     8.6. Franchises, Patents, Copyrights, etc. The Borrower and each of its
Subsidiaries possesses all material franchises, patents, copyrights, trademarks,
trade names, licenses and permits, and rights in respect of the foregoing,
necessary for the conduct of its business substantially as now conducted without
known material conflict with any rights of others.
     8.7. Litigation. Except as set forth in Schedule 8.7 hereto, there are no
actions, suits, proceedings or investigations of any kind pending or threatened
against the Parent or any of its Subsidiaries before any Governmental Authority,
(a) that, could reasonably be expected to, in each case or in the aggregate,
(i) have a Material Adverse Effect or (ii) materially impair the right of the
Parent and its Subsidiaries, considered as a whole, to carry on business
substantially as now conducted by them, or result in any substantial liability
not adequately covered by insurance, or for which adequate reserves are not
maintained on the consolidated balance sheet of the Parent and its subsidiaries,
or (b) which question the validity of this Credit Agreement or any of the other
Loan Documents, or any action taken or to be taken pursuant hereto or thereto.
     8.8. No Materially Adverse Contracts, etc. None of the Parent, the Borrower
or any of the Subsidiaries is subject to any Governing Document or other legal
restriction, or any judgment, decree, order, law, statute, rule or regulation
that has or is expected in the future to have a Material Adverse Effect. None of
the Parent, the Borrower or any of the Subsidiaries is a party to any contract
or agreement that has or is expected, in the reasonable judgment of the
Borrower’s officers, to have any Material Adverse Effect.
     8.9. Compliance with Other Instruments, Laws, Status as Senior Debt, etc.
None of the Parent, the Borrower or any of the Subsidiaries is in violation of
any provision of its Governing Documents, or any agreement or instrument to
which it may be subject or by which it or any of its properties may be bound or
any decree, order, judgment, statute, license, rule or regulation, in any of the
foregoing cases in a manner that could reasonably be expected to have a Material
Adverse Effect.
     8.10. Tax Status. The Parent and the Subsidiaries (a) have made or filed
all federal, state and foreign income and all other tax returns, reports and
declarations required by any jurisdiction to which any of them is subject,
except where failure to have



--------------------------------------------------------------------------------



 



79

done so could not reasonably be expected to result in a Material Adverse Effect
and (b) have paid all taxes and other governmental assessments and charges shown
or determined to be due on such returns, reports and declarations, except those
being contested in good faith and by appropriate proceedings and with respect to
which adequate reserves in conformity with GAAP have been provided on the books
of the Parent or its Subsidiaries, as the case may be, and except where failure
to do so could not reasonably be expected to result in a Material Adverse
Effect. Except as set forth on Schedule 8.10, there are no unpaid taxes in any
material amount claimed to be due by the taxing authority of any jurisdiction
(except those being contested in good faith by appropriate proceedings subject
to the Borrower or the applicable Subsidiary having established adequate
reserves in conformity with GAAP for the payment of such disputed taxes and
except where the failure to pay such disputed taxes could not reasonably be
expected to result in a Material Adverse Effect), and none of the officers of
the Borrower know of any reasonable basis for any such claim.
     8.11. No Event of Default. No Default or Event of Default has occurred and
is continuing.
     8.12. Investment Company Acts and Communications Act. None of the Parent,
the Borrower, any Person Controlling the Parent, or any Subsidiary (i) is a
“public-utility company”, “holding company,” or a “subsidiary company” of a
“holding company,” or an “affiliate” of a “holding company”, as such terms are
defined in the Public Utility Holding Company Act of 2005, and neither Parent or
any of its Subsidiaries is subject to regulation as a “public utility” under the
Federal Power Act, as amended, or (ii) is or is required to be registered as an
“investment company” under the Investment Company Act of 1940, as amended. The
Borrower and each of its Subsidiaries is in compliance with the Communications
Act with regard to alien control or ownership.
     8.13. Absence of Financing Statements, etc. Except with respect to
Permitted Liens, there is no financing statement, security agreement, chattel
mortgage, real estate mortgage or other document filed or recorded with any
filing records, registry or other public office, that purports to cover, affect
or give notice of any present or possible future Lien on any assets or property
of the Parent, the Borrower or any of the Subsidiaries or any rights relating
thereto.
     8.14. Perfection of Security Interest. All filings, assignments, pledges
and deposits of documents or instruments have been made and all other actions
have been taken that are necessary or advisable, under applicable law, to
establish and perfect the Administrative Agent’s security interest in the
Collateral. The Collateral and the Administrative Agent’s rights with respect to
the Collateral are not subject to any setoff, claims, withholdings or other
defenses. The Borrower or (as the case may be) a Subsidiary party to the
Security Agreement is the owner of the Collateral free from any Lien, except for
Permitted Liens.



--------------------------------------------------------------------------------



 



80

     8.15. Certain Transactions. Except for arm’s length transactions pursuant
to which the Borrower or any of its Subsidiaries makes payments in the ordinary
course of business upon terms no less favorable than the Borrower or such
Subsidiary could obtain from third parties, none of the officers, directors, or
employees of the Borrower or any of its Subsidiaries is presently a party to any
transaction with the Borrower or any of its Subsidiaries (other than for
services as employees, officers and directors and independent contractors in the
ordinary course of business), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or, to the knowledge of the
Borrower, any corporation, partnership, trust or other entity in which any
officer, director, or any such employee has a substantial interest or is an
officer, director, trustee or partner.
     8.16. Employee Benefit Plans.
     8.16.1. In General. Each Employee Benefit Plan and each Guaranteed Pension
Plan has been maintained and operated in compliance in all material respects
with the provisions of ERISA and all Applicable Pension Legislation and, to the
extent applicable, the Code, including but not limited to the provisions
thereunder respecting prohibited transactions and the bonding of fiduciaries and
other persons handling plan funds as required by §412 of ERISA. The Borrower has
heretofore delivered to the Administrative Agent the most recently completed
annual report, Form 5500, with all required attachments, and actuarial statement
required to be submitted under §103(d) of ERISA, with respect to each Guaranteed
Pension Plan.
     8.16.2. Terminability of Welfare Plans. No Employee Benefit Plan, which is
an employee welfare benefit plan within the meaning of §3(1) or §3(2)(B) of
ERISA, provides benefit coverage subsequent to termination of employment, except
as required by Title I, Part 6 of ERISA or the applicable state insurance laws.
The Borrower may terminate each employee welfare benefit plan at any time (or at
any time subsequent to the expiration of any applicable bargaining agreement) in
the discretion of the Borrower without liability to any Person other than for
claims arising prior to termination.
     8.16.3. Guaranteed Pension Plans. Each contribution required to be made to
a Guaranteed Pension Plan, whether required to be made to avoid the incurrence
of an accumulated funding deficiency, the notice or lien provisions of §302(f)
of ERISA, or otherwise, has been timely made. No waiver of an accumulated
funding deficiency or extension of amortization periods has been received with
respect to any Guaranteed Pension Plan, and neither the Borrower nor any ERISA
Affiliate is obligated to or has posted security in connection with an amendment
to a Guaranteed Pension Plan pursuant to §307 of ERISA or §401(a)(29) of the
Code. No liability to the PBGC (other than required insurance premiums, all of
which have been paid) has been incurred by the Borrower or any ERISA Affiliate
with respect to any Guaranteed Pension Plan and there has not



--------------------------------------------------------------------------------



 



81

been any ERISA Reportable Event (other than an ERISA Reportable Event as to
which the requirement of 30 days notice has been waived), or any other event or
condition which presents a material risk of termination of any Guaranteed
Pension Plan by the PBGC. Based on the latest valuation of each Guaranteed
Pension Plan (which in each case occurred within twelve months of the date of
this representation), and on the actuarial methods and assumptions employed for
that valuation, the aggregate benefit liabilities of all such Guaranteed Pension
Plans within the meaning of §4001 of ERISA did not exceed the aggregate value of
the assets of all such Guaranteed Pension Plans, disregarding for this purpose
the benefit liabilities and assets of any Guaranteed Pension Plan with assets in
excess of benefit liabilities.
     8.16.4. Multiemployer Plans. Neither the Borrower nor any ERISA Affiliate
has incurred any material liability (including secondary liability) to any
Multiemployer Plan as a result of a complete or partial withdrawal from such
Multiemployer Plan under §4201 of ERISA or as a result of a sale of assets
described in §4204 of ERISA. Neither the Borrower nor any ERISA Affiliate has
been notified that any Multiemployer Plan is in reorganization or insolvent
under and within the meaning of §4241 or §4245 of ERISA or is at risk of
entering reorganization or becoming insolvent, or that any Multiemployer Plan
intends to terminate or has been terminated under §4041A of ERISA.
     8.17. Use of Proceeds.
     8.17.1. General. The proceeds of the Loans shall be used for the following
purposes: (a) to fund working capital and general corporate purposes, (b) to
fund Permitted Acquisitions, and (f) to fund Capital Expenditures permitted
hereunder. The Borrower will obtain Letters of Credit solely for general
corporate purposes.
     8.17.2. Regulation U. No portion of any Loan is to be used, and no portion
of any Letter of Credit is to be obtained, for the purpose of purchasing or
carrying any “margin security” or “margin stock” as such terms are used in
Regulation U of the Board of Governors of the Federal Reserve System, 12 C.F.R.
Part 221.
     8.17.3. Ineligible Securities. No portion of the proceeds of any Loan is to
be used, and no portion of any Letter of Credit is to be obtained, for the
purpose of knowingly purchasing, or providing credit support for the purchase
of, during the underwriting or placement period or within thirty (30) days
thereafter, any Ineligible Securities underwritten or privately placed by a
Financial Affiliate.
     8.18. Environmental Compliance. The Borrower has taken all necessary steps
to investigate the past and present condition and usage of the Real Estate and
the operations conducted thereon and, based upon such diligent investigation,
has determined that:



--------------------------------------------------------------------------------



 



82

     (a) none of the Borrower, its Subsidiaries or any operator of the Real
Estate or any operations thereon is in violation, or alleged violation, of any
judgment, decree, order, law, license, rule or regulation pertaining to
environmental matters, including without limitation, those arising under the
Resource Conservation and Recovery Act, the Comprehensive Environmental
Response, Compensation and Liability Act of 1980 as amended (“CERCLA”), the
Superfund Amendments and Reauthorization Act of 1986, the Federal Clean Water
Act, the Federal Clean Air Act, the Toxic Substances Control Act, or any state,
local or foreign law, statute, regulation, ordinance, order or decree relating
to health, safety or the environment (hereinafter “Environmental Laws”), which
violation could reasonably be expected to have a material adverse effect on the
environment or a Material Adverse Effect;
     (b) neither the Borrower nor any of its Subsidiaries has received notice
from any third party including, without limitation, any Governmental Authority,
(i) that any one of them has been identified by the United States Environmental
Protection Agency (“EPA”) as a potentially responsible party under CERCLA with
respect to a site listed on the National Priorities List, 40 C.F.R. Part 300
Appendix B; (ii) that any hazardous waste, as defined by 42 U.S.C. §6903(5), any
hazardous substances as defined by 42 U.S.C. §9601(14), any pollutant or
contaminant as defined by 42 U.S.C. §9601(33) and any toxic substances, oil or
hazardous materials or other chemicals or substances regulated by any
Environmental Laws (“Hazardous Substances”) which any one of them has generated,
transported or disposed of has been found at any site at which a Governmental
Authority has conducted or has ordered that any Borrower or any of its
Subsidiaries conduct a remedial investigation, removal or other response action
pursuant to any Environmental Law; or (iii) that it is or shall be a named party
to any claim, action, cause of action, complaint, or legal or administrative
proceeding (in each case, contingent or otherwise) arising out of any third
party’s incurrence of costs, expenses, losses or damages of any kind whatsoever
in connection with the release of Hazardous Substances except where any of the
foregoing could not reasonably be expected to have a Material Adverse Effect;
     (c) except as set forth on Schedule 8.18 attached hereto: (i) no portion of
the Real Estate has been used for the handling, processing, storage or disposal
of Hazardous Substances except in accordance with applicable Environmental Laws;
and no underground tank or other underground storage receptacle for Hazardous
Substances is located on any portion of the Real Estate; (ii) in the course of
any activities conducted by the Borrower, its Subsidiaries or operators of its
properties, no Hazardous Substances have been generated or are being used on the
Real Estate except in accordance with applicable Environmental Laws, except
where any failure to comply could not reasonably be expected to result in a
Material



--------------------------------------------------------------------------------



 



83

Adverse Effect, (iii) there have been no releases (i.e. any past or present
releasing, spilling, leaking, pumping, pouring, emitting, emptying, discharging,
injecting, escaping, disposing or dumping) or threatened releases of Hazardous
Substances on, upon, into or from the properties of the Borrower or its
Subsidiaries, which releases would have a material adverse effect on the value
of any of the Real Estate or adjacent properties or the environment; (iv) to the
best of the Borrower’s knowledge, there have been no releases on, upon, from or
into any real property in the vicinity of any of the Real Estate which, through
soil or groundwater contamination, may have come to be located on, and which
would have a material adverse effect on the value of, the Real Estate; and
(v) in addition, any Hazardous Substances that have been generated on any of the
Real Estate have been transported offsite only by carriers having an
identification number issued by the EPA (or the equivalent thereof in any
foreign jurisdiction), treated or disposed of only by treatment or disposal
facilities maintaining valid permits as required under applicable Environmental
Laws, which transporters and facilities have been and are, to the best of the
Borrower’s knowledge, operating in compliance with such permits and applicable
Environmental Laws; and
     (d) none of the Borrower and its Subsidiaries, any Mortgaged Property or
any of the other Real Estate is subject to any applicable Environmental Law
requiring the performance of Hazardous Substances site assessments, or the
removal or remediation of Hazardous Substances, or the giving of notice to any
Governmental Authority or the recording or delivery to other Persons of an
environmental disclosure document or statement by virtue of the transactions set
forth herein and contemplated hereby, or as a condition to the recording of any
Mortgage or to the effectiveness of any other transactions contemplated hereby.
     8.19. Subsidiaries, etc. Schedule 8.19 hereto, as updated from time to time
in accordance with §9.15, sets forth all of the Subsidiaries of the Parent.
Except as set forth on Schedule 8.19, neither the Parent nor any Subsidiary is
engaged in any joint venture or partnership with any other Person. The
jurisdiction of incorporation/formation and principal place of business of each
Subsidiary is listed on Schedule 8.19 hereto.
     8.20. Disclosure. Neither this Credit Agreement nor any of the other Loan
Documents contains any untrue statement of a material fact or omits to state a
material fact (known to the Parent or any of its Subsidiaries in the case of any
document or information not furnished by it or any of its Subsidiaries)
necessary in order to make the statements herein or therein not misleading.
There is no fact known to the Parent or any of its Subsidiaries which has had a
Material Adverse Effect, or which is reasonably likely in the future to have a
Material Adverse Effect, exclusive of effects resulting from changes in general
economic conditions, legal standards or regulatory conditions or changes
affecting the broadcasting or publishing industries generally resulting from new
technologies.



--------------------------------------------------------------------------------



 



84

     8.21. Licenses and Approvals.
     (a) Each of the Borrower and its Subsidiaries has all requisite power and
authority and Necessary Authorizations to hold the FCC Licenses and to own and
operate its Stations and to carry on its businesses as now conducted.
     (b) Set forth in Schedule 8.21 hereto, as updated from time to time in
accordance with §10.5, is a complete description of all FCC Licenses of the
Borrower and/or its Subsidiaries and the dates on which such FCC Licenses
expire. Complete and correct copies of all such FCC licenses have been delivered
to the Administrative Agent. Except as set forth on Schedule 8.21, each such FCC
License which is necessary to the operation of the business of the Borrower or
any of its Subsidiaries is validly issued and in full force and effect and, in
respect of each such license that has expired by its terms, a timely renewal
application has been filed and the Borrower and/or its Subsidiaries has
authority to continue operating the applicable Station pending action on such
application and, except as set forth on Schedule 8.7 the Borrower and its
Subsidiaries do not know of any matters that could reasonably be expected to
result in the non-renewal of any material license; and except as set forth on
Schedule 8.7 and Schedule 8.21, the Borrower and each of its Subsidiaries has
fulfilled and performed in all material respects all of its obligations with
respect to each such FCC License; in each case, provided that such exceptions
could not, in the aggregate, reasonably be expected to have a Material Adverse
Effect and provided further that the Borrower or such Subsidiary is taking all
reasonable and appropriate steps to contest or mitigate its potential
liabilities in respect of such exceptions and has set aside on its books
adequate reserves in conformity with GAAP with respect thereto. Except as set
forth on Schedule 8.7 and Schedule 8.21, no event has occurred which: (i) has
resulted in, or after notice or lapse of time or both would result in,
revocation or termination of any FCC License, or (ii) materially and adversely
affects or in the future could reasonably be expected to materially adversely
affect any of the rights of the Borrower or any of its Subsidiaries under any
FCC License, except for such events (including such events set forth on Schedule
8.7 and Schedule 8.21) which could not reasonably be expected to cause an Event
of Default pursuant to §14.1(t) and so long as the Borrower or the applicable
Subsidiary shall have complied with §9.10(b)(iv). No material license or
franchise, other than the FCC Licenses described in Schedule 8.21 which have
been obtained, is necessary for the operation of the business (including the
Stations) of the Borrower or any of its Subsidiaries as now conducted.
     (c) Except as set forth on Schedule 8.7 and Schedule 8.21, as such Schedule
8.21 may be updated from time to time pursuant to §10.5, none of the Borrower or
any of its Subsidiaries is a party to or has



--------------------------------------------------------------------------------



 



85

knowledge of any investigation, notice of violation, order or complaint issued
by or before any Governmental Authority, including the FCC, or of any other
proceedings (other than proceedings relating to the radio or television
broadcasting industry generally) which could in any manner threaten or adversely
affect the validity or continued effectiveness of the FCC Licenses of the
Borrower and its Subsidiaries taken as a whole or the business of the Borrower
and its Subsidiaries taken as a whole, provided that any such investigations,
violations, orders or complaints issued by or before any Governmental Authority
or proceedings could not, in the aggregate, reasonably be expected to have a
Material Adverse Effect and provided further that the Borrower or such
Subsidiary is taking all reasonable and appropriate steps to contest or mitigate
its potential liabilities in respect of such investigations, violations, orders
or complaints or proceedings and has set aside on its books adequate reserves in
conformity with GAAP with respect thereto. Except as set forth on Schedule 8.7,
none of the Borrower or any of its Subsidiaries has reason to believe that any
of the FCC Licenses described in Schedule 8.21, as updated from time to time
pursuant to §10.5, will not be renewed, except for those the failure to be in
full force and effect after the Funding Date could not reasonably be expected to
have a Material Adverse Effect. Each of the Borrower and its Subsidiaries has
filed all material reports, applications, documents, instruments and information
required to be filed by it pursuant to applicable rules and regulations or
requests of every regulatory body having jurisdiction over any of its FCC
Licenses or the activities or business of such Person with respect thereto and
has timely paid all FCC annual regulatory fees assessed with respect to its FCC
Licenses.
     (d) All FCC Licenses and other licenses, permits and approvals relating to
the Stations are held by a License Subsidiary. No License Subsidiary (A) owns or
holds any assets (including the ownership of stock or any other interest in any
Person) other than FCC Licenses and other licenses, permits and approvals
relating to the Stations, (B) is engaged in any business other than the holding,
acquisition and maintenance of FCC Licenses and other licenses, permits and
approvals relating to the Stations, (C) has any Investments in any Person other
than the Borrower or (D) owes any Indebtedness (other than (x) Indebtedness to
the Administrative Agent and the Lenders pursuant to the Guaranty and
(y) contingent obligations pursuant to Subordinated Debt consisting of
guaranties of Subordinated Debt to any Person other than the Borrower).
     8.22. Material Agreements. All material radio or television network
affiliation, programming, engineering, consulting, management, employment and
related agreements, if any, of the Borrower and its Subsidiaries which are
presently in effect in connection with, and are material and necessary to, the
conduct of the business of the Borrower or any of its Subsidiaries, including
without limitation the operation of any Station by the Borrower or any of its
Subsidiaries, are valid, subsisting and in full force



--------------------------------------------------------------------------------



 



86

and effect and none of the Borrower, any of its Subsidiaries or, to the
Borrower’s best knowledge, any other Person are in material default thereunder.
     8.23. Solvency. As of the date on which this representation and warranty is
made or deemed made, each of the Parent, the Borrower and the Subsidiaries is
Solvent, both before and after giving effect to the transactions contemplated
hereby consummated on such date and to the incurrence of all Indebtedness and
other obligations incurred on such date in connection herewith and therewith.
     8.24. Excluded Subsidiaries. The entities set forth in clause (b) of the
definition of “Excluded Subsidiaries” do not own or operate any Station,
broadcasting business or publishing business within the United States and either
own no assets or own only stock of Persons whose primary businesses are owning
or operating broadcasting businesses outside the United States. The primary
business of Ciudad, LLC is the magazine publishing business. The Austin
Partnership is a Texas limited partnership, 49.69443% of which is owned by the
Borrower. RAM is a Texas limited liability company, 50.1% of which is owned by
the Borrower.
9. AFFIRMATIVE COVENANTS.
     The Borrower covenants and agrees that, so long as any Loan, Unpaid
Reimbursement Obligation, Letter of Credit, Note or other Obligation is
outstanding or any Lender has any obligation to make any Loans or the
Administrative Agent has any obligation to issue, extend or renew any Letters of
Credit:
     9.1. Punctual Payment. The Borrower will duly and punctually pay or cause
to be paid the principal and interest on the Loans, all Reimbursement
Obligations, the Letter of Credit Fees, the Commitment Fees and all other fees
and amounts provided for in this Credit Agreement and the other Loan Documents
to which the Borrower or any of its Subsidiaries is a party, all in accordance
with the terms of this Credit Agreement and such other Loan Documents.
     9.2. Maintenance of Office. The Borrower will, and will cause Parent to,
maintain its chief executive office in the location set forth in the Perfection
Certificates or, in each case, at such other place in the United States of
America as the Borrower shall designate upon written notice to the
Administrative Agent, where notices, presentations and demands to or upon the
Borrower in respect of the Loan Documents to which the Borrower is a party may
be given or made.
     9.3. Records and Accounts. The Borrower will (a) keep, and cause each of
its Subsidiaries to keep, true and accurate records and books of account in
which full, true and correct entries will be made in accordance with GAAP,
(b) maintain adequate accounts and reserves for all taxes (including income
taxes), depreciation, depletion, obsolescence and amortization of its properties
and the properties of its Subsidiaries, contingencies, and other reserves, and
(c) at all times engage Ernst & Young LLP or other independent certified public
accountants reasonably satisfactory to the Administrative Agent as the
independent certified public accountants of the Borrower



--------------------------------------------------------------------------------



 



87

and its Subsidiaries and will not permit more than thirty (30) days to elapse
between the cessation of such firm’s (or any successor firm’s) engagement as the
independent certified public accountants of the Borrower and its Subsidiaries
and the appointment in such capacity of a successor firm as shall be
satisfactory to the Administrative Agent.
     9.4. Financial Statements, Certificates and Information. The Borrower will
deliver to each of the Lenders:
     (a) as soon as practicable, but in any event not later than eighty
(80) days after the end of each fiscal year of the Parent, the audited
consolidated balance sheet of the Parent and its subsidiaries, as at the end of
such year, and the related audited consolidated statements of income and audited
consolidated statements of cash flow, each setting forth in comparative form the
figures for the previous fiscal year and all such consolidated statements (i) to
be in reasonable detail, prepared in accordance with GAAP and the requirements
of the Securities and Exchange Commission (the “SEC”) and (ii) to be certified
without qualification and without an expression of uncertainty as to the ability
of the Parent, the Borrower or any of the Subsidiaries to continue as going
concerns, by Ernst & Young LLP or by other independent certified public
accountants reasonably satisfactory to the Administrative Agent, together with a
written statement from such accountants to the effect that, in making the
examination necessary to said certification, they have obtained no knowledge of
any Default or Event of Default related to or arising from accounting matters,
or, if such accountants shall have obtained knowledge of any then existing
Default or Event of Default they shall disclose in such statement any such
Default or Event of Default; provided that such accountants shall not be liable
to the Lenders for failure to obtain knowledge of any Default or Event of
Default;
     (b) (i) as soon as practicable, but in any event not later than fifty
(50) days after the end of each of the fiscal quarters of the Parent, copies of
the unaudited consolidated balance sheets of the Parent and its subsidiaries as
at the end of such quarter, and the related consolidated statements of income
and cash flows for the fiscal quarter then ended, all in reasonable detail and
prepared in accordance with GAAP and SEC requirements, together with a
certification by the principal financial or accounting officer of the Borrower
that the information contained in such financial statements fairly presents the
financial position of the Parent, the Borrower and their respective subsidiaries
on the date thereof (subject to year-end adjustments);
     (ii) during the Suspension Period, as soon as practicable, but in any event
not later than thirty (30) days after the end of each month, copies of the
unaudited consolidated balance sheets of the Parent and its subsidiaries as at
the end of such month, and the related consolidated



--------------------------------------------------------------------------------



 



88

statements of income for the fiscal month then ended, all in reasonable detail
and prepared in accordance with GAAP, together with a certification by the
principal financial or accounting officer of the Borrower that the information
contained in such financial statements fairly presents the financial position of
the Parent, the Borrower and their respective subsidiaries on the date thereof
(subject to year-end and quarter-end adjustments);
     (c) simultaneously with the delivery of the financial statements referred
to in subsections (a) and (b)(i) above, (i) a statement certified by the
principal financial or accounting officer of the Borrower in substantially the
form of Exhibit E hereto or any other form acceptable to the Administrative
Agent (a “Compliance Certificate”) and certifying that no Default or Event of
Default is then continuing or describing the nature and duration of any then
continuing Default or Event of Default and setting forth in reasonable detail
computations evidencing compliance with the covenants contained in §11 and (if
applicable) reconciliations to reflect changes in GAAP since the Balance Sheet
Date, (ii) a schedule in form and detail reasonably satisfactory to the
Administrative Agent of computations of (x) Consolidated Net Income (along with
a schedule that reconciles the net income (or loss) of the Parent and its
subsidiaries on a consolidated basis to the net income (or loss) of the Borrower
and its Subsidiaries on a consolidated basis) and (y) Consolidated EBITDA and
other financial covenant-related calculations detailing the adjustments made to
exclude Excluded Subsidiaries from such computations, in each case, prepared by
the principal financial or accounting officer of the Borrower, (iii) during the
Suspension Period, a schedule in form and detail reasonably satisfactory to the
Administrative Agent of the amount of cash and cash equivalents as of the end of
such fiscal quarter in each of the Parent’s, the Borrower’s and each of the
Subsidiary’s deposit accounts and securities accounts, (iv) during the
Suspension Period, a schedule in form and detail reasonably satisfactory to the
Administrative Agent tracking and detailing the existing Investments made
pursuant to the terms of §10.3(j) and the replenishment in accordance with the
terms of the definition of Investment and (v) during the Suspension Period, a
schedule in form and detail reasonably satisfactory to the Administrative Agent
tracking and detailing the Distributions of the Borrower made to the Parent and
the reasons therefor;
     (d) promptly upon completion thereof and in any event no later than eighty
(80) days after the beginning of each fiscal year of the Borrower, the
Borrower’s annual operating budget in the form of consolidated financial
projections for such fiscal year and prepared on a quarterly basis and setting
forth projected operating results for each quarter in such fiscal year and for
the fiscal year as a whole, including projections of operating cash flow
together with a quarterly itemization of estimated



--------------------------------------------------------------------------------



 



89

taxes and Capital Expenditures for such fiscal year, which are prepared on the
basis of reasonable assumptions; and
     (e) from time to time such other financial data and information (including,
without limitation, accountants’ management letters) with respect to the
condition or operations, financial or otherwise, of the Parent, the Borrower and
the subsidiaries (including Excluded Subsidiaries) as the Administrative Agent
or any Lender may reasonably request.
     9.5. Notices and Other Information.
     9.5.1. Defaults. The Borrower will promptly notify the Administrative Agent
and each of the Lenders in writing of the occurrence of any Default or Event of
Default, together with a reasonably detailed description thereof, and the
actions the Borrower proposes to take with respect thereto. If any Person shall
give any notice or take any other action in respect of a claimed default
(whether or not constituting an Event of Default) under this Credit Agreement or
any other note, evidence of indebtedness, indenture or other obligation in an
amount equal to or greater than $5,000,000 to which or with respect to which the
Parent, the Borrower or any of the Subsidiaries is a party or obligor, whether
as principal, guarantor, surety or otherwise, the Borrower shall forthwith give
written notice thereof to the Administrative Agent and each of the Lenders,
describing the notice or action and the nature of the claimed default.
     9.5.2. Environmental Events. The Borrower will promptly give notice to the
Administrative Agent and each of the Lenders (a) of any violation of any
Environmental Law that the Borrower or any of its Subsidiaries reports in
writing or is reportable by such Person in writing (or for which any written
report supplemental to any oral report is made) to any Governmental Authority
and (b) upon becoming aware thereof, of any inquiry, proceeding, investigation,
or other action, including a notice from any agency of potential environmental
liability, of any Governmental Authority that could have a Material Adverse
Effect.
     9.5.3. Notification of Claim against Collateral. The Borrower will,
immediately upon becoming aware thereof, notify the Administrative Agent and
each of the Lenders in writing of any setoff, claims (including, with respect to
the Real Estate, environmental claims), withholdings or other defenses to which
any of the Collateral, or the Administrative Agent’s rights with respect to the
Collateral, are subject.
     9.5.4. Notice of Litigation and Judgments. The Borrower will, and will
cause each of its Subsidiaries to, give notice to the Administrative Agent and
each of the Lenders in writing within fifteen (15) days of becoming aware of any
litigation or proceedings threatened in writing or any pending litigation and
proceedings affecting the Parent, the Borrower or any of the Subsidiaries or to
which any such Person is or becomes a party involving an uninsured claim against



--------------------------------------------------------------------------------



 



90

any such Person that could reasonably be expected to have a Material Adverse
Effect and stating the nature and status of such litigation or proceedings. The
Borrower will, and will cause each of its Subsidiaries to, give notice to the
Administrative Agent and each of the Lenders, in writing, in form and detail
reasonably satisfactory to the Administrative Agent, within ten (10) days of any
judgment not covered by insurance, final or otherwise, against the Parent, the
Borrower or any of the Subsidiaries in an amount in excess of $5,000,000.
     9.5.5. Notice of SEC Filings, etc. The Borrower will, and will cause each
of its Subsidiaries to, contemporaneously with the filing or mailing thereof,
give notice to the Administrative Agent, of such filing or mailing of (i) all
material of a financial nature filed with the SEC (including any registration
statements) or sent to the stockholders of the Parent or the Borrower, as
applicable, and (ii) any periodic or special reports of a material nature filed
with the FCC and relating to any Station owned or operated by the Borrower or
any of the Subsidiaries.
     9.5.6. Distribution of Materials. The Parent and the Borrower each hereby
acknowledges that (a) the Administrative Agent and/or the Lead Arrangers will
make available to the Lenders materials and/or information provided by or on
behalf of the Borrower hereunder (collectively, “Borrower Materials”) by posting
the Borrower Materials on IntraLinks or another similar electronic system (the
“Platform”) and (b) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Borrower or its securities) (each, a “Public Lender”). The Borrower
hereby agrees that it will use commercially reasonable efforts to identify that
portion of the Borrower Materials that may be distributed to the Public Lenders
and that (w) all such Borrower Materials shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Lead Arrangers and the Lenders to treat such Borrower Materials as
not containing any material non-public information (although it may be sensitive
and proprietary) with respect to the Parent, the Borrower or its securities for
purposes of United States Federal and state securities laws; (y) all Borrower
Materials marked “PUBLIC” are permitted to be made available through a portion
of the Platform designated “Public Investor;” and (z) the Administrative Agent
and the Lead Arrangers shall be entitled to treat any Borrower Materials that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Investor.”
     9.5.7. Foreign Subsidiaries. The Borrower will, and will cause each of its
Subsidiaries to, promptly give notice to the Administrative Agent in writing of
the acquisition or creation of any new direct subsidiary that is not organized
under the laws of the United States or any state or political subdivision of the
United States in accordance with §9.15(b).



--------------------------------------------------------------------------------



 



91

     9.6. Legal Existence; Conduct of Business; Maintenance of Properties.
Except as otherwise permitted under §10.5.1(a), the Borrower will do or cause to
be done all things necessary to preserve and keep in full force and effect its
legal existence, rights and franchises and those of its Subsidiaries and will
not, and will not cause or permit any of its Subsidiaries to, convert to a
limited liability company or a limited liability partnership without providing
at least thirty (30) days’ prior written notice to the Administrative Agent.
Except as otherwise permitted under §10.5, the Borrower (i) will cause all of
its properties and those of its Subsidiaries used or useful in the conduct of
its business or the business of its Subsidiaries to be maintained and kept in
good condition, repair and working order and supplied with all necessary
equipment, (ii) will cause to be made all necessary repairs, renewals,
replacements, betterments and improvements thereof, all as in the judgment of
the Borrower may be necessary so that the business carried on in connection
therewith may be properly and advantageously conducted at all times, (iii) will,
and will cause each of its Subsidiaries (other than the License Subsidiaries)
to, continue to engage primarily in the radio and television broadcasting and/or
magazine publishing businesses now conducted by each of them and in related
businesses, (iv) will cause each of the License Subsidiaries to engage solely in
the business of holding the FCC Licenses necessary for the Operating
Subsidiaries to operate the Stations operated by each of them, (v) will, and
will cause each of its Subsidiaries to, obtain, maintain, preserve, renew,
extend and keep in full force and effect all permits, rights, licenses,
franchises, authorizations, patents, trademarks, copyrights and privileges to
the extent necessary for the proper conduct of its business, including FCC
Licenses and (vi) will, and will cause each of its Subsidiaries to, continue to
engage primarily in the businesses now conducted by them and in related
businesses; provided that nothing in this §9.6 shall prevent the Borrower from
discontinuing the operation and maintenance of any of its properties or any of
those of its Subsidiaries if such discontinuance is, in the judgment of the
Borrower, desirable in the conduct of its or their business and that do not in
the aggregate have a Material Adverse Effect.
     9.7. Insurance. The Borrower will, and will cause each of its Subsidiaries
to, maintain with financially sound and reputable insurers insurance with
respect to its properties and business against such casualties and contingencies
as shall be in accordance with the general practices of businesses engaged in
similar activities in similar geographic areas and in amounts, containing such
terms, in such forms and for such periods as may be reasonable and prudent and
in accordance with the terms of the Security Agreement. In the event of any
failure by the Borrower or any of its Subsidiaries to provide and maintain
insurance as required herein or in the Security Agreement, the Administrative
Agent may after notice to the Borrower to such effect, provide such insurance
and charge the amount thereof to the Borrower and the Borrower hereby promises
to pay to the Administrative Agent on demand the amount of any disbursements
made by the Administrative Agent for such purpose. Within ninety (90) days of
the end of each fiscal year of the Borrower, the Borrower shall furnish to the
Administrative Agent certificates or other evidence satisfactory to the
Administrative Agent of compliance with the foregoing provisions.



--------------------------------------------------------------------------------



 



92

     9.8. Taxes. The Borrower will, and will cause each of its Subsidiaries to,
duly pay and discharge, or cause to be paid and discharged, before the same
shall become overdue, all taxes, assessments and other governmental charges
(other than taxes, assessments and other governmental charges imposed by foreign
jurisdictions that in the aggregate are not material to the business or assets
of the Borrower on an individual basis or of the Borrower and its Subsidiaries
on a consolidated basis) imposed upon it and its Real Estate, sales and
activities, or any part thereof, or upon the income or profits therefrom, as
well as all claims for labor, materials, or supplies that if unpaid might by law
become a Lien or charge upon any of its property unless failure to pay could not
reasonably be expected to cause a Material Adverse Effect; provided that any
such tax, assessment, charge, levy or claim need not be paid if the validity or
amount thereof is then being contested in good faith by appropriate proceedings
and if the Borrower or such Subsidiary shall have set aside on its books
adequate reserves in conformity with GAAP with respect thereto; and provided
further that the Borrower and each Subsidiary of the Borrower will pay all such
taxes, assessments, charges, levies or claims forthwith upon the commencement of
proceedings to foreclose any Lien that may have attached as security therefor.
     9.9. Inspection of Properties and Books, etc.
     9.9.1. General. The Borrower shall permit the Administrative Agent, the
Lenders or any of the Administrative Agent’s or Lenders’ other designated
representatives to visit and inspect any of the properties of the Borrower or
any of its Subsidiaries, to examine the books of account of the Borrower and its
Subsidiaries (and to make copies thereof and extracts therefrom), and to discuss
the affairs, finances and accounts of the Borrower and its Subsidiaries with,
and to be advised as to the same by, its and their officers, all upon reasonable
advance notice to the Borrower and at such reasonable times and intervals as the
Administrative Agent or any Lender may reasonably request.
     9.9.2. Appraisals. If an Event of Default shall have occurred and be
continuing, upon the request of the Administrative Agent, the Borrower will
obtain and deliver to the Administrative Agent appraisal reports in form and
substance and from appraisers satisfactory to the Administrative Agent, stating
(a) the then current fair market, orderly liquidation and forced liquidation
values of one or more of the Stations owned by the Borrower or its Subsidiaries,
business units that hold the publishing assets and/or the Mortgaged Properties
and (b) the then current business value of each of the Borrower and its
Subsidiaries. All such appraisals shall be conducted and made at the expense of
the Borrower.
     9.9.3. Communications with Accountants. Each of the Parent and the Borrower
authorizes the Administrative Agent and, if accompanied by the Administrative
Agent, the Lenders to communicate directly with such Person’s independent
certified public accountants and authorizes such accountants to disclose to the
Administrative Agent and the Lenders any and all financial statements and other
supporting financial documents and schedules including



--------------------------------------------------------------------------------



 



93

copies of any management letter with respect to the business, financial
condition and other affairs of the Parent, the Borrower or any of the
Subsidiaries. At the request of the Administrative Agent, the Parent and the
Borrower shall deliver a letter addressed to such accountants instructing them
to comply with the provisions of this §9.9.3.
     9.10. Compliance with Laws, Contracts, Licenses, and Permits.
     (a) The Borrower will, and will cause each of its Subsidiaries to, comply
with (i) the applicable laws and regulations wherever its business is conducted,
including all Environmental Laws and the Communications Act, (ii) the provisions
of its Governing Documents, (iii) all agreements and instruments by which it or
any of its properties may be bound and (iv) all applicable decrees, orders, and
judgments, unless failure to comply could not reasonably be expected to cause a
Material Adverse Effect. If any authorization, consent, approval, permit or
license from any officer, agency or instrumentality of any government shall
become necessary or required in order that the Borrower or any of its
Subsidiaries may fulfill any of its obligations hereunder or any of the other
Loan Documents to which the Borrower or such Subsidiary is a party, the Borrower
will, or (as the case may be) will cause such Subsidiary to, immediately take or
cause to be taken all reasonable steps within the power of the Borrower or such
Subsidiary to obtain such authorization, consent, approval, permit or license
and furnish the Administrative Agent and the Lenders with evidence thereof.
     (b) The Borrower will, and will cause each of its Subsidiaries to,
(i) operate its Stations, unless failure to comply could not reasonably be
expected to cause a Material Adverse Effect, in accordance with and in
compliance with the Communications Act, (ii) file in a timely manner all
necessary applications for renewal of all FCC Licenses that are material to the
operations of its Stations, (iii) use its reasonable best efforts to defend any
proceedings which could result in the termination, forfeiture or non-renewal of
any FCC License, and (iv) promptly furnish or cause to be furnished to the
Administrative Agent: (A) a copy of any order or notice of the FCC which
designates any of the Borrower’s or any of its Subsidiaries’ FCC Licenses for a
hearing or which refuses renewal or extension thereof, or reverses or suspends
its or any of its Subsidiaries’ authority to operate a Station, (B) a copy of
any competing application filed with respect to any of its franchises, licenses
(including FCC Licenses), rights, permits, consents or other authorizations
pursuant to which the Borrower or any of the Borrower’s Subsidiaries operates
any Station, (C) a copy of any citation, notice of violation or order to show
cause issued by the FCC in relation to any of the Borrower’s or any of its
Subsidiaries’ Stations and (D) a copy of any notice or application by the
Borrower or any of its Subsidiaries



--------------------------------------------------------------------------------



 



94

requesting authority to cease broadcasting on any Station or to cease operating
any Station for any period in excess of five (5) days.
     9.11. Employee Benefit Plans. The Borrower will (a) promptly upon filing
the same with the Department of Labor or Internal Revenue Service, upon request
of the Administrative Agent, furnish to the Administrative Agent a copy of the
most recent actuarial statement required to be submitted under §103(d) of ERISA
and Annual Report, Form 5500, with all required attachments, in respect of each
Guaranteed Pension Plan, (b) promptly upon receipt or dispatch, furnish to the
Administrative Agent any notice, report or demand sent or received in respect of
a Guaranteed Pension Plan under §§302, 4041, 4042, 4043, 4063, 4065, 4066 and
4068 of ERISA, or in respect of a Multiemployer Plan, under §§4041A, 4202, 4219,
4242, or 4245 of ERISA and (c) promptly upon request of the Administrative
Agent, furnish to the Administrative Agent a copy of all actuarial statements
required to be submitted under all Applicable Pension Legislation.
     9.12. Use of Proceeds. The Borrower will use the proceeds of the Loans and
obtain Letters of Credit solely for the purposes set forth in §8.17.1.
     9.13. Additional Collateral.
     (a) The Borrower will, and will cause each of its Subsidiaries to, from
time to time at its own cost and expense, promptly secure or cause to be secured
the Obligations by creating or causing to be created in favor of the
Administrative Agent for the benefit of the Lenders and the Administrative Agent
perfected security interests (subject only to Permitted Liens) in all assets of
the Borrower and its Subsidiaries, whether now owned or hereafter acquired,
except in each case (i) the Excluded Assets, (ii) the Capital Stock of any
Excluded Subsidiary that is not directly owned by a Subsidiary, and (iii) in
respect of each direct foreign subsidiary of any of the Borrower’s Subsidiaries
(including, for the avoidance of doubt, Emmis International Broadcasting
Corporation), limited to not less than a pledge of 66 2/3% of the issued and
outstanding Capital Stock of such direct foreign subsidiary, including, without
limitation, all of the Borrower’s and the Subsidiaries’ inventory, cash,
securities, receivables, equipment, accounts, copyrights, patents, trademarks,
licenses, other general intangibles, Real Estate owned in fee, equity interests
in the Subsidiaries and other assets of the Borrower and the Subsidiaries (other
than Excluded Assets), in each case to the extent the Administrative Agent shall
so request. All such security interests will be created under security
agreements, mortgages, control agreements, pledge agreements, and other
instruments and documents in form and substance reasonably satisfactory to the
Administrative Agent as reasonably deemed necessary by the Administrative Agent,
and the Borrower shall deliver to the Administrative Agent all such instruments
and documents (including, without limitation, legal opinions, title insurance
policies and lien searches) as the Administrative Agent shall reasonably request
to evidence the satisfaction of the obligations created by this §9.13, in each
case at the expense



--------------------------------------------------------------------------------



 



95

of the Borrower. All such documentation and instruments related thereto shall be
duly recorded or filed in such manner and in such places as are required by law
to establish, perfect, preserve and protect the Liens in favor of the
Administrative Agent and the Lenders, and all taxes, fees and other charges
payable in connection therewith shall be paid in full or otherwise provided for
to the reasonable satisfaction of the Administrative Agent. The Borrower agrees
to provide such evidence as the Administrative Agent shall reasonably request as
to the perfection and priority of such security interests (subject only to
Permitted Liens).
     (b) The Borrower will, and will cause each of the Subsidiaries to, at the
expense of the Borrower, make, execute, endorse, acknowledge, file and/or
deliver to the Administrative Agent from time to time such vouchers, invoices,
schedules, confirmatory assignments, conveyances, financing statements, transfer
endorsements, powers of attorney, certificates, real property surveys, reports
and other assurances or instruments and take such further steps relating to the
collateral covered by any of the Security Documents or as requested by the
Administrative Agent in accordance with subsection (a) above, as the
Administrative Agent may reasonably require and as are reasonably satisfactory
to the Borrower. Furthermore, the Borrower shall cause to be delivered to the
Administrative Agent such opinions of counsel, title insurance, surveys,
appraisals, environmental assessments, local counsel opinions, engineering
reports, flood certifications and insurance, and other related documents as may
be reasonably requested by the Administrative Agent to assure itself that this
§9.13 has been complied with.
     (c) The Borrower shall promptly notify the Administrative Agent in the
event the Borrower or any Subsidiary acquires any assets or properties not
otherwise subject to (i) the first priority perfected security interest of the
Administrative Agent pursuant to existing Security Documents or (ii) an
exception or an exclusion expressly permitted hereunder.
     (d) Notwithstanding the foregoing, to the extent that any of the foregoing
provisions of this §9.13 will require any consent, affirmation or other action
of an independent third party Person (not the Borrower, a Subsidiary, Excluded
Subsidiary or an Affiliate under the control of the Borrower or the Parent), the
Borrower shall only be required to use its commercially reasonable efforts to
procure such consent, affirmation or other action of such independent third
party Person.
     9.14. Interest Rate Protection. No later than one hundred eighty (180) days
from the date hereof, the Borrower will purchase or enter into an interest cap
or swap or other interest rate protection agreements having a term of not less
than three (3) years as shall be necessary to cap or fix the interest cost to
the Borrower with respect to not less than thirty percent (30%) of Consolidated
Total Funded Debt outstanding at such time at rates and on terms and conditions
reasonably satisfactory to the Administrative Agent.



--------------------------------------------------------------------------------



 



96

     9.15. Additional Subsidiaries.
     (a) In the event that, after the date hereof, the Parent, the Borrower or
any Subsidiary creates any new Subsidiary or acquires a new Subsidiary in
accordance with §10.5.1 or otherwise or in the event that the Borrower exercises
its option to purchase the remaining Capital Stock of RAM and the Austin
Partnership pursuant to the Sinclair Definitive Agreement, (a) such new
Subsidiary or (as the case may be) RAM and the Austin Partnership shall,
concurrently with such event or as soon as practicable thereafter, execute and
deliver to the Administrative Agent an instrument of joinder and accession, in
form and substance reasonably satisfactory to the Administrative Agent, pursuant
to which such Person shall join the applicable Security Documents as if such
Person was an original signatory thereto, and (b) the Parent, the Borrower, the
applicable Subsidiary and/or such new Subsidiary or (as the case may be) RAM and
the Austin Partnership shall deliver such other instruments and documents,
including without limitation Perfection Certificates, UCC financing statements
and stock certificates representing all of the issued and outstanding Capital
Stock of such new Subsidiary or (as the case may be) RAM and the Austin
Partnership with accompanying stock powers duly executed in blank, in each case
required to be executed or delivered pursuant to such Security Documents in
order to grant to or maintain the Administrative Agent’s first priority
perfected security interest in and to the assets of and the Capital Stock issued
by such Person. Further, contemporaneously with the formation or acquisition of
such new Subsidiary or the exercise of the option to purchase the remaining
Capital Stock of RAM and the Austin Partnership, the Parent, the Borrower, the
applicable Subsidiary and/or such new Subsidiary or (as the case may be) RAM and
the Austin Partnership shall execute and/or deliver to the Administrative Agent
such other documentation as the Administrative Agent may reasonably request in
furtherance of the intent of this §9.15, including without limitation an updated
Schedule 8.19 hereto and documentation of the type required to be supplied by
the Parent, the Borrower and the Subsidiaries as a condition precedent to the
initial Loans made hereunder pursuant to §12, as applicable to such new
Subsidiary or Permitted Acquisition or (as the case may be) RAM and the Austin
Partnership.
     (b) In the event that, after the date hereof, the Parent, the Borrower or
any domestic Subsidiary creates any new direct subsidiary or acquires a new
direct subsidiary, in each case, which is not organized under the laws of the
United States or any state or political subdivision of the United States, the
Parent, the Borrower, the applicable Subsidiary and/or such new subsidiary shall
promptly notify the Administrative Agent thereof and, upon the request of the
Administrative Agent, deliver a Pledge Agreement and such other instruments,
documents and certificates with



--------------------------------------------------------------------------------



 



97

accompanying transfer powers duly executed in blank, in each case, as required
or necessary to be executed or delivered in order to grant to or maintain the
Administrative Agent’s first priority perfected security interest in and to 66
2/3% of the issued and outstanding Capital Stock of such Person.
     9.16. Further Assurances. The Borrower will, and will cause each of its
Subsidiaries to, cooperate with the Lenders and the Administrative Agent and
execute such further instruments and documents as the Lenders or the
Administrative Agent shall reasonably request to carry out to their satisfaction
the transactions contemplated by this Credit Agreement and the other Loan
Documents.
     9.17. Bridge to Sale Transactions Generally.
     (a) (i) Bridge to Sale Transfers Generally. The Borrower agrees that the
Borrower will not, and will not permit any Subsidiary to, consummate a Bridge to
Sale Transfer unless the following conditions have been satisfied to the
satisfaction of the Administrative Agent:
(A) such Bridge to Sale Transfer is to a Bridge to Sale Excluded Subsidiary and
a Bridge to Sale License Subsidiary; and
(B) the Investment constituting the Bridge to Sale Transfer satisfies the
conditions set forth in §10.3(j); and
(C) the Asset Sale constituting the Bridge to Sale Transfer satisfies the
conditions set forth in §10.5.2(g)(i), (g)(ii)(y), (g)(vi) and (g)(vii); and
(D) the terms of paragraph (b) of this §9.17 shall have been satisfied as
provided therein or will be satisfied as provided therein subject to the
applicable grace periods permitted hereunder; and
(E) except in respect of any Bridge to Sale Transfer occurring prior to the
effective date of the First Amendment, such Bridge to Sale Transfer shall occur
contemporaneously with the execution and delivery of a LMA Agreement that is a
Bridge to Sale Transaction Document by the applicable Bridge to Sale Excluded
Subsidiary and, if applicable, the applicable Bridge to Sale License Subsidiary,
on the one hand, and a non-Affiliate third party, on the other hand.
     (ii) Interests of Bridge to Sale Excluded Subsidiary and Bridge to Sale
License Subsidiary. The Borrower agrees that, at all times, (i) the Borrower or
one of its Subsidiaries shall hold 100% of the issued and outstanding Capital
Stock of each Bridge to Sale Excluded Subsidiary and (ii) the applicable Bridge
to Sale Excluded Subsidiary shall hold 100% of the issued and outstanding
Capital Stock of any Bridge to Sale License



--------------------------------------------------------------------------------



 



98

Subsidiary that holds the FCC License associated with any Station held by such
Bridge to Sale Excluded Subsidiary.
     (b) Collateral Matters Generally.
     (i) Prior to or contemporaneously with the entry of any Bridge to Sale
Transaction Documents relating to the assets subject to a Bridge to Sale
Transfer, the Borrower shall, and shall cause the applicable Bridge to Sale
Excluded Subsidiary, the applicable Bridge to Sale License Subsidiary or such
other Affiliate of the Borrower (as applicable) to, take all actions necessary
to provide to the Administrative Agent, for the benefit of the Lenders and the
Administrative Agent, (A) a collateral assignment of the Bridge to Sale
Transaction Documents, together with all consents necessary for the pledge of
cash payments and other proceeds received under the Bridge to Sale Transaction
Documents and all rights (but not any of the obligations) of the applicable
Bridge to Sale Excluded Subsidiary, the applicable Bridge to Sale License
Subsidiary or such other Affiliate of the Borrower (as applicable) thereunder,
and (B) a first priority perfected security interest in the cash payments and
other proceeds payable to the applicable Bridge to Sale Excluded Subsidiary, the
applicable Bridge to Sale License Subsidiary or such other Affiliate of the
Borrower (as applicable) under the Bridge to Sale Transaction Documents, which
includes, for the avoidance of doubt, any promissory notes and/or Capital Stock
received as part of the consideration for any Bridge to Sale Third Party
Transaction; in each case, pursuant to Security Documents in form and substance
satisfactory to the Administrative Agent.
     (ii) Each of the parties hereto hereby acknowledges and agrees, for itself
and on behalf of its Affiliates (including any Bridge to Sale Excluded
Subsidiary and any Bridge to Sale License Subsidiary) that, notwithstanding
anything in the Loan Documents to the contrary, the Administrative Agent shall
have no obligation to release any of its Liens on the assets subject to a Bridge
to Sale Transfer, unless (A) the Borrower shall have satisfied the conditions
set forth in §9.17(a) and §9.17(b)(i) to the satisfaction of the Administrative
Agent and (B) substantially contemporaneously with such release, the applicable
Bridge to Sale Excluded Subsidiary, the applicable Bridge to Sale License
Subsidiary and the LMA Agreement counterparty shall have entered into a LMA
Agreement relating to such Station.
     (iii) In the event that any LMA Agreement relating to the assets subject to
a Bridge to Sale Transfer is terminated or otherwise not in effect for any
reason whatsoever at any time after March 1, 2010, the applicable Bridge to Sale
Excluded Subsidiary and Bridge to Sale License Subsidiary shall become without
any need for any further action or acknowledgment by any Person and shall
automatically and immediately be deemed a



--------------------------------------------------------------------------------



 



99

“Subsidiary” under this Credit Agreement for all purposes, including, without
limitation, the calculation of Consolidated EBITDA, determination of the
covenants set forth in §11 and determination of the occurrence of Events of
Default under §14.1, and the Borrower shall, and shall cause the applicable
Affiliate to, cause such Bridge to Sale Excluded Subsidiary and such Bridge to
Sale License Subsidiary to take all actions required under §9.13 and §9.15 as
though such Bridge to Sale Excluded Subsidiary and such Bridge to Sale License
Subsidiary were new Subsidiaries. For purposes of §10.3(j), the conversion of
such Bridge to Sale Excluded Subsidiary and such Bridge to Sale License
Subsidiary to a “Subsidiary” and the satisfaction of the requirements under
§9.13 and §9.15 as hereinabove provided shall constitute a return of capital
received in respect of such Bridge to Sale Transfer Investment in the original
amount of such Bridge to Sale Transfer Investment without giving effect to any
changes in value thereafter.
     (c) Distributions. Upon receipt by a Bridge to Sale Excluded Subsidiary, a
Bridge to Sale License Subsidiary or other Affiliate of the Borrower of any cash
payments under a Bridge to Sale Transaction Document, the Borrower shall cause
such Person to promptly, but in no event more than (i) two (2) Business Days
thereafter for any proceeds of any Bridge to Sale Third Party Transaction and
(ii) five (5) Business Days thereafter for any cash payments made under any LMA
Agreement, make a cash distribution to the Borrower equal to 100% of such cash
payments and other proceeds received by such Person, provided that such Bridge
to Sale Excluded Subsidiary, such Bridge to Sale License Subsidiary or other
Affiliate of the Borrower may retain and shall not be required to make a cash
distribution as otherwise required (x) with respect to that portion of any cash
payments received pursuant to any LMA Agreement that are used to pay reasonable
out-of-pocket expenses incurred by such Bridge to Sale Excluded Subsidiary in
connection with the operation of the relevant Station during the period for
which such cash payments relate, (y) with respect to that portion of any cash
payments received pursuant to any LMA Agreement approved by the Agent in writing
(such approval not to be unreasonably withheld) that are reserved to pay
reasonable out-of-pocket expenses anticipated to be incurred by such Bridge to
Sale Excluded Subsidiary in connection with the operation of the relevant
Station during the relevant period for which such cash payments relate and
(z) with respect to that portion of proceeds received from a Bridge to Sale
Third Party Transaction that are applied to pay reasonable out-of-pocket fees,
commissions and other reasonable and customary direct expenses actually incurred
in connection with such sale, including any income taxes payable as a result of
such sale and the amount of any transfer or documentary taxes required to be
paid by such Person in connection with such sale. Such cash distributions shall
not constitute cash returns of capital for purposes of §10.3(j).



--------------------------------------------------------------------------------



 



100

     (d) Bridge to Sale Third Party Transactions Generally.
     (i) Not less than three Business Days prior to the entry by the Borrower,
any Bridge to Sale Excluded Subsidiary, any Bridge to Sale License Subsidiary or
any other Affiliate thereof into any Bridge to Sale Transaction Documents, the
Borrower shall deliver to the Administrative Agent current drafts of all such
Bridge to Sale Transaction Documents. Further, concurrently with the execution
and delivery of such Bridge to Sale Transaction Documents by the Borrower, any
Bridge to Sale Excluded Subsidiary, any Bridge to Sale License Subsidiary or any
other Affiliate thereof, the Borrower shall deliver to the Administrative Agent
certified true, correct and complete copies of all such Bridge to Sale
Transaction Documents.
     (ii) The Borrower shall not permit any Bridge to Sale Excluded Subsidiary
or any Bridge to Sale Licensed Subsidiary to consummate a Bridge to Sale Third
Party Transaction unless the Bridge to Sale Transaction Conditions have been
satisfied or, solely in respect of §9.17(b)(i) will have been satisfied within
the applicable grace periods permitted hereunder.
10. CERTAIN NEGATIVE COVENANTS.
     The Parent and the Borrower covenant and agree that, so long as any Loan,
Unpaid Reimbursement Obligation, Letter of Credit, Note or other Obligation is
outstanding or any Lender has any obligation to make any Loans or the
Administrative Agent has any obligations to issue, extend or renew any Letters
of Credit:
     10.1. Restrictions on Indebtedness. The Borrower will not, and will not
permit any of its Subsidiaries to, create, incur, assume, guarantee or be or
remain liable, contingently or otherwise, with respect to any Indebtedness other
than:
     (a) Indebtedness owing to the Lenders and the Agents arising under any of
the Loan Documents;
     (b) current liabilities of the Borrower or such Subsidiary (including under
any operating leases and studio and tower leases) incurred in the ordinary
course of business not incurred through (i) the borrowing of money, or (ii) the
obtaining of credit except for credit on an open account basis customarily
extended and in fact extended in connection with normal purchases of goods and
services;
     (c) endorsements for collection, deposit or negotiation and warranties of
products or services, in each case incurred in the ordinary course of business;



--------------------------------------------------------------------------------



 



101

     (d) Indebtedness in respect of (i) judgments or awards that have been in
force for less than the applicable period for taking an appeal so long as
execution is not levied thereunder or in respect of which the Borrower or such
Subsidiary (as the case may be) shall at the time in good faith be prosecuting
an appeal or proceedings for review and in respect of which a stay of execution
shall have been obtained pending such appeal or review, (ii) final judgments
against the Borrower or any of its Subsidiaries that in the aggregate at any
time do not exceed $5,000,000 and (iii) claims which are currently being
contested in good faith by appropriate proceedings if adequate reserves shall
have been set aside with respect thereto;
     (e) upon not less than five (5) Business Days’ prior written notice to the
Administrative Agent, Subordinated Debt, provided that, (i) the Net Cash Debt
Issuance Proceeds of any such Subordinated Debt shall be applied in accordance
with §4.4 (as applicable at the time), (ii) any such Subordinated Debt must not
be issued for a cash amount that is less than 90% of the accreted value of such
Subordinated Debt at issuance, and (iii) no Default or Event of Default has
occurred and is continuing at the time of the incurrence of such Subordinated
Debt or would result after giving effect thereto;
     (f) Indebtedness (i) incurred in connection with, and within 180 days of,
the acquisition after the date hereof of any real or personal property by the
Borrower or such Subsidiary or under any Capitalized Lease or (ii) assumed by
the Borrower or any of its Subsidiaries in connection with a Permitted
Acquisition, and with respect to clauses (i) and (ii) immediately preceding, any
refinancings thereof provided that (x) the aggregate principal amount of such
Indebtedness (including any refinancings thereof) of the Borrower and its
Subsidiaries shall not exceed the aggregate amount of (1) so long as no Event of
Default has occurred and is continuing at the time of its incurrence or
refinancing, $10,000,000, during the Suspension Period (and $00 (zero) if an
Event of Default has occurred and is continuing at the time of incurrence) and
(2) $35,000,000 after the Revert Date, in each case at any one time; (y) the
amount of such Indebtedness does not exceed the fair market value of the
property so acquired; and (z) with respect to clause (ii) above, the assets
securing such Indebtedness are limited to the assets so acquired or which
secured the Indebtedness at the time it was assumed so long as such liens were
not granted or created in anticipation of such assumption;
     (g) upon prior written notice to the Administrative Agent, Indebtedness in
respect of interest rate agreements (whether from fixed to floating or from
floating to fixed), swaps or similar arrangements entered into pursuant to §9.14
or designed to manage interest rates or interest rate risk in connection with
this Credit Agreement or any other Indebtedness for



--------------------------------------------------------------------------------



 



102

borrowed money evidenced by bonds, debentures or other similar instruments owed
by the Borrower or any of its Subsidiaries;
     (h) Indebtedness existing on the date hereof and listed and described on
Schedule 10.1 hereto;
     (i) Indebtedness of a Subsidiary of the Borrower owing to the Borrower or
of the Borrower or any Subsidiary to any wholly-owned Subsidiary of the Borrower
that is a Guarantor;
     (j) Indebtedness in respect of taxes, assessments, governmental charges or
levies and claims for labor, materials and supplies to the extent that payment
therefor shall not at the time be required to be made in accordance with the
provisions of §9.8; and
     (k) upon not less than five (5) Business Days’ prior written notice to the
Administrative Agent, other unsecured Indebtedness in an aggregate amount
outstanding at any one time not to exceed $100,000,000, provided that (i) no
Default or Event of Default has occurred and is continuing at the time of the
incurrence of such unsecured Indebtedness or would result after giving effect
thereto, (ii) the maturity date of such unsecured Indebtedness shall occur after
the Final Maturity Date, (iii) any such Indebtedness must not be issued for a
cash amount that is less than 90% of the accreted value of such Indebtedness at
issuance, (iv) during the Suspension Period, 100% of all Net Cash Debt Issuance
Proceeds shall prepay the Loans in accordance with §4.4 and (v) neither the
Borrower nor any Subsidiary of the Borrower shall have the right or any
obligation to make any principal payment in respect of such unsecured
Indebtedness prior to the final payment and performance in full in cash of the
Obligations, the termination or cancellation of any Letters of Credit and the
termination of Commitments hereunder.
Concurrent with the consummation of each such Issuance of Indebtedness permitted
under clauses (e) and (k) above, the Borrower shall provide a detailed good
faith estimate of the calculation of the Net Cash Debt Issuance Proceeds,
together with the usage and anticipated usage of such Net Cash Debt Issuance
Proceeds.
     10.2. Restrictions on Liens.
     10.2.1. Permitted Liens. The Borrower will not, and will not permit any of
its Subsidiaries to, (a) create or incur or suffer to be created or incurred or
to exist any Lien upon any of its property or assets of any character whether
now owned or hereafter acquired, or upon the income or profits therefrom;
(b) transfer any of such property or assets or the income or profits therefrom
outside the ordinary course of business for the purpose of subjecting the same
to the payment of Indebtedness or performance of any other obligation in
priority to payment of its general creditors; (c) acquire, or agree or have an
option to acquire, any



--------------------------------------------------------------------------------



 



103

property or assets upon conditional sale or other title retention or purchase
money security agreement, device or arrangement; (d) suffer to exist for a
period of more than thirty (30) days after the same shall have been incurred any
Indebtedness or claim against it that if unpaid might by law or upon bankruptcy
or insolvency, or otherwise, be given any priority whatsoever over its general
creditors (other than in respect of de minimus amounts); or (e) sell, assign,
pledge or otherwise transfer any “receivables” as defined in clause (g) of the
definition of the term “Indebtedness,” with or without recourse (other than in
connection with the disposition of the business operations of such Person
relating thereto or a disposition of defaulted receivables for collection and
not as a financing arrangement); provided that the Borrower or any of its
Subsidiaries may create or incur or suffer to be created or incurred or to
exist:
     (i) Liens in favor of the Borrower on all or part of the assets of
Subsidiaries of the Borrower securing Indebtedness owing by Subsidiaries of the
Borrower to the Borrower;
     (ii) Liens to secure taxes, assessments and other government charges in
respect of obligations not overdue or that are being diligently contested in
good faith and in respect of which appropriate reserves have been set aside or
Liens on properties to secure claims for labor, material or supplies in respect
of obligations not overdue or that are being diligently contested in good faith
and in respect of which appropriate reserves have been set aside;
     (iii) deposits or pledges made in connection with, or to secure payment of,
workmen’s compensation, unemployment insurance, old age pensions or other social
security obligations or other obligations incurred in the ordinary course of
business or consistent with past practices or security or good faith deposits
made in connection with a Permitted Acquisition which are not overdue;
     (iv) Liens on properties in respect of judgments or awards that have been
in force for less than the applicable period for taking an appeal so long as
execution is not levied thereunder or in respect of which the Borrower or such
Subsidiary (as the case may be) shall at the time in good faith be prosecuting
an appeal or proceedings for review and in respect of which a stay of execution
shall have been obtained pending such appeal or review, the Indebtedness with
respect to which is permitted by §10.1(d);
     (v) Liens of carriers, warehousemen, mechanics and materialmen, and other
like Liens on properties, in existence less than one hundred twenty (120) days
from the date of creation thereof in respect of obligations not overdue;



--------------------------------------------------------------------------------



 



104

     (vi) encumbrances on Real Estate consisting of easements, rights of way,
zoning restrictions, restrictions on the use of real property and defects and
irregularities in the title thereto, landlord’s or lessor’s liens and other
minor Liens, provided that none of such Liens (A) interferes materially with the
use of the property affected in the ordinary conduct of the business of the
Borrower and its Subsidiaries, and (B) individually or in the aggregate has a
Material Adverse Effect;
     (vii) Liens existing on the date hereof and listed on Schedule 10.2 hereto;
     (viii) purchase money security interests in or purchase money mortgages on
real or personal property, other than Mortgaged Properties acquired after the
date hereof, to secure Capitalized Leases or purchase money Indebtedness, in
each case of the type and amount permitted by §10.1(f), which security interests
or mortgages cover only the real or personal property so acquired or leased;
     (ix) Liens on each Mortgaged Property as and to the extent permitted by the
Mortgage applicable thereto; and
     (x) Liens in favor of the Administrative Agent for the benefit of the
Lenders and the Administrative Agent under the Loan Documents and any Interest
Rate Agreements with a Lender;
     (xi) Liens on leasehold interests created by the Borrower or any of its
Subsidiaries, as lessee, in favor of any mortgagee of the leased premises to the
extent not prohibited by the terms of the lease;
     (xii) Liens securing Indebtedness permitted by §10.1(f)(ii) which security
interests or mortgages cover only the real or personal property so acquired;
     (xiii) Liens constituting leasehold or license interests held by a lessee
or licensee in respect of leases or licenses made by the Borrower or any of its
Subsidiaries as lessor or licensor with respect to intellectual property, space
or broadcast towers or sub-channel or broadcast spectrum or similar leases or
licenses in each case entered into by the Borrower or such Subsidiary in the
ordinary course of its business consistent with past practices; and
     (xiv) Liens constituting options of Persons other than the Borrower or any
Subsidiary to purchase Capital Stock of any non-wholly owned Subsidiary.
     10.2.2. Restrictions on Negative Pledges and Upstream Limitations. The
Borrower will not, nor will it permit any of its Subsidiaries to, (a) enter into



--------------------------------------------------------------------------------



 



105

or permit to exist any arrangement or agreement (other than the Credit Agreement
and the other Loan Documents) which directly or indirectly prohibits the
Borrower or any of its Subsidiaries from creating, assuming or incurring any
Lien upon its properties, revenues or assets or those of any of its Subsidiaries
whether now owned or hereafter acquired to secure the Obligations (other than
restrictions on specific assets, which assets are the subject of purchase money
security interests to the extent permitted under §10.2.1(viii)), or (b) enter
into any agreement, contract or arrangement (other than the Credit Agreement and
the other Loan Documents) restricting the ability of any Subsidiary of the
Borrower to pay or make dividends or distributions in cash or kind to the
Borrower, to make loans, advances or other payments of any nature to the
Borrower, or to make transfers or distributions of all or any part of its assets
to the Borrower; in each case other than (i) restrictions on specific assets
which assets are the subject of purchase money security interests to the extent
permitted under §10.2.1(viii), (ii) customary anti-assignment provisions
contained in leases and licensing agreements entered into by the Borrower or
such Subsidiary in the ordinary course of its business and (iii) property
subject to a pending Asset Sale which would be permitted under §10.5.2 if and
from which an executed purchase agreement has been delivered to the
Administrative Agent.
     10.3. Restrictions on Investments. The Borrower will not, and will not
permit any of its Subsidiaries to, make or permit to exist or to remain
outstanding any Investment, except Investments in:
     (a) marketable direct or guaranteed obligations of the United States of
America that mature within one (1) year from the date of purchase by the
Borrower;
     (b) demand deposits, certificates of deposit, bank acceptances and time
deposits of United States banks having total assets in excess of $1,000,000,000;
     (c) securities commonly known as “commercial paper” issued by a corporation
organized and existing under the laws of the United States of America or any
state thereof that at the time of purchase have been rated and the ratings for
which are not less than “P 1” if rated by Moody’s, and not less than “A 1” if
rated by S&P;
     (d) Investments existing on the date hereof and listed on Schedule 10.3
hereto;
     (e) Investments in the Borrower and in any Subsidiary that is a Guarantor,
either in the form of equity Investments or Indebtedness permitted by §10.1(i)
so long as such entity remains the Borrower, or a Subsidiary Guarantor, as
applicable;



--------------------------------------------------------------------------------



 



106

     (f) upon five (5) Business Days’ prior written notice to the Administrative
Agent, Investments consisting of the Guaranty and subordinated guaranties
constituting Subordinated Debt made in accordance with the definition of
“Subordinated Debt”, provided that such subordinated guarantees otherwise
constitute Indebtedness permitted by §10.1(e);
     (g) Investments consisting of promissory notes or other deferred payment
arrangements received as proceeds of, or entered into in connection with, asset
dispositions permitted by §10.5.2;
     (h) Investments consisting of loans and advances to employees for moving,
entertainment, travel and other similar expenses in the ordinary course of
business not to exceed $1,000,000 in the aggregate at any time outstanding;
     (i) After the Revert Date, Investments by the Borrower or a Subsidiary of
the Borrower in Subsidiaries formed for the purpose of consummating Permitted
Acquisitions or acquired in connection with Permitted Acquisitions; and
     (j) other Investments; provided that (i) at the time such Investment is
made, the aggregate amount of all Investments (including, without limitation,
any Investments constituting Bridge to Sale Transfers) made by the Borrower or
any of its Subsidiaries under this clause (j) after the date hereof and after
taking into account any Loans advanced to finance such Investment shall not
exceed an amount equal to (x)(1) $25,000,000, for all such Investments made
during the Suspension Period (including all Bridge to Sale Transfers referenced
below) and (2) $150,000,000, for all such Investments made at any time after the
Funding Date; (ii) with respect to Investments constituting Bridge to Sale
Transfers, at the time any such Investment is made, the aggregate value of all
Investments that constitute Bridge to Sale Transfers (which value for each such
Bridge to Sale Transfer shall be calculated based upon an appraisal of the
assets subject to such Bridge to Sale Transfer, which appraisal shall be current
at the time of the transfer of such assets pursuant to a Bridge to Sale
Transfer, shall be conducted by a recognized appraiser of broadcasting assets
and shall otherwise be in form and substance reasonably satisfactory to the
Administrative Agent) shall (I) be included in the $25,000,000 maximum amount
referenced in clause (ii)(1) preceding during the Suspension Period, and
(II) shall not exceed $100,000,000 at any time outstanding at any time after the
Funding Date, and in each case shall not include more than one Approved Bridge
to Sale Transfer, provided that the aggregate amount of all Bridge to Sale
Transfers that are not Approved Bridge to Sale Transfers shall not exceed
$25,000,000 (calculated as the aggregate of the values of each such Investment
at the time each such Investment was made without giving effect to any changes
in value thereafter); (iii) no Default or Event of



--------------------------------------------------------------------------------



 



107

Default has occurred and is continuing at the time such Investment is made or
would result on a Pro Forma Basis therefrom after taking into account any Loans
advanced to finance such Investment; and (iv) the Borrower delivers to the
Administrative Agent a duly executed certificate substantially in the form of
Exhibit F hereto in connection with such Investment;
provided, however, that, with the exception of (i) Investments referred to in
§10.3(a), (b) and (c), (ii) loans and advances referred to in §10.3(h),
(iii) Excluded Assets and (iv) Investments in any Bridge to Sale License
Subsidiary, such Investments will be considered Investments permitted by this
§10.3 only if all actions have been taken to the reasonable satisfaction of the
Administrative Agent to provide to the Administrative Agent, for the benefit of
the Lenders and the Administrative Agent, a first priority perfected security
interest in all of such Investments free of all Liens other than Permitted
Liens; and
provided, further, that notwithstanding anything to the contrary contained in
this Credit Agreement, in no event shall the Borrower or any Subsidiary of the
Borrower make any Investment in a non-Affiliate third party or an Affiliate of
such Person (which for purposes of this §10.3 shall include fundings pursuant to
prior commitments to fund Investments) at any time in connection with, or during
the twelve consecutive month period ending immediately prior to or at any time
following, (A) the entry into any Bridge to Sale Transaction Document with such
non-Affiliate third party or the performance of any obligation thereunder or
(B) the consummation of a Bridge to Sale Third Party Transaction with such
non-Affiliate third party, provided that the Borrower or any Subsidiary of the
Borrower may make an Investment in such a non-Affiliate third party or Affiliate
of such third party to the extent permitted under clause (ii) of the definition
of “Bridge to Sale Transaction Conditions” in connection with the consummation
of a Bridge to Sale Third Party Transaction.
     10.4. Restricted Payments. The Borrower will not, and will not permit any
of its Subsidiaries to, make any Restricted Payments; provided, however, that:
     (a) wholly-owned direct or indirect Subsidiaries of the Borrower may make
Restricted Payments to the Borrower or any wholly-owned Subsidiary of the
Borrower that is a Guarantor, and Subsidiaries which are not wholly-owned
Subsidiaries of the Borrower may make Distributions in respect of their Capital
Stock so long as the Borrower and/or any of its Subsidiaries (as applicable)
receives at least its or their pro rata share of such Distribution in accordance
with its or their proportional interests in such Subsidiaries’ Capital Stock;
     (b) so long as the payment is required by the terms thereof, and so long as
no Default or Event of Default shall have occurred and be continuing or would
result from such payment, the Borrower may make scheduled payments of interest
on Subordinated Debt permitted by §10.1(e)



--------------------------------------------------------------------------------



 



108

and §10.1(k), and the Borrower delivers to the Administrative Agent a duly
executed certificate substantially in the form of Exhibit F hereto;
     (c) Intentionally Deleted;
     (d) the Borrower may (i) make cash payments to its employees pursuant to
one or more of its 401(k), profit sharing, equity incentive or other benefit
plans (including payments in respect of terminated employees (as a result of
death or otherwise) whose economic interest in such plan does not exceed
$5,000), (ii) repurchase fractional shares of common stock issued to or for the
benefit of the employees of the Borrower or any of its Subsidiaries, and
(iii) make cash payments to the applicable taxing authorities for the benefit of
its employees to the extent of the Borrower’s withholding tax liability
resulting from the issuances of common stock to its employees in connection with
any bona fide employee stock option, stock purchase or similar plan of the
Borrower;
     (e) the Borrower may make cash Distributions to the Parent for (i) actual
taxes paid by the Parent as a result of the operations of the Borrower and its
Subsidiaries and (ii) HoldCo Corporate Overhead Expenses incurred by the Parent
in the ordinary course of business for any fiscal quarter of the Parent; and
     (f) after the Revert Date and so long as (1) no Default or Event of Default
has occurred and is continuing or would result from such payments and (2) the
Borrower delivers to the Administrative Agent a duly executed certificate
substantially in the form of Exhibit F hereto, the Borrower may make: (i) cash
Distributions to the Parent derived from the Net Cash Sale Proceeds of TV Asset
Sales to the extent not otherwise applied as set forth in §10.3(j)(i)(y),
(ii) cash Distributions to the Parent to fund the 2006 Dividend, (iii) cash
Distributions to the Parent to enable it to pay scheduled dividends on the
Parent Preferred Sock, provided that in the case of preferred stock issued after
the date hereof, contemporaneously with the issuance of such preferred stock
(other than preferred stock issued to refinance, replace or redeem outstanding
preferred stock), the Borrower received the Net Cash Equity Issuance Proceeds
from such Equity Issuance, (iv) cash Distributions to the Parent to enable it to
pay dividends on Common Stock, (v) cash Distributions to the Parent to enable it
to repurchase its Common Stock or Parent Preferred Stock, and (vi) cash
Distributions to the Parent to enable Parent to make cash interest payments and
voluntary prepayments on any Permitted Parent Indebtedness (other than on any
Permitted Parent Indebtedness incurred by the Parent for the purpose of
financing a Parent Tranche B Purchase); provided that, in the case of clauses
(iv), (v) and (vi) herein, (A) such cash Distributions shall not be permitted if
the Total Leverage Ratio as of the last day of the fiscal quarter most recently
ended prior to the proposed date of such payment or



--------------------------------------------------------------------------------



 



109

repurchase (calculated on a pro forma basis after giving effect to such cash
Distribution) is greater than or equal to 7.00:1.00, and (B) such cash
Distribution shall not exceed $200,000,000 in the aggregate if the Total
Leverage Ratio as of the last day of the fiscal quarter most recently ended
prior to the proposed date of such payment or repurchase (calculated on a pro
forma basis after giving effect to such cash Distribution) is greater than or
equal to 5.00:1.00 but less than 7.00:1.00, provided further that such cash
Distributions shall not exceed $100,000,000 if such Total Leverage Ratio is
greater than or equal to 6.00:1.00 but less than 7.00:1.00.
     10.5. Merger, Consolidation, Acquisition and Disposition of Assets.
     10.5.1. Mergers and Acquisitions. The Borrower will not, and will not
permit any of its Subsidiaries to, become a party to any merger, amalgamation or
consolidation, or agree to or effect any asset acquisition or stock acquisition,
or enter into any LMA Agreement, except:
     (a) upon prior written notice to the Administrative Agent, the merger or
consolidation of one (1) or more of the Operating Subsidiaries of the Borrower
with and into the Borrower, or the merger or consolidation of two (2) or more
wholly-owned (A) Operating Subsidiaries or (B) License Subsidiaries of the
Borrower, so long as in each case the surviving Subsidiary is a Guarantor;
     (b) after the Revert Date upon prior written notice to the Administrative
Agent, the acquisition (whether pursuant to an Asset Swap or otherwise) of
stock, or other securities of, or any assets of, any Person, in each case to the
extent such acquisition would involve all or substantially all of a radio
broadcasting, television broadcasting or publishing business or business unit
thereof, provided that:
     (i) no Default or Event of Default has occurred and is continuing or would
result from such acquisition;
     (ii) not less than five (5) Business Days prior to the consummation of such
proposed acquisition, the Borrower shall have delivered to the Administrative
Agent a duly executed certificate substantially in the form of Exhibit F hereto,
and upon the Administrative Agent’s request, such financial projections as shall
be necessary, in the reasonable judgment of the Administrative Agent, to
demonstrate that, after giving effect to such acquisition, all covenants
contained herein will be satisfied on a Pro Forma Basis and that the Borrower’s
ability to satisfy its payment obligations hereunder and under the other Loan
Documents will not be impaired in any way;
     (iii) all actions have been taken to the reasonable satisfaction of the
Administrative Agent to provide to the Administrative Agent, for the



--------------------------------------------------------------------------------



 



110

benefit of the Lenders and the Administrative Agent, a first priority perfected
security interest in all of the assets so acquired (excluding any Excluded
Assets) pursuant to the Security Documents, free of all Liens other than
Permitted Liens;
     (iv) in the event of a stock acquisition, the acquired Person shall become
a wholly-owned Subsidiary of the Borrower and shall comply with the terms and
conditions set forth in §9.15;
     (v) the board of directors and (if required by applicable law) the
shareholders, or the equivalent thereof, of the business to be acquired has
approved such acquisition;
     (vi) all of the Borrower’s and/or its Subsidiaries’ (as the case may be)
rights and interests in, to and under each contract and agreement entered into
by such Person in connection with such acquisition to the extent permitted have
been assigned to the Administrative Agent as security for the irrevocable
payment and performance in full of the Obligations, pursuant to Collateral
Assignments of Contracts in form and substance reasonably satisfactory to
Administrative Agent;
     (vii) in the case of any acquisition involving domestic radio or television
assets, the FCC shall have issued orders approving or consenting to such
acquisition;
     (viii) the Borrower shall have delivered to the Administrative Agent
evidence reasonably satisfactory to the Administrative Agent that all liens and
encumbrances with respect to the properties and assets so acquired, other than
Permitted liens, have been discharged in full;
     (ix) the Borrower shall have delivered to the Administrative Agent (A)
evidence satisfactory to the Administrative Agent that the Borrower or such
Subsidiary has completed such acquisition in accordance with the terms of the
contracts and agreements entered into by such Person in connection with such
acquisition, and (B) certified copies of all such documents shall have been
delivered to the Administrative Agent;
     (x) all FCC Licenses acquired in connection with such acquisition shall be
transferred immediately upon consummation of such acquisition to a License
Subsidiary;
     (xi) substantially contemporaneously with such acquisition, the Borrower
shall have delivered to the Administrative Agent an updated Schedule 8.3(b) and
an updated Schedule 8.21 to this Credit Agreement, as applicable, after giving
effect to such acquisition.



--------------------------------------------------------------------------------



 



111

Notwithstanding the foregoing, during the Suspension Period, if each of the
above requirements in this §10.5.1.(b) have been met and the Borrower has
obtained a fairness opinion reasonably acceptable to the Administrative Agent
for all transactions in excess of $10,000,000, the Borrower may enter into Asset
Swaps otherwise permitted pursuant to the terms of this Credit Agreement.
     (c) After the Revert Date, other media-related acquisitions not included in
clause (b) above, provided that (i) so long as the Total Leverage Ratio
calculated on a Pro Forma Basis after giving effect to such acquisition is
greater than 6.00:1.00, the aggregate purchase price for all such acquisitions,
whether payable in cash or otherwise, shall not exceed $100,000,000, and
(ii) each of the conditions set forth in clause (b)(i) through (xi) above shall
have been satisfied;
     (d) upon prior written notice to the Administrative Agent, the Borrower or
any of its Subsidiaries may enter into LMA Agreements provided that (i) at the
time the Borrower or such Subsidiary enters into an LMA Agreement, no Default or
Event of Default has occurred and is then continuing or could reasonably be
expected to result as a consequence of entering into such LMA Agreement,
(ii) during the Suspension Period, the Borrower shall not, nor shall any of the
Subsidiaries, have an obligation to purchase any Station, (iii) if (A) the
Borrower or any of its Subsidiaries has, acquired an option to acquire a Station
or, after the Revert Date, is otherwise obligated to purchase a Station in
connection with such LMA Agreement or in a related transaction or (B) such LMA
Agreement is material as determined in the reasonable judgment of the
Administrative Agent after consultation with the Borrower, then, in each case,
all of the Borrower’s and/or its Subsidiaries’ (as the case may be) rights and
interests in, to and under each such LMA Agreement shall have been assigned to
the Administrative Agent as security for the irrevocable payment and performance
in full of the Obligations, pursuant to Collateral Assignments of Contracts in
form and substance satisfactory to Administrative Agent, (iv) if such LMA
Agreement contemplates a Station acquisition, such Station acquisition must
satisfy the provisions of clause (b) above; provided that, if such LMA Agreement
grants the Borrower or such Subsidiary an option to purchase a Station, the
relevant date for determining whether the provisions of clause (b) above have
been satisfied with respect to such acquisition shall be a date not earlier than
five (5) Business Days prior to the date on which the Borrower or such
Subsidiary proposes to exercise such option, with the intent that this clause
(iv) shall not operate to prevent the Borrower or such Subsidiary from entering
into such LMA Agreement if all of the other conditions of this clause (d) have
been satisfied, save that the provisions of clause (b) cannot be satisfied with
respect to such optional acquisition on the date of the Borrower’s or such
Subsidiary’s entry into such LMA Agreement, (v) if such LMA Agreement
contemplates an Asset Sale or Asset Swap, such Asset Sale or Asset Swap is
otherwise permitted



--------------------------------------------------------------------------------



 



112

pursuant to §10.5 hereof, (vi) such LMA Agreement is with a non-Affiliate third
party and on fair and reasonable terms substantially similar to those that would
be obtained in comparable arm’s length transactions, (vii) such LMA Agreement
shall be for cash consideration to the Borrower and the Subsidiaries only, and
(viii) the Borrower shall have delivered to the Administrative Agent a duly
executed certificate substantially in the form of Exhibit F hereto; and
     (e) after the Revert Date, any Investments permitted under §10.3.
For the avoidance of doubt, except for Asset Swaps consummated in accordance
with the terms of this Credit Agreement, during the Suspension Period, the
Borrower and the Subsidiaries shall not be permitted to acquire any Subsidiary
or make any acquisition of equity interests, assets constituting a line of
business or Stations.
     10.5.2. Disposition of Assets. The Borrower will not, and will not permit
any of its Subsidiaries to, become a party to or agree to or effect any
disposition or swap of assets (which, for the avoidance of doubt, shall include
Asset Sales and Asset Swaps), including Capital Stock of any Subsidiary (whether
by means of a public or private offering or otherwise), other than:
     (a) the transfers of assets from the Borrower or any Guarantor to the
Borrower or another Guarantor;
     (b) the sale of inventory,
     (c) the licensing of intellectual property,
     (d) the disposition of obsolete assets, in each case in the ordinary course
of business consistent with past practices,
     (e) the sale of receivables in connection with the business operations of
such Person relating thereto or disposition of defaulted receivables for
collection and not as a financing arrangement, and
     (f) Intentionally Deleted;
     (g) (i) During the Suspension Period, Asset Sales and Asset Swaps not
described in clauses (a) through (e) above subject to five (5) Business Days’
prior written notice to the Administrative Agent, provided that in the case of
each such Asset Sale or Asset Swap, (A) no Default or Event of Default has
occurred and is continuing or would result on a Pro Forma Basis from such Asset
Sale or Asset Swap, (B) each such Asset Sale or Asset Swap is for fair market
value and consummated on an arm’s length basis for fair consideration with a
non-Affiliate in whom the Parent, the Borrower or any of their Subsidiaries has
not and will not after



--------------------------------------------------------------------------------



 



113

giving effect to the contemplated Asset Sale or Asset Swap have made an
Investment in excess of 25% of the total consideration received in connection
with such Asset Sale or Asset Swap, (C) the Borrower applies the Net Cash Sale
Proceeds received by the Borrower or any of its Subsidiaries in connection with
such Asset Sale or Asset Swap in accordance with §4.2, (D) the Borrower or such
Subsidiary has complied with the provisions of §10.5.1(b)(iii) with respect to
the assets acquired in such Asset Swap, (E) the Borrower has obtained a fairness
opinion reasonably acceptable to the Administrative Agent for Asset Swaps having
a value in excess of $10,000,000 and (F) contemporaneously with such Asset Sale
or Asset Swap, the Borrower shall have delivered to the Administrative Agent
(x) an updated Schedule 8.3(b) and/or Schedule 8.21, as applicable, after giving
effect to such Asset Sale or Asset Swap and (y) an officer’s certificate, duly
executed by a senior financial officer of the Borrower, setting forth in detail
reasonably satisfactory to the Administrative Agent the cumulative calculations
of Consolidated EBITDA as set forth herein, and
     (ii) After the Revert Date, Asset Sales and Asset Swaps not described in
clauses (a) through (e) above, provided that in the case of each such Asset Sale
or Asset Swap, (A) no Default or Event of Default has occurred and is continuing
or would result on a Pro Forma Basis from such Asset Sale or Asset Swap, (B) in
the case of an Asset Sale, either (x) at least seventy-five percent (75%) of the
consideration received by the Borrower or such Subsidiary in connection with any
such Asset Sale is in the form of cash and is received upon consummation of such
Asset Sale (provided that (I) Investments permitted hereunder and converted to
cash within thirty (30) days and (II) any Indebtedness secured by the assets
sold and assumed by the buyer shall be treated as cash proceeds for purposes of
calculating compliance with the seventy-five percent (75%) requirement set forth
in this clause (B) but not for purposes of calculating Net Cash Sale Proceeds),
or (y) such disposition constitutes a permitted Investment pursuant to §10.3(j),
(C) each such Asset Sale (other than a Bridge to Sale Transfer as provided under
§9.17) or Asset Swap is consummated on an arm’s length basis for fair
consideration with a non-Affiliate in whom the Parent, the Borrower or any of
their Subsidiaries has not and will not after giving effect to the contemplated
Asset Sale or Asset Swap have made an Investment in excess of 25% of the total
consideration received in connection with such Asset Sale or Asset Swap, (D) the
Borrower applies the Net Cash Sale Proceeds received by the Borrower or any of
its Subsidiaries in connection with such Asset Sale or Asset Swap in accordance
with §4.2, (E) in the case of an Asset Swap, the Borrower or such Subsidiary has
complied with the provisions of §10.5.1(b)(iii) with respect to the assets
acquired in such Asset Swap, (F) in the case of an Asset Sale under this clause
(g)(ii), the aggregate amount of Consolidated EBITDA generated by, or attributed
to such asset, together with any other assets disposed of pursuant to this
clause (g)(ii) (calculating such generated or attributed Consolidated EBITDA, as
of the most recent Reference Period for which financial statements were
delivered prior to the



--------------------------------------------------------------------------------



 



114

closing of such applicable disposition), shall not exceed (x) in the 365 days
immediately preceding such proposed disposition (as reasonably determined by a
senior financial officer of the Borrower at the time of the respective Asset
Sale), ten percent (10%) of the Consolidated EBITDA for the Reference Period
most recently ended prior to such proposed disposition for which financial
statements have been delivered, and (y) during the term of this Credit Agreement
(as reasonably determined by a senior financial officer of the Borrower at the
time of the respective Asset Sale), the greater of (I) thirty percent (30%) of
the Consolidated EBITDA for the Reference Period most recently ended prior to
such proposed disposition for which financial statements have been delivered and
(II) $25,000,000 of Consolidated EBITDA, and (G) contemporaneously with such
Asset Sale or Asset Swap, the Borrower shall have delivered to the
Administrative Agent (x) an updated Schedule 8.3(b) and/or Schedule 8.21, as
applicable, after giving effect to such Asset Sale or Asset Swap and (y) an
officer’s certificate, duly executed by a senior financial officer of the
Borrower, setting forth in detail reasonably satisfactory to the Administrative
Agent the cumulative calculations of Consolidated EBITDA as set forth herein.
Notwithstanding the foregoing, the Borrower or any Subsidiary shall not be
required to comply with any of the conditions described in clauses (B) and
(C) of this §10.5.2(g)(ii) in connection with any transfer of certain assets
used in connection with the Borrower’s Hawaiian operations into a trust for FCC
regulatory purposes or the subsequent sale or disposal by such trust of such
assets, so long as the Borrower applies the Net Cash Sale Proceeds received by
the Borrower or any of its Subsidiaries in connection with any such Asset Sale
in accordance with §4.2.
All non-cash proceeds from any Asset Sale must be included in the calculation of
Investments in connection with compliance with §10.3.(j).
Concurrent with the consummation of each such Asset Sale or Asset Swap permitted
under clauses (e) and (g) above, the Borrower shall provide a detailed good
faith estimate of the calculation of the Net Cash Sale Proceeds of such Asset
Sale or Asset Swap together with the usage and anticipated usage of such Net
Cash Sale Proceeds.
     10.6. Sale and Leaseback; LMA Agreements.
     (a) During the Suspension Period, the Borrower will not, and will not
permit any of its Subsidiaries to, enter into any arrangement, directly or
indirectly, whereby the Borrower or any Subsidiary of the Borrower shall sell or
transfer any property or Station or any significant portion of the property,
assets and ownership rights used in connection with the operation of a Station
owned by it in order then or thereafter to lease such property or Station (or
associated rights or assets) or lease other property that the Borrower or any
Subsidiary of the Borrower intends to use for substantially the same purpose as
the property being sold or transferred or in order to then or thereafter enter
into a LMA Agreement (or a similar



--------------------------------------------------------------------------------



 



115

agreement regardless of whether such agreement is with a non-Affiliate or an
Affiliate) directly or indirectly relating to such property or the Station
operated in connection with such property unless such LMA Agreement is permitted
pursuant to §10.5.1(d) hereof, provided, however, the Borrower or any of its
Subsidiaries may (i) sell equipment which constitutes Capital Assets which have
been not been acquired by such Person for the purpose of such sale for the fair
market value to an unaffiliated third party and thereafter lease back such
equipment and (ii) sell (A) the Real Estate located at One Emmis Plaza, 40
Monument Circle, Indianapolis, Indiana 46204 and (B) the Real Estate located at
the tower site at Flint Peak in the County of Los Angeles, California,, provided
that in each case (A) the net present value of liabilities under such leaseback
arrangements in aggregate with Indebtedness incurred under Capitalized Leases
and permitted under §10.1(f) shall not exceed an aggregate amount of $10,000,000
at any one time, (B) all such sales must be for cash only except to the extent
the Borrower or a Subsidiary receives an Investment calculated to be within the
amount permitted during the Suspension Period, (C) any sale is to a
non-Affiliate, (D) the terms of any such sale and the related lease transaction
are at least as favorable to the Borrower and its Subsidiaries as would have
been obtainable in a transaction entered into on an arm’s length basis in the
ordinary course of business and (E) the proceeds of any such sale are treated as
Net Cash Sale Proceeds and 100% of such Net Cash Sale Proceeds are applied to
prepay the Obligations in accordance with §4.2.
     (b) After the Revert Date, the Borrower will not, and will not permit any
of its Subsidiaries to, enter into any arrangement, directly or indirectly,
whereby the Borrower or any Subsidiary of the Borrower shall sell or transfer
any property or Station or any significant portion of the property, assets and
ownership rights used in connection with the operation of a Station owned by it
in order then or thereafter to lease such property or Station (or associated
rights or assets) or lease other property that the Borrower or any Subsidiary of
the Borrower intends to use for substantially the same purpose as the property
being sold or transferred or in order to then or thereafter enter into a LMA
Agreement (or a similar agreement regardless of whether such agreement is with a
non-Affiliate or an Affiliate) directly or indirectly relating to such property
or the Station operated in connection with such property unless such LMA
Agreement is permitted pursuant to §10.5.1(d) hereof, provided, however, the
Borrower or any of its Subsidiaries may (i) sell equipment which constitutes
Capital Assets which have been acquired by such Person within 180 days prior to
such sale and thereafter lease back such equipment, provided that (A) the net
present value of liabilities under such leaseback arrangements in aggregate with
Indebtedness incurred under Capitalized Leases and permitted under §10.1(f)
shall not exceed an aggregate amount of $35,000,000 at any one time and (B) the
proceeds of such sale shall be treated as Net Cash Sale Proceeds and applied to
prepay the Obligations in accordance with §4.2; and



--------------------------------------------------------------------------------



 



116

(ii) sell (A) the Real Estate located at One Emmis Plaza, 40 Monument Circle,
Indianapolis, Indiana 46204 and (B) the Real Estate located at the tower site at
Flint Peak in the County of Los Angeles, California, provided, in each case,
that (x) any sale of such Real Estate is to a non-Affiliate, (y) the terms of
any such sale and the related lease transaction are at least as favorable to the
Borrower and its Subsidiaries as would have been obtainable in a transaction
entered into on an arm’s length basis in the ordinary course of business and
(z) the proceeds of any such sale are treated as Net Cash Sale Proceeds and 100%
of such Net Cash Sale Proceeds are applied to prepay the Obligations in
accordance with §4.2(b).
     10.7. Compliance with Environmental Laws. The Borrower will not, and will
not permit any of its Subsidiaries to, (a) use any of the Real Estate or any
portion thereof for the handling, processing, storage or disposal of Hazardous
Substances, (b) cause or permit to be located on any of the Real Estate any
underground tank or other underground storage receptacle for Hazardous
Substances, (c) generate any Hazardous Substances on any of the Real Estate,
(d) conduct any activity at any Real Estate or use any Real Estate in any manner
so as to cause a release (i.e. releasing, spilling, leaking, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, disposing or
dumping) or threatened release of Hazardous Substances on, upon or into the Real
Estate or (e) otherwise conduct any activity at any Real Estate or use any Real
Estate in any manner that in any of clauses (a) through (e) would violate any
Environmental Law or bring such Real Estate in violation of any Environmental
Law, except where failure to comply could not reasonably be expected to result
in a Material Adverse Effect.
     10.8. Subordinated Debt; Permitted Parent Indebtedness.
     (a) The Borrower will not, and will not permit any of its Subsidiaries to,
amend, supplement or otherwise modify the terms of, or any other agreement
relating to, Subordinated Debt or (except as otherwise expressly permitted under
§10.4) prepay, redeem, repurchase, defease, or issue any notice of redemption or
defeasance with respect to, any of the Subordinated Debt, provided, however,
this §10.8 shall not restrict the right of the Borrower to amend any document
evidencing Subordinated Debt to extend the maturity thereof or amend any
covenants therein so as to make such covenants less restrictive for the Borrower
and its subsidiaries.
     (b) The Parent will not, amend, supplement or otherwise modify the terms of
any of the Required Provisions of any documentation related to any Permitted
Parent Indebtedness, (including, without limitation, any subordination
provisions), or prepay, redeem, repurchase, defease, or issue any notice of
redemption or defeasance with respect to, any of the Permitted Parent
Indebtedness, except refinancings thereof that include the Required Provisions
and would have otherwise been permitted by §10.13 for an initial incurrence of
Permitted Parent Indebtedness.





--------------------------------------------------------------------------------



 



117

     10.9. Employee Benefit Plans. Neither the Borrower nor any ERISA Affiliate
will:
     (a) engage in any “prohibited transaction” within the meaning of §406 of
ERISA or §4975 of the Code which could result in a material liability for the
Borrower or any of its Subsidiaries; or
     (b) permit any Guaranteed Pension Plan to incur an “accumulated funding
deficiency”, as such term is defined in §302 of ERISA, whether or not such
deficiency is or may be waived; or
     (c) fail to contribute to any Guaranteed Pension Plan to an extent which,
or terminate any Guaranteed Pension Plan in a manner which, could result in the
imposition of a lien or encumbrance on the assets of the Borrower or any of its
Subsidiaries pursuant to §302(f) or §4068 of ERISA; or
     (d) amend any Guaranteed Pension Plan in circumstances requiring the
posting of security pursuant to §307 of ERISA or §401(a)(29) of the Code; or
     (e) permit or take any action which would result in the aggregate benefit
liabilities (with the meaning of §4001 of ERISA) of all Guaranteed Pension Plans
exceeding the value of the aggregate assets of such Plans, disregarding for this
purpose the benefit liabilities and assets of any such Plan with assets in
excess of benefit liabilities; or
     (f) permit or take any action which would contravene any Applicable Pension
Legislation in any way which could reasonably be expected to have a Material
Adverse Effect.
     10.10. Fiscal Year. The Borrower will not, and will not permit any of it
Subsidiaries to, change the date of the end of its fiscal year from that set
forth in §8.4.1.
     10.11. Transactions with Affiliates. The Borrower will not, and will not
permit any of its Subsidiaries to, engage in any transaction with any Affiliate
(including, without limitation, the Excluded Subsidiaries), and the Parent will
not engage in any transaction with any Excluded Subsidiary, in each case whether
or not in the ordinary course of business and including, without limitation, any
contract, agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any such Affiliate or, to the
knowledge of the Borrower, any corporation, partnership, trust or other entity
in which any such Affiliate has a substantial interest or is an officer,
director, trustee or partner, other than on fair and reasonable terms
substantially similar to those that would be obtainable at the time by the
Borrower or such Subsidiary, as applicable, and such Affiliate in a comparable
arm’s length transaction between or among Persons that are not Affiliates of one
another, provided, that the foregoing limitation shall not extend to (i)



--------------------------------------------------------------------------------



 



118

transactions for services as directors and for services or activities of
employees and officers to the extent the expenses incurred in connection with
such services or activities would constitute “HoldCo Corporate Overhead
Expenses” (as described in clauses (i) through (viii) thereof) or, in respect of
any executive officer that is an Affiliate, are more favorable to the Parent,
the Borrower and its Subsidiaries as a result of any reduced salary and other
employment benefits received by such executive officer that is an Affiliate,
(ii) tax sharing arrangements pursuant to tax sharing agreements between the
Parent and the Borrower in form and substance reasonably acceptable to the
Administrative Agent, (iii) transactions between or among the Borrower or any
Subsidiary, on the one hand, and one or more Subsidiaries, on the other hand,
and (iv) services being provided to the Borrower or any of its Subsidiaries as
at the effective date of the First Amendment by Emmis Interactive, Inc. which
are similar to those services provided by Emmis Interactive, Inc. to
non-Affiliate third-parties and services related or similar thereto, and
services relating to the use of an airplane by Emmis Interactive, Inc. so long
as all such services are being provided to the Borrower or any of its
Subsidiaries on terms at least as favorable to the Borrower and its Subsidiaries
as would have been obtainable in a transaction entered into on an arm’s length
basis in the ordinary course of business. In addition to and without limiting
the foregoing, except with respect to services permitted in clause (iv) above by
Emmis Interactive, Inc., the Borrower will not, and will not permit any of its
Subsidiaries to, (x) transfer any portion of the operations of the Borrower or
its Subsidiaries (whether related to general overhead functions and expenses or
operating activities at, or expenses of, any Station or Magazine, or any
significant portion of the property, assets and ownership rights used in
connection with the operation of a Station or Magazine), (y) outsource any
services required in connection with the operation of any such Station or
Magazine, or any significant portion of the property, assets and ownership
rights used in connection with the operation of a Station or Magazine owned by
it, or (z) engage in any other activity or enter into any other arrangement in
connection with such Station or Magazine, or any significant portion of the
property, assets and ownership rights used in connection with the operation of
such Station or Magazine owned by it; in each of clauses (x), (y) and (z), with
or to any Excluded Subsidiary, any Affiliate of the Borrower or any of its
Subsidiaries or any other Person in whom the Borrower or any of its Subsidiaries
has an Investment if in any such case the effect would be to increase the
Borrower’s Consolidated EBITDA for any period to an amount in excess of what the
Borrower’s Consolidated EBITDA would have been in the absence of such activity
or arrangement, provided, that the foregoing shall not be deemed to limit any
Bridge to Sale Transfer otherwise permitted pursuant to the terms of §9.17
hereof. Notwithstanding the foregoing, prior to the occurrence of the Initial
Parent Tranche B Purchase, the Parent may pay bonuses to officers and other
employees of the Parent, the Borrower or any of their Subsidiaries.
     10.12. Certain Intercompany Matters. The Borrower will not permit any of
its Excluded Subsidiaries to (a) fail to satisfy customary formalities with
respect to organization separateness, including (i) the maintenance of separate
books and records and (ii) the maintenance of separate bank accounts in its own
name, (b) fail to act solely in its own name and through its authorized officers
and agents, (c) commingle any money or other assets of any Excluded Subsidiary
with any money or other assets of the



--------------------------------------------------------------------------------



 



119

Borrower or any other Subsidiary of the Borrower, or (d) take any action, or
conduct its affairs in a manner, which could reasonably be expected to result in
the separate organizational existence of the Excluded Subsidiaries being ignored
under any circumstance.
     10.13. Activities and Indebtedness of the Parent.
     10.13.1. Activities of Parent. The Parent shall not (i)(x) perform any
services or activities, or make any cash payments for the performance of any
services or activities, other than those services and activities described in
clauses (i) through (viii) of the definition of “HoldCo Corporate Overhead
Expenses” or reasonably related thereto, or (y) perform any services or
activities, or make any cash payments for the performance of any services or
activities that are ordinarily performed or paid for by an operating company,
(ii) engage in any trade or business, (iii) own any assets, (iv) directly or
indirectly, beneficially or otherwise, hold or own (whether pursuant to an Asset
Swap or otherwise) any Capital Stock or other securities of any Person,
(v) issue or incur any Indebtedness or (vi) effect any Equity Issuances, except
that the Parent may:
     (a) hold and own the Capital Stock of the Borrower and, indirectly, any
other Person that is either a Subsidiary of the Borrower or an Excluded
Subsidiary which is a subsidiary of the Borrower,
     (b) make Investments described under §10.3(a), (b) and (c) hereof, and make
Investments permitted under §10.3 hereof which are held by the Borrower or any
of its Subsidiaries but only to the extent the Borrower and its Subsidiaries are
permitted to make such Investment,
     (c) incur Indebtedness in respect of the Obligations and Permitted Parent
Indebtedness so long as any Permitted Parent Indebtedness continues to qualify
as Permitted Parent Indebtedness at all times after the incurrence thereof, and
     (d) issue any Capital Stock or other Equity-Like Instrument if issued in
accordance with §10.14(b).
     10.13.2. Permitted Parent Indebtedness, Interest Payments; Etc.
     (a) The Parent shall not make, nor shall it permit the Borrower or any
Subsidiary to make, any cash interest, principal, fees, charges or other cash
payments of any kind, whether required or voluntary (including, without
limitation, any redemption, defeasance, setting aside of funds, or other
provision for, or assurance of, payment other than a permitted refinancing) on
or in connection with any Permitted Parent Indebtedness.
     (b) The Borrower will not, and will not permit any of its Subsidiaries to,
Guarantee any Permitted Parent Indebtedness.



--------------------------------------------------------------------------------



 



120

Concurrent with the consummation of each such Equity Issuance and issuance of
Permitted Parent Indebtedness permitted under clauses (c) and (d) of §10.13.1
above, the Borrower shall provide a detailed good faith estimate of the
calculation of the Net Cash Equity Issuance Proceeds or Net Cash Debt Issuance
Proceeds, as applicable, together with the usage and anticipated usage of such
proceeds.
     10.14. Restrictions on Equity Issuances. None of the Parent, the Borrower
or any Subsidiary shall effect any Equity Issuance on or after the Funding Date,
except that
     (a) the Borrower may issue common stock to its employees in connection with
any bona fide employee stock option, stock purchase or similar plan of the
Borrower, and
     (b) the Parent may:
     (i) issue Common Stock to employees of the Borrower or any Subsidiary in
connection with any bona fide employee stock option, stock purchase or similar
plan of the Parent, and
     (ii) upon not less than five (5) Business Days’ prior written notice to the
Administrative Agent, issue Capital Stock and/or Equity-Like Instruments for not
less than 90% cash, provided that (A) in the case of the redemption of Parent
Preferred Stock, the terms of any new Capital Stock or Equity-Like Instrument so
issued shall not be materially less favorable or more restrictive than the terms
of the Parent Preferred Stock being redeemed and (B) the Parent complies with
§4.3(b). Net Cash Equity Issuance Proceeds of the Parent not subject to a
mandatory prepayment of the Loans in accordance with the terms of §4.3(b), and
not (1) used to redeem or purchase the Parent Preferred Stock or the Common
Stock of the Parent or (2) used to conduct a Dutch Auction in accordance with
the terms of §10.16, or (3) contributed to the Borrower as an equity cash
contribution, shall remain in the Parent to be used for general corporate
capital purposes not inconsistent with activities which are normal and customary
for a publicly-held holding company and until so used may be utilized for the
making of Investments (but excluding any acquisition that is an Investment and
provided that any such Investment must be included in the calculation of maximum
Investments in §10.3(j), and when aggregated together with all other Investments
made by the Borrower, the Subsidiaries and the Parent, must be permitted to be
made within the maximum amount allowed therein). Notwithstanding the foregoing
requirement that such Equity Issuance must be for not less than 90% cash, to the
extent that any such Equity Issuances by the Parent are in connection with a
concurrent exchange (or another transaction accomplishing a concurrent exchange)
that are excluded from the mandatory prepayment provisions of §4.3(b) due to the
redemption or



--------------------------------------------------------------------------------



 



121

purchase of the Parent Preferred Stock or Common Stock of the Parent, such
proceeds will not be subject to the 90% cash requirement.
Concurrent with the consummation of each such Equity Issuance permitted under
clause (b)(ii) above, the Borrower shall provide a detailed good faith estimate
of the calculation of the Net Cash Equity Issuance Proceeds of such Equity
Issuance together with the usage and anticipated usage of such Net Cash Equity
Issuance Proceeds.
     10.15. Bridge to Sale Transactions Generally. The Borrower shall not permit
or otherwise allow any Bridge to Sale Excluded Subsidiary or Bridge to Sale
License Subsidiary to:
     (i) create, incur, assume, guarantee or be or remain liable, contingently
or otherwise, for any Indebtedness; or
     (ii) create or incur or suffer to be created or incurred or to exist any
Lien upon any of its property or assets of any character whether now owned or
hereafter acquired, other than (A) Liens in favor of the Administrative Agent,
for the benefit of the Lenders and the Administrative Agent, under the Loan
Documents, (B) Liens in favor of the non-Affiliate third party that is
purchasing the assets or properties subject to a permitted Bridge to Sale
Transfer pursuant to the Bridge to Sale Transaction Documents and (C) Liens to
secure taxes, assessments and other government charges in respect of obligations
not overdue or that are being diligently contested in good faith and in respect
of which appropriate reserves have been set aside or Liens on properties to
secure claims for labor, material or supplies in respect of obligations not
overdue or that are being diligently contested in good faith and in respect of
which appropriate reserves have been set aside; or
     (iii) transfer or otherwise dispose of any its assets or properties
(including the Station and the FCC License associated with such Station that was
subject to a Bridge to Sale Transfer) other than a Bridge to Sale Third Party
Transaction otherwise permitted hereunder; or
     (iv) enter into or permit to exist any arrangement or agreement (other than
the Loan Documents and the Bridge to Sale Transaction Documents) which directly
or indirectly prohibits such Bridge to Sale Excluded Subsidiary or such Bridge
to Sale License Subsidiary from creating, assuming or incurring any Lien upon
its properties, revenues or assets; or
     (v) make or permit to exist or remain outstanding any Investment other than
(A) an Investment constituting the Bridge to Sale Transfer to such Bridge to
Sale Excluded Subsidiary and Bridge to Sale License Subsidiary which does not
violate §9.17 or (B) in connection with the consummation of a Bridge to Sale
Third Party Transaction, an



--------------------------------------------------------------------------------



 



122

Investment which does not violate clause (ii) of the definition of “Bridge to
Sale Transaction Conditions;” or
     (vi) merge, amalgamate or consolidate (or agree to any merger, amalgamation
or consolidation) or agree to or effect any asset acquisition or asset
disposition, including the Capital Stock of any subsidiary, other than a Bridge
to Sale Third Party Transaction otherwise permitted hereunder; or
     (vii) enter into any Bridge to Sale Transaction Document, perform any
obligations thereunder or consummate a Bridge to Sale Third Party Transaction
with any Person or an Affiliate of such Person in whom the Parent, the Borrower,
any of their Subsidiaries, any Bridge to Sale Excluded Subsidiary, any Bridge to
Sale License Subsidiary or any Affiliate of any of the foregoing has made any
Investment (which for purposes of this §10.15 shall include fundings pursuant to
prior commitments to fund Investments) at any time in connection with the
activities described in this clause (vii), or during the twelve consecutive
month period ending immediately prior thereto or at any time following
thereafter, other than an Investment made in connection with the consummation of
a Bridge to Sale Third Party Transaction which does not violate clause (ii) of
the definition of “Bridge to Sale Transaction Conditions;” or
     (viii) perform any services or activities other than those services and
activities identified in the LMA Agreement entered into by such Bridge to Sale
Excluded Subsidiary or such Bridge to Sale License Subsidiary or reasonably
related to the operation of a Station in the event no such LMA Agreement is in
effect.
     10.16. Debt Repurchases. The Borrower and the Parent shall not, and shall
not permit any Subsidiary, Excluded Subsidiary or other Affiliate to,
repurchase, buy, redeem, prepay, defease, receive an assignment of, issue any
notice of redemption or defeasance with respect to, or otherwise cause the
cancellation, forgiveness or purchase (including, without limitation, any
setting aside of funds, or other provision for, or assurance of, payment), or
enter into any other transaction which accomplishes a like result, of any of its
Indebtedness including the Loans and Obligations, provided that, notwithstanding
the preceding,
     (a) The Parent may enter into any refinancing of Permitted Parent
Indebtedness in accordance with the terms of §10.13 and the definition of
Permitted Parent Indebtedness,
     (b) The Borrower may (i) prepay the Loans hereunder at par in accordance
with the terms of this Credit Agreement and (ii) refinance Indebtedness
permitted under §10.1(b), §10.1(c), §10.1(d), §10.1(f),



--------------------------------------------------------------------------------



 



123

§10.1(g), §10.1(h), §10.1(i) and §10.1(j) provided that such refinanced
Indebtedness is otherwise permitted pursuant to §10.1,
     (c) Subject to the terms and conditions set forth herein and
notwithstanding the definition of “Eligible Assignee” set forth herein, the
Parent may purchase Tranche B Term Loans, but only pursuant to a Dutch Auction
conducted subject to the terms of this Credit Agreement with the proceeds of the
Tranche B Purchase Price and pursuant to the terms, and only upon satisfaction
of each of the conditions, set forth below to the reasonable satisfaction of the
Administrative Agent:
     (i) the funds used to purchase the Tranche B Term Loan shall be only that
portion of the Net Cash Equity Issuance Proceeds received in connection with a
permitted Equity Issuance by the Parent after the Second Amendment Effective
Date that is (A) not subject to a mandatory prepayment in accordance with the
terms of §4.3., (B) not used to redeem or purchase any Parent Preferred Stock or
Common Stock of the Parent, (C) not used by the Parent for any Investment,
(D) not contributed, loaned or advanced to the Borrower, any Subsidiary or
otherwise transferred out of the Parent and (E) otherwise not used by the Parent
for any other purpose (such remaining portion of such Net Cash Equity Issuance
Proceeds of the Parent, the “Tranche B Purchase Price”);
     (ii) simultaneously with any purchase of the Tranche B Term Loan by the
Parent as permitted hereby, the Parent shall immediately cancel and forgive the
Tranche B Term Loan so purchased and related Obligations acquired by the Parent
in a manner reasonably satisfactory to the Administrative Agent and shall
promptly (but in any event within two Business Days after any such purchase)
deliver to the Administrative Agent evidence reasonably satisfactory to the
Administrative Agent of the cancellation of such Tranche B Term Loan and related
Obligations;
     (iii) any purchase of the Tranche B Term Loan by the Parent as permitted
hereby shall be consummated, and the cancellation or forgiveness of the Tranche
B Term Loan so purchased and related Obligations acquired by the Parent as
provided in clause (ii) above shall be completed, prior to 180 days after such
Equity Issuance described in clause (i) above;
     (iv) no Default or Event of Default shall then be continuing or would arise
as a result of such purchase;
     (v) notwithstanding anything herein or in any other Loan Document to the
contrary, at no time shall the Parent be considered a “Lender” under the Credit
Agreement or any other Loan Document for any purpose, which includes, without
limitation, for the purpose of voting



--------------------------------------------------------------------------------



 



124

interests held by the Parent while holding such outstanding Tranche B Term Loans
and related Obligations; and
     (vi) the Dutch Auction purchase shall be conducted pursuant to the
following terms, conditions and methodology:
     (A) the Parent will notify Bank of America and the Administrative Agent in
writing substantially in the form of Exhibit J hereto (a “Purchase Notice”) (and
the Administrative Agent will deliver such Purchase Notice to all of the Tranche
B Lenders holding the Tranche B Term Loan) that Parent wishes to make an offer
to purchase the Tranche B Term Loan in an aggregate purchase amount as is
specified by the Parent (the “Purchase Amount”) subject to a range or minimum
discount to par expressed as a price or range of prices at which the Parent
would consummate the purchase of a portion of the Tranche B Term Loan (the
“Offer Price”); provided that (A) the Purchase Notice shall specify that each
Return Bid (as defined below) must be submitted by a date and time to be
specified in the Purchase Notice, which date shall be no earlier than the second
Business Day following the date of the Purchase Notice and no later than the
fifth Business Day following the date of the Purchase Notice; (B) at the time of
delivery of the Purchase Notice to Bank of America and the Administrative Agent,
no Default or Event of Default shall have occurred and be continuing or would
result therefrom (which condition shall, in the case of a Purchase Notice
delivered by the Parent, be certified by the Parent and the Borrower as being
satisfied in such Purchase Notice); (C) the Purchase Amount specified in each
Purchase Notice delivered by the Parent to Bank of America and the
Administrative Agent shall not be less than $5,000,000 in the aggregate (or such
lesser amount as is all of the remaining amount the Parent is permitted to use
for the Dutch Auction pursuant to §10.16.(c)(i)); and (D) at no time shall the
aggregate purchase price for all such purchases of the Tranche B Term Loan by
the Parent in all Dutch Auctions exceed the Tranche B Purchase Price;
     (B) the Parent will allow each Tranche B Lender holding a Tranche B Term
Loan to submit a notice of participation substantially in the form of Exhibit K
(each, a “Return Bid”) which shall specify (A) one or more discounts to par of
such Tranche B Lender’s Tranche B Term Loan expressed as a price (each, an
“Acceptable Price”) (but in no event will any such Acceptable Price be greater
than the highest Offer Price specified in such Purchase Notice) and (B) the
principal amount of such Tranche B Lender’s Tranche B Term Loan at which such
Tranche B Lender is



--------------------------------------------------------------------------------



 



125

willing to sell at each such Acceptable Price (the “Reply Amount”);
     (C) based on the Acceptable Prices and Reply Amounts of the Tranche B Term
Loan as are specified by the Tranche B Lenders, Bank of America in consultation
with the Parent will determine the applicable discount (the “Applicable
Discount”) which will be the lower of (A) the lowest Acceptable Price at which
the Parent can complete the purchase for the entire Purchase Amount and (B) in
the event that the aggregate Reply Amounts relating to such Purchase Notice are
insufficient to allow the Parent to complete a purchase of the entire Purchase
Amount, the highest Acceptable Price that is less than or equal to the Offer
Price;
     (D) the Parent shall purchase the Tranche B Term Loan (or the respective
portions thereof) from each Tranche B Lender with one or more Acceptable Prices
that are equal to or less than the Applicable Discount at the Applicable
Discount plus accrued and unpaid interest thereon through the date of such
purchase (such Tranche B Term Loans being referred to as “Qualifying Loans” and
such Tranche B Lenders being referred to as “Qualifying Lenders”), subject to
clauses (E), (F) and (G) below;
     (E) the Parent shall purchase the Qualifying Loans offered by the
Qualifying Lenders at the Applicable Discount plus accrued and unpaid interest
thereon through the date of such purchase; provided that if the aggregate
principal amount required to purchase the Qualifying Loans would exceed the
Purchase Amount, each such purchase shall be allocated to, and pro-rated among,
Qualifying Lenders with the lowest Acceptable Price first (based on the
aggregate principal amounts of all such Qualifying Loans with the lowest
Acceptable Price tendered by Qualified Lenders), and then among Qualifying
Lenders with the Qualified Loans at the next-lowest Acceptable Price and
continuing in that manner until fully allocated;
     (F) the purchase by the Parent of a portion of the Tranche B Term Loan
shall be consummated pursuant to procedures (including as to timing, rounding
and minimum amounts, Interest Periods, and other notices by the Parent) mutually
acceptable to the Administrative Agent and the Parent (provided that such
purchase of the Tranche B Term Loan by the Parent shall be required to be
consummated no later than three (3) Business Days after the time that Return
Bids are required to be submitted by the Tranche B Lenders pursuant to the
applicable Purchase Notice); and



--------------------------------------------------------------------------------



 



126

     (G) upon submission by a Tranche B Lender of a Return Bid, such Tranche B
Lender will be irrevocably obligated to sell the entirety or its pro rata
portion (as applicable pursuant to clause (E) above) of the Reply Amount at the
Applicable Discount plus accrued and unpaid interest thereon through the date of
purchase to the Parent as provided herein.
     10.17. Restrictions on Excluded Subsidiaries. The Parent and the Borrower
will not permit any of the Excluded Subsidiaries to, (a) enter into or permit to
exist any arrangement or agreement (other than the Credit Agreement and the
other Loan Documents) which directly or indirectly prohibits any such Excluded
Subsidiary from creating, assuming or incurring any Lien upon its properties,
revenues or assets or those of any of its subsidiaries whether now owned or
hereafter acquired to secure the Obligations (other than restrictions on
specific assets, which assets are the subject of purchase money security
interests), or (b) enter into any agreement, contract or arrangement (other than
the Credit Agreement and the other Loan Documents) restricting the ability of
any such Excluded Subsidiary (i) to pay or make dividends or distributions in
cash or kind to the Borrower or any other Subsidiary or Excluded Subsidiary
(provided that this clause (b)(i) shall not prohibit restrictions on the payment
of dividends and distributions to the Borrower or any other Subsidiary contained
in any agreement for or authorizing the issuance of preferred Capital Stock by
Emmis Interactive, Inc. to unaffiliated third parties), (ii) to make loans,
advances or other payments of any nature to the Borrower or any other Subsidiary
or Excluded Subsidiary, or (iii) to make transfers or distributions of all or
any part of its assets to the Borrower or any other Subsidiary or Excluded
Subsidiary; in each case other than (x) restrictions on specific assets which
assets are the subject of purchase money security interests, (y) customary
anti-assignment provisions contained in leases and licensing agreements entered
into by any Excluded Subsidiary in the ordinary course of its business and
(z) property subject to a pending Asset Sale.
11. FINANCIAL COVENANTS.
     The Borrower covenants and agrees that, so long as any Loan, Unpaid
Reimbursement Obligation, Letter of Credit or Note is outstanding or any Lender
has any obligation to make any Loans or the Administrative Agent has any
obligation to issue, extend or renew any Letters of Credit, the Borrower will
comply with the following financial covenants as set forth below during the time
periods set forth below (and which shall be calculated on a Pro Forma Basis with
respect to any Permitted Acquisitions which occurred during the relevant
Reference Period):
     11.1. Total Leverage Ratio. The Borrower will not permit the Total Leverage
Ratio as of the last day of each fiscal quarter of the Borrower ending during
any period described in the table set forth below after the Revert Date (or with
respect to determinations under §13.1 from and after the 50th day following the
first full fiscal quarter following the Revert Date) to exceed the ratio set
forth opposite such period in such table:



--------------------------------------------------------------------------------



 



127

      Period (inclusive of dates)   Ratio From and After the Revert Date —
11/29/11   5.00:1.00 11/30/11 — 5/30/12   4.50:1.00 5/31/12 and at all times
thereafter   4.00:1.00

     11.2. Fixed Charge Coverage Ratio. The Borrower will not permit the Fixed
Charge Coverage Ratio as of the last day of each fiscal quarter of the Borrower
ending after the Revert Date, to be less than 1.25:1.00.
     11.3. Minimum Liquidity. The Borrower will not permit Liquidity as of the
last day of each fiscal quarter of the Borrower ending during the Suspension
Period, to be less than $5,000,000.
     11.4. Minimum Consolidated EBITDA. The Borrower will not permit
Consolidated EBITDA for the most recently completed Reference Period, tested as
of the last day of each fiscal quarter of the Borrower ending during any period
described in the table set forth below during the Suspension Period, to be less
than the amount set forth opposite such period in such table:

          Period (inclusive of dates)   (so long as each such period is during
the Suspension Period)   Amount
August 31, 2009
  $ 22,800,000  
November 30, 2009
  $ 21,600,000  
February 28, 2010
  $ 23,400,000  
May 31, 2010
  $ 23,200,000  
August 31, 2010
  $ 22,400,000  
November 30, 2010
  $ 22,700,000  
February 28, 2011
  $ 22,900,000  
May 31, 2011
  $ 23,600,000  
August 31, 2011
  $ 25,000,000  

12. CLOSING CONDITIONS.
     Unless otherwise agreed to by the Administrative Agent in writing, the
obligations of the Lenders to make the initial Revolving Credit Loans and the
Tranche B Term Loan and of the Administrative Agent to issue any initial Letters
of Credit shall be subject to the satisfaction as of the date on which such
initial Loans and any such initial Letters of Credit are to be advanced of the
following conditions precedent:
     12.1. Loan Documents. Each of this Credit Agreement, the Omnibus Amendment
and Reaffirmation Agreement and the Notes shall have been duly executed



--------------------------------------------------------------------------------



 



128

and delivered by the respective parties thereto, shall be in full force and
effect and shall be in form and substance satisfactory to each of the Lenders.
     12.2. Certified Copies of Governing Documents. The Administrative Agent
shall have received from the Parent, the Borrower and each of the Subsidiaries a
copy, certified by a duly authorized officer of such Person to be true and
complete on the Funding Date, of each of its Governing Documents as in effect on
such date of certification.
     12.3. Corporate or Other Action. All corporate (or other) action necessary
for the valid execution, delivery and performance by the Parent, the Borrower
and each of the Subsidiaries of this Credit Agreement and the other Loan
Documents to which it is or is to become a party shall have been duly and
effectively taken, and evidence thereof satisfactory to the Lenders shall have
been provided to each of the Lenders.
     12.4. Officer’s Certificates.
     (a) The Administrative Agent shall have received from the Parent, the
Borrower and each of the Subsidiaries an incumbency certificate, dated as of the
Funding Date, signed by a duly authorized officer of such Person, and giving the
name and bearing a specimen signature of each individual who shall be
authorized: (i) to sign, in the name and on behalf of each of such Person, each
of the Loan Documents to which such Person is or is to become a party; (ii) in
the case of the Borrower, to make Loan Requests and Conversion Requests and to
apply for Letters of Credit; and (iii) to give notices and to take other action
on its behalf under the Loan Documents.
     (b) The Administrative Agent shall have received from each of the Parent
and the Borrower a certificate, dated as of the Funding Date, certifying that
(i) each of the representations and warranties made by such Person under this
Credit Agreement and the other Loan Documents are true and correct on the
Funding Date as though made on such date, and (ii) each of the conditions set
forth in this §12 have been satisfied.
     12.5. Validity of Liens. The Security Documents shall be effective to
create in favor of the Administrative Agent, for the benefit of the Lenders and
the Administrative Agent, a legal, valid and enforceable first priority (except
for Permitted Liens entitled to priority under applicable law) security interest
in and Lien upon the Collateral. All filings, recordings, deliveries of
instruments and other actions necessary or desirable in the opinion of the
Administrative Agent to protect and preserve such security interests shall have
been duly effected or provided for. The Administrative Agent shall have received
evidence thereof in form and substance satisfactory to the Administrative Agent.
     12.6. Perfection Certificates and UCC Search Results. The Administrative
Agent shall have received from each of the Parent, the Borrower and the
Subsidiaries a completed and fully executed Perfection Certificate and shall
have received the results of



--------------------------------------------------------------------------------



 



129

UCC searches with respect to the Collateral, indicating no Liens other than
Permitted Liens and otherwise in form and substance satisfactory to the
Administrative Agent.
     12.7. Date Down Endorsements to Title Insurance. The Administrative Agent
shall have received a date down endorsements to each Title Policy covering each
Mortgaged Property, together with proof of payment of all fees and premiums for
such endorsements and policies, from the Title Insurance Company and in amounts
reasonably satisfactory to the Administrative Agent, insuring the interest of
the Administrative Agent and each of the Lenders as mortgagee under the
Mortgages.
     12.8. Financial Statements. The Administrative Agent shall have received
copies of the consolidated financial statements of the Parent and its
subsidiaries as at February 28, 2006, prepared in accordance with GAAP and SEC
requirements, together with a certification by the principal financial or
accounting officer of the Borrower that the information contained in such
financial statements fairly represents the financial position of the Parent and
its subsidiaries on the date thereof and that there are no contingent
liabilities of the Parent, the Borrower or any of its subsidiaries, as of the
Funding Date involving material amounts, known to any officer of the Parent, the
Borrower or of any of the Subsidiaries not disclosed such consolidated financial
statements and the related notes thereto other than contingent liabilities
disclosed to the Lenders in writing prior to the Funding Date.
     12.9. FCC Licenses; Third Party Consents.
     (a) The Borrower shall have furnished to the Administrative Agent certified
copies of all FCC Licenses necessary for the operation of the business of each
of the Borrower and its Subsidiaries, or necessary for the operation of any
Station owned by the Borrower or any of the Subsidiaries, in each case, to the
extent not previously delivered pursuant to the Existing Credit Agreement.
     (b) The Borrower shall have furnished to the Administrative Agent certified
copies of all agreements pursuant to which the Operating Subsidiaries shall have
acquired the rights to use the FCC Licenses held by the License Subsidiaries, in
each case, to the extent not previously delivered pursuant to the Existing
Credit Agreement.
     (c) All other necessary governmental and third party consents to and
notices of the transactions contemplated by the Loan Documents shall have been
obtained and given, and evidence thereof satisfactory to the Administrative
Agent shall have been provided to the Administrative Agent.
     12.10. Certificates of Insurance. The Administrative Agent shall have
received a certificate of insurance from an independent insurance broker dated
as of the Funding Date, identifying insurers, types of insurance, insurance
limits, and policy terms, and otherwise describing the insurance obtained in
accordance with the provisions of the



--------------------------------------------------------------------------------



 



130

Security Agreement and naming the Administrative Agent as additional insured
and, on all casualty insurance, loss payee.
     12.11. Opinions of Counsel. Each of the Lenders and the Administrative
Agent shall have received a favorable legal opinion addressed to the Lenders and
the Administrative Agent, dated as of the Funding Date, in form and substance
satisfactory to the Lenders and the Administrative Agent, from:
     (a) Paul, Weiss, Rifkind, Wharton & Garrison LLP, counsel to the Parent and
its Subsidiaries;
     (b) counsel to the Parent and its Subsidiaries in Indiana and California as
applicable; and
     (c) FCC counsel to the Parent and its Subsidiaries.
     12.12. Compliance Certificate. The Administrative Agent shall have received
from the Borrower a Compliance Certificate demonstrating compliance with the
covenants set forth in §11 as of the Funding Date (provided that, for purposes
of this §12.12, the Borrower shall use Consolidated EBITDA for the Reference
Period ended May 31, 2006), together with a certificate from the principal
financial or accounting officer of the Borrower certifying that no Default or
Event of Default has occurred and is continuing as of the Funding Date.
     12.13. [Intentionally Omitted]
     12.14. Financial Condition. The Administrative Agent shall be reasonably
satisfied and shall have received an officer’s certificate certifying that there
has been no event or occurrence which has had a Material Adverse Effect since
the Balance Sheet Date.
     12.15. Payment of Fees; Administrative Agent Fee Letter. The Borrower shall
have paid to the Lenders or the Administrative Agent, as appropriate, the Fees
pursuant to §§6.1 and 6.2 and all fees and expenses of the Administrative
Agent’s Special Counsel and the expenses of the Administrative Agent; the
Administrative Agent Fee Letter shall have been duly executed and delivered by
the respective parties thereto, shall be in full force and effect and shall be
in form and substance satisfactory to the Administrative Agent and the
Administrative Agent shall have received a fully executed copy of such document.
     12.16. Disbursement Instructions. The Administrative Agent shall have
received Loan Requests and disbursement instructions from the Borrower with
respect to the proceeds of the Loans to be made on the Funding Date.
     12.17. Sources and Uses of Cash. The Administrative Agent shall have
received a statement of the sources and uses of proceeds of the Loans advanced
hereunder as of the date hereof.



--------------------------------------------------------------------------------



 



131

     12.18. Accountant’s Letter. The Administrative Agent shall have received a
copy of the letter to the Borrower’s accountants pursuant to §9.9.3.
13. CONDITIONS TO ALL BORROWINGS.
     The obligations of the Lenders to make any Loan, and of the Administrative
Agent to issue, extend or renew any Letter of Credit, in each case whether on or
after the Funding Date, shall also be subject to the satisfaction of the
following conditions precedent:
     13.1. Representations True; No Event of Default. Each of the
representations and warranties of the Parent, the Borrower and the Subsidiaries
contained in this Credit Agreement, the other Loan Documents or in any document
or instrument delivered pursuant to or in connection with this Credit Agreement
shall be true in all material respects as of the date as of which they were made
and shall also be true in all material respects at and as of the time of the
making of such Loan or the issuance, extension or renewal of such Letter of
Credit, with the same effect as if made at and as of that time (except to the
extent of changes resulting from transactions contemplated or permitted by this
Credit Agreement and the other Loan Documents and changes occurring in the
ordinary course of business that singly or in the aggregate are not materially
adverse, and to the extent that such representations and warranties relate
expressly to an earlier date); and no Default or Event of Default shall have
occurred and be continuing or would have occurred as of the last day of the last
Reference Period if the amount of Consolidated Total Funded Debt on the last day
of such Reference Period was the amount of Consolidated Total Funded Debt on
such proposed date of borrowing after giving effect to all borrowings, Credit
Extensions and other extensions of credit on such date and the use of proceeds
thereof. The Administrative Agent shall have received an officer’s certificate
duly executed by a senior financial officer of the Borrower certifying that the
Borrower would have been in compliance with §11.1 as of the last day of the then
most recently ended Reference Period for which financial statements have been
delivered on a pro forma basis after giving effect to the making of such Loan or
issuance, renewal or extension of such Letter of Credit as if such Loan and/or
Letter of Credit had been included in Consolidated Total Funded Debt on such
date.
     13.2. No Legal Impediment. No change shall have occurred in any law or
regulations thereunder or interpretations thereof that in the reasonable opinion
of any Lender would make it illegal for such Lender to make such Loan or to
participate in the issuance, extension or renewal of such Letter of Credit or in
the reasonable opinion of the Administrative Agent would make it illegal for the
Administrative Agent to issue, extend or renew such Letter of Credit.
     13.3. Proceedings and Documents. All proceedings in connection with the
transactions contemplated by this Credit Agreement, the other Loan Documents and
all other documents incident thereto shall be satisfactory in substance and in
form to the Lenders and to the Administrative Agent and the Administrative
Agent’s Special Counsel, and the Lenders, the Administrative Agent and such
counsel shall have received



--------------------------------------------------------------------------------



 



132

all information and such counterpart originals or certified or other copies of
such documents as the Administrative Agent may reasonably request.
     13.4. Liquidity/Leverage Compliance.
     (a) During the Suspension Period and thereafter through the date that
includes the first 50 days after the first full fiscal quarter after the Revert
Date, on any date of any Credit Extension, the Borrower shall demonstrate that
it is in pro forma compliance with §11.3. after giving effect to any and all
Credit Extensions and other Indebtedness made or to be made on such date,
pursuant to a compliance certificate delivered to the Administrative Agent prior
to such Credit Extension and in form and detail reasonably acceptable to the
Administrative Agent; and
     (b) During the period beginning the date that is 50 days after the first
full fiscal quarter after the Revert Date, on any date of any Credit Extension,
the Borrower shall demonstrate that it is in pro forma compliance with §11.1.
after giving effect to any and all Credit Extensions and other Indebtedness made
or to be made on such date, pursuant to a compliance certificate delivered to
the Administrative Agent prior to such Credit Extension and in form and detail
reasonably acceptable to the Administrative Agent (calculated using Consolidated
EBITDA as of the most recently completed fiscal quarter for which a Compliance
Certificate has been delivered but based on outstanding Consolidated Total
Funded Debt on the date of the proposed Credit Extension, after giving effect to
all proposed Credit Extensions and any other borrowings and Indebtedness on such
date).
14. EVENTS OF DEFAULT; ACCELERATION; ETC.
     14.1. Events of Default and Acceleration. If any of the following events
(“Events of Default” or, if the giving of notice or the lapse of time or both is
required, then, prior to such notice or lapse of time, “Defaults”) shall occur:
     (a) the Borrower shall fail to pay any principal of the Loans or any
Reimbursement Obligation when the same shall become due and payable, whether at
the stated date of maturity or any accelerated date of maturity or at any other
date fixed for payment;
     (b) the Borrower or any of its Subsidiaries shall fail to pay any interest
on the Loans, any Fees, or other sums due hereunder or under any of the other
Loan Documents, within three (3) Business Days of when the same shall become due
and payable, whether at the stated date of maturity or any accelerated date of
maturity or at any other date fixed for payment;
     (c) (i) the Parent or the Borrower, as applicable, shall fail to comply
with any of its covenants contained in §9.2, §9.4, §9.5 (other than



--------------------------------------------------------------------------------



 



133

§9.5.5 and §9.5.6), §9.6(iii) through (vi), §9.9, §9.12, §9.15, §9.17 (other
than §9.17(b)(i), §9.17 (b)(ii) and §9.17 (d)(i)), §10 or §11 after the
expiration of any applicable period; or (ii) the Parent, the Borrower, any
Bridge to Sale Excluded Subsidiary, any Bridge to Sale License Subsidiary or any
Affiliate thereof shall fail to comply with §9.17(b)(i), §9.17 (b)(ii) or
§9.17(d)(i) and such failure continues for fifteen (15) days;
     (d) the Borrower or any of its Subsidiaries shall fail (i) to comply with
§9.7 for ten (10) Business Days after written notice of such failure has been
given to the Borrower by the Administrative Agent; or (ii) to perform any term,
covenant or agreement contained herein or in any of the other Loan Documents
(other than those specified elsewhere in this §14.1) for thirty (30) days after
written notice of such failure has been given to the Borrower by the
Administrative Agent;
     (e) any representation or warranty of the Parent, the Borrower or any of
the Subsidiaries in this Credit Agreement or any of the other Loan Documents or
in any other document or instrument delivered pursuant to or in connection with
this Credit Agreement shall prove to have been false in any material respect
upon the date when made or deemed to have been made or repeated;
     (f) any of the Parent, the Borrower, any Subsidiary, the Austin Partnership
or RAM, shall fail to pay at maturity, or within any applicable period of grace,
any obligation for borrowed money or credit received or in respect of any
Capitalized Leases in each case in an amount greater than $5,000,000, or fail to
observe or perform any material term, covenant or agreement contained in any
agreement by which it is bound, evidencing or securing borrowed money or credit
received or in respect of any Capitalized Leases in each case in an amount
greater than $5,000,000 for such period of time as would permit (assuming the
giving of appropriate notice if required) the holder or holders thereof or of
any obligations issued thereunder to accelerate the maturity thereof, or any
such holder or holders shall rescind or shall have a right to rescind the
purchase of any such obligations;
     (g) any of the Parent, the Borrower, any of the Subsidiaries or the Austin
Partnership or RAM, shall make an assignment for the benefit of creditors, or
admit in writing its inability to pay or generally fail to pay its debts as they
mature or become due, or shall petition or apply for the appointment of a
trustee or other custodian, liquidator or receiver of any of the Parent, the
Borrower, any of the Subsidiaries, or the Austin Partnership or RAM, or of any
substantial part of the assets of any such Person, or shall commence any case or
other proceeding relating to any such Person under any bankruptcy,
reorganization, arrangement, insolvency, readjustment of debt, dissolution or
liquidation or similar law of any jurisdiction, now or hereafter in effect, or
shall take any action to authorize or in furtherance of



--------------------------------------------------------------------------------



 



134

any of the foregoing, or if any such petition or application shall be filed or
any such case or other proceeding shall be commenced against any of the Parent,
the Borrower, any Subsidiary, the Austin Partnership or RAM, and any such Person
shall indicate its approval thereof, consent thereto or acquiescence therein or
such petition or application shall not have been dismissed within sixty
(60) days following the filing thereof;
     (h) a decree or order is entered appointing any such trustee, custodian,
liquidator or receiver or adjudicating any of the Parent, the Borrower, any
Subsidiary, the Austin Partnership or RAM, bankrupt or insolvent, or approving a
petition in any such case or other proceeding, or a decree or order for relief
is entered in respect of any such Person in an involuntary case under federal
bankruptcy laws as now or hereafter constituted;
     (i) there shall remain in force, undischarged, unsatisfied and unstayed,
for more than thirty (30) days, whether or not consecutive, any final judgment
against any of the Parent, the Borrower, any Subsidiary, the Austin Partnership
or RAM, that, with other outstanding final judgments, undischarged, against such
Person exceeds in the aggregate $5,000,000;
     (j) any default shall occur with respect to all or any part of the
Subordinated Debt or the holders of all or any part of the Subordinated Debt
shall accelerate the maturity of all or any part of the Subordinated Debt; the
Subordinated Debt shall be prepaid, redeemed or repurchased in whole or in part
(other than pursuant to §10.4(d)) or an offer to prepay, redeem or repurchase
the Subordinated Debt in whole or in part shall have been made (other than
pursuant to §10.4(d)) or the subordination provisions of such Subordinated Debt
are found by any court, or asserted by the trustee in respect of, or any holder
of, Subordinated Debt in a judicial proceeding to be, invalid or unenforceable;
     (k) any of the Loan Documents shall be cancelled, terminated, revoked or
rescinded or the Administrative Agent’s security interests, mortgages or liens
in a material portion of the Collateral shall cease to be perfected, or shall
cease to have the priority contemplated by the Security Documents otherwise than
in accordance with the terms thereof with respect to the release of any
Collateral or in each case with the express prior written agreement, consent or
approval of the Lenders, or any action or suit at law or in equity or other
legal proceeding to cancel, revoke or rescind any of the Loan Documents shall be
commenced by or on behalf of the Parent, the Borrower or any of the Subsidiaries
party thereto or any of their respective stockholders, or any court or any other
governmental or regulatory authority or agency of competent jurisdiction shall
make a determination that, or issue a judgment, order, decree or ruling to the
effect that, any one or more of the



--------------------------------------------------------------------------------



 



135

Loan Documents is illegal, invalid or unenforceable in accordance with the terms
thereof;
     (l) the Borrower or any ERISA Affiliate incurs any liability to the PBGC or
a Guaranteed Pension Plan pursuant to Title IV of ERISA in an aggregate amount
exceeding $5,000,000, or the Borrower or any ERISA Affiliate is assessed
withdrawal liability pursuant to Title IV of ERISA by a Multiemployer Plan
requiring aggregate annual payments exceeding $5,000,000, or any of the
following occurs with respect to a Guaranteed Pension Plan: (i) an ERISA
Reportable Event, or a failure to make a required installment or other payment
(within the meaning of §302(f)(1) of ERISA), provided that the Administrative
Agent determines in its reasonable discretion that such event (A) could be
expected to result in liability of the Borrower or any of its Subsidiaries to
the PBGC or such Guaranteed Pension Plan in an aggregate amount exceeding
$5,000,000 and (B) is reasonably likely to constitute grounds for the
termination of such Guaranteed Pension Plan by the PBGC, for the appointment by
the appropriate United States District Court of a trustee to administer such
Guaranteed Pension Plan or for the imposition of a lien in favor of such
Guaranteed Pension Plan; or (ii) the appointment by a United States District
Court of a trustee to administer such Guaranteed Pension Plan; or (iii) the
institution by the PBGC of proceedings to terminate such Guaranteed Pension
Plan;
     (m) any of the Borrower, any Subsidiary, the Austin Partnership or RAM,
shall be enjoined, restrained or in any way prevented by the order of any
Governmental Authority from conducting any material part of its business and
such order shall continue in effect for more than thirty (30) days, provided
that with respect to any such order relating to the renewal or availability of
any Necessary Authorization, if the issuance of such order would not otherwise
constitute an Event of Default under §14.1(t), it shall not cause an Event of
Default solely by virtue of meeting the criteria of this clause (m);
     (n) there shall occur any material damage to, or loss, theft or destruction
of, any Collateral, whether or not insured, or any strike, lockout, labor
dispute, embargo, condemnation, act of God or public enemy, or other casualty,
which in any such case causes, for more than fifteen (15) consecutive days, the
cessation or substantial curtailment of revenue producing activities at any
facility of the Borrower or any of its Subsidiaries if such event or
circumstance is not covered by business interruption insurance and would have a
Material Adverse Effect;
     (o) there shall occur the loss, suspension or revocation of, or failure to
renew, any license or permit now held or hereafter acquired by any of the
Borrower, any Subsidiary, the Austin Partnership or RAM, if



--------------------------------------------------------------------------------



 



136

such loss, suspension, revocation or failure to renew would have a Material
Adverse Effect;
     (p) a Change of Control shall occur;
     (q) any default or event of default shall occur under any documents entered
into in connection with any Permitted Acquisition, which such default or event
of default could reasonably be expected to have a Material Adverse Effect;
     (r) at any time, any of the Subsidiaries or Excluded Subsidiaries shall
provide a guaranty of the Borrower’s obligations under any Subordinated Debt if
such subsidiary is not at such time guarantying the Obligations pursuant to the
Guaranty or if such guaranty of the Borrower’s obligations under such other
Subordinated Debt, as applicable, is not subordinated to such subsidiary’s
Obligations under the Guaranty;
     (s) the commencement of proceedings to suspend, revoke, terminate or
substantially and adversely modify any material FCC License or other material
license of any of the Borrower, any Subsidiary, the Austin Partnership or RAM,
or of any Stations of any thereof, if such proceeding shall continue uncontested
for forty-five (45) days;
     (t) appropriate proceedings for the renewal of any material Necessary
Authorization shall not be commenced prior to the expiration thereof or if such
Necessary Authorization is not renewed or otherwise made available for the use
of any of the Borrower, any Subsidiary, the Austin Partnership or RAM, provided
that no Event of Default shall be deemed to occur under this clause (t) if
(A) no Material Adverse Effect shall have occurred as a result of such event and
(B) the Borrower shall have demonstrated compliance with §11 on a Pro Forma
Basis (both before and after giving effect to such event) as though the affected
Station had been sold in an Asset Sale as of the first day of the Reference
Period most recently ended and the Borrower, the Subsidiary, the Austin
Partnership or RAM, (as applicable) received no consideration for such sale;
     (u) any contractual obligation which is necessary to the broadcasting
operations of any of the Borrower, any Subsidiary, the Austin Partnership or
RAM, shall be revoked or terminated and not replaced by a substitute, without a
Material Adverse Effect, within ninety (90) days after such revocation or
termination;
     (v) any order of the FCC relating to any Permitted Acquisition granting or
consenting to a transfer of an FCC License in connection with any Permitted
Acquisition which has been completed shall not have become final and any
Governmental Authority shall have entered an order reversing such order (whether
or not such order shall be subject to further appeal);



--------------------------------------------------------------------------------



 



137

     (w) Intentionally Deleted;
     (x) the Parent shall fail to make any equity contribution to the Borrower
in the amount or at the time required pursuant to §10.14;
     (y) (i) the Austin Partnership shall incur any Indebtedness in an aggregate
amount at any one time outstanding in excess of $20,000,000 or (ii) the
partnership agreement or any other governing documents relating to the Austin
Partnership shall permit, after giving effect to any amendment, modification or
waiver of the terms thereof, or there shall occur, any cash or other
distribution (including any redemption, purchase, retirement or other
acquisition of any partnership interests or return of capital attributable to
any partnership interests) by the Austin Partnership to all or any of its
partners which is not made simultaneously to all of its partners on a pro rata
basis, in terms of both value and kind, in accordance with such partners’
proportional equity interests in the Austin Partnership; provided that it shall
not be an Event of Default hereunder if the Borrower or any of its Subsidiaries
receives any distribution in excess of their pro rata share as so determined or
if the Borrower or any of its Subsidiaries receives any repayment of
Indebtedness advanced by the Borrower or any of its Subsidiaries to the Austin
Partnership;
     (z) any Bridge to Sale Excluded Subsidiary or any Bridge to Sale License
Subsidiary shall make an assignment for the benefit of creditors, or admit in
writing its inability to pay or generally fail to pay its debts as they mature
or become due, or shall petition or apply for the appointment of a trustee or
other custodian, liquidator or receiver of any Bridge to Sale Excluded
Subsidiary or any Bridge to Sale License Subsidiary or of any substantial part
of the assets of such Person or shall commence any case or other proceeding
relating to such Person under any bankruptcy, reorganization, arrangement,
insolvency, readjustment of debt, dissolution or liquidation or similar law of
any jurisdiction, now or hereafter in effect, or shall take any action to
authorize or in furtherance of any of the foregoing, or if any such petition or
application shall be filed or any such case or other proceeding shall be
commenced against any Bridge to Sale Excluded Subsidiary or any Bridge to Sale
License Subsidiary and such Person shall indicate its approval thereof, consent
thereto or acquiescence therein or such petition or application shall not have
been dismissed within sixty (60) days following the filing thereof; or
     (aa) a decree or order is entered appointing any such trustee, custodian,
liquidator or receiver or adjudicating any Bridge to Sale Excluded Subsidiary or
any Bridge to Sale License Subsidiary bankrupt or insolvent, or approving a
petition in any such case or other proceeding, or a decree or order for relief
is entered in respect of any such Person in an



--------------------------------------------------------------------------------



 



138

involuntary case under federal bankruptcy laws as now or hereafter constituted;
then, and in any such event, so long as the same may be continuing, the
Administrative Agent may, and upon the request of the Required Lenders shall, by
notice in writing to the Borrower declare all amounts owing with respect to this
Credit Agreement, the Notes and the other Loan Documents and all Reimbursement
Obligations to be, and they shall thereupon forthwith become, immediately due
and payable without presentment, demand, protest or other notice of any kind,
all of which are hereby expressly waived by the Borrower; provided that in the
event of any Event of Default specified in §14.1(g) or §14.1(h), all such
amounts shall become immediately due and payable automatically and without any
requirement of notice from the Administrative Agent or any Lender. In addition,
the Administrative Agent may direct the Borrower by notice in writing to pay
(and the Borrower hereby agrees upon notice to pay) to the Administrative Agent
such additional amounts of cash, to be held as security for all Reimbursement
Obligations, equal to the Maximum Drawing Amount of Letters of Credit then
outstanding.
     14.2. Termination of Commitments. If any one or more of the Events of
Default specified in §14.1(g) or §14.1(h) shall occur, any unused portion of the
credit hereunder shall forthwith terminate and each of the Lenders shall be
relieved of all further obligations to make Loans to the Borrower and the
Administrative Agent shall be relieved of all further obligations to issue,
extend or renew Letters of Credit. If any other Event of Default shall have
occurred and be continuing the Administrative Agent may and, upon the request of
the Required Lenders, shall, by notice to the Borrower, terminate the unused
portion of the credit hereunder, and upon such notice being given such unused
portion of the credit hereunder shall terminate immediately and each of the
Lenders shall be relieved of all further obligations to make Loans and the
Administrative Agent shall be relieved of all further obligations to issue,
extend or renew Letters of Credit. No termination of the credit hereunder shall
relieve the Borrower or any of its Subsidiaries of any of the Obligations.
     14.3. Remedies. Subject to §18.1, in case any one or more of the Events of
Default shall have occurred and be continuing, and whether or not the Lenders
shall have accelerated the maturity of the Loans pursuant to §14.1, each Lender,
if owed any amount with respect to the Loans or the Reimbursement Obligations,
may, with the consent of the Required Lenders but not otherwise, proceed to
protect and enforce its rights by suit in equity, action at law or other
appropriate proceeding, whether for the specific performance of any covenant or
agreement contained in this Credit Agreement and the other Loan Documents or any
instrument pursuant to which the Obligations to such Lender are evidenced,
including as permitted by applicable law the obtaining of the ex parte
appointment of a receiver, and, if such amount shall have become due, by
declaration or otherwise, proceed to enforce the payment thereof or any other
legal or equitable right of such Lender. No remedy herein conferred upon any
Lender or the Administrative Agent or the holder of any Note or purchaser of any
Letter of Credit Participation is intended to be exclusive of any other remedy
and each and every remedy



--------------------------------------------------------------------------------



 



139

shall be cumulative and shall be in addition to every other remedy given
hereunder or now or hereafter existing at law or in equity or by statute or any
other provision of law.
     14.4. Distribution of Collateral Proceeds. In the event that, following the
occurrence or during the continuance of any Default or Event of Default, the
Administrative Agent or any Lender, as the case may be, receives any monies in
connection with the enforcement of any of the Security Documents, or otherwise
with respect to the realization upon any of the Collateral, such monies shall be
distributed for application as follows:
     (a) First, to the payment of, or (as the case may be) the reimbursement of
the Administrative Agent, in its capacity as such, for or in respect of all
reasonable costs, expenses, disbursements and losses which shall have been
incurred or sustained by the Administrative Agent in connection with the
collection of such monies by the Administrative Agent, for the exercise,
protection or enforcement by the Administrative Agent of all or any of the
rights, remedies, powers and privileges of the Administrative Agent under this
Credit Agreement or any of the other Loan Documents or in respect of the
Collateral or in support of any provision of adequate indemnity to the
Administrative Agent against any taxes or liens which by law shall have, or may
have, priority over the rights of the Administrative Agent to such monies;
     (b) Second, to all other Obligations in such order or preference as the
Required Lenders may determine; provided, however, that (i) distributions shall
be made (A) pari passu among Obligations with respect to the Administrative
Agent’s Fee and all other Obligations and (B) with respect to each type of
Obligation owing to the Lenders, such as interest, principal, fees and expenses,
among the Lenders pro rata across all Tranches and (ii) the Administrative Agent
may in its discretion make proper allowance to take into account any Obligations
not then due and payable;
     (c) Third, upon payment and satisfaction in full in cash or other
provisions for payment in full satisfactory to the Lenders and the
Administrative Agent of all of the Obligations, to the payment of any
obligations required to be paid pursuant to §9-615 of the UCC of the State of
New York; and
     (d) Fourth, the excess, if any, shall be returned to the Borrower or to
such other Persons as are entitled thereto.
15. ADDITIONAL FINANCING.
     15.1. Commitment Amount. At any time, and from time to time after the
Revert Date, the Borrower may solicit the Lenders and any other lending
institution to provide the Borrower with additional commitments to make Loans
under this Credit Agreement in an aggregate amount not to exceed four hundred
fifty million dollars



--------------------------------------------------------------------------------



 



140

($450,000,000) subject to the limitations set forth below. Neither the
Administrative Agent nor any Lender shall have any obligation to provide the
Borrower with all or any part of such additional commitment; provided that by
execution of this Credit Agreement, the Administrative Agent and the Lenders
shall be deemed to have consented, without the need for further or subsequent
consent, (a) to such additional commitments which any other Lender or lending
institution may agree to provide for the Loans which may be advanced in respect
thereof and any resulting changes in any Commitment Percentage of any Tranche,
and (b) any amendments which may be made to the Loan Documents in order to
evidence and document such commitments and Loans to the extent that any such
amendment (i) does not amend any of the provisions specified in §18.13(a) as
requiring the consent of each Lender affected thereby, (ii) does not modify the
relative priority of the Loans (including any such new Loans) and commitments
(including any such new commitments) with respect to the payment, guarantees,
collateral or other collateral support, and (iii) is consistent with all other
requirements of this §15. The Borrower may elect to allocate all or any portion
of such additional commitment among the existing Tranches or may allocate all or
a portion of such additional commitment to one or more new Tranches; provided
that (x) any additional Revolving Credit Loans and Revolving Credit Commitments
shall mature or terminate, as the case may be, on or after the Revolving Credit
Maturity Date and (y) any amounts not allocated to increase the Total Revolving
Credit Commitment shall be advanced in the form of term loans under a bank term
tranche or fund term tranche and any such additional term loans shall either
(A) with respect to any additional term loans structured as a bank term tranche,
amortize on the same or slower schedule as the Tranche B Term Loan as in effect
at such time until the Tranche B Maturity Date and shall have a final maturity
date on or after the Tranche B Maturity Date, and (B) with respect to any
additional term loans structured as a fund term tranche, amortize either on the
same schedule as the Tranche B Term Loan or have a weighted average term to
maturity which is longer than the Tranche B Term Loan. Moreover, if the interest
rate in respect of any additional Revolving Credit Loans, or the commitment fees
payable in respect of any additional Revolving Credit Commitments, made
available pursuant to this §15 exceeds the interest rate or the Commitment Fee
payable in respect of the Revolving Credit Loans and the Revolving Credit
Commitments as provided in §2.5 and §2.2, respectively, then the interest rate
calculated in accordance with §2.5 or such Commitment Fee (as applicable) shall
automatically be increased to the interest rate or the commitment fee, as the
case may be, payable in respect of the additional Revolving Credit Loans and
Revolving Credit Commitments made available pursuant to this §15 without the
requirement of any further action or consent on the part of the Administrative
Agent, any Lender or the Borrower. In addition, if the interest rate payable in
respect of any additional term loans made available pursuant to this §15 at any
time exceeds the interest rate payable in respect of the Tranche B Term Loan as
provided in §3.5 plus 0.25%, then the interest rate payable in respect of the
Tranche B Term Loan shall automatically be increased to a rate that is at all
times equal to the rate payable with respect to such additional term loans less
0.25% without the requirement of any further action or consent on the part of
the Administrative Agent, any Lender or the Borrower. Notwithstanding anything
to the contrary set forth herein, no additional commitments shall be permitted
hereunder and no additional loans may be advanced in respect thereof unless
(1) no Default or Event of Default shall have occurred and be then continuing or



--------------------------------------------------------------------------------



 



141

would result after giving effect to such additional commitments and the loans to
be advanced in respect thereof, assuming that such loans were fully advanced on
the effective date of such additional commitments, (2) the Borrower shall have
delivered to the Administrative Agent a Compliance Certificate demonstrating
compliance with the terms of the Credit Agreement after giving pro forma effect
to such loans to be advanced in respect of the additional commitment and the
application of the proceeds thereof, such compliance to be calculated based on
the Borrower’s Consolidated EBITDA reported in connection with the preparation
of the Borrower’s Compliance Certificate most recently delivered to the
Administrative Agent, (3) with respect to each lending institution not yet a
party hereto providing additional commitments, such lending institution shall
have become a party to this Credit Agreement (and become subject to all the
rights and obligations of a Lender hereunder) by executing the delivering to the
Administrative Agent an original, executed Instrument of Accession in the form
of Exhibit G hereto (an “Instrument of Accession”), (4) the Borrower shall have
delivered to the Administrative Agent and the Lenders notice that such
solicitation has been made and, prior to the effectiveness of such additional
commitment, copies of all documents and instruments related thereto, (5) the
Borrower shall have delivered to the Administrative Agent copies of updated
financial projections through the final maturity date of any additional
commitments provided hereunder and (6) the additional commitments and additional
loans pursuant to this §15.1 (A) are permitted indebtedness under all
Subordinated Debt, (B) constitute for purposes of all Subordinated Debt, “Senior
Debt” to the same degree as the Obligations in existence prior to the making of
such additional loans or such additional commitments, and (C) any Revolving
Credit Loans made hereunder shall constitute permitted indebtedness under the
documentation evidencing all Subordinated Debt without requiring the Borrower to
demonstrate compliance with any leverage ratio incurrence covenants or other
incurrence covenant contained in any documentation in any Subordinated Debt.
Neither the Administrative Agent nor any Lender shall have any obligation to
provide the Borrower with any such additional commitments.
     15.2. Evidence of Debt. The Loans made pursuant to this §15 shall be
evidenced by one or more accounts or records maintained by the applicable Lender
and by the Administrative Agent in the ordinary course of business. The accounts
or records maintained by the Administrative Agent and each such Lender shall be
conclusive absent manifest error of the amount of the Loans made pursuant to
this §15 by the applicable Lenders to the Borrower and the interest and payments
thereon. Any failure to so record or any error in doing so shall not, however,
limit or otherwise affect the obligation of the Borrower hereunder to pay any
amount owing with respect to the Obligations. In the event of any conflict
between the accounts and records maintained by any applicable Lender and the
accounts and records of the Administrative Agent in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error. In addition to such accounts or records, upon request of any
applicable Lender, the Borrower shall execute and deliver to such Lender, in the
case of any new Tranche, a new Note for such Tranche and, in the case of an
increase to an existing Tranche, an amended Note as applicable for the
corresponding Tranche in the form of the appropriate Note then held by such
Lender (the “Current Note”), in a principal amount equal to such Lender’s
Commitment Percentage of the applicable Tranche as increased



--------------------------------------------------------------------------------



 



142

pursuant to this §15 or, if less, the outstanding amount of all loans made by
such Person in respect of such Tranche, plus interest accrued thereon at the
applicable rate. Within five (5) days of the receipt of the amended Note, such
Lender shall deliver to the Borrower the Current Note marked “substituted.”
     15.3. Availability. Notwithstanding anything in this §15 or elsewhere in
this Credit Agreement or in the Loan Documents to the contrary, in no event
shall the rights and privileges under this §15 be available to the Borrower
until after the Revert Date and only so long as no Event of Default has occurred
and is continuing.
16. THE ADMINISTRATIVE AGENT.
     16.1. Appointment and Authority. Each Lender hereby irrevocably appoints
Bank of America to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this §16 are
solely for the benefit of the Administrative Agent and the Lenders and neither
the Parent nor the Borrower shall have rights as a third party beneficiary of
any such provisions.
     16.2. Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as Lender as any
other Lender and may exercise the same as though it were not the Administrative
Agent and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include the Person serving
as the Administrative Agent hereunder in its individual capacity. Such Person
and its Affiliates may accept deposits from, lend money to, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with the Parent, the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
     16.3. Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
     (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
     (b) shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the



--------------------------------------------------------------------------------



 



143

Administrative Agent to liability or that is contrary to any Loan Document or
applicable law; and
     (c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Parent, the Borrower or the
Subsidiaries or any of their respective Affiliates that is communicated to or
obtained by the Person serving as the Administrative Agent or any of its
Affiliates in any capacity.
     The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in §18.2 and §14.3) or (ii) in the absence of its own
gross negligence or willful misconduct. The Administrative Agent shall be deemed
not to have knowledge of any Default unless and until notice describing such
Default is given to the Administrative Agent by the Parent, the Borrower or a
Lender.
     The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Credit Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Credit Agreement, any other
Loan Document or any other agreement, instrument or document or (v) the
satisfaction of any condition set forth in §12 and §13 or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
     16.4. Reliance by Administrative Agent.
     16.4.1. General. The Administrative Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the
making of a Loan, or the issuance of a Letter of Credit, that by its terms must
be fulfilled to the satisfaction of a Lender, the Administrative Agent may
presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such



--------------------------------------------------------------------------------



 



144

Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Parent, the Borrower or
its Subsidiaries), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.
     16.4.2. Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Credit Agreement. Each
Lender also acknowledges that it will, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Credit Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.
     16.4.3. Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this §16
shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
     16.5. Payments.
     16.5.1. Payments to Administrative Agent. A payment by the Parent or the
Borrower to the Administrative Agent hereunder or any of the other Loan
Documents for the account of any Lender shall constitute a payment to such
Lender. The Administrative Agent agrees promptly to distribute to each Lender
such Lender’s pro rata share of payments received by the Administrative Agent
for the account of the Lenders except as otherwise expressly provided herein or
in any of the other Loan Documents.
     16.5.2. Distribution by Administrative Agent. If in the opinion of the
Administrative Agent the distribution of any amount received by it in such
capacity hereunder, under the Notes or under any of the other Loan Documents
might involve it in liability, it may refrain from making such distribution
until its right to make such distribution shall have been adjudicated by a court
of competent jurisdiction. If a court of competent jurisdiction shall adjudge
that any amount received and distributed by the Administrative Agent is to be
repaid, each



--------------------------------------------------------------------------------



 



145

Person to whom any such distribution shall have been made shall either repay to
the Administrative Agent its proportionate share of the amount so adjudged to be
repaid or shall pay over the same in such manner and to such Persons as shall be
determined by such court.
     16.5.3. Delinquent Lenders. Notwithstanding anything to the contrary
contained in this Credit Agreement or any of the other Loan Documents, any
Lender that (a) fails to make available to the Administrative Agent its pro rata
share of any Loan or to purchase any Letter of Credit Participation within one
Business Day of the date required to be made available to the Administrative
Agent by it hereunder unless such failure has been cured, (b) has otherwise
failed to pay over to the Administrative Agent or any other Lender any other
amount required to be paid by it hereunder within one Business Day of the date
when due, unless the subject of a good faith dispute, (c) fails to comply with
the provisions of §16.1 with respect to making dispositions and arrangements
with the other Lenders, where such Lender’s share of any payment received,
whether by setoff or otherwise, is in excess of its pro rata share of such
payments due and payable to all of the Lenders within one Business Day of the
date when due, unless the subject of a good faith dispute or unless such failure
has been cured, (d) has been deemed insolvent or become the subject of a
bankruptcy or insolvency proceeding, in each case as, shall be deemed
delinquent, (e) the Administrative Agent has a good faith belief that such
Lender has defaulted in fulfilling its obligations under one or more other
syndicated credit facilities or (f) an entity that controls such Lender has been
deemed insolvent or become subject to a bankruptcy or other similar proceeding.
(a “Delinquent Lender”) and shall be deemed a Delinquent Lender until such time
as such delinquency is satisfied. The Administrative Agent may, in its
discretion, apply any and all payments otherwise due to a Delinquent Lender from
the Borrower, whether on account of outstanding Loans, Unpaid Reimbursement
Obligations, interest, fees or otherwise, to the remaining nondelinquent Lenders
for application to, and reduction of, their respective pro rata shares of all
outstanding Loans and Unpaid Reimbursement Obligations. The Delinquent Lender
hereby authorizes the Administrative Agent to distribute and apply such payments
to the nondelinquent Lenders in proportion to their respective pro rata shares
of all outstanding Loans and Unpaid Reimbursement Obligations. A Delinquent
Lender shall be deemed to have satisfied in full a delinquency when and if, as a
result of application of the assigned payments to all outstanding Loans and
Unpaid Reimbursement Obligations of the nondelinquent Lenders, the Lenders’
respective pro rata shares of all outstanding Loans and Unpaid Reimbursement
Obligations have returned to those in effect immediately prior to such
delinquency and without giving effect to the nonpayment causing such
delinquency.
     16.6. Reimbursement by Lenders. To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under §18.2 or §18.3 to be
paid by it to the Administrative Agent (or any sub-agent thereof) or any Related
Party of any of the foregoing (and without limiting the Borrower’s obligation to
do so), each Lender



--------------------------------------------------------------------------------



 



146

severally agrees to pay to the Administrative Agent (or any such sub-agent) or
such Related Party, as the case may be, such Lender’s Total Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent) in its capacity as such, or against any Related Party acting for
the Administrative Agent (or any such sub-agent) in connection with such
capacity. The obligations of the Lenders under this §16.6 are several and the
failure or refusal of any Lender to reimburse the Administrative Agent for its
portion of such unpaid amount shall not relieve any other Lender from its
several obligation hereunder. The undertaking in this §16.6 shall survive
termination of the Total Commitment, the payment of all other Obligations and
the resignation of the Administrative Agent.
     16.7. Resignation of Administrative Agent. The Administrative Agent may at
any time give notice of its resignation to the Lenders and the Borrower. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with the Borrower, to appoint a successor, which shall be
a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above, provided that if the Administrative Agent shall notify the Borrower
and the Lenders that no qualifying Person has accepted such appointment and that
any present or future law, regulation, treaty or directive or in the
interpretation or application thereof shall make it unlawful for the
Administrative Agent to continue to act as Administrative Agent hereunder, then
such resignation shall nonetheless become effective in accordance with such
notice and (a) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents (except that
in the case of any collateral security held by the Administrative Agent on
behalf of the Lenders under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (b) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this Section. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent and the term “Administrative Agent”
shall mean such successor administrative agent and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents (if not already discharged therefrom as provided above
in this Section). The Borrower agrees to pay the fees of the successor
Administrative Agent as may be agreed between the Borrower and such successor
Administrative Agent. After any retiring Administrative Agent’s resignation
hereunder and under the other Loan Documents, the



--------------------------------------------------------------------------------



 



147

provisions of this §16 and §§18.2 and 18.3 shall continue in effect for the
benefit of the retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.
Any resignation by Bank of America as Administrative Agent pursuant to this §16
shall also constitute Bank of America’s resignation as issuer of Letters of
Credit. Notwithstanding Bank of America’s resignation as Administrative Agent
and issuer of Letters of Credit hereunder, Bank of America shall retain all the
rights, powers, privileges and duties of the issuer of Letters of Credit
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as issuer of Letters of Credit and all Unpaid
Reimbursement Obligations with respect thereto (including the right to require
the Lenders to make Base Rate Loans or fund risk participations in Unpaid
Reimbursement Obligations pursuant to §5.3). Upon the appointment of a successor
issuer of Letters of Credit, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
issuer of Letters of Credit, as the case may be, (b) the retiring issuer of
Letters of Credit shall be discharged from all of its respective duties and
obligations hereunder or under the other Loan Documents and (c) the successor
issuer of Letters of Credit shall issue letters of credit in substitution for
the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to Bank of America to effectively assume
the obligations of Bank of America with respect to such Letters of Credit.
     16.8. Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to the Parent, the Borrower or any Subsidiary, the
Administrative Agent (irrespective of whether the principal of any Loan or
Reimbursement Obligation shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower or any other Person primarily or
secondarily liable) shall be entitled and empowered, by intervention in such
proceeding or otherwise
     (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, Reimbursement Obligations and
all other Obligations that are owing and unpaid and to file such other documents
as may be necessary or advisable in order to have the claims of the Lenders and
the Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under §5.6, §6 and §18.2) allowed in such judicial
proceeding; and
     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;



--------------------------------------------------------------------------------



 



148

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under §6 and §18.2.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.
     16.9. No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the book managers, arrangers listed on the cover page
hereof shall have any powers, duties or responsibilities under this Credit
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent or a Lender hereunder.
17. ASSIGNMENT AND PARTICIPATION.
     17.1. Successors and Assigns; Conditions to Assignment.
     (a) The provisions of this Credit Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that neither the Parent nor the Borrower may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an Eligible Assignee in accordance with the provisions of clause (b) of
this §17.1, (ii) by way of participation in accordance with the provisions of
§17.3, (iii) by way of pledge or assignment of a security interest subject to
the restrictions of §17.4, or (iv) to an SPC in accordance with the provisions
of §17.1(c) (and any other attempted assignment or transfer by any party hereto
shall be null and void). Nothing in this Credit Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in §17.3 and, to the extent expressly contemplated hereby, an
Indemnified Person) any legal or equitable right, remedy or claim under or by
reason of this Credit Agreement.
     (b) Any Lender may at any time assign to one or more Eligible Assignees all
or a portion of its rights and obligations under this Credit Agreement
(including all or a portion of its Commitment and the Loans



--------------------------------------------------------------------------------



 



149

(including for purposes of this clause (b), participations in Reimbursement
Obligations) at the time owing to it); provided that (i) except in the case of
an assignment of the entire remaining amount of the assigning Lender’s
Commitment and the Loans at the time owing to it or in the case of an assignment
to a Lender or an Affiliate of a Lender or an Approved Fund with respect to a
Lender, the aggregate amount of the Commitment (which for this purpose includes
Loans outstanding thereunder) subject to each such assignment, determined as of
the date the Assignment and Acceptance (as defined below) with respect to such
assignment is delivered to the Administrative Agent or, if “Trade Date” is
specified in the Assignment and Acceptance, as of the Trade Date, shall not be
less than $2,000,000, in respect of assignments of Revolving Credit Commitments
and/or Revolving Credit Loans and $1,000,000, in respect of assignments of
Tranche B Term Loans or loans made in connection with any new Tranche structured
as a term tranche pursuant to §15.1 unless, in each case, each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing and such assignee lender is not an Eligible Assignee, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single assignee (or to an assignee and members of its Assignee Group) will be
treated as a single assignment for purposes of determining whether such minimum
amount has been met; (ii) each partial assignment shall be made as an assignment
of a proportionate part of all the assigning Lender’s rights and obligations
under this Credit Agreement with respect to the Loans or the Commitment
assigned; (iii) any assignment of a Commitment must be approved by the
Administrative Agent (such consent not to be unreasonably withheld or delayed)
unless the Person that is the proposed assignee is itself a Lender (whether or
not the proposed assignee would otherwise qualify as an Eligible Assignee); and
(iv) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance substantially in the form of
Exhibit H hereto (an “Assignment and Acceptance”), together with a processing
and recordation fee of $3,500; provided, however that the Administrative Agent
may, in its sole discretion, elect to waive such processing and recordation fee
in the case of any assignment. The Eligible Assignee, if not a Lender, shall
deliver to the Administrative Agent an administrative questionnaire in the form
supplied by the Administrative Agent. Subject to acceptance and recording
thereof by the Administrative Agent pursuant to §17.2, from and after the
effective date specified in each Assignment and Acceptance, the Eligible
Assignee thereunder shall be a party to this Credit Agreement and, to the extent
of the interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Credit Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Credit Agreement (and,
in the case of an Assignment



--------------------------------------------------------------------------------



 



150

and Acceptance covering all of the assigning Lender’s rights and obligations
under this Credit Agreement, such Lender shall cease to be a party hereto but
shall continue to be entitled to the benefits of §§6.3, 6.7, 6.8, 6.10, 18.2 and
18.3 with respect to facts and circumstances occurring prior to the effective
date of such assignment). Upon request, the Borrower (at its expense) shall
execute and deliver a Note(s) to the assignee Lender. Any assignment or transfer
by a Lender of rights or obligations under this Credit Agreement that does not
comply with this clause (b) shall be treated for purposes of this Credit
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with §17.3.
     (c) Special Purpose Funding Vehicles. Notwithstanding anything to the
contrary contained herein, any Lender (a “Granting Lender”) may grant to a
special purpose funding vehicle identified as such in writing from time to time
by the Granting Lender to the Administrative Agent and the Borrower (an “SPC”)
the option to provide all or any part of any Loan that such Granting Lender
would otherwise be obligated to make pursuant to this Credit Agreement; provided
that (i) nothing herein shall constitute a commitment by any SPC to fund any
Loan, and (ii) if an SPC elects not to exercise such option or otherwise fails
to make all or any part of such Loan, the Granting Lender shall be obligated to
make such Loan pursuant to the terms hereof or, if it fails to do so, to make
such payment to the Administrative Agent as is required under §2.8.2(b). Each
party hereto hereby agrees that (i) neither the grant to any SPC nor the
exercise by any SPC of such option shall increase the costs or expenses or
otherwise increase or change the obligations of the Borrower under this Credit
Agreement (including its obligations under §§6.3, 6.7, 6.8 and 6.10), (ii) no
SPC shall be liable for any indemnity or similar payment obligation under this
Credit Agreement for which a Lender would be liable, and (iii) the Granting
Lender shall for all purposes, including the approval of any amendment, waiver
or other modification of any provision of any Loan Document, remain the lender
of record hereunder. The making of a Loan by an SPC hereunder shall utilize the
Commitment of the Granting Lender to the same extent, and as if, such Loan were
made by such Granting Lender. In furtherance of the foregoing, each party hereto
hereby agrees (which agreement shall survive the termination of this Credit
Agreement) that, prior to the date that is one year and one day after the
payment in full of all outstanding commercial paper or other senior debt of any
SPC, it will not institute against, or join any other Person in instituting
against, such SPC any bankruptcy, reorganization, arrangement, insolvency, or
liquidation proceeding under the laws of the United States or any State thereof.
Notwithstanding anything to the contrary contained herein, any SPC may (i) with
notice to, but without prior consent of the Borrower and the Administrative
Agent and with the payment of a processing fee in the amount of $3,500 (which
processing fee may be waived by the Administrative Agent in its sole discretion)
assign all or any portion of its



--------------------------------------------------------------------------------



 



151

right to receive payment with respect to any Loan to the Granting Lender and
(ii) disclose on a confidential basis any non-public information relating to its
funding of Loans to any rating agency, commercial paper dealer or provider of
any surety or Guarantee or credit or liquidity enhancement to such SPC.
     17.2. Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and Reimbursement Obligations owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Credit Agreement, notwithstanding notice to the contrary.
The Register shall be available for inspection by the Borrower and the Lenders
at any reasonable time and from time to time upon reasonable prior written
notice to the Administrative Agent.
     17.3. Participations.
     (a) Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Credit Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s Letter of
Credit Participations) owing to it); provided that (i) such Lender’s obligations
under this Credit Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Credit
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Credit Agreement and to approve any amendment, modification or
waiver of any provision of this Credit Agreement; provided that such agreement
or instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, waiver or other modification described in
clauses (a) and (b) of §18.13 that directly affects such Participant. Subject to
clause (b) of this §17.3, the Borrower agrees that each Participant shall be
entitled to the benefits of §§6.3, 6.7, 6.8 and 6.10 to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to §17.1. To
the extent permitted by law, each Participant also shall be entitled to the
benefits of §18.1 as though it were a



--------------------------------------------------------------------------------



 



152

Lender, provided such Participant agrees to be subject to §18.1 as though it
were a Lender.
     (b) A Participant shall not be entitled to receive any greater payment
under §6.3 §6.7, or §6.8 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant that would be a Non-U.S. Lender if it were a
Lender shall not be entitled to the benefits of §6.3 unless the Borrower is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with §6.3.3 as though it were
a Lender.
     17.4. Miscellaneous Assignment Provisions. Any Lender may, without the
consent of the Borrower or the Administrative Agent, at any time pledge or
assign a security interest in all or any portion of its rights under this Credit
Agreement (including any portion of its Loans owing to it and its Notes, if any,
held by it) to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.
     17.5. Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
18. PROVISIONS OF GENERAL APPLICATIONS.
     18.1. Setoff. The Borrower hereby grants to the Administrative Agent and
each of the Lenders a continuing lien, security interest and right of setoff as
security for all liabilities and obligations to the Administrative Agent and
each Lender, whether now existing or hereafter arising, upon and against all
deposits, credits, collateral and property, now or hereafter in the possession,
custody, safekeeping or control of the Administrative Agent or such Lender or
any Lender Affiliate and their successors and assigns or in transit to any of
them. Regardless of the adequacy of any collateral, if any of the Obligations
are due and payable and have not been paid, any deposits or other sums credited
by or due from any of the Lenders to the Borrower and any securities or other
property of the Borrower in the possession of such Lender may be applied to or
set off by such Lender against the payment of Obligations and any and all other
liabilities, direct, or indirect, absolute or contingent, due or to become due,
now existing or hereafter arising,



--------------------------------------------------------------------------------



 



153

of the Borrower to such Lender. ANY AND ALL RIGHTS TO REQUIRE ANY LENDER TO
EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH
SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO
SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF THE BORROWER ARE HEREBY KNOWINGLY,
VOLUNTARILY AND IRREVOCABLY WAIVED. Each of the Lenders agrees with each other
Lender that (a) if an amount to be set off is to be applied to Indebtedness of
the Borrower to such Lender, other than Indebtedness owed to such Lender
evidenced by this Credit Agreement or any Notes held by such Lender or
constituting Reimbursement Obligations owed to such Lender, such amount shall be
applied ratably to such other Indebtedness and to the Indebtedness evidenced by
this Credit Agreement and such Notes or such Reimbursement Obligations, and
(b) if such Lender shall receive from the Borrower, whether by voluntary
payment, exercise of the right of setoff, counterclaim, cross action,
enforcement of the claim evidenced by this Credit Agreement, the Notes (if any)
held by, or constituting Reimbursement Obligations owed to, such Lender by
proceedings against the Borrower at law or in equity or by proof thereof in
bankruptcy, reorganization, liquidation, receivership or similar proceedings, or
otherwise, and shall retain and apply to the payment of the Obligations owed to,
the Note or Notes (if any) held by, or Reimbursement Obligations owed to, such
Lender any amount in excess of its ratable portion of the payments received by
all of the Lenders with respect to the Obligations owed to, the Notes (if any)
held by, and Reimbursement Obligations owed to, all of the Lenders, such Lender
will make such disposition and arrangements with the other Lenders with respect
to such excess, either by way of distribution, pro tanto assignment of claims,
subrogation or otherwise as shall result in each Lender receiving in respect of
the Obligations and Reimbursement Obligations owed to it, its proportionate
payment as contemplated by this Credit Agreement; provided that if all or any
part of such excess payment is thereafter recovered from such Lender, such
disposition and arrangements shall be rescinded and the amount restored to the
extent of such recovery, but without interest.
     18.2. Expenses. The Borrower agrees to pay (a) the reasonable costs of the
Administrative Agent in producing and reproducing this Credit Agreement, the
other Loan Documents and the other agreements and instruments mentioned herein,
(b) any taxes (including any interest and penalties in respect thereto), other
than Excluded Taxes (as defined in §6.3.2), payable by the Administrative Agent
or any of the Lenders (other than taxes based upon the Administrative Agent’s or
any Lender’s net income or profits) on or with respect to the transactions
contemplated by this Credit Agreement (the Borrower hereby agreeing to indemnify
the Administrative Agent and each Lender with respect thereto), (c) the
reasonable fees, expenses and disbursements of the Administrative Agent’s
Special Counsel (and only one such Administrative Agent’s Special Counsel at any
one time) and any local or FCC counsel to the Administrative Agent incurred in
connection with the preparation, syndication, administration or interpretation
of the Loan Documents and other instruments mentioned herein, each closing
hereunder, any amendments, modifications, approvals, consents or waivers hereto
or hereunder, or the cancellation of any Loan Document upon payment in full in
cash of all of the Obligations or pursuant to any terms of such Loan Document
providing for such



--------------------------------------------------------------------------------



 



154

cancellation, (d) the fees, expenses and disbursements (other than
reimbursements of legal fees and expenses) of the Administrative Agent,
Syndication Agent or any of their respective affiliates incurred by such Person
or such affiliate in connection with the preparation, syndication,
administration or interpretation of the Loan Documents and other instruments
mentioned herein, including all title insurance premiums and surveyor,
engineering, appraisal and examination charges, (e) all reasonable out-of-pocket
expenses (including without limitation reasonable attorneys’ fees and costs,
which attorneys may be employees of any Lender or the Administrative Agent, and
reasonable consulting, accounting, appraisal, investment bankruptcy and similar
professional fees and charges) incurred by any Lender or the Administrative
Agent in connection with (i) the enforcement of or preservation of rights under
any of the Loan Documents against the Parent, the Borrower or any of the
Subsidiaries or the administration thereof after the occurrence of a Default or
Event of Default and (ii) any litigation, proceeding or dispute whether arising
hereunder or otherwise, in any way related to any Lender’s or the Administrative
Agent’s relationship with the Borrower or any of its Subsidiaries, and (f) all
reasonable fees, expenses and disbursements of the Administrative Agent incurred
in connection with UCC searches, UCC filings, intellectual property searches,
intellectual property filings or mortgage recordings. The covenants contained in
this §18.2 shall survive payment or satisfaction in full of all other
obligations.
     18.3. Indemnification. The Borrower agrees to indemnify and hold harmless
each of the Administrative Agent, the Syndication Agent and the Lenders and
their respective affiliates, officers, directors, employees, agents, trustees
and advisors (each such Person an “Indemnified Person”) from and against any and
all claims, actions and suits whether groundless or otherwise, and from and
against any and all liabilities, losses, damages and expenses of every nature
and character arising out of this Credit Agreement or any of the other Loan
Documents or the transactions contemplated hereby including, without limitation,
(a) any actual or proposed use by the Borrower or any of its Subsidiaries of the
proceeds of any of the Loans or Letters of Credit, (b) the reversal or
withdrawal of any provisional credits granted by the Administrative Agent upon
the transfer of funds from lock box, bank agency, concentration accounts or
otherwise under any cash management arrangements with the Borrower or any
Subsidiary or in connection with the provisional honoring of funds transfers,
checks or other items, (c) any actual or alleged infringement of any patent,
copyright, trademark, service mark or similar right of the Borrower or any of
its Subsidiaries comprised in the Collateral, (d) the Parent, the Borrower or
any of the Subsidiaries entering into or performing this Credit Agreement or any
of the other Loan Documents or (e) with respect to the Borrower and its
Subsidiaries and their respective properties and assets, the violation of any
Environmental Law, the presence, disposal, escape, seepage, leakage, spillage,
discharge, emission, release or threatened release of any Hazardous Substances
or any action, suit, proceeding or investigation brought or threatened with
respect to any Hazardous Substances (including, but not limited to, claims with
respect to wrongful death, personal injury or damage to property), in each case
including, without limitation, the reasonable fees and disbursements of counsel
and allocated costs of internal counsel incurred in connection with any such
investigation, litigation or other proceeding (all the foregoing, collectively,
the “Indemnified Liabilities”), except to the extent any of the foregoing



--------------------------------------------------------------------------------



 



155

Indemnified Liabilities result solely from the gross negligence or willful
misconduct of any such Indemnified Person. In litigation, or the preparation
therefor, such Indemnified Person shall be entitled to select its own counsel
and, in addition to the foregoing indemnity, the Borrower agrees to pay promptly
the reasonable fees and expenses of such counsel. If, and to the extent that the
obligations of the Borrower under this §18.3 are unenforceable for any reason,
the Borrower hereby agrees to make the maximum contribution to the payment in
satisfaction of such obligations which is permissible under applicable law. The
covenants contained in this §18.3 shall survive payment or satisfaction in full
of all other Obligations.
     18.4. Treatment of Certain Confidential Information.
     18.4.1. Confidentiality. Each of the Lenders and the Agents agrees, on
behalf of itself and each of its affiliates, directors, officers, employees and
any Person which manages such Lender, to use reasonable precautions to keep
confidential, in accordance with their customary procedures for handling
confidential information of the same nature and in accordance with safe and
sound financial industry practices, any non-public information supplied to it by
the Borrower or any of its Subsidiaries pursuant to this Credit Agreement,
provided that nothing herein shall limit the disclosure of any such information
(a) after such information shall have become public other than through a
violation of this §18, or becomes available to any of the Lenders or the Agents
on a nonconfidential basis from a source other than the Borrower, (b) to the
extent required by statute, law, rule, regulation or judicial process, (c) to
such Agent’s and Lender’s Affiliates, directors, officers, employees, trustees,
advisors, and agents, including, without limitation, counsel or financial
advisers for any of the Lenders or Agents (it being understood that the Persons
to whom such disclosure is made will be informed of the confidential nature of
the information and instructed to keep such information confidential), (d) to
bank examiners or any other regulatory or self-regulatory authority having or
reasonably claiming to have jurisdiction over any Lender or Agent, or to
auditors or accountants, (e) to the Administrative Agent, any Lender or any
Financial Affiliate, (f) in connection with any litigation to which any one or
more of the Lenders, the Agents or any Financial Affiliate is a party, or in
connection with the enforcement of rights or remedies hereunder or under any
other Loan Document, (g) to a Lender Affiliate or a Subsidiary or affiliate of
the Administrative Agent, (h) to any actual or prospective assignee, pledgee or
participant or any actual or prospective direct or indirect counterparty (or its
advisors) to any swap, derivative or securitization transactions relating to
credit or other risks or events arising under this Credit Agreement or any other
Loan Document so long as such assignee, participant or direct or indirect
counterparty (or its advisors), as the case may be, agrees to be bound by the
provisions of §18.4 or (i) with the consent of the Borrower. Moreover, each of
the Agents, the Lenders and any Financial Affiliate is hereby expressly
permitted by the Parent and the Borrower to refer to any of the Parent, the
Borrower and their respective Subsidiaries in connection with any advertising,
promotion or marketing undertaken by any such Agent, such Lender or such



--------------------------------------------------------------------------------



 



156

Financial Affiliate and, for such purpose, any such Agent, such Lender or such
Financial Affiliate may utilize any trade name, trademark, logo or other
distinctive symbol associated with the Parent, the Borrower or any of their
respective Subsidiaries or any of their businesses.
     Each of the Administrative Agent and the Lenders acknowledges that (a) any
confidential information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including Federal and state securities Laws.
     18.4.2. Prior Notification. Unless specifically prohibited by applicable
law or court order, each of the Lenders and the Administrative Agent shall,
prior to disclosure thereof, notify the Borrower of any request for disclosure
of any such non-public information by any governmental agency or representative
thereof (other than any such request in connection with an examination of the
financial condition of such Lender by such governmental agency) or pursuant to
legal process.
     18.4.3. Other. In no event shall any Lender or Agent be obligated or
required to return any materials furnished to it or any Financial Affiliate by
the Parent, the Borrower or any of their respective Subsidiaries. The
obligations of each Lender under this §18 shall supersede and replace the
obligations of such Lender under any confidentiality letter in respect of this
financing signed and delivered by such Lender to the Borrower prior to the date
hereof and shall be binding upon any assignee of, or purchaser of any
participation in, any interest in any of the Loans or Reimbursement Obligations
from any Lender.
     18.5. Survival of Covenants, Etc. All covenants, agreements,
representations and warranties made herein and in any of the other Loan
Documents or in any documents or other papers delivered by or on behalf of the
Borrower or any of its Subsidiaries pursuant hereto (i) shall be deemed to have
been relied upon by the Lenders and the Administrative Agent, notwithstanding
any investigation heretofore or hereafter made by any of them, and (ii) shall
survive the execution and delivery hereof and thereof and the making by the
Lenders of any of the Loans and the issuance, extension or renewal of any
Letters of Credit, as herein contemplated, and (iii) shall continue in full
force and effect so long as any Letter of Credit or any amount due under this
Credit Agreement or the Notes or any of the other Loan Documents remains
outstanding or any Lender has any obligation to make any Loans or the
Administrative Agent has any obligation to issue, extend or renew any Letter of
Credit, and for such further time as may be otherwise expressly specified in
this Credit Agreement. All statements contained in any certificate or other
paper delivered to any Lender or the Administrative Agent at any time by or on
behalf of the Borrower or any of its Subsidiaries pursuant hereto or in
connection with the transactions contemplated hereby shall constitute
representations and warranties by the Borrower or such Subsidiary hereunder and
have been or will be relied upon by the



--------------------------------------------------------------------------------



 



157

Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any borrowing hereunder, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
     18.6. Notices. Except as otherwise expressly provided in this Credit
Agreement, all notices and other communications made or required to be given
pursuant to this Credit Agreement or any Note or any Letter of Credit
Applications shall be in writing and shall be delivered in hand, mailed by
United States registered or certified first class mail, postage prepaid, sent by
overnight courier, or sent by telegraph, telecopy, facsimile or telex and
confirmed by delivery via courier or postal service, addressed as follows:
     (a) if to the Parent, the Borrower or any of the Subsidiaries, at One Emmis
Plaza, 40 Monument Circle, Suite 700, Indianapolis, Indiana 46204, Attention:
Jeffrey H. Smulyan, Chairman, with a copy to J. Scott Enright, Esq., Emmis
Operating Company, 40 Monument Circle, Suite 700, Indianapolis, Indiana 46204
and Eric Goodison, Esq., Paul, Weiss, Rifkind, Wharton & Garrison LLP, 1285
Avenue of the Americas, New York, New York 10019, or at such other address for
notice as the Borrower shall last have furnished in writing to the Person giving
the notice; and
     (b) if to any Lender or the Administrative Agent, at such Lender’s or
Administrative Agent’s address set forth on Schedule 1 hereto, with a copy to
Melissa R. Stewart, Esq., Winstead PC, 5400 Renaissance Tower, 1201 Elm Street,
Dallas, Texas, 75270, or such other address for notice as such party shall have
last furnished in writing to the Person giving the notice.
     Any such notice or demand shall be deemed to have been duly given or made
and to have become effective (i) if delivered by hand, overnight courier or
facsimile to a responsible officer of the party to which it is directed, at the
time of the receipt thereof by such officer or the sending of such facsimile and
(ii) if sent by registered or certified first-class mail, postage prepaid, on
the third Business Day following the mailing thereof. Any notice or other
communication to be made hereunder or under any Note or any Letter of Credit
Applications, even if otherwise required to be in writing under other provisions
of this Credit Agreement, any Note or any Letter of Credit Applications, may
alternatively be made in an electronic record transmitted electronically under
such authentication and other procedures as the parties hereto may from time to
time agree in writing (but not an electronic record), and such electronic
transmission shall be effective at the time set forth in such procedures. Unless
otherwise expressly provided in such procedures, such an electronic record shall
be equivalent to a writing under the other provisions of this Credit Agreement,
any Note or any Letter of Credit Applications, and such authentication, if made
in compliance with the procedures so agreed by the parties



--------------------------------------------------------------------------------



 



158

hereto in writing (but not an electronic record), shall be equivalent to a
signature under the other provisions of this Credit Agreement, any Note or any
Letter of Credit Applications.
     18.7. Electronic Communications.
     (a) Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Section 2 if such Lender has notified
the Administrative Agent that it is incapable of receiving notices under such
Section by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.
     Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
     (b) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to Parent, the Borrower,



--------------------------------------------------------------------------------



 



159

any Lender or any other Person for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Administrative Agent’s transmission of Borrower Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to Parent, the Borrower, any Lender or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).
     (c) Change of Address, Etc. Each of Parent, the Borrower and the
Administrative Agent may change its address, telecopier or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the Borrower and the
Administrative Agent. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
     (d) Reliance by Administrative Agent and Lenders. The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic Loan Notices) purportedly given by or on behalf of the Borrower even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Borrower shall indemnify the Administrative Agent,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower. All telephonic notices
to and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.
     18.8. Governing Law. THIS CREDIT AGREEMENT AND, EXCEPT AS OTHERWISE
SPECIFICALLY PROVIDED THEREIN, EACH OF THE OTHER LOAN DOCUMENTS ARE CONTRACTS
UNDER THE LAWS OF THE STATE OF NEW YORK AND SHALL FOR ALL PURPOSES BE CONSTRUED
IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF SAID STATE OF NEW YORK (EXCLUDING
THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF LAW). EACH OF THE PARENT AND THE
BORROWER



--------------------------------------------------------------------------------



 



160

AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF THIS CREDIT AGREEMENT OR ANY OF THE
OTHER LOAN DOCUMENTS MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR
ANY FEDERAL COURT SITTING THEREIN AND CONSENTS TO THE NONEXCLUSIVE JURISDICTION
OF SUCH COURT AND SERVICE OF PROCESS IN ANY SUCH SUIT BEING MADE UPON SUCH
PERSON BY MAIL AT THE ADDRESS SPECIFIED IN §18.6. EACH OF THE PARENT AND THE
BORROWER HEREBY WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE
VENUE OF ANY SUCH SUIT OR ANY SUCH COURT OR THAT SUCH SUIT IS BROUGHT IN AN
INCONVENIENT COURT.
     18.9. Headings. The captions in this Credit Agreement are for convenience
of reference only and shall not define or limit the provisions hereof.
     18.10. Counterparts. This Credit Agreement and any amendment hereof may be
executed in several counterparts and by each party on a separate counterpart,
each of which when executed and delivered shall be an original, and all of which
together shall constitute one instrument. In proving this Credit Agreement it
shall not be necessary to produce or account for more than one such counterpart
signed by the party against whom enforcement is sought. Delivery by facsimile by
any of the parties hereto of an executed counterpart hereof or of any amendment
or waiver hereto shall be as effective as an original executed counterpart
hereof or of such amendment or waiver and shall be considered a representation
that an original executed counterpart hereof or such amendment or waiver, as the
case may be, will be delivered.
     18.11. Entire Agreement, Etc. The Loan Documents and any other documents
executed in connection herewith or therewith express the entire understanding of
the parties with respect to the transactions contemplated hereby. Neither this
Credit Agreement nor any term hereof may be changed, waived, discharged or
terminated, except as provided in §18.13.
     18.12. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES ITS RIGHT TO A
JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN
CONNECTION WITH THIS CREDIT AGREEMENT, THE NOTES OR ANY OF THE OTHER LOAN
DOCUMENTS, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER OR THE PERFORMANCE
OF SUCH RIGHTS AND OBLIGATIONS OR ANY COURSE OF CONDUCT, COURSE OF DEALINGS,
STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY, INCLUDING ANY
COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS OR ACTIONS OF THE
ADMINISTRATIVE AGENT OR ANY LENDER RELATING TO THE ADMINISTRATION OF THE LOANS
OR ENFORCEMENT OF THE LOAN DOCUMENTS AND AGREES THAT IT WILL NOT SEEK TO
CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT
BE OR HAS NOT BEEN WAIVED. Except as prohibited by law, each of the Parent and
the Borrower hereby



--------------------------------------------------------------------------------



 



161

waives any right it may have to claim or recover in any litigation referred to
in the preceding sentence any special, exemplary, punitive or consequential
damages or any damages other than, or in addition to, actual damages. Each of
the Parent and the Borrower (a) certifies that no representative, agent or
attorney of any Lender or any Agent has represented, expressly or otherwise,
that such Lender or such Agent would not, in the event of litigation, seek to
enforce the foregoing waivers and (b) acknowledges that the Agents and the
Lenders have been induced to enter into this Credit Agreement, the other Loan
Documents to which it is a party by, among other things, the waivers and
certifications contained herein.
     18.13. Consents, Amendments, Waivers, Etc. Any consent or approval required
or permitted by this Credit Agreement to be given by the Lenders may be given,
and any term of this Credit Agreement, the other Loan Documents or any other
instrument related hereto or mentioned herein may be amended, and the
performance or observance by the Parent, the Borrower or any of the Subsidiaries
of any terms of this Credit Agreement, the other Loan Documents or such other
instrument or the continuance of any Default or Event of Default may be waived
(either generally or in a particular instance and either retroactively or
prospectively) with, but only with, the written consent of the Parent, the
Borrower and the written consent of the Required Lenders and acknowledged by the
Administrative Agent; provided, however, that any amendment or waiver of any
condition described in §13 shall require the written consent of the Parent, the
Borrower, the Required Revolver Lenders and the Required Term Lenders and
acknowledged by the Administrative Agent. Notwithstanding the foregoing, no
amendment, modification or waiver shall:
     (a) without the written consent of the Parent, the Borrower and each Lender
directly affected thereby:
     (i) reduce or forgive the principal amount of any Loans, Reimbursement
Obligations or other amounts payable to such Lender, or reduce the rate of
interest on the Loans or the amount of the Commitment Fee or Letter of Credit
Fees, amend the definition of Total Leverage Ratio or any of the components
thereof or the method of calculation thereof solely for purposes of calculating
the Applicable Margin;
     (ii) (A) increase the aggregate amount of such Lender’s Revolving Credit
Commitment or Tranche B Commitment, as the case may be, subject to increases set
forth in §15; (B) extend the expiration date of such Lender’s Revolving Credit
Commitment or Tranche B Commitment; or (C) change the requirement that any
scheduled payments of principal of the Loans or voluntary or mandatory
prepayments of the Loans or reductions in the Revolving Credit Commitments be
applied pro rata to all Loans outstanding within the applicable Tranche or
outstanding Revolving Credit Commitments, as applicable; and



--------------------------------------------------------------------------------



 



162

     (iii) postpone or extend the Revolving Credit Maturity Date or the Tranche
B Maturity Date or any other regularly scheduled dates for payments of principal
of, or interest on, the Loans or Reimbursement Obligations or any Fees or other
amounts payable to such Lender (it being understood that (A) any vote to rescind
any acceleration made pursuant to §14.1 of amounts owing with respect to the
Loans and other Obligations and (B) any modifications of the provisions relating
to amounts, timing or application of prepayments of Loans and other Obligations
shall require only the approval of the Required Lenders); and
     (iv) amend the definition of “Interest Period” so as to permit Eurodollar
Rate Loan intervals in excess of six months without regard to a Lender’s
capacity to lend in any such greater intervals; and
     (b) without the written consent of all of the Lenders, amend or waive
(i) this §18.13, (ii) the definition of Required Lenders, (iii) the distribution
of collateral proceeds after an Event of Default pursuant to §14.4, (iv) other
than pursuant to a transaction permitted by the terms of this Credit Agreement,
release any material portion of the Collateral, release any material guarantor
from its guaranty obligations under the Guaranty (excluding, if the Parent, the
Borrower or any Subsidiary becomes a debtor under the federal Bankruptcy Code,
the release of “cash collateral”, as defined in Section 363(a) of the federal
Bankruptcy Code pursuant to a cash collateral stipulation with the debtor
approved by the Required Lenders), or change the seniority of any Loans or the
priority of any Loans with respect to any Collateral or guarantor; or
     (c) without the consent of each Granting Lender, amend, waive or otherwise
modify all or any part of the Loans that are being funded by an SPC at the time
of such amendment, waiver or other modification; or
     (d) without the written consent of the Administrative Agent, (i) amend or
waive §16, or amend or waive the amount or time of payment of the Administrative
Agent’s Fee or any Letter of Credit Fees payable for the Administrative Agent’s
account or any other provision applicable to the Administrative Agent or
(ii) affect the rights and duties of the Administrative Agent in respect of
Letters of Credit issued by the Administrative Agent hereunder or under any
Letter of Credit Applications or any Letter of Credit, or (iii) and, without the
consent of the Required Revolver Lenders, change the definition of “Required
Revolver Lenders” or (iv) and without the consent of the Required Term Lenders,
change the definition of “Required Term Lenders”.
     Notwithstanding anything to the contrary contained herein, no Delinquent
Lender shall have any right to approve or disapprove any amendment, waiver or
consent



--------------------------------------------------------------------------------



 



163

hereunder, except that the Commitment of such Lender may not be increased or
extended without the consent of such Lender.
     Notwithstanding the foregoing, the parties hereto acknowledge and agree
that the Administrative Agent may, without the consent of any Lender, at its
option and in its discretion:
     (i) release liens on Excluded Assets;
     (ii) release its liens on the Collateral and/or any Subsidiary from its
obligations under the Guaranty solely to the extent that such Collateral and/or
Subsidiary is sold (or to be sold) or otherwise disposed of in accordance with
the terms of this Credit Agreement, including without limitation, §10.5.2;
     (iii) subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by §10.2.1(viii);
     (iv) take any and all action necessary, including, without limitation,
entering into joinder and accession agreements with additional Subsidiaries (or
RAM or the Austin Partnership, as the case may be) and amendments to any of the
Security Documents, all in furtherance of the provisions of §9.13 and §9.15. Any
termination or other modification of any Interest Rate Agreement with a Lender
as a counterparty shall not require the consent of any other Lender hereunder;
or
     (v) release its liens on the Collateral upon termination of the Commitments
and payment in full in cash of all Obligations (other than contingent
indemnification obligations) and the expiration or termination of all Letters of
Credit.
     Upon request by the Administrative Agent at any time, the Required Lenders
will confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this §18.13.
In each case as specified in this §18.13, the Administrative Agent will, at the
Borrower’s expense, execute and deliver to the Borrower such documents as the
Borrower may reasonably request to evidence the release of such item of
Collateral from the assignment and security interest granted under the
Collateral Documents or to subordinate its interest in such item, or to release
such Guarantor from its obligations under the Guaranty, in each case in
accordance with the terms of the Loan Documents and this §18.13.
     No waiver shall extend to or affect any obligation not expressly waived or
impair any right consequent thereon. No course of dealing or delay or omission
on the part of the Administrative Agent or any Lender in exercising any right
shall operate as a waiver thereof or otherwise be prejudicial thereto. No notice
to or demand upon the Borrower



--------------------------------------------------------------------------------



 



164

shall entitle the Borrower to other or further notice or demand in similar or
other circumstances.
     18.14. Severability. The provisions of this Credit Agreement are severable
and if any one clause or provision hereof shall be held invalid or unenforceable
in whole or in part in any jurisdiction, then such invalidity or
unenforceability shall affect only such clause or provision, or part thereof, in
such jurisdiction, and shall not in any manner affect such clause or provision
in any other jurisdiction, or any other clause or provision of this Credit
Agreement in any jurisdiction.
     18.15. USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act.
     18.16. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby, the Borrower and Parent each
acknowledge and agree, and acknowledge their respective Affiliates’
understanding, that: (i) the credit facilities provided for hereunder and any
related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between the
Borrower, the Parent and their respective Affiliates, on the one hand, and the
Administrative Agent the Lead Arrangers, on the other hand, and each of the
Borrower and Parent is capable of evaluating and understanding and understands
and accepts the terms, risks and conditions of the transactions contemplated
hereby and by the other Loan Documents (including any amendment, waiver or other
modification hereof or thereof); (ii) in connection with the process leading to
such transaction, the Administrative Agent and each Lead Arranger each is and
has been acting solely as a principal and is not the financial advisor, agent or
fiduciary, for the Borrower, the Parent or any of their respective Affiliates,
stockholders, creditors or employees or any other Person; (iii) neither the
Administrative Agent nor any Lead Arranger has assumed or will assume an
advisory, agency or fiduciary responsibility in favor of the Borrower or Parent
with respect to any of the transactions contemplated hereby or the process
leading thereto, including with respect to any amendment, waiver or other
modification hereof or of any other Loan Document (irrespective of whether the
Administrative Agent or any Lead Arranger has advised or is currently advising
the Borrower, the Parent or any of their respective Affiliates on other matters)
and neither the Administrative Agent nor any Lead Arranger has any obligation to
the Borrower, the Parent or any of their respective Affiliates with respect to
the transactions contemplated hereby except those obligations expressly set
forth herein and in the other Loan Documents; (iv) the Administrative Agent and
the Lead Arrangers and their respective Affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of the
Borrower, the



--------------------------------------------------------------------------------



 



165

Parent and their respective Affiliates, and neither the Administrative Agent nor
any Lead Arranger has any obligation to disclose any of such interests by virtue
of any advisory, agency or fiduciary relationship; and (v) the Administrative
Agent and the Lead Arrangers have not provided and will not provide any legal,
accounting, regulatory or tax advice with respect to any of the transactions
contemplated hereby (including any amendment, waiver or other modification
hereof or of any other Loan Document) and each of the Borrower and Parent has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate. Each of the Borrower and Parent hereby waives and
releases, to the fullest extent permitted by law, any claims that it may have
against the Administrative Agent and the Lead Arrangers with respect to any
breach or alleged breach of agency or fiduciary duty.
19. FCC APPROVAL.
     Notwithstanding anything to the contrary contained in this Credit Agreement
or in the other Loan Documents, neither the Administrative Agent nor any Lender
will take any action pursuant to this Credit Agreement or any of the other Loan
Documents, which would constitute or result in a change in control of the
Borrower or any of its Subsidiaries requiring the prior approval of the FCC
without first obtaining such prior approval of the FCC. After the occurrence of
an Event of Default, the Borrower shall take or cause to be taken any action
which the Administrative Agent may reasonably request in order to obtain from
the FCC such approval as may be necessary to enable the Administrative Agent to
exercise and enjoy the full rights and benefits granted to the Administrative
Agent, for the benefit of the Administrative Agent and the Lenders by this
Credit Agreement or any of the other Loan Documents, including, at the
Borrower’s cost and expense, the use of the Borrower’s best efforts to assist in
obtaining such approval for any action or transaction contemplated by this
Credit Agreement or any of the other Loan Documents for which such approval is
required by law, including specifically, without limitation, upon request, to
prepare, sign and file with the FCC the assignor’s or transferor’s portion of
any application or applications for the consent to the assignment or transfer of
control necessary or appropriate under the FCC’s rules and approval of any of
the transactions contemplated by this Credit Agreement or any of the other Loan
Documents.
20. TRANSITION ARRANGEMENTS.
     Upon the effectiveness of this Credit Agreement, this Credit Agreement
shall supersede the Existing Credit Agreement in its entirety, except as
otherwise provided in this §20. This Credit Agreement constitutes an amendment
and restatement of the Existing Credit Agreement effective from and after the
Funding Date. The execution and delivery of this Credit Agreement shall not
constitute a novation of any indebtedness or other obligations owing to the
Lenders or the Administrative Agent under the Existing Credit Agreement or
evidence repayment of any such indebtedness or other obligations. It is the
intent of the parties hereto that this Credit Agreement amend and restate in its
entirety the Existing Credit Agreement and re-evidence the obligations of the
Borrower outstanding thereunder, secured by the Security Documents. As of the
Funding Date, the



--------------------------------------------------------------------------------



 



166

rights and obligations of the parties under the Existing Credit Agreement and
the “Notes” (as defined in the Existing Credit Agreement) shall be subsumed
within and be governed by this Credit Agreement and the Notes; provided,
however, that each of the “Loans” (as defined in the Existing Credit Agreement)
advanced by the Existing Lenders and outstanding under the Existing Credit
Agreement immediately prior to the effectiveness of this Credit Agreement shall
be refinanced on the Funding Date, subject to the provisions of §6.10 hereof,
with the proceeds of the Loans advanced hereunder. Interest with respect to
Loans outstanding under the Existing Credit Agreement on the Funding Date shall
be paid on the Funding Date. As of the Funding Date, the Existing Letters of
Credit shall be deemed to be a Letter of Credit issued pursuant and subject to
the conditions of §5 hereof and the Borrower hereby affirms its obligations
thereunder.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]